Exhibit 10.1

PURCHASE AGREEMENT

between

 

AFS SENSUB CORP.

Purchaser

 

and

 

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of June 12, 2019



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. DEFINITIONS

     1  

SECTION 1.1

  General      1  

SECTION 1.2

  Specific Terms      1  

SECTION 1.3

  Usage of Terms      2  

SECTION 1.4

  [Reserved]      2  

SECTION 1.5

  No Recourse      2  

SECTION 1.6

  Action by or Consent of Noteholders and Certificateholder      2  

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED

                               PROPERTY

     3  

SECTION 2.1

  Conveyance of the Receivables and the Other Conveyed Property      3  

ARTICLE III. REPRESENTATIONS AND WARRANTIES

     4  

SECTION 3.1

  Representations and Warranties of Seller      4  

SECTION 3.2

  Representations and Warranties of Purchaser      6  

ARTICLE IV. COVENANTS OF SELLER

     8  

SECTION 4.1

  Protection of Title of Purchaser      8  

SECTION 4.2

  Other Liens or Interests      9  

SECTION 4.3

  Costs and Expenses      10  

SECTION 4.4

  Indemnification      10  

ARTICLE V. REPURCHASES

     11  

SECTION 5.1

  Repurchase of Receivables upon Breach      11  

SECTION 5.2

  Reassignment of Purchased Receivables      12  

SECTION 5.3

  Waivers      13  

ARTICLE VI. MISCELLANEOUS

     13  

SECTION 6.1

  Liability of Seller      13  

SECTION 6.2

  Merger or Consolidation of Seller or Purchaser      13  

SECTION 6.3

  Limitation on Liability of Seller and Others      13  

SECTION 6.4

  Seller May Own Notes or the Certificate      14  

SECTION 6.5

  Amendment      14  

SECTION 6.6

  Notices      15  

SECTION 6.7

  Merger and Integration      15  

SECTION 6.8

  Severability of Provisions      15  

SECTION 6.9

  Intention of the Parties      15  

SECTION 6.10

  Governing Law      16  

SECTION 6.11

  Counterparts      16  

SECTION 6.12

  Conveyance of the Receivables and the Other Conveyed Property to the Issuer   
  16  

SECTION 6.13

  Nonpetition Covenant      16  

 

i



--------------------------------------------------------------------------------

SCHEDULES

Schedule A — Schedule of Receivables

Schedule B-1 — Representations and Warranties of the Seller Regarding the
Receivables

Schedule B-2 — Representations and Warranties of the Seller Regarding the Pool
of Receivables

 

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of June 12, 2019, executed between AFS SenSub
Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1        General. The specific terms defined in this Article include
the plural as well as the singular. The words “herein,” “hereof” and “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular Article, Section or other subdivision, and Article, Section,
Schedule and Exhibit references, unless otherwise specified, refer to Articles
and Sections of and Schedules and Exhibits to this Agreement. Capitalized terms
used herein without definition shall have the respective meanings assigned to
such terms in the Sale and Servicing Agreement dated as of June 12, 2019, by and
among AFS SenSub Corp., as Seller, AmeriCredit Financial Services, Inc., in its
individual capacity and as Servicer, AmeriCredit Automobile Receivables Trust
2019-2, as Issuer, and The Bank of New York Mellon, as Trust Collateral Agent.

SECTION 1.2        Specific Terms. Whenever used in this Agreement, the
following words and phrases, unless the context otherwise requires, shall have
the following meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means June 12, 2019.

“Issuer” means AmeriCredit Automobile Receivables Trust 2019-2.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(ii) through (viii) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this



--------------------------------------------------------------------------------

Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Trust Agreement, the Asset Representations
Reviewer Agreement and the Underwriting Agreement. The Related Documents to be
executed by any party are referred to herein as “such party’s Related
Documents,” “its Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties in Section 3.1(a) or any other event which
requires the repurchase of a Receivable by the Seller, under the Sale and
Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Trust” means the Issuer.

“Trust Collateral Agent” means The Bank of New York Mellon, as trust collateral
agent and any successor trust collateral agent appointed and acting pursuant to
the Sale and Servicing Agreement.

“Trustee” means The Bank of New York Mellon, as trustee and any successor
trustee appointed and acting pursuant to the Indenture.

SECTION 1.3        Usage of Terms. With respect to all terms used in this
Agreement, the singular includes the plural and the plural the singular; words
importing any gender include the other gender; references to “writing” include
printing, typing, lithography, and other means of reproducing words in a visible
form; references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4        [Reserved].

SECTION 1.5        No Recourse. Without limiting the obligations of Seller
hereunder, no recourse may be taken, directly or indirectly, under this
Agreement or any certificate or other writing delivered in connection herewith
or therewith, against any stockholder, officer or director, as such, of Seller,
or of any predecessor or successor of Seller.

SECTION 1.6        Action by or Consent of Noteholders and Certificateholder.
Whenever any provision of this Agreement refers to action to be taken, or
consented to, by the

 

2



--------------------------------------------------------------------------------

Noteholders or the Certificateholder, such provision shall be deemed to refer to
the Noteholders or the Certificateholder, as the case may be, of record as of
the Record Date immediately preceding the date on which such action is to be
taken, or consent given, by Noteholders or the Certificateholder. Solely for the
purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or the Certificate registered in the name of the
Seller or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or the Certificate which the Owner Trustee or a Responsible Officer of the
Trustee or the Trust Collateral Agent, respectively, has actual knowledge is so
owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1        Conveyance of the Receivables and the Other Conveyed
Property.

(a)        Subject to the terms and conditions of this Agreement, Seller hereby
sells, transfers, assigns, and otherwise conveys to Purchaser without recourse
(but without limitation of its obligations in this Agreement), and Purchaser
hereby purchases, all right, title and interest of Seller in and to the
following described property (collectively, the “Receivables and the Other
Conveyed Property”):

(i)      the Receivables and all moneys received thereon after the Cutoff Date;

(ii)      the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

(iii)      any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(iv)      any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement;

(v)      all rights under any Service Contracts on the related Financed
Vehicles;

(vi)      the related Receivable Files;

(vii)      all of the Seller’s (i) Accounts, (ii) Chattel Paper,
(iii) Documents, (iv) Instruments and (v) General Intangibles (as such terms are
defined in the UCC) relating to the property described in (i) through (vi); and

(viii)      all proceeds and investments with respect to items (i) through
(vii).

 

3



--------------------------------------------------------------------------------

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b)      Simultaneously with the conveyance of the Receivables and the Other
Conveyed Property to Purchaser, Purchaser has paid or caused to be paid to or
upon the order of Seller an amount equal to the book value of the Receivables
sold by Seller, as set forth on the books and records of Seller, by wire
transfer of immediately available funds and the remainder as a contribution to
the capital of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1        Representations and Warranties of Seller. Seller makes the
following representations and warranties as of the Cutoff Date and as of the
Closing Date on which Purchaser relies in purchasing the Receivables and the
Other Conveyed Property and in transferring the Receivables and the Other
Conveyed Property to the Issuer under the Sale and Servicing Agreement. Such
representations are made as of the execution and delivery of this Agreement, but
shall survive the sale, transfer and assignment of the Receivables and the Other
Conveyed Property hereunder, and the sale, transfer and assignment thereof by
Purchaser to the Issuer under the Sale and Servicing Agreement. Seller and
Purchaser agree that Purchaser will assign to Issuer all Purchaser’s rights
under this Agreement and that the Trustee will thereafter be entitled to enforce
this Agreement against Seller in the Trustee’s own name on behalf of the
Noteholders.

(a)      Representations regarding the Receivables. The representations and
warranties set forth on Schedule B-1 with respect to the Receivables as of the
Cutoff Date, and as of the Closing Date, are true and correct.

(b)      Representations regarding the Pool of Receivables. The representations
and warranties set forth on Schedule B-2 with respect to the pool of Receivables
as of the Cutoff Date, and as of the Closing Date, are true and correct.

(c)      No Fraud or Misrepresentation. To the best of the Seller’s knowledge,
each Receivable that was originated by a Dealer was sold by the Dealer to the
Seller and by the Seller to the Purchaser without any fraud or misrepresentation
on the part of such Dealer or the Seller, respectively.

(d)      Lawful Assignment. No Receivable was originated in, or is subject to
the laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

(e)      No Impairment. The Seller has not done anything to convey any right to
any Person that would result in such Person having a right to payments due under
the Receivables or

 

4



--------------------------------------------------------------------------------

otherwise to impair the rights of the Purchaser, the Trust, the Trustee, the
Trust Collateral Agent and the Noteholders in any Receivable or the proceeds
thereof. Other than the security interest granted to the Purchaser pursuant to
this Agreement and except any other security interests that have been fully
released and discharged as of the Closing Date, the Seller has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Receivables. The Seller has not authorized the filing of and is not aware of any
financing statements against the Seller that include a description of collateral
covering the Receivables other than any financing statement relating to the
security interest granted to the Purchaser hereunder or that has been
terminated. The Seller is not aware of any judgment, ERISA or tax lien filings
against it.

(f)      No Funds Advanced. No funds had been advanced by the Seller or anyone
acting on behalf of the Seller in order to cause any Receivable to qualify under
the representation and warranty set forth as clause 19(E) of Schedule B-1.

(g)      Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(h)      Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(i)      Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(j)      No Consent Required. Seller is not required to obtain the consent of
any other Person, or any consent, license, approval or authorization or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery or performance of this Agreement and
the Related Documents, except for such as have been obtained, effected or made.

(k)      Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights

 

5



--------------------------------------------------------------------------------

generally and by equitable limitations on the availability of specific remedies,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.

(l)      No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(m)      No Proceedings. There are no proceedings or investigations pending or,
to Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, state
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.

(n)      Solvency. The Seller is not insolvent, nor will the Seller be made
insolvent by the transfer of the Receivables, nor does the Seller anticipate any
pending insolvency.

(o)      True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(p)      Chief Executive Office and Principal Place of Business. The chief
executive office and principal place of business of Seller is located at 801
Cherry Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2        Representations and Warranties of Purchaser. Purchaser makes
the following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

 

6



--------------------------------------------------------------------------------

(a)      Organization and Good Standing. Purchaser has been duly organized and
is validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

(b)      Due Qualification. Purchaser is duly qualified to do business as a
foreign corporation, is in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions where the failure to do so would
materially and adversely affect Purchaser’s ability to acquire the Receivables
or the Other Conveyed Property, and to transfer the Receivables and the Other
Conveyed Property to the Issuer pursuant to the Sale and Servicing Agreement, or
the validity or enforceability of the Receivables and the Other Conveyed
Property or to perform Purchaser’s obligations hereunder and under the
Purchaser’s Related Documents.

(c)      Power and Authority. Purchaser has the power, authority and legal right
to execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d)      No Consent Required. Purchaser is not required to obtain the consent of
any other Person, or any consent, license, approval or authorization or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery or performance of this Agreement and
the Related Documents, except for such as have been obtained, effected or made.

(e)      Binding Obligation. This Agreement constitutes a legal, valid and
binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms, subject, as to enforceability, to applicable bankruptcy,
insolvency, reorganization, conservatorship, receivership, liquidation and other
similar laws and to general equitable principles.

(f)      No Violation. The execution, delivery and performance by Purchaser of
this Agreement, the consummation of the transactions contemplated by this
Agreement and the Related Documents and the fulfillment of the terms of this
Agreement and the Related Documents do not and will not conflict with, result in
any breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time) a default under, the certificate of incorporation or
bylaws of Purchaser, or conflict with or breach any of the terms or provisions
of, or constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

 

7



--------------------------------------------------------------------------------

(g)      No Proceedings. There are no proceedings or investigations pending, or,
to the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1        Protection of Title of Purchaser.

(a)        At or prior to the Closing Date, Seller shall have filed or caused to
be filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral

 

8



--------------------------------------------------------------------------------

in the same manner as described herein or may contain an indication or
description of collateral that describes such property in any other manner as
such party may determine, in its sole discretion, is necessary, advisable or
prudent to ensure the perfection of the security interest in the collateral
granted to the Purchaser herein.

(b)      Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(c)      Seller shall give Purchaser, the Issuer and the Trust Collateral Agent
at least 60 days prior written notice of any relocation that would result in a
change of the location of the debtor within the meaning of Section 9-307 of the
applicable UCC. Seller shall at all times maintain (i) each office from which it
services Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.

(d)      Prior to the Closing Date, Seller has maintained accounts and records
as to each Receivable accurately and in sufficient detail to permit (i) the
reader thereof to know at any time as of or prior to the Closing Date, the
status of such Receivable, including payments and recoveries made and payments
owing (and the nature of each) and (ii) reconciliation between payments or
recoveries on (or with respect to) each Receivable and the Principal Balance as
of the Cutoff Date. Seller shall maintain its computer systems so that, from and
after the time of sale under this Agreement of the Receivables to Purchaser, and
the conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e)      If at any time Seller shall propose to sell, grant a security interest
in, or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2        Other Liens or Interests. Except for the conveyances
hereunder, Seller will not sell, pledge, assign or transfer to any other Person,
or grant, create, incur, assume or suffer to exist any Lien on the Receivables
or the Other Conveyed Property or any interest therein, and Seller shall defend
the right, title, and interest of Purchaser and the Issuer in and to the
Receivables and the Other Conveyed Property against all claims of third parties
claiming through or under Seller.

 

9



--------------------------------------------------------------------------------

SECTION 4.3        Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4        Indemnification.

(a)      Seller shall defend, indemnify and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any and all costs, expenses, losses,
damages, claims, and liabilities, arising out of or resulting from any breach of
any of Seller’s representations and warranties contained herein.

(b)      Seller shall defend, indemnify and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any and all costs, expenses, losses,
damages, claims, and liabilities, arising out of or resulting from the use,
ownership or operation by Seller or any affiliate thereof of a Financed Vehicle.

(c)      Seller shall defend, indemnify and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any and all costs, expenses, losses,
damages, claims and liabilities arising out of or resulting from any action
taken, or failed to be taken, by it in respect of any portion of the Receivables
other than in accordance with this Agreement or the Sale and Servicing
Agreement.

(d)      Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

(e)      Seller agrees to pay, and to indemnify, defend and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from, any taxes which may at
any time be asserted against such Persons with respect to, and as of the date
of, the conveyance or ownership of the Receivables or the Other Conveyed
Property hereunder and the conveyance or ownership of the Receivables under the
Sale and Servicing Agreement or the issuance and original sale of the Notes or
the issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal

 

10



--------------------------------------------------------------------------------

or other income taxes, including franchise taxes, arising out of the
transactions contemplated hereby or transfer taxes arising in connection with
the transfer of the Notes or the Certificate) and costs and expenses in
defending against the same, arising by reason of the acts to be performed by
Seller under this Agreement or imposed against such Persons.

(f)      Seller shall defend, indemnify, and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, claims, damages, and liabilities to the extent that such cost,
expense, loss, claim, damage, or liability arose out of, or was imposed upon
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders or the Certificateholder through the negligence,
willful misfeasance, or bad faith of Seller in the performance of its duties
under this Agreement or by reason of reckless disregard of Seller’s obligations
and duties under this Agreement.

(g)      Seller shall indemnify, defend and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any loss, liability or expense incurred
by reason of the violation by Seller of federal or state securities laws in
connection with the registration or the sale of the Notes.

(h)      Seller shall indemnify, defend and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any loss, liability or expense imposed
upon, or incurred by, Purchaser, the Issuer, the Trust Collateral Agent, the
Trustee, the Owner Trustee, the Noteholders or the Certificateholder as result
of the failure of any Receivable, or the sale of the related Financed Vehicle,
to comply with all requirements of applicable law.

(i)      Seller shall defend, indemnify, and hold harmless Purchaser from and
against all costs, expenses, losses, claims, damages, and liabilities arising
out of or incurred in connection with the acceptance or performance of Seller’s
trusts and duties as Servicer under the Sale and Servicing Agreement, except to
the extent that such cost, expense, loss, claim, damage, or liability shall be
due to the willful misfeasance, bad faith, or negligence (except for errors in
judgment) of Purchaser.

(j)      Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1        Repurchase of Receivables upon Breach. Upon the occurrence of
a Repurchase Event, Seller shall, unless the breach which is the subject of such
Repurchase

 

11



--------------------------------------------------------------------------------

Event shall have been cured in all material respects, repurchase the Receivable
relating thereto from the Issuer if and only if the interests of the Noteholders
therein are materially and adversely affected by any such breach and,
simultaneously with the repurchase of the Receivable, Seller shall deposit the
Purchase Amount in full, without deduction or offset, to the Collection Account,
pursuant to Section 3.2 of the Sale and Servicing Agreement. It is understood
and agreed that, except as set forth in Section 6.1 hereof, the obligation of
Seller to repurchase any Receivable, as to which a breach occurred and is
continuing, shall, if such obligation is fulfilled, constitute the sole remedy
against Seller for such breach available to Purchaser, the Issuer, the
Noteholders, the Certificateholder, the Trust Collateral Agent on behalf of the
Noteholders or the Owner Trustee on behalf of the Certificateholder. The
provisions of this Section 5.1 are intended to grant the Issuer and the Trust
Collateral Agent a direct right against Seller to demand performance hereunder,
and in connection therewith, Seller waives any requirement of prior demand
against Purchaser with respect to such repurchase obligation. Furthermore, any
Person who may request that any Receivable be repurchased by the Seller or the
Purchaser in accordance with Section 3.2 of the Sale and Servicing Agreement may
request that the Seller repurchase the related Receivable due to the occurrence
of a Repurchase Event, in the same manner that it would request such repurchase
pursuant to Section 3.2 of the Sale and Servicing Agreement. Any repurchase
hereunder shall take place in the manner specified in Section 3.2 of the Sale
and Servicing Agreement. Notwithstanding any other provision of this Agreement
or the Sale and Servicing Agreement to the contrary, the obligation of Seller
under this Section shall not terminate upon a termination of Seller as Servicer
under the Sale and Servicing Agreement and shall be performed in accordance with
the terms hereof notwithstanding the failure of the Servicer or Purchaser to
perform any of their respective obligations with respect to such Receivable
under the Sale and Servicing Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

SECTION 5.2        Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

 

12



--------------------------------------------------------------------------------

SECTION 5.3        Waivers. No failure or delay on the part of Purchaser (or the
Issuer as assignee of Purchaser, or the Trust Collateral Agent as assignee of
the Issuer) or the Trustee in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1        Liability of Seller. Seller shall be liable in accordance
herewith only to the extent of the obligations in this Agreement specifically
undertaken by Seller and the representations and warranties of Seller.

SECTION 6.2        Merger or Consolidation of Seller or Purchaser. Any
corporation or other entity (a) into which Seller or Purchaser may be merged or
consolidated, (b) resulting from any merger or consolidation to which Seller or
Purchaser is a party or (c) succeeding to the business of Seller or Purchaser,
in the case of Purchaser, which corporation has a certificate of incorporation
containing provisions relating to limitations on business and other matters
substantively identical to those contained in Purchaser’s certificate of
incorporation, provided that in any of the foregoing cases such corporation
shall execute an agreement of assumption to perform every obligation of Seller
or Purchaser, as the case may be, under this Agreement and, whether or not such
assumption agreement is executed, shall be the successor to Seller or Purchaser,
as the case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (a),
(b) and (c) above, (i) immediately after giving effect to such transaction, no
representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (ii) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (iii) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

SECTION 6.3        Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting

 

13



--------------------------------------------------------------------------------

any matters arising under this Agreement. Seller shall not be under any
obligation to appear in, prosecute or defend any legal action that is not
incidental to its obligations under this Agreement or its Related Documents and
that in its opinion may involve it in any expense or liability.

SECTION 6.4        Seller May Own Notes or the Certificate. Subject to the
provisions of the Sale and Servicing Agreement, Seller and any Affiliate of
Seller may in their individual or any other capacity become the owner or pledgee
of Notes or the Certificate with the same rights as they would have if they were
not Seller or an Affiliate thereof.

SECTION 6.5        Amendment.

(a)      This Agreement may be amended by Seller and Purchaser without the
consent of the Trust Collateral Agent, the Owner Trustee, the Certificateholder
or any of the Noteholders (i) to cure any ambiguity or (ii) to correct any
provisions in this Agreement; provided, however, that such action shall not, as
evidenced by an Opinion of Counsel delivered to the Issuer, the Owner Trustee
and the Trust Collateral Agent, adversely affect in any material respect the
interests of any Certificateholder, Noteholder, the Trustee or the Trust
Collateral Agent and that such amendment is authorized and permitted by this
Agreement.

(b)      This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel (which may be provided by the Seller’s internal counsel) that
no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or the Certificate
and that such amendment is authorized and permitted by this Agreement.

(c)      Prior to the execution of any such amendment or consent, Seller shall
have furnished written notification of the substance of such amendment or
consent to each Rating Agency.

(d)      It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

 

14



--------------------------------------------------------------------------------

SECTION 6.6        Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 101 Convention Center Drive, Suite 850, Las Vegas, Nevada 89109,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth,
Texas 76102, Attention: Chief Financial Officer, or such other address as shall
be designated by a party in a written notice delivered to the other party or to
the Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7        Merger and Integration. Except as specifically stated
otherwise herein, this Agreement and Related Documents set forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8        Severability of Provisions. If any one or more of the
covenants, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, provisions or terms shall be
deemed severable from the remaining covenants, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.

SECTION 6.9        Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(a)      the Receivables and all moneys received thereon after the Cutoff Date;

(b)      the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

 

15



--------------------------------------------------------------------------------

(c)      any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(d)      any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement;

(e)      all rights under any Service Contracts on the related Financed
Vehicles;

(f)      the related Receivable Files;

(g)      all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (a) through (f); and

(h)      all proceeds and investments with respect to items (a) through (g).

SECTION 6.10        Governing Law. This Agreement shall be construed in
accordance with, and this Agreement and all matters arising out of or relating
in any way to this Agreement shall be governed by, the law of the State of New
York, without giving effect to its conflict of law provisions (other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11        Counterparts. For the purpose of facilitating the execution
of this Agreement and for other purposes, this Agreement may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and all of which counterparts shall constitute but
one and the same instrument.

SECTION 6.12        Conveyance of the Receivables and the Other Conveyed
Property to the Issuer. Seller acknowledges that Purchaser intends, pursuant to
the Sale and Servicing Agreement, to convey the Receivables and the Other
Conveyed Property, together with its rights under this Agreement, to the Issuer
on the Closing Date. Seller acknowledges and consents to such conveyance and
pledge and waives any further notice thereof and covenants and agrees that the
representations and warranties of Seller contained in this Agreement and the
rights of Purchaser hereunder are intended to benefit the Issuer, the Owner
Trustee, the Trust Collateral Agent, the Noteholders and the Certificateholder.
In furtherance of the foregoing, Seller covenants and agrees to perform its
duties and obligations hereunder, in accordance with the terms hereof for the
benefit of the Issuer, the Owner Trustee, the Trust Collateral Agent, the
Noteholders and the Certificateholder and that, notwithstanding anything to the
contrary in this Agreement, Seller shall be directly liable to the Issuer, the
Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder (notwithstanding any failure by the Servicer or the Purchaser
to perform its respective duties and obligations hereunder or under Related
Documents) and that the Trust Collateral Agent may enforce the duties and
obligations of Seller under this Agreement against Seller for the benefit of the
Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder.

SECTION 6.13        Nonpetition Covenant. Neither Purchaser nor Seller shall
petition or otherwise invoke the process of any court or government authority
for the purpose of

 

16



--------------------------------------------------------------------------------

commencing or sustaining a case against the Purchaser or the Issuer under any
federal or state bankruptcy, insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Purchaser or the Issuer or any substantial part of their respective
property, or ordering the winding up or liquidation of the affairs of the
Purchaser or the Issuer.

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser

By:                                                                  

Name:

Title:

AMERICREDIT FINANCIAL SERVICES, INC., as Seller

By:                                                                  

Name:

Title:

 

Accepted:

THE BANK OF NEW YORK MELLON,

not in its individual capacity but solely as Trustee and Trust Collateral Agent

By:                                                              

Name:

Title:

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

[On file with AmeriCredit, the Trustee and Katten Muchin Rosenman LLP]

 

SCH-A-1



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     452746548       453283087       453609760       111015575635    
  111020154195        111020308444        111020478048        111020671098     
  111020846597        111021045881        111021220448        111021351814     
  111021497512        111021645405        111021791070        111021946612     
  111022117691        111022312902        111022495870        111022646744    
452746878       453283178       453609786       111015576670       111020154218
       111020308512        111020478206        111020671100        111020846654
       111021046028        111021220459        111021351847        111021497567
       111021645449        111021791092        111021946623        111022117781
       111022312924        111022495881        111022647778     452747058      
453283459       453609851       111015577660       111020154230       
111020308589        111020478217        111020671144        111020846755       
111021046141        111021220493        111021351858        111021497578       
111021645573        111021791261        111021946713        111022117826       
111022312979        111022495892        111022647835     452747421      
453283525       453609893       111015579011       111020154296       
111020308624        111020478284        111020671212        111020846902       
111021046152        111021220516        111021351881        111021497602       
111021645607        111021791339        111021946735        111022117859       
111022313037        111022495948        111022647846     452747892      
453283558       453609935       111015584275       111020154780       
111020309108        111020478385        111020671267        111020846957       
111021046174        111021220527        111021351959        111021497657       
111021645618        111021791351        111021946803        111022117871       
111022313677        111022495959        111022647868     452748213      
453283699       453610099       111015600005       111020154803       
111020309119        111020478396        111020671289        111020846968       
111021046196        111021220549        111021351960        111021497680       
111021645641        111021791407        111021946825        111022117882       
111022313688        111022495993        111022647880     452748361      
453284044       453610123       111015602063       111020154814       
111020309153        111020478420        111020671290        111020847048       
111021046208        111021220550        111021352006        111021497725       
111021645674        111021791418        111021946847        111022118164       
111022313767        111022496017        111022647925     452748486      
453284390       453610230       111015606247       111020154825       
111020309209        111020478442        111020671302        111020847060       
111021046231        111021220561        111021352039        111021497747       
111021645786        111021791474        111021946858        111022119435       
111022313835        111022496073        111022647947     452749096      
453284408       453610255       111015606696       111020154847       
111020309210        111020478497        111020671391        111020847071       
111021046264        111021220594        111021352107        111021497770       
111021645810        111021791496        111021946869        111022119491       
111022313880        111022496174        111022647969     452749518      
453284846       453610719       111015614606       111020154869       
111020309243        111020479645        111020671492        111020847947       
111021046310        111021220617        111021352129        111021497837       
111021645876        111021791508        111021946892        111022119761       
111022314038        111022496253        111022648005     452749617      
453285066       453610875       111015614640       111020154904       
111020309298        111020479735        111020671504        111020848027       
111021046321        111021220628        111021352196        111021497859       
111021645898        111021791755        111021946926        111022119828       
111022314061        111022496387        111022648038     452749633      
453285082       453610925       111015615292       111020155668       
111020309423        111020479768        111020671548        111020848083       
111021046411        111021220640        111021352242        111021497882       
111021645944        111021791788        111021946959        111022119839       
111022314094        111022496646        111022648050     452749864      
453285280       453610966       111015628768       111020155680       
111020309434        111020479780        111020671560        111020848094       
111021046422        111021220662        111021352691        111021498120       
111021645977        111021792464        111021946982        111022119895       
111022314139        111022496781        111022648094     452749872      
453286320       453611337       111015650482       111020155691       
111020309478        111020479803        111020671571        111020848162       
111021046488        111021220684        111021352758        111021498221       
111021645988        111021792486        111021946993        111022119996       
111022314195        111022497120        111022648230     452749989      
453286726       453611436       111015656501       111020155736       
111020309513        111020479825        111020671717        111020848230       
111021047344        111021220695        111021352770        111021498254       
111021646057        111021792532        111021947006        111022120112       
111022314229        111022497254        111022648263     452750110      
453286858       453611444       111015660034       111020155758       
111020309524        111020479847        111020671740        111020848241       
111021047399        111021220707        111021352815        111021498287       
111021646103        111021792543        111021947028        111022120145       
111022314421        111022497287        111022648274     452750367      
453287286       453611642       111015660719       111020155769       
111020309535        111020479926        111020671773        111020848487       
111021047401        111021220718        111021352837        111021498322       
111021646169        111021792576        111021947039        111022120156       
111022314511        111022497298        111022648285     452750888      
453287476       453611709       111015661620       111020155770       
111020309580        111020479937        111020671784        111020848511       
111021047535        111021220785        111021352848        111021498344       
111021646204        111021792701        111021947040        111022120224       
111022314601        111022497300        111022648319     452751126      
453287807       453611717       111015665141       111020155882       
111020309603        111020479959        111020671863        111020848544       
111021047603        111021220910        111021352882        111021498355       
111021646226        111021792789        111021947073        111022120460       
111022314926        111022497322        111022648678     452751324      
453288037       453611782       111015666704       111020156209       
111020309614        111020480007        111020671931        111020848555       
111021047894        111021221012        111021352905        111021498377       
111021646260        111021792835        111021947130        111022120516       
111022315488        111022497490        111022648904     452751951      
453288656       453611931       111015670811       111020156243       
111020309726        111020480041        111020671964        111020848599       
111021047962        111021221045        111021352927        111021498423       
111021646282        111021792846        111021947163        111022120561       
111022315523        111022497502        111022649073     452752264      
453288672       453611972       111015676749       111020156276       
111020309737        111020480052        111020672055        111020848601       
111021047984        111021221203        111021352950        111021498434       
111021646305        111021792936        111021947310        111022120572       
111022315534        111022497546        111022649130     452752926      
453288680       453612236       111015695672       111020156298       
111020309748        111020480074        111020672077        111020848623       
111021048075        111021221360        111021352972        111021498478       
111021646338        111021792981        111021947321        111022120729       
111022315545        111022497557        111022649163     452753528      
453288755       453612384       111015697102       111020156300       
111020309805        111020480096        111020672112        111020848634       
111021048187        111021221382        111021352994        111021498513       
111021646361        111021793038        111021947332        111022120785       
111022315590        111022497568        111022649264     452753957      
453289225       453612822       111015704639       111020156399       
111020309816        111020480119        111020672123        111020848791       
111021048200        111021221393        111021353007        111021498524       
111021646417        111021793083        111021947365        111022120886       
111022315635        111022499009        111022649309     452754146      
453289605       453613028       111015715877       111020156401       
111020309861        111020480232        111020672156        111020848803       
111021048233        111021221450        111021353018        111021498535       
111021647597        111021793139        111021947376        111022120932       
111022315815        111022499043        111022649310     452754690      
453289977       453613119       111015720581       111020156412       
111020309894        111020480254        111020672178        111020848892       
111021048301        111021221461        111021353030        111021498625       
111021647700        111021793140        111021947400        111022120998       
111022315848        111022499054        111022649321     452755093      
453290405       453613200       111015725058       111020156478       
111020309928        111020480276        111020672235        111020848937       
111021048378        111021221641        111021353041        111021498647       
111021647733        111021793184        111021947411        111022121001       
111022315859        111022499065        111022649477     452755184      
453290967       453613242       111015732742       111020156489       
111020310852        111020480298        111020672268        111020848960       
111021048446        111021221719        111021353131        111021498669       
111021647801        111021793476        111021947433        111022121012       
111022315860        111022499111        111022649501     452755267      
453291262       453613580       111015735240       111020156502       
111020310986        111020480388        111020672280        111020848993       
111021048480        111021221731        111021353175        111021498726       
111021647980        111021793566        111021947523        111022121045       
111022315871        111022499223        111022649567     452756489      
453291403       453613630       111015739367       111020156513       
111020311044        111020480401        111020672291        111020849152       
111021048660        111021221922        111021353186        111021498748       
111021647991        111021793599        111021947602        111022121089       
111022315882        111022499278        111022649590     452756547      
453291486       453613655       111015739390       111020156524       
111020311055        111020480456        111020672325        111020849208       
111021048682        111021222013        111021353197        111021498759       
111021648116        111021793645        111021947657        111022121292       
111022316063        111022499289        111022649635     452756877      
453291767       453613879       111015740886       111020156546       
111020311066        111020480467        111020672369        111020849220       
111021048693        111021222271        111021353210        111021498771       
111021648183        111021793667        111021947680        111022121348       
111022316108        111022499313        111022649657     452756992      
453291882       453613895       111015743058       111020156557       
111020311123        111020480513        111020672437        111020849376       
111021048705        111021222316        111021353243        111021498805       
111021648295        111021793678        111021947725        111022121371       
111022316131        111022499324        111022649679     452757339      
453291916       453614083       111015748985       111020156591       
111020311134        111020480524        111020672516        111020849387       
111021048727        111021222642        111021353254        111021498827       
111021648330        111021793690        111021947747        111022121449       
111022316175        111022499379        111022649680     452757503      
453291924       453614158       111015763218       111020156614       
111020311864        111020480737        111020672527        111020849455       
111021049706        111021222697        111021353355        111021498838       
111021648408        111021793702        111021947769        111022121450       
111022316221        111022499380        111022649703     452757818      
453292039       453614174       111015765782       111020156670       
111020311875        111020480748        111020672538        111020849477       
111021049874        111021222765        111021353366        111021498849       
111021648419        111021793746        111021947826        111022121742       
111022316265        111022499447        111022649714     452758188      
453292153       453614232       111015775277       111020156704       
111020311886        111020480816        111020672550        111020849589       
111021049885        111021222800        111021353377        111021498850       
111021648431        111021793757        111021947859        111022121887       
111022316298        111022499458        111022649781     452758196      
453292237       453614836       111015775491       111020156737       
111020311910        111020480861        111020672932        111020849590       
111021050168        111021222923        111021353388        111021498883       
111021648453        111021793791        111021947860        111022121977       
111022316412        111022499504        111022649792  

 

SCH-A-2



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     452758253       453292294       453614851       111015775536    
  111020156748        111020311965        111020480872        111020673124     
  111020849613        111021050214        111021222956        111021353423     
  111021498894        111021648464        111021793814        111021947905     
  111022121988        111022316423        111022499526        111022649837    
452758287       453292377       453614976       111015778191       111020156759
       111020312045        111020480928        111020673258        111020849758
       111021050236        111021222990        111021353467        111021498906
       111021648475        111021793847        111021947938        111022122068
       111022316434        111022499559        111022649871     452758857      
453292518       453615254       111015778360       111020156816       
111020312056        111020480939        111020673270        111020849792       
111021050269        111021223159        111021353490        111021498951       
111021648510        111021793881        111021947994        111022122147       
111022316445        111022499740        111022649882     452759046      
453292625       453615387       111015782859       111020156838       
111020312113        111020480951        111020673348        111020849938       
111021050315        111021223171        111021353861        111021498962       
111021648554        111021793904        111021948007        111022122158       
111022316456        111022499762        111022649916     452759509      
453292815       453615544       111015782860       111020156850       
111020312168        111020481042        111020673405        111020850187       
111021050337        111021223238        111021353872        111021499143       
111021648576        111021793926        111021948085        111022122192       
111022316478        111022499784        111022649927     452759590      
453292930       453615551       111015789823       111020156906       
111020312179        111020482706        111020673427        111020850198       
111021050405        111021223249        111021353962        111021499154       
111021648600        111021794017        111021948164        111022122215       
111022316490        111022499841        111022650345     452759889      
453293219       453615643       111015790577       111020156940       
111020312236        111020482795        111020673517        111020850244       
111021050438        111021223294        111021353973        111021499165       
111021648677        111021794039        111021948175        111022122226       
111022316568        111022499931        111022650402     452760093      
453294068       453615791       111015794425       111020156962       
111020312326        111020482807        111020673539        111020850277       
111021050450        111021223610        111021354660        111021499187       
111021648712        111021794095        111021948186        111022122743       
111022316580        111022500068        111022650413     452760127      
453294258       453616005       111015796292       111020156984       
111020312449        111020482841        111020673540        111020850299       
111021050472        111021224374        111021354693        111021499198       
111021648745        111021794141        111021948197        111022122754       
111022316636        111022500125        111022650424     452760168      
453294472       453616104       111015798665       111020157008       
111020312472        111020482874        111020673551        111020850334       
111021050483        111021224419        111021354705        111021499211       
111021648756        111021794163        111021948221        111022122822       
111022316647        111022500215        111022650479     452760846      
453294605       453616146       111015798957       111020157019       
111020312506        111020483077        111020673562        111020850345       
111021050517        111021224622        111021354716        111021499233       
111021648835        111021794219        111021948232        111022122855       
111022316692        111022500259        111022650480     452760861      
453294704       453616179       111015802278       111020157020       
111020312551        111020483145        111020673573        111020850413       
111021050562        111021224633        111021354727        111021499244       
111021648857        111021794220        111021948265        111022122901       
111022316704        111022500271        111022650761     452761877      
453294928       453616690       111015812066       111020158043       
111020312573        111020483178        111020673641        111020850424       
111021050573        111021224666        111021354749        111021499266       
111021648879        111021794231        111021948399        111022123441       
111022316715        111022500305        111022650828     452762057      
453295545       453616849       111015820504       111020158065       
111020312618        111020483190        111020673696        111020850457       
111021050584        111021224677        111021354761        111021499389       
111021649409        111021794275        111021948412        111022123474       
111022316760        111022500350        111022650839     452762222      
453295677       453617854       111015821606       111020158111       
111020312630        111020483202        111020673742        111020850468       
111021050595        111021224701        111021354772        111021499390       
111021649443        111021794321        111021948423        111022123508       
111022316793        111022500383        111022650840     452763311      
453295727       453618001       111015823204       111020158874       
111020312797        111020483268        111020673809        111020850985       
111021050618        111021224756        111021354806        111021499402       
111021649623        111021794365        111021948434        111022123542       
111022316849        111022500406        111022650884     452763709      
453296352       453618035       111015833799       111020158953       
111020312966        111020483280        111020673843        111020850996       
111021050641        111021224789        111021354817        111021499413       
111021649678        111021794387        111021948445        111022123575       
111022316850        111022500518        111022650941     452764038      
453296535       453618290       111015837557       111020158997       
111020313697        111020483303        111020673898        111020851054       
111021050663        111021224802        111021354840        111021499424       
111021649702        111021794398        111021948456        111022123609       
111022316917        111022500529        111022651111     452764251      
453296584       453618381       111015840247       111020159000       
111020313787        111020483325        111020673955        111020851133       
111021050832        111021224835        111021354851        111021499479       
111021649713        111021794501        111021948489        111022123733       
111022316951        111022500608        111022651267     452764491      
453296881       453618431       111015840720       111020159033       
111020313811        111020483347        111020673977        111020851650       
111021050865        111021224891        111021354907        111021499503       
111021649746        111021794545        111021948524        111022123924       
111022316984        111022500855        111022651289     452765084      
453297210       453618548       111015841899       111020159088       
111020313844        111020483549        111020674013        111020851694       
111021050898        111021224914        111021354918        111021499514       
111021649779        111021794613        111021948557        111022123935       
111022317031        111022501834        111022651335     452765225      
453297459       453618696       111015843149       111020159099       
111020313855        111020483572        111020674114        111020851762       
111021050911        111021225005        111021354930        111021499525       
111021649870        111021794646        111021948603        111022123957       
111022317042        111022502127        111022651346     452765407      
453297475       453618803       111015850855       111020159134       
111020313899        111020483594        111020674552        111020851818       
111021050922        111021225016        111021354941        111021499547       
111021649892        111021794679        111021948670        111022123991       
111022317053        111022502138        111022651379     452765472      
453297541       453618886       111015855737       111020159213       
111020313912        111020483695        111020674888        111020851830       
111021050988        111021225117        111021354952        111021499570       
111021649982        111021794714        111021948681        111022124060       
111022317446        111022502262        111022651380     452765514      
453297574       453618985       111015857076       111020159224       
111020313934        111020483707        111020674923        111020851885       
111021051002        111021225140        111021355009        111021499581       
111021650030        111021794770        111021948704        111022124093       
111022317457        111022502330        111022651414     452765720      
453297640       453619025       111015867628       111020159279       
111020313956        111020483718        111020675148        111020851964       
111021051057        111021225151        111021355010        111021499592       
111021650467        111021794792        111021948715        111022124150       
111022317615        111022502431        111022651436     452766116      
453297871       453619181       111015873209       111020159347       
111020313978        111020483785        111020675227        111020852381       
111021051103        111021225498        111021355021        111021499615       
111021650524        111021794994        111021948816        111022124172       
111022318009        111022502475        111022651593     452766280      
453297913       453619207       111015878596       111020159358       
111020314058        111020483820        111020675306        111020852415       
111021051114        111021225522        111021355054        111021499626       
111021650557        111021795007        111021948838        111022124251       
111022318065        111022502510        111022651616     452766488      
453298234       453619272       111015880263       111020159460       
111020314126        111020483842        111020675339        111020852437       
111021051147        111021225533        111021355065        111021499839       
111021650579        111021795388        111021948849        111022124262       
111022318076        111022502587        111022651896     452766652      
453300204       453619306       111015884661       111020159482       
111020314340        111020483875        111020675665        111020852459       
111021051158        111021225544        111021355100        111021499996       
111021650591        111021795445        111021948861        111022124273       
111022318155        111022502600        111022652202     452766710      
453301210       453619504       111015887103       111020159493       
111020314351        111020483954        111020675676        111020852482       
111021051204        111021225601        111021355155        111021500494       
111021650603        111021795456        111021948883        111022124295       
111022318177        111022502712        111022652235     452766751      
453301418       453619520       111015894369       111020159516       
111020314373        111020483998        111020675722        111020852549       
111021051271        111021225612        111021355188        111021500506       
111021650715        111021795827        111021949187        111022124330       
111022318302        111022502745        111022652279     452767510      
453301574       453619710       111015905160       111020159628       
111020314429        111020484124        111020675777        111020852640       
111021051282        111021225645        111021355256        111021500517       
111021650748        111021795849        111021949222        111022124688       
111022318357        111022502789        111022652358     452767684      
453301756       453619785       111015908174       111020159707       
111020314441        111020484168        111020675788        111020852909       
111021051822        111021225656        111021355447        111021500562       
111021650759        111021795973        111021949446        111022124745       
111022318368        111022502824        111022652381     452767700      
453301772       453619868       111015915385       111020159774       
111020314823        111020484359        111020675968        111020852932       
111021051866        111021225667        111021355458        111021500618       
111021650805        111021796020        111021949457        111022125061       
111022318380        111022502891        111022652392     452767858      
453302051       453620007       111015915509       111020159820       
111020314890        111020484427        111020676082        111020853023       
111021052766        111021225678        111021355469        111021500674       
111021650861        111021796097        111021949581        111022125072       
111022318481        111022502936        111022652415     452767981      
453302085       453620023       111015921573       111020160462       
111020314979        111020484450        111020676116        111020853102       
111021052788        111021225689        111021355470        111021500753       
111021651031        111021796211        111021949648        111022125094       
111022318504        111022502970        111022652459     452768021      
453302150       453620205       111015922024       111020160552       
111020315037        111020484483        111020676127        111020853179       
111021052799        111021225959        111021355504        111021500775       
111021651064        111021796222        111021949705        111022125151       
111022318605        111022502992        111022652527     452768203      
453302168       453620395       111015923980       111020160563       
111020315150        111020484584        111020676149        111020853269       
111021052890        111021225960        111021355537        111021501260       
111021651097        111021796244        111021949996        111022125173       
111022318650        111022503027        111022652583  

 

SCH-A-3



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     452768260       453303059       453620403       111015924004    
  111020160608        111020315161        111020484629        111020676150     
  111020853270        111021052924        111021225993        111021355548     
  111021501350        111021651143        111021796277        111021950347     
  111022125274        111022318661        111022503049        111022652617    
452768278       453303224       453620478       111015924037       111020160697
       111020315206        111020485204        111020676194        111020853315
       111021052946        111021226017        111021355593        111021501776
       111021651200        111021796288        111021950448        111022125308
       111022318762        111022503083        111022652628     452768682      
453303240       453620551       111015937277       111020160710       
111020315228        111020485541        111020676239        111020853360       
111021052957        111021226095        111021355672        111021502542       
111021651211        111021796301        111021950460        111022125476       
111022318784        111022503162        111022652639     452768781      
453303349       453620916       111015944657       111020160754       
111020315273        111020485585        111020676790        111020853393       
111021053228        111021226130        111021355694        111021502609       
111021651222        111021796312        111021950527        111022125522       
111022318841        111022503229        111022652662     452769409      
453303398       453621450       111015953398       111020160787       
111020315307        111020485709        111020676813        111020853461       
111021053318        111021226501        111021355740        111021502621       
111021651244        111021796334        111021950651        111022125555       
111022318896        111022503285        111022652729     452769482      
453303448       453621567       111015953882       111020160798       
111020315352        111020485743        111020677667        111020853517       
111021053352        111021226512        111021355751        111021502632       
111021651323        111021796446        111021950910        111022125656       
111022319000        111022503308        111022652741     452769599      
453303547       453621674       111015970599       111020160800       
111020315408        111020485776        111020677702        111020853540       
111021054061        111021226567        111021355773        111021502654       
111021651345        111021796468        111021951179        111022125678       
111022319011        111022503364        111022652752     452769748      
453304040       453621781       111015975695       111020160833       
111020315509        111020485800        111020677735        111020853618       
111021054128        111021226589        111021355784        111021502733       
111021651479        111021796514        111021951685        111022125689       
111022319066        111022503375        111022652763     452770076      
453305831       453622011       111015978508       111020160866       
111020315510        111020486463        111020677757        111020853641       
111021054184        111021226602        111021355807        111021502777       
111021651525        111021796525        111021951696        111022125690       
111022319099        111022503386        111022652785     452770241      
453305955       453622169       111015978979       111020160888       
111020315532        111020486542        111020677768        111020853663       
111021054241        111021226657        111021355818        111021502799       
111021651558        111021796558        111021951708        111022125724       
111022319134        111022503397        111022652819     452770316      
453306441       453622227       111015982941       111020160923       
111020315666        111020486609        111020677869        111020853786       
111021054263        111021226668        111021355829        111021502812       
111021651581        111021796569        111021951731        111022125869       
111022319145        111022503443        111022652875     452770688      
453307241       453622342       111015985797       111020160956       
111020315868        111020486610        111020677971        111020853876       
111021054274        111021226691        111021355841        111021502834       
111021651637        111021796581        111021951742        111022125960       
111022319156        111022503500        111022652909     452770779      
453307605       453622441       111015997093       111020160978       
111020315891        111020486698        111020677993        111020853911       
111021054296        111021226736        111021355863        111021502867       
111021652223        111021796615        111021951753        111022125993       
111022319303        111022503511        111022652932     452771264      
453307944       453622474       111016000303       111020160990       
111020315970        111020486733        111020678073        111020853922       
111021054308        111021226770        111021355885        111021503082       
111021652346        111021796682        111021951764        111022126028       
111022319561        111022503645        111022652987     452771603      
453307993       453622698       111016001708       111020161047       
111020315981        111020486755        111020678130        111020853933       
111021054331        111021226792        111021355931        111021503093       
111021652368        111021796716        111021951810        111022126039       
111022319594        111022503690        111022653001     452771991      
453308199       453622839       111016002888       111020161070       
111020316049        111020486766        111020678152        111020853966       
111021054364        111021226804        111021356011        111021503183       
111021652403        111021796727        111021951821        111022126118       
111022319628        111022503702        111022653203     452772056      
453308223       453623225       111016008413       111020161092       
111020316050        111020486812        111020678174        111020853988       
111021054386        111021226860        111021356044        111021503206       
111021652436        111021796783        111021951832        111022126129       
111022319640        111022503757        111022653607     452772759      
453308249       453623241       111016010348       111020161126       
111020316139        111020486856        111020678208        111020854057       
111021054465        111021226905        111021356055        111021503239       
111021652447        111021796806        111021951876        111022126747       
111022319853        111022503779        111022653876     452773138      
453308264       453623274       111016011541       111020161148       
111020316162        111020486878        111020678264        111020854080       
111021054476        111021226938        111021356066        111021503262       
111021652469        111021796851        111021951887        111022126848       
111022319998        111022503780        111022653898     452773203      
453308298       453623506       111016013936       111020161159       
111020316173        111020486924        111020678275        111020854103       
111021054487        111021226961        111021356099        111021503273       
111021652492        111021796884        111021951898        111022126860       
111022320013        111022503937        111022653922     452773468      
453308694       453623530       111016019358       111020161294       
111020316184        111020487903        111020678332        111020854125       
111021054498        111021227007        111021356123        111021503284       
111021652515        111021796930        111021951911        111022126893       
111022320080        111022504006        111022653933     452773583      
453308751       453623563       111016020888       111020162149       
111020316285        111020487969        111020678343        111020855261       
111021054522        111021227063        111021356156        111021503329       
111021652526        111021796963        111021951944        111022126905       
111022320103        111022504107        111022653955     452773807      
453308959       453623621       111016023892       111020162150       
111020316342        111020487970        111020678354        111020855317       
111021054588        111021227074        111021356167        111021504106       
111021652560        111021797021        111021951955        111022127007       
111022320125        111022504185        111022654046     452773872      
453309023       453623670       111016027672       111020162172       
111020316353        111020487992        111020678365        111020855621       
111021054667        111021227108        111021356190        111021504195       
111021652571        111021797245        111021951966        111022127096       
111022320136        111022504534        111022654158     452774052      
453309049       453623704       111016028785       111020162475       
111020316375        111020488038        111020678837        111020855845       
111021054713        111021227120        111021356235        111021504207       
111021652683        111021797256        111021952013        111022127175       
111022320158        111022504578        111022654169     452774185      
453309296       453623746       111016031318       111020162509       
111020317477        111020488151        111020678860        111020855889       
111021054803        111021227254        111021356336        111021504218       
111021652694        111021797357        111021952057        111022127209       
111022320169        111022505726        111022654181     452774326      
453309544       453623761       111016036379       111020162543       
111020317567        111020488162        111020678871        111020855913       
111021054892        111021227366        111021356347        111021504241       
111021652706        111021797717        111021952079        111022127221       
111022320170        111022505737        111022654204     452774730      
453309742       453624355       111016039978       111020162622       
111020317602        111020488184        111020678905        111020856015       
111021055185        111021227793        111021356369        111021504319       
111021652717        111021797751        111021952125        111022127232       
111022320316        111022505838        111022654215     452774987      
453309783       453624470       111016042174       111020162655       
111020317668        111020488195        111020679366        111020856048       
111021056052        111021227816        111021356370        111021504386       
111021652762        111021797773        111021952147        111022127298       
111022320349        111022505861        111022654248     452775877      
453309999       453624504       111016044749       111020162677       
111020317679        111020488207        111020679388        111020856060       
111021056108        111021227850        111021356381        111021504397       
111021652773        111021797818        111021952215        111022127300       
111022320372        111022505906        111022654259     452776081      
453310013       453624579       111016053042       111020162712       
111020317680        111020488230        111020679399        111020856127       
111021056142        111021227883        111021356628        111021504410       
111021652841        111021797841        111021952237        111022127322       
111022320394        111022505939        111022654394     452776107      
453310104       453624926       111016055785       111020162778       
111020318041        111020488320        111020679647        111020856161       
111021056153        111021227906        111021356730        111021504432       
111021652885        111021797874        111021952259        111022127377       
111022320439        111022505962        111022654518     452776339      
453310518       453624942       111016056652       111020162789       
111020318085        111020488397        111020679737        111020856217       
111021056535        111021227951        111021356741        111021504465       
111021652919        111021797885        111021952440        111022127434       
111022320451        111022506020        111022654530     452776354      
453310633       453625188       111016062794       111020162835       
111020318096        111020488410        111020679894        111020856273       
111021056580        111021227973        111021357393        111021504487       
111021652942        111021797896        111021952473        111022127445       
111022320462        111022506075        111022654552     452776578      
453310732       453625204       111016065135       111020162846       
111020318108        111020488476        111020679939        111020856295       
111021056603        111021227995        111021357405        111021504555       
111021652986        111021797919        111021952484        111022127456       
111022320484        111022506097        111022654596     452776636      
453311243       453625212       111016068789       111020163926       
111020318164        111020489028        111020679940        111020856307       
111021056636        111021228008        111021357427        111021504599       
111021653033        111021797942        111021952495        111022127490       
111022320541        111022506132        111022654631     452776784      
453311391       453625733       111016068903       111020163937       
111020318186        111020489073        111020680009        111020856318       
111021056658        111021228031        111021357461        111021504612       
111021653101        111021798246        111021952530        111022127535       
111022320596        111022506198        111022654732     452777121      
453311565       453625832       111016072740       111020163960       
111020318254        111020489118        111020680010        111020856374       
111021056669        111021228042        111021357494        111021504634       
111021653178        111021798257        111021952596        111022127625       
111022320642        111022506200        111022654743     452777212      
453311870       453626087       111016084709       111020164006       
111020318276        111020489130        111020680021        111020857432       
111021056681        111021228154        111021357573        111021505691       
111021653224        111021798325        111021952631        111022127704       
111022320653        111022506312        111022654776  

 

SCH-A-4



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     452777592       453311995       453626210       111016089401    
  111020164028        111020318300        111020489185        111020680100     
  111020857465        111021056704        111021228176        111021357641     
  111021505736        111021653325        111021798336        111021952901     
  111022127715        111022320664        111022506323        111022654787    
452777626       453312019       453626293       111016089984       111020164039
       111020318412        111020489208        111020680188        111020857533
       111021056748        111021228187        111021357674        111021505769
       111021654393        111021798369        111021952912        111022127726
       111022320675        111022506389        111022654798     452777865      
453312290       453626517       111016090368       111020164040       
111020318423        111020489297        111020680199        111020857544       
111021056760        111021228435        111021357685        111021505815       
111021654483        111021798437        111021952923        111022127917       
111022320697        111022506468        111022655283     452777881      
453312480       453626624       111016092810       111020164073       
111020318456        111020489310        111020680212        111020857555       
111021056782        111021228570        111021357720        111021505859       
111021654562        111021798459        111021952956        111022128042       
111022320710        111022506479        111022655317     452778517      
453312720       453626707       111016093743       111020164129       
111020318478        111020489343        111020680223        111020857803       
111021056838        111021228581        111021357753        111021505860       
111021654595        111021798673        111021952967        111022128086       
111022320776        111022506491        111022655340     452778822      
453312746       453626921       111016110091       111020164219       
111020318513        111020489365        111020680380        111020857904       
111021056849        111021228592        111021357764        111021505938       
111021654618        111021798808        111021952989        111022128110       
111022320798        111022506514        111022655632     452778871      
453312951       453626988       111016112655       111020164231       
111020318580        111020489387        111020680964        111020857915       
111021056850        111021228626        111021357876        111021505950       
111021654630        111021798831        111021953036        111022128165       
111022320811        111022506536        111022655654     452779317      
453313082       453626996       111016113634       111020164275       
111020318962        111020489466        111020680997        111020857948       
111021056906        111021228705        111021357911        111021506018       
111021654708        111021798864        111021953047        111022128198       
111022321081        111022506604        111022655687     452779390      
453313108       453627010       111016117324       111020164309       
111020319345        111020489523        111020681044        111020857960       
111021056973        111021228727        111021357933        111021506108       
111021654775        111021798998        111021953069        111022128389       
111022321148        111022506615        111022655698     452779432      
453313215       453627309       111016118729       111020164310       
111020319547        111020489556        111020681101        111020857982       
111021057020        111021228761        111021357999        111021506153       
111021654797        111021799113        111021953148        111022128424       
111022321171        111022506682        111022655744     452779457      
453313587       453627341       111016124894       111020164343       
111020319558        111020489602        111020681167        111020858006       
111021057086        111021228783        111021358080        111021506186       
111021654809        111021799135        111021953159        111022128446       
111022321261        111022506738        111022655867     452779630      
453313595       453627432       111016131465       111020164365       
111020319581        111020489613        111020681785        111020858916       
111021057097        111021228817        111021358091        111021506221       
111021654854        111021799179        111021953609        111022128525       
111022321306        111022506907        111022655968     452779879      
453314205       453627481       111016137326       111020164411       
111020319615        111020489624        111020681875        111020858994       
111021057109        111021228851        111021358620        111021506265       
111021654900        111021799191        111021953665        111022128547       
111022321676        111022507009        111022656015     452780380      
453314304       453627580       111016147372       111020164444       
111020319659        111020489703        111020681886        111020859007       
111021057132        111021229009        111021358642        111021506298       
111021655305        111021799214        111021953801        111022128581       
111022321687        111022507122        111022656161     452781107      
453314676       453627994       111016153223       111020164488       
111020319660        111020490008        111020681932        111020859052       
111021057211        111021229021        111021358697        111021506366       
111021655327        111021799270        111021953812        111022128604       
111022321698        111022507166        111022656284     452781123      
453315079       453628117       111016156226       111020164499       
111020319682        111020490019        111020681987        111020859153       
111021057233        111021229087        111021358710        111021506377       
111021655406        111021799304        111021953856        111022128884       
111022322756        111022507245        111022656453     452781289      
453315145       453628190       111016159487       111020164501       
111020319716        111020490020        111020682001        111020859175       
111021057288        111021229122        111021358732        111021506401       
111021655440        111021799573        111021953878        111022128907       
111022322936        111022507335        111022656464     452781321      
453315400       453628265       111016160579       111020164691       
111020319772        111020491155        111020682742        111020859186       
111021057301        111021229133        111021358765        111021506412       
111021655484        111021799584        111021953889        111022128929       
111022322970        111022507391        111022656509     452781628      
453315483       453628349       111016172965       111020164770       
111020320178        111020491177        111020682775        111020859243       
111021057312        111021229155        111021358800        111021506423       
111021655507        111021799630        111021953890        111022128985       
111022323230        111022507447        111022656554     452781800      
453315558       453628398       111016188737       111020164781       
111020320202        111020491267        111020682786        111020859287       
111021057413        111021229166        111021358844        111021506513       
111021655529        111021799696        111021954037        111022128996       
111022323858        111022507458        111022656813     452781933      
453315624       453628646       111016192507       111020164893       
111020320235        111020491368        111020682809        111020859298       
111021057446        111021229177        111021358877        111021506568       
111021655552        111021799810        111021954060        111022129009       
111022323982        111022507469        111022656857     452782204      
453315632       453628869       111016195702       111020164905       
111020320246        111020491425        111020682832        111020859355       
111021057503        111021229638        111021358888        111021506591       
111021655563        111021799977        111021954116        111022129065       
111022324668        111022507526        111022656879     452782261      
453315830       453628893       111016205085       111020164938       
111020320268        111020491447        111020682865        111020859423       
111021057514        111021229683        111021358901        111021506636       
111021655653        111021799988        111021954194        111022129234       
111022325962        111022507740        111022656891     452782774      
453315848       453628901       111016206132       111020164950       
111020320381        111020491515        111020683383        111020859434       
111021057536        111021229773        111021359003        111021506647       
111021655709        111021800273        111021954228        111022129324       
111022326064        111022507852        111022656903     452782832      
453315939       453629040       111016216177       111020164972       
111020320437        111020491560        111020683440        111020859490       
111021057569        111021229784        111021359025        111021506816       
111021655743        111021800307        111021954509        111022129357       
111022326749        111022507874        111022656925     452782923      
453316754       453629206       111016219833       111020165018       
111020320448        111020491638        111020683484        111020859535       
111021057659        111021229807        111021359058        111021506827       
111021655754        111021801151        111021955061        111022129414       
111022328921        111022507885        111022656969     452783053      
453316812       453629248       111016221285       111020165041       
111020320493        111020491649        111020683495        111020859546       
111021057727        111021229863        111021359092        111021506850       
111021655787        111021801162        111021955139        111022129841       
111022330610        111022507931        111022656981     452783061      
453317406       453629313       111016225313       111020165052       
111020320549        111020491728        111020683507        111020859568       
111021057738        111021229885        111021359171        111021506861       
111021655798        111021801173        111021955162        111022130113       
111022330676        111022507953        111022657049     452783434      
453317471       453629354       111016231466       111020165063       
111020320606        111020491740        111020683619        111020859580       
111021057963        111021229908        111021359216        111021506894       
111021656249        111021801263        111021955263        111022130214       
111022331206        111022508066        111022657106     452783541      
453317505       453629362       111016262505       111020165524       
111020320695        111020491784        111020683675        111020859591       
111021058087        111021229953        111021359238        111021506928       
111021656250        111021801274        111021955364        111022130797       
111022331273        111022508178        111022657140     452783673      
453317570       453629537       111016265328       111020165535       
111020320707        111020491795        111020683732        111020859669       
111021058166        111021229975        111021359272        111021506940       
111021656272        111021801308        111021955410        111022131125       
111022331420        111022508202        111022657218     452784317      
453317646       453629891       111016268400       111020165546       
111020320796        111020491807        111020683776        111020859704       
111021058177        111021229986        111021360252        111021506962       
111021656339        111021801320        111021955432        111022131530       
111022331981        111022508213        111022657229     452784333      
453317802       453629982       111016273440       111020165568       
111020320831        111020491818        111020683787        111020859715       
111021058199        111021230001        111021360308        111021506995       
111021656351        111021801342        111021955443        111022131642       
111022332061        111022508268        111022657230     452784598      
453318198       453630733       111016274069       111020165579       
111020320875        111020491863        111020683844        111020860065       
111021058212        111021230034        111021360319        111021507020       
111021656610        111021801375        111021955454        111022131686       
111022332353        111022508325        111022657241     452785017      
453318461       453631343       111016277680       111020165580       
111020320921        111020491874        111020683923        111020860111       
111021058267        111021230281        111021360342        111021507031       
111021656700        111021801397        111021955498        111022131765       
111022332667        111022508505        111022657364     452785462      
453318776       453631772       111016280336       111020165850       
111020320954        111020491942        111020683956        111020860122       
111021058302        111021230292        111021360364        111021507042       
111021656722        111021801421        111021955566        111022132407       
111022333051        111022508527        111022657421     452785546      
453318917       453631897       111016297008       111020165951       
111020320976        111020491953        111020683967        111020860199       
111021058313        111021230326        111021360409        111021507389       
111021657194        111021801465        111021955601        111022132575       
111022333208        111022508561        111022657443     452785959      
453319162       453631905       111016297042       111020165962       
111020320987        111020491986        111020683978        111020860212       
111021058357        111021230337        111021360465        111021507446       
111021657228        111021801623        111021955623        111022132733       
111022333321        111022508572        111022657454     452785991      
453319402       453632077       111016303196       111020166121       
111020320998        111020492033        111020683990        111020860223       
111021058391        111021230393        111021360511        111021507480       
111021657408        111021801656        111021955656        111022132812       
111022333444        111022508628        111022657487  

 

SCH-A-5



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     452786163       453319501       453632218       111016307493    
  111020166154        111020321001        111020492044        111020684104     
  111020860278        111021058436        111021230416        111021360522     
  111021507514        111021657453        111021802006        111021955713     
  111022133127        111022333545        111022508639        111022657566    
452786734       453319691       453632499       111016313940       111020166255
       111020321023        111020492066        111020684137        111020860289
       111021058469        111021230438        111021360533        111021507525
       111021657486        111021802039        111021955735        111022133149
       111022333646        111022508730        111022657599     452786874      
453319717       453632689       111016315043       111020166288       
111020321078        111020492099        111020684159        111020860346       
111021058481        111021230472        111021360555        111021507547       
111021657510        111021802073        111021955768        111022133251       
111022333714        111022508808        111022657612     452787088      
453319741       453632838       111016327945       111020166299       
111020321135        111020492123        111020684193        111020860357       
111021058605        111021230528        111021360566        111021507615       
111021657554        111021802141        111021955858        111022133262       
111022333725        111022508910        111022657634     452787260      
453320012       453632937       111016327990       111020166323       
111020321258        111020492178        111020684306        111020860380       
111021058649        111021230539        111021360678        111021507626       
111021657587        111021802185        111021955959        111022133341       
111022333815        111022508921        111022657814     452787559      
453320145       453633273       111016330545       111020166367       
111020321270        111020492202        111020684340        111020860436       
111021058920        111021230551        111021360702        111021507637       
111021657598        111021802219        111021955993        111022133509       
111022334164        111022508932        111022657825     452787963      
453320210       453633299       111016339050       111020166413       
111020321472        111020492257        111020684407        111020860469       
111021058997        111021230562        111021360713        111021507682       
111021657699        111021802253        111021956051        111022133622       
111022334265        111022509236        111022657904     452788813      
453320269       453633315       111016340940       111020166592       
111020321708        111020492358        111020684418        111020860560       
111021059044        111021230652        111021360735        111021507716       
111021657734        111021802309        111021956073        111022133790       
111022334647        111022509315        111022657915     452788912      
453320509       453633331       111016350929       111020166615       
111020322530        111020492415        111020684430        111020860874       
111021059101        111021230720        111021360746        111021507761       
111021657778        111021802400        111021956095        111022133925       
111022335536        111022509326        111022657948     452789175      
453320624       453633406       111016353977       111020166637       
111020323047        111020492459        111020684441        111020860931       
111021059123        111021230742        111021360779        111021507817       
111021657790        111021802433        111021956107        111022133947       
111022335761        111022509551        111022657971     452789399      
453321457       453633422       111016358422       111020166659       
111020323069        111020492606        111020684452        111020860942       
111021059257        111021231080        111021360926        111021507839       
111021657813        111021802444        111021956792        111022133969       
111022335817        111022509573        111022657982     452789662      
453321465       453633752       111016358499       111020166660       
111020323070        111020492639        111020684463        111020861268       
111021059268        111021231091        111021360948        111021507895       
111021657824        111021802501        111021956804        111022134049       
111022337156        111022509595        111022658006     452789761      
453322224       453633844       111016385905       111020166682       
111020323160        111020492662        111020684474        111020861280       
111021059279        111021231114        111021360959        111021507918       
111021657868        111021802512        111021956859        111022134667       
111022337257        111022509630        111022658017     452789787      
453322372       453633984       111016387547       111020166716       
111020323216        111020492695        111020684980        111020861291       
111021059291        111021231125        111021360971        111021507963       
111021657914        111021802578        111021956893        111022134735       
111022337279        111022510126        111022658051     452790439      
453323339       453634057       111016388470       111020166918       
111020323799        111020492752        111020685026        111020861347       
111021059303        111021231158        111021360982        111021507974       
111021657936        111021802589        111021956916        111022134825       
111022337381        111022510148        111022658107     452791197      
453323545       453634172       111016389404       111020166930       
111020323801        111020492763        111020685059        111020861358       
111021059314        111021231181        111021361017        111021508054       
111021658072        111021802590        111021956927        111022135051       
111022337437        111022510216        111022658118     452791205      
453323701       453634313       111016399247       111020167717       
111020323834        111020493214        111020685093        111020861369       
111021059426        111021231215        111021361051        111021508098       
111021658128        111021802646        111021956938        111022135118       
111022337763        111022510238        111022658141     452791221      
453323818       453634537       111016405694       111020167953       
111020323845        111020493270        111020685273        111020861404       
111021059448        111021231237        111021361107        111021508100       
111021658139        111021802668        111021956983        111022135174       
111022337796        111022510261        111022658163     452791775      
453323891       453634677       111016408383       111020168000       
111020323867        111020493281        111020685284        111020861426       
111021059493        111021231248        111021361129        111021508199       
111021658252        111021802679        111021957052        111022135185       
111022337921        111022510294        111022658242     452792088      
453323941       453634743       111016409520       111020168044       
111020323890        111020493292        111020685420        111020861437       
111021059516        111021231316        111021361130        111021508223       
111021658263        111021802714        111021957108        111022135196       
111022338001        111022510306        111022658310     452792260      
453324196       453634958       111016413794       111020168099       
111020323902        111020493360        111020686083        111020861505       
111021059549        111021231350        111021361141        111021508234       
111021658320        111021802747        111021957131        111022135208       
111022338124        111022510328        111022658321     452792658      
453324253       453635021       111016419183       111020168202       
111020323991        111020493539        111020686173        111020861583       
111021059583        111021232014        111021361174        111021508245       
111021658353        111021802837        111021957175        111022135657       
111022338135        111022510351        111022658354     452793169      
453324733       453635070       111016435080       111020168257       
111020324004        111020493584        111020686184        111020861639       
111021059594        111021232047        111021361185        111021508278       
111021658421        111021802848        111021957210        111022135680       
111022338191        111022510373        111022658398     452793730      
453324865       453635120       111016437239       111020168325       
111020324026        111020493764        111020686229        111020861695       
111021060507        111021232104        111021361220        111021508302       
111021659253        111021802860        111021957243        111022135691       
111022338214        111022510384        111022658411     452793839      
453324972       453635260       111016450324       111020168336       
111020324149        111020493843        111020686285        111020861820       
111021060530        111021232148        111021361253        111021508357       
111021659343        111021802882        111021957322        111022135725       
111022338281        111022510441        111022658444     452794464      
453325086       453635328       111016459008       111020168381       
111020324194        111020493988        111020686342        111020862090       
111021060608        111021232586        111021361310        111021508403       
111021659365        111021803063        111021957399        111022136120       
111022338540        111022510496        111022658477     452794795      
453325532       453635856       111016459176       111020168392       
111020324262        111020493999        111020686386        111020862146       
111021060664        111021232632        111021361332        111021508447       
111021659411        111021803085        111021957401        111022136153       
111022338551        111022510531        111022658488     452794837      
453325730       453635971       111016464813       111020168459       
111020324284        111020494035        111020686409        111020862179       
111021060743        111021232676        111021361365        111021508469       
111021659422        111021803120        111021957502        111022136186       
111022338618        111022510542        111022658499     452794910      
453326134       453635997       111016471248       111020168550       
111020324330        111020494057        111020686410        111020862203       
111021060800        111021232834        111021361455        111021508481       
111021659512        111021803287        111021957513        111022136210       
111022338630        111022510609        111022658556     452795065      
453326191       453636136       111016476816       111020168639       
111020324442        111020494068        111020686432        111020862450       
111021060899        111021232845        111021361501        111021508537       
111021659556        111021803388        111021957557        111022136276       
111022338663        111022510610        111022658567     452795164      
453327066       453636342       111016490092       111020168651       
111020324475        111020494091        111020686465        111020862506       
111021061283        111021232856        111021361512        111021508616       
111021659578        111021803399        111021957580        111022136355       
111022338685        111022510632        111022658590     452795503      
453327199       453636458       111016490610       111020168673       
111020324554        111020494237        111020686487        111020862540       
111021061351        111021232867        111021361556        111021508649       
111021659635        111021803401        111021957692        111022136377       
111022339147        111022510654        111022658646     452795560      
453327256       453636508       111016509330       111020168741       
111020324655        111020494248        111020686500        111020862562       
111021061362        111021232878        111021361567        111021508650       
111021659646        111021803489        111021957715        111022136614       
111022339158        111022510700        111022658657     452796626      
453327280       453636524       111016510433       111020168752       
111020324699        111020494664        111020686522        111020862573       
111021061373        111021232924        111021361578        111021508694       
111021659657        111021803490        111021957782        111022136715       
111022339170        111022510711        111022658679     452796667      
453327397       453636581       111016514516       111020168820       
111020324712        111020494710        111020686533        111020862607       
111021061430        111021232979        111021361589        111021508706       
111021659668        111021803579        111021957861        111022136872       
111022339192        111022510722        111022658871     452796717      
453327504       453636862       111016517935       111020168875       
111020324723        111020495182        111020686599        111020863417       
111021061485        111021233015        111021361613        111021508728       
111021659714        111021803636        111021957928        111022136940       
111022339215        111022510766        111022658905     452796857      
453327520       453636961       111016522098       111020168886       
111020324745        111020495193        111020686612        111020863462       
111021061519        111021233059        111021361635        111021508739       
111021659725        111021804187        111021957973        111022136973       
111022339226        111022510788        111022658949     452797046      
453327934       453637027       111016522739       111020169056       
111020324756        111020495238        111020686690        111020863518       
111021061531        111021233060        111021361679        111021508773       
111021659747        111021804244        111021958064        111022137222       
111022339259        111022510799        111022658972     452797210      
453328411       453637084       111016522874       111020169281       
111020324846        111020495306        111020686702        111020863563       
111021061632        111021233161        111021361680        111021508784       
111021659792        111021804389        111021958075        111022137233       
111022339293        111022510845        111022658994  

 

SCH-A-6



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     452798135       453328478       453637126       111016523112    
  111020169304        111020324891        111020495340        111020686757     
  111020863574        111021061676        111021233240        111021361691     
  111021508818        111021659871        111021804402        111021958097     
  111022137255        111022339552        111022510924        111022659029    
452798358       453328494       453637340       111016524067       111020169337
       111020324903        111020495373        111020686780        111020863608
       111021061744        111021233262        111021361950        111021508863
       111021659927        111021804413        111021958109        111022137299
       111022340026        111022511431        111022659041     452798648      
453328874       453637399       111016526407       111020169944       
111020324914        111020495429        111020686814        111020863619       
111021061755        111021233284        111021362041        111021508908       
111021659938        111021804514        111021958277        111022137301       
111022340037        111022511509        111022659063     452798663      
453328924       453637464       111016527576       111020170036       
111020324969        111020495575        111020686904        111020863675       
111021062037        111021233330        111021362096        111021508920       
111021659949        111021804615        111021958367        111022137345       
111022340183        111022511510        111022659085     452798713      
453329062       453637597       111016529084       111020170205       
111020325005        111020495609        111020686915        111020863710       
111021062093        111021233341        111021362120        111021510136       
111021659950        111021804738        111021958402        111022138199       
111022340251        111022511598        111022659131     452798804      
453329070       453637621       111016530435       111020170216       
111020325083        111020495632        111020686937        111020863721       
111021062116        111021233352        111021362164        111021510147       
111021659994        111021804750        111021959672        111022138212       
111022340318        111022511611        111022659142     452798903      
453329161       453637688       111016536543       111020170665       
111020325139        111020495687        111020688085        111020863743       
111021062138        111021233363        111021362197        111021510169       
111021660075        111021804772        111021959717        111022138379       
111022340330        111022511622        111022659153     452798960      
453329328       453637993       111016540650       111020170766       
111020325353        111020495766        111020688210        111020863800       
111021062172        111021233464        111021362300        111021510181       
111021660109        111021804828        111021959740        111022138582       
111022340341        111022511666        111022659164     452799067      
453329419       453638074       111016551023       111020170801       
111020325421        111020495856        111020688232        111020863811       
111021062194        111021233475        111021362322        111021510248       
111021660110        111021804839        111021959830        111022138649       
111022340408        111022511677        111022659210     452799281      
453329427       453638181       111016556668       111020170834       
111020325544        111020495867        111020688322        111020863877       
111021062284        111021233486        111021362726        111021510260       
111021660176        111021805302        111021959874        111022138650       
111022340509        111022511734        111022659298     452799356      
453330136       453638355       111016557928       111020170890       
111020325577        111020495889        111020688355        111020864115       
111021063140        111021233587        111021362759        111021510305       
111021660187        111021805313        111021959896        111022138739       
111022340767        111022511745        111022659412     452799489      
453330185       453638629       111016564702       111020170902       
111020325601        111020495890        111020688401        111020864137       
111021063195        111021234005        111021362760        111021510316       
111021660761        111021805335        111021959908        111022138986       
111022340778        111022511767        111022659434     452799711      
453330284       453638660       111016567615       111020171576       
111020325836        111020495980        111020688412        111020864148       
111021063296        111021234061        111021362805        111021510338       
111021660806        111021805368        111021959942        111022139055       
111022340824        111022511778        111022659759     452799778      
453330342       453638710       111016570046       111020171587       
111020325847        111020496015        111020688445        111020864159       
111021063421        111021234083        111021362816        111021510349       
111021660907        111021805380        111021959964        111022139145       
111022340868        111022511813        111022659793     452799828      
453330920       453638900       111016573432       111020171666       
111020326040        111020496127        111020688489        111020864171       
111021063443        111021234117        111021362850        111021510361       
111021660941        111021805391        111021960012        111022139167       
111022340880        111022511857        111022660324     452800824      
453331068       453638926       111016576963       111020171734       
111020326118        111020496149        111020688579        111020864182       
111021063498        111021234139        111021362894        111021510406       
111021660985        111021805492        111021960135        111022139178       
111022340969        111022511868        111022660357     452801004      
453331225       453638967       111016580676       111020171745       
111020326174        111020496240        111020688580        111020864205       
111021063544        111021234151        111021362906        111021510877       
111021661010        111021805571        111021960146        111022139189       
111022341027        111022511969        111022660683     452801863      
453331993       453639056       111016581206       111020171756       
111020326185        111020496262        111020688614        111020864227       
111021063555        111021234195        111021363053        111021510934       
111021661021        111021805582        111021960214        111022139224       
111022341094        111022511981        111022660706     452801988      
453332355       453639106       111016588281       111020171767       
111020326231        111020496284        111020688625        111020864238       
111021063599        111021234410        111021363086        111021510945       
111021661098        111021805807        111021960281        111022139280       
111022341106        111022512094        111022660717     452802036      
453332819       453639288       111016591601       111020172049       
111020326264        111020496295        111020688760        111020864250       
111021063656        111021234498        111021363121        111021511003       
111021661122        111021805931        111021960326        111022139314       
111022341139        111022512128        111022660728     452802333      
453333239       453639502       111016597461       111020172050       
111020326297        111020496329        111020688861        111020864395       
111021063678        111021234511        111021363244        111021511014       
111021661177        111021805942        111021960348        111022139325       
111022341162        111022512140        111022661145     452802721      
453333742       453639627       111016598743       111020172083       
111020326332        111020496374        111020688872        111020864441       
111021063702        111021234577        111021363301        111021511070       
111021661234        111021805975        111021960359        111022139370       
111022341218        111022512207        111022661370     452802861      
453333858       453639833       111016601119       111020172117       
111020326343        111020496385        111020688883        111020864632       
111021064095        111021234599        111021363323        111021511092       
111021661694        111021806033        111021960405        111022139448       
111022341319        111022512274        111022661381     452803299      
453334237       453639932       111016602301       111020172140       
111020327603        111020497881        111020688906        111020864788       
111021064792        111021234634        111021363345        111021511104       
111021661739        111021806370        111021960449        111022139493       
111022341331        111022512331        111022661448     452803547      
453334377       453640047       111016606754       111020172241       
111020328110        111020497904        111020688940        111020865576       
111021064826        111021234645        111021363378        111021511261       
111021661751        111021806415        111021960461        111022139527       
111022341364        111022512487        111022661460     452803711      
453334609       453640195       111016608341       111020172364       
111020328200        111020497993        111020688973        111020865611       
111021064871        111021234678        111021363413        111021511283       
111021661795        111021806426        111021960494        111022139561       
111022341432        111022512555        111022661572     452804107      
453334708       453640203       111016609386       111020172375       
111020328211        111020498006        111020688984        111020865655       
111021064949        111021234724        111021363480        111021511306       
111021661830        111021806459        111021960506        111022139707       
111022341713        111022512599        111022661606     452805062      
453335143       453640245       111016609522       111020172409       
111020328222        111020498040        111020689008        111020865666       
111021065052        111021234746        111021363525        111021511339       
111021661863        111021806471        111021960517        111022139730       
111022341779        111022512623        111022661617     452805385      
453335341       453640328       111016610041       111020172487       
111020328345        111020498073        111020689019        111020865756       
111021065096        111021234757        111021363547        111021511340       
111021661908        111021806482        111021960562        111022139741       
111022341825        111022512645        111022661695     452805427      
453335424       453640443       111016610467       111020172522       
111020328457        111020498196        111020689121        111020865813       
111021065108        111021234791        111021363660        111021511351       
111021661919        111021806684        111021960584        111022139763       
111022342129        111022512690        111022661707     452805716      
453335440       453640492       111016610535       111020172544       
111020328479        111020498219        111020689143        111020865824       
111021065120        111021234803        111021363682        111021511429       
111021661931        111021806729        111021960641        111022139808       
111022342433        111022512713        111022661730     452805773      
453335531       453640633       111016615990       111020172577       
111020328558        111020498231        111020689154        111020866274       
111021065131        111021234960        111021363783        111021511441       
111021661942        111021806819        111021960652        111022139842       
111022342534        111022512724        111022661741     452806060      
453335549       453640906       111016621852       111020172612       
111020328615        111020498264        111020689176        111020866308       
111021065142        111021234993        111021363839        111021511474       
111021661997        111021806842        111021960663        111022139897       
111022342590        111022512757        111022662012     452806433      
453335614       453641284       111016628646       111020172623       
111020328671        111020498309        111020689200        111020866319       
111021065153        111021235040        111021363840        111021511610       
111021662011        111021806897        111021960720        111022139909       
111022342624        111022512779        111022662753     452806565      
453335671       453641425       111016641001       111020173297       
111020328750        111020498321        111020689211        111020866353       
111021065164        111021235062        111021364032        111021511632       
111021662358        111021807034        111021960876        111022139921       
111022343366        111022512780        111022662764     452806938      
453335705       453641508       111016647951       111020173365       
111020328806        111020498635        111020689222        111020866465       
111021065210        111021235129        111021364043        111021511698       
111021662426        111021807045        111021960944        111022139965       
111022343489        111022512803        111022662797     452808520      
453336000       453641615       111016651215       111020173376       
111020328817        111020498703        111020689233        111020866498       
111021065221        111021235174        111021364087        111021511766       
111021662460        111021807067        111021961091        111022139987       
111022343524        111022512858        111022663125     452808744      
453336323       453641623       111016655275       111020173398       
111020328851        111020498714        111020689244        111020866511       
111021065243        111021235208        111021364133        111021511845       
111021662538        111021807090        111021961103        111022140002       
111022343580        111022512948        111022663136     452808777      
453336703       453641706       111016659572       111020173400       
111020329289        111020498972        111020689255        111020866522       
111021065759        111021235220        111021364391        111021511867       
111021662561        111021807191        111021962586        111022140046       
111022343603        111022512960        111022663147  

 

SCH-A-7



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     452809262       453337172       453641730       111016672904    
  111020173433        111020329302        111020498983        111020689266     
  111020866555        111021065962        111021235242        111021364582     
  111021511889        111021662651        111021807270        111021962597     
  111022140079        111022343715        111022512971        111022663226    
452810476       453337776       453641839       111016674636       111020173455
       111020329447        111020499052        111020689299        111020866566
       111021066019        111021235275        111021364638        111021511946
       111021662662        111021807517        111021962654        111022140091
       111022343793        111022512982        111022663248     452810732      
453338212       453642019       111016674782       111020173578       
111020329548        111020499085        111020689323        111020866667       
111021066020        111021235297        111021364683        111021512071       
111021662673        111021807528        111021962890        111022140237       
111022343883        111022513062        111022663259     452810740      
453338527       453642217       111016675806       111020173589       
111020329638        111020499119        111020689334        111020866690       
111021066064        111021235343        111021364706        111021512093       
111021662763        111021807539        111021962946        111022140248       
111022343906        111022513163        111022663260     452810898      
453338816       453642332       111016682501       111020173635       
111020329683        111020499142        111020689345        111020866735       
111021066075        111021235365        111021364751        111021512105       
111021662842        111021807573        111021962957        111022140585       
111022343917        111022513208        111022663271     452811003      
453338881       453642779       111016690768       111020173703       
111020329694        111020499175        111020689356        111020867185       
111021066097        111021235400        111021364795        111021512116       
111021662998        111021807674        111021963037        111022141867       
111022343939        111022513219        111022663585     452811318      
453338972       453642910       111016690937       111020173725       
111020329739        111020499221        111020689367        111020867208       
111021066110        111021235501        111021364830        111021512611       
111021663056        111021807708        111021963048        111022141878       
111022344840        111022513242        111022663833     452811409      
453339087       453643280       111016692232       111020173747       
111020329751        111020499243        111020689389        111020867219       
111021066121        111021235523        111021364852        111021512633       
111021663506        111021807775        111021963116        111022141902       
111022344873        111022513253        111022663855     452811995      
453339137       453643314       111016694447       111020173770       
111020330001        111020499412        111020689402        111020867242       
111021066165        111021235578        111021364942        111021512677       
111021663540        111021807786        111021963194        111022141913       
111022344929        111022513286        111022663899     452812035      
453339749       453643330       111016702065       111020173983       
111020330393        111020499502        111020689435        111020867264       
111021066176        111021235589        111021364953        111021512712       
111021663584        111021807876        111021963206        111022141946       
111022344952        111022513297        111022663912     452812332      
453340440       453643488       111016703437       111020174030       
111020331147        111020499535        111020689446        111020867286       
111021066200        111021235680        111021364975        111021512802       
111021663607        111021807887        111021963295        111022141968       
111022344985        111022513309        111022663956     452812506      
453340614       453643777       111016715115       111020174052       
111020331271        111020499557        111020689468        111020867309       
111021066255        111021235691        111021365011        111021512846       
111021663663        111021807922        111021963565        111022142004       
111022345010        111022513332        111022663978     452812605      
453340713       453643843       111016715700       111020174074       
111020331372        111020499579        111020689491        111020867400       
111021066312        111021235781        111021365022        111021512925       
111021663674        111021807955        111021963655        111022142116       
111022345043        111022513343        111022664014     452813090      
453340861       453644098       111016717500       111020174085       
111020331394        111020499591        111020689514        111020867422       
111021066413        111021235826        111021365134        111021512936       
111021663708        111021807988        111021963712        111022142138       
111022345111        111022513657        111022664025     452813371      
453340937       453644544       111016741776       111020174096       
111020331417        111020499614        111020689547        111020867455       
111021066446        111021235859        111021365213        111021512958       
111021663797        111021808002        111021963767        111022142228       
111022345256        111022514096        111022664058     452813454      
453341380       453644783       111016749055       111020174131       
111020331495        111020499704        111020689558        111020867499       
111021066828        111021235893        111021365246        111021512969       
111021663900        111021808013        111021963778        111022142262       
111022345278        111022514175        111022664216     452813553      
453341455       453644841       111016750349       111020174232       
111020331653        111020499771        111020689570        111020867523       
111021066840        111021235905        111021365280        111021512981       
111021663911        111021808035        111021963824        111022142330       
111022345290        111022514412        111022664250     452813801      
453341729       453644924       111016751238       111020174276       
111020331664        111020499973        111020689581        111020867714       
111021066941        111021235938        111021365291        111021513005       
111021663922        111021808507        111021963846        111022142385       
111022345458        111022515110        111022664272     452813892      
453342255       453644932       111016756525       111020174344       
111020331721        111020499984        111020689761        111020867747       
111021067122        111021235950        111021365303        111021513825       
111021663944        111021808541        111021963879        111022142431       
111022345470        111022515266        111022664474     452814031      
453342263       453644999       111016756682       111020174355       
111020331754        111020500055        111020689772        111020867860       
111021067188        111021235961        111021365336        111021513904       
111021663966        111021808866        111021963903        111022142486       
111022345481        111022515301        111022664508     452814106      
453342297       453645038       111016757650       111020174388       
111020331765        111020500077        111020689794        111020867871       
111021067627        111021235972        111021365347        111021514084       
111021664002        111021809025        111021964724        111022142587       
111022345728        111022515457        111022664531     452814296      
453342305       453645046       111016784975       111020174401       
111020331787        111020500101        111020689839        111020869255       
111021067683        111021235994        111021365369        111021514107       
111021664024        111021809508        111021965040        111022142600       
111022345751        111022515468        111022664553     452814478      
453342370       453645160       111016790624       111020174412       
111020331800        111020500156        111020689895        111020869301       
111021067706        111021236007        111021365381        111021514118       
111021664068        111021809564        111021965084        111022142611       
111022345885        111022515525        111022664564     452814627      
453342818       453645277       111016798532       111020174467       
111020331833        111020500167        111020689952        111020869389       
111021067717        111021237143        111021365392        111021514185       
111021664079        111021809597        111021965152        111022142622       
111022345920        111022515604        111022664609     452814676      
453343147       453645590       111016799768       111020174489       
111020331844        111020500178        111020689974        111020869525       
111021067740        111021237255        111021365437        111021514196       
111021664170        111021809643        111021965163        111022142644       
111022345997        111022515828        111022664643     452815368      
453343428       453645848       111016799870       111020174502       
111020331855        111020500246        111020689996        111020869592       
111021067751        111021237277        111021365448        111021514297       
111021664215        111021809676        111021965219        111022142688       
111022346145        111022515839        111022664654     452815806      
453343659       453645913       111016813620       111020174535       
111020332014        111020500257        111020690033        111020869604       
111021067762        111021237299        111021365516        111021514309       
111021664259        111021809687        111021965310        111022143678       
111022346156        111022515884        111022664687     452815830      
453343949       453645954       111016824071       111020174568       
111020332025        111020500628        111020690099        111020869626       
111021067773        111021237323        111021365527        111021514477       
111021664271        111021809722        111021965365        111022143746       
111022346167        111022515996        111022664711     452815996      
453344038       453646002       111016832160       111020174579       
111020332058        111020501180        111020690123        111020869648       
111021067841        111021237378        111021365662        111021514512       
111021664293        111021810061        111021965613        111022144242       
111022346213        111022516009        111022664733     452816002      
453344152       453646424       111016840664       111020174603       
111020332171        111020501225        111020690134        111020869693       
111021067874        111021237389        111021365684        111021514602       
111021664316        111021810241        111021966377        111022144264       
111022346224        111022516087        111022665543     452816036      
453344178       453646457       111016841957       111020174681       
111020332250        111020501269        111020690145        111020869738       
111021067885        111021237402        111021365695        111021514624       
111021664361        111021810274        111021966434        111022144286       
111022346257        111022516098        111022665565     452816549      
453345233       453646499       111016845737       111020175143       
111020332283        111020501270        111020690336        111020869772       
111021067975        111021237424        111021365718        111021514646       
111021664439        111021810285        111021966513        111022144343       
111022346268        111022516122        111022665622     452816556      
453345423       453646804       111016897868       111020175154       
111020332339        111020501337        111020690347        111020869817       
111021067986        111021237435        111021365819        111021514949       
111021664552        111021810319        111021966603        111022144523       
111022346358        111022516133        111022665644     452817018      
453345597       453646887       111016901572       111020176379       
111020332418        111020501371        111020690437        111020869918       
111021068000        111021237480        111021365842        111021514994       
111021664574        111021810421        111021966614        111022144613       
111022346370        111022516380        111022665655     452817349      
453345985       453647042       111016912439       111020176447       
111020332496        111020501382        111020690448        111020869952       
111021068123        111021237525        111021365886        111021515029       
111021664585        111021810487        111021966681        111022144635       
111022346381        111022516470        111022665699     452817372      
453346132       453647083       111016915094       111020176638       
111020332520        111020501416        111020690460        111020869996       
111021068134        111021237570        111021365910        111021515030       
111021664619        111021810498        111021966692        111022144646       
111022346448        111022516492        111022665756     452817513      
453346389       453647349       111016919256       111020176751       
111020332542        111020501427        111020690516        111020870011       
111021068189        111021237626        111021365921        111021515119       
111021664653        111021810544        111021966715        111022144679       
111022346875        111022516638        111022665778     452817521      
453346488       453647463       111016936110       111020176762       
111020332564        111020501618        111020690594        111020870044       
111021068279        111021237637        111021365932        111021515120       
111021664675        111021810612        111021966782        111022145872       
111022346921        111022516818        111022665790     452818420      
453346561       453647513       111016936569       111020176829       
111020332575        111020501630        111020690617        111020870156       
111021068358        111021237671        111021365954        111021515175       
111021665115        111021810623        111021966849        111022145951       
111022346954        111022516829        111022665802  

 

SCH-A-8



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     452818438       453347239       453647687       111016952545    
  111020176830        111020332766        111020501708        111020690662     
  111020870202        111021068370        111021237705        111021366089     
  111021515197        111021665249        111021810746        111021966940     
  111022145984        111022346976        111022516852        111022665868    
452818701       453347296       453647836       111016964964       111020176841
       111020332799        111020501753        111020690684        111020870370
       111021068448        111021237716        111021366102        111021515209
       111021665261        111021810948        111021966962        111022145995
       111022347001        111022517381        111022666027     452818776      
453347502       453647919       111016966708       111020176931       
111020332957        111020501786        111020691045        111020870381       
111021068538        111021237738        111021366821        111021515210       
111021665272        111021810960        111021966995        111022146008       
111022347012        111022517392        111022666061     452819071      
453347767       453647968       111016992684       111020176964       
111020333037        111020501821        111020691168        111020870415       
111021068550        111021237749        111021366876        111021515232       
111021665294        111021810982        111021967031        111022146053       
111022347034        111022517459        111022666151     452819147      
453347858       453648057       111017004241       111020177077       
111020333105        111020501933        111020691225        111020870628       
111021068561        111021237828        111021366933        111021515322       
111021665452        111021811220        111021967132        111022146064       
111022347089        111022517505        111022666207     452819170      
453348625       453648107       111017020867       111020177134       
111020333116        111020501977        111020691269        111020870651       
111021068583        111021237851        111021367002        111021515377       
111021665463        111021811927        111021967154        111022146110       
111022347090        111022517527        111022666869     452819550      
453348658       453648131       111017021048       111020177213       
111020333138        111020501999        111020691393        111020870707       
111021068820        111021237862        111021367024        111021515513       
111021665485        111021811938        111021967165        111022146154       
111022347102        111022517550        111022666870     452819972      
453348914       453648149       111017039856       111020177280       
111020333206        111020502024        111020691416        111020870864       
111021068842        111021237873        111021367114        111021515681       
111021665496        111021811949        111021967187        111022146187       
111022347157        111022517718        111022666926     452820285      
453349037       453648180       111017043840       111020177325       
111020333262        111020502136        111020691449        111020870909       
111021069652        111021237884        111021367158        111021515692       
111021665508        111021812085        111021967211        111022146244       
111022347191        111022517729        111022666993     452820343      
453349235       453648248       111017048542       111020177347       
111020333352        111020502204        111020691450        111020870910       
111021069674        111021237895        111021367192        111021515771       
111021665519        111021812108        111021967301        111022146323       
111022347270        111022517730        111022667017     452820673      
453349276       453648339       111017052503       111020177471       
111020333633        111020502327        111020691472        111020870943       
111021069719        111021237930        111021367237        111021515782       
111021665553        111021812119        111021967312        111022146334       
111022347348        111022517820        111022667073     452820822      
453349698       453648560       111017063527       111020177516       
111020333712        111020502518        111020691517        111020871089       
111021069720        111021237963        111021367350        111021515805       
111021665564        111021812186        111021967413        111022146479       
111022347696        111022517864        111022667196     452821093      
453349797       453648651       111017070840       111020177550       
111020333723        111020502686        111020691584        111020871102       
111021069786        111021238144        111021367372        111021516200       
111021665676        111021812209        111021967468        111022146581       
111022347708        111022517910        111022667220     452821382      
453349896       453648693       111017073685       111020178034       
111020334870        111020502709        111020691607        111020871124       
111021070058        111021238975        111021367406        111021516233       
111021665687        111021812232        111021967525        111022146727       
111022347775        111022517921        111022667286     452821523      
453350134       453648701       111017080324       111020178146       
111020334881        111020502710        111020692192        111020871203       
111021070069        111021239066        111021367507        111021516389       
111021665698        111021812243        111021967536        111022146794       
111022347797        111022517954        111022667343     452821747      
453350225       453648792       111017085611       111020178663       
111020335017        111020502754        111020692226        111020871214       
111021070597        111021239145        111021367518        111021516514       
111021665722        111021812254        111021967604        111022146806       
111022347810        111022518001        111022667354     452821804      
453350308       453649238       111017088872       111020178696       
111020335275        111020502866        111020692237        111020871225       
111021070621        111021239178        111021367596        111021516569       
111021665733        111021812377        111021967660        111022146817       
111022347865        111022518067        111022667365     452822091      
453350316       453649493       111017088917       111020178742       
111020335286        111020502934        111020692248        111020871236       
111021070777        111021239583        111021367608        111021516581       
111021665799        111021812388        111021967705        111022146996       
111022347922        111022518078        111022667387     452822257      
453350340       453649535       111017090796       111020178843       
111020335309        111020502967        111020692259        111020871247       
111021070867        111021239594        111021367709        111021516604       
111021665812        111021812399        111021967806        111022147010       
111022347933        111022518203        111022667433     452822356      
453350621       453649576       111017099706       111020178865       
111020335343        111020503047        111020692383        111020871258       
111021070889        111021239606        111021367721        111021516648       
111021665823        111021812423        111021967828        111022147087       
111022348114        111022518236        111022667477     452822661      
453350662       453649626       111017102790       111020178898       
111020335365        111020503654        111020692439        111020871292       
111021071048        111021239718        111021367743        111021516705       
111021665834        111021813042        111021967851        111022147245       
111022348170        111022518270        111022667512     452822687      
453351256       453649733       111017112151       111020178933       
111020335499        111020503698        111020692440        111020871315       
111021071060        111021239730        111021367776        111021516716       
111021665935        111021813097        111021967907        111022147256       
111022348204        111022518315        111022667556     452822927      
453351330       453649907       111017119721       111020178944       
111020335545        111020503889        111020692451        111020871977       
111021071082        111021239741        111021367877        111021516794       
111021665991        111021813187        111021968032        111022147278       
111022348226        111022518348        111022667646     452823099      
453351355       453650046       111017123591       111020178977       
111020335578        111020503979        111020692462        111020871988       
111021071172        111021239774        111021367934        111021516840       
111021666059        111021813266        111021968043        111022147357       
111022348260        111022518472        111022667657     452823123      
453351710       453650665       111017130229       111020179035       
111020335624        111020503991        111020692495        111020872024       
111021071341        111021239785        111021367945        111021516884       
111021666071        111021813277        111021968054        111022147380       
111022348271        111022518506        111022667668     452823131      
453351777       453650772       111017134582       111020179451       
111020336748        111020504026        111020692585        111020872103       
111021071363        111021239943        111021367990        111021516941       
111021666093        111021813312        111021968065        111022147436       
111022348293        111022519169        111022667679     452823495      
453352049       453650848       111017144471       111020179541       
111020336805        111020504037        111020692608        111020872147       
111021071497        111021240002        111021368036        111021516963       
111021666105        111021813323        111021968100        111022147447       
111022348529        111022519181        111022667725     452823560      
453352197       453650855       111017145696       111020179619       
111020336850        111020504497        111020692822        111020872181       
111021071565        111021240024        111021368047        111021516985       
111021666150        111021813345        111021968111        111022147469       
111022348530        111022519215        111022667747     452823891      
453352924       453650863       111017159680       111020179653       
111020336984        111020504509        111020693373        111020872192       
111021071587        111021240215        111021368081        111021517076       
111021666161        111021813378        111021968122        111022147481       
111022348541        111022519248        111022667769     452823982      
453353005       453650871       111017170908       111020179822       
111020337064        111020504824        111020693407        111020872237       
111021071598        111021240248        111021368092        111021517188       
111021666879        111021813435        111021968144        111022147504       
111022348811        111022519394        111022667837     452824394      
453353203       453651010       111017173686       111020180082       
111020337086        111020504846        111020693508        111020872282       
111021071600        111021240259        111021368137        111021517201       
111021667038        111021813457        111021968223        111022147548       
111022348822        111022519495        111022667882     452824527      
453353443       453651028       111017189212       111020180251       
111020337121        111020504857        111020693643        111020872293       
111021071611        111021240271        111021368216        111021517212       
111021667050        111021813503        111021968346        111022147559       
111022348833        111022519754        111022667916     452824642      
453353575       453651374       111017197862       111020180318       
111020337255        111020505320        111020693687        111020872361       
111021071655        111021240282        111021368317        111021517234       
111021667117        111021813547        111021968357        111022147560       
111022348855        111022519787        111022667927     452824840      
453353682       453651523       111017205480       111020180419       
111020337312        111020505386        111020693733        111020872372       
111021071699        111021240293        111021368339        111021517267       
111021667128        111021813581        111021969695        111022147571       
111022348912        111022519866        111022667994     452824915      
453353856       453651556       111017209642       111020180464       
111020337389        111020505397        111020693878        111020872383       
111021071723        111021240327        111021368429        111021517335       
111021667151        111021813604        111021969707        111022147593       
111022348923        111022519888        111022668120     452825045      
453353872       453651606       111017232581       111020180475       
111020337446        111020505421        111020693890        111020872743       
111021071778        111021240349        111021368452        111021517391       
111021667162        111021813626        111021969730        111022147605       
111022348989        111022519934        111022668131     452825078      
453353955       453651754       111017234505       111020180486       
111020337480        111020505443        111020693980        111020872754       
111021071789        111021240361        111021368508        111021517436       
111021667195        111021813716        111021969741        111022147964       
111022349014        111022519990        111022668210     452825847      
453354060       453651895       111017235832       111020180509       
111020337503        111020505465        111020693991        111020872787       
111021071790        111021240394        111021368834        111021517470       
111021667364        111021813727        111021969819        111022147975       
111022349025        111022520004        111022668333     452825995      
453354912       453652034       111017259737       111020180587       
111020337514        111020505476        111020694026        111020872844       
111021071813        111021240451        111021368924        111021517571       
111021667375        111021813738        111021969853        111022149168       
111022349058        111022520037        111022668580  

 

SCH-A-9



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     452826951       453355091       453652083       111017271337    
  111020180655        111020337536        111020505498        111020694048     
  111020872866        111021071846        111021240518        111021369015     
  111021517605        111021667409        111021813750        111021969864     
  111022149180        111022349069        111022520060        111022668917    
452826977       453355430       453652141       111017271854       111020180756
       111020337558        111020505533        111020694879        111020872877
       111021071868        111021240552        111021370354        111021517616
       111021667432        111021813828        111021969909        111022149270
       111022349092        111022520071        111022670000     452827066      
453355679       453652166       111017276039       111020180778       
111020337604        111020505612        111020694903        111020872945       
111021071903        111021240585        111021370455        111021517649       
111021667498        111021813873        111021969943        111022149360       
111022349115        111022520093        111022670044     452827181      
453355802       453652372       111017283789       111020180868       
111020337648        111020505678        111020694914        111020872989       
111021071914        111021240631        111021370488        111021517672       
111021667533        111021814694        111021969954        111022149371       
111022349137        111022520105        111022670145     452827389      
453355836       453652604       111017289684       111020180879       
111020337660        111020505713        111020695308        111020873036       
111021072094        111021240642        111021370512        111021517683       
111021667544        111021814706        111021970013        111022149450       
111022349249        111022520127        111022670246     452827462      
453356354       453652760       111017290428       111020180880       
111020337682        111020505869        111020695397        111020873047       
111021072106        111021240653        111021370523        111021517717       
111021667555        111021814829        111021970057        111022149720       
111022349261        111022520172        111022670257     452827496      
453356719       453652836       111017298842       111020180891       
111020337761        111020505904        111020695454        111020873115       
111021072117        111021240675        111021370556        111021518819       
111021667612        111021814920        111021970079        111022149731       
111022349294        111022520284        111022670279     452827918      
453357501       453653313       111017302444       111020180903       
111020337851        111020506028        111020695465        111020873171       
111021073073        111021240721        111021370578        111021518820       
111021667623        111021814942        111021970114        111022149775       
111022349384        111022520295        111022670291     452827934      
453357675       453653347       111017316157       111020181061       
111020337862        111020506095        111020695498        111020873980       
111021073084        111021240732        111021370613        111021518831       
111021667667        111021815101        111021970192        111022149809       
111022349429        111022520396        111022670314     452828205      
453357915       453653354       111017350863       111020181083       
111020337929        111020506163        111020695566        111020874486       
111021073129        111021240776        111021370646        111021518875       
111021667689        111021815167        111021970260        111022149821       
111022349441        111022520419        111022670415     452828221      
453357972       453653446       111017362776       111020181094       
111020337930        111020506231        111020695588        111020874497       
111021073208        111021240787        111021370679        111021519135       
111021667746        111021815202        111021970293        111022149832       
111022349474        111022520431        111022670448     452828247      
453358103       453653487       111017368648       111020181218       
111020337952        111020506275        111020695645        111020874521       
111021073219        111021240811        111021370703        111021519146       
111021667768        111021815268        111021970305        111022149843       
111022349519        111022520789        111022670460     452828593      
453358319       453653891       111017377547       111020181230       
111020339189        111020506523        111020695678        111020874611       
111021073310        111021240833        111021370736        111021519203       
111021667780        111021815314        111021970316        111022149911       
111022349520        111022520802        111022670471     452828627      
453358327       453653974       111017428836       111020181308       
111020339190        111020506714        111020695689        111020874633       
111021073444        111021240888        111021370769        111021519214       
111021667836        111021815358        111021970327        111022149955       
111022349609        111022520914        111022670516     452828650      
453358368       453654048       111017429657       111020181319       
111020339268        111020506758        111020695713        111020874712       
111021073523        111021241610        111021371322        111021519270       
111021667926        111021815505        111021970361        111022149966       
111022349700        111022520981        111022670527     452829146      
453358434       453654121       111017436789       111020181331       
111020339370        111020506781        111020695757        111020874745       
111021073613        111021241654        111021371344        111021519292       
111021667960        111021815628        111021970383        111022150014       
111022349711        111022521027        111022670549     452829716      
453358749       453654170       111017440469       111020181386       
111020339392        111020508288        111020695780        111020874790       
111021073680        111021241834        111021371355        111021519326       
111021667971        111021815640        111021970530        111022150036       
111022349755        111022521038        111022670628     452829849      
453358814       453654279       111017457366       111020181465       
111020339415        111020508413        111020695791        111020874981       
111021073703        111021241856        111021371579        111021519450       
111021668084        111021816012        111021970642        111022150126       
111022349799        111022521049        111022671236     452830227      
453359499       453654444       111017470990       111020181498       
111020339459        111020509212        111020695814        111020875049       
111021073781        111021241878        111021371625        111021519472       
111021668118        111021816067        111021970697        111022150643       
111022349801        111022521128        111022671494     452830268      
453359515       453654725       111017472655       111020181500       
111020339482        111020509313        111020695881        111020875094       
111021073871        111021241902        111021371636        111021519506       
111021668129        111021816089        111021970776        111022150698       
111022349823        111022521139        111022671506     452831118      
453359820       453655227       111017488304       111020181555       
111020339516        111020509346        111020695904        111020875106       
111021073916        111021241913        111021371692        111021519528       
111021668264        111021816113        111021970787        111022150777       
111022349834        111022521195        111022671528     452831142      
453359937       453655334       111017497247       111020181656       
111020339549        111020509357        111020696073        111020875151       
111021073949        111021241946        111021371782        111021519551       
111021668286        111021816203        111021970798        111022150845       
111022350487        111022521410        111022671607     452831449      
453359994       453655508       111017497966       111020183524       
111020339550        111020509380        111020696129        111020875184       
111021074052        111021241968        111021371838        111021519562       
111021668321        111021816214        111021970833        111022150890       
111022350533        111022521421        111022671629     452831464      
453360000       453655896       111017510153       111020183557       
111020339639        111020509391        111020696141        111020875421       
111021074108        111021242037        111021371849        111021519629       
111021668411        111021816281        111021970877        111022150913       
111022350555        111022521432        111022671641     452832850      
453360042       453656365       111017512313       111020183614       
111020339730        111020509425        111020696196        111020875443       
111021074119        111021242071        111021372019        111021519674       
111021668444        111021816337        111021970899        111022151060       
111022350588        111022521780        111022671663     452832967      
453360224       453656415       111017525519       111020183658       
111020339741        111020509481        111020696231        111020875511       
111021074131        111021242262        111021372020        111021519685       
111021668488        111021816360        111021970945        111022152128       
111022350601        111022521993        111022671696     452833130      
453360349       453656449       111017526262       111020183670       
111020339785        111020509526        111020696242        111020875678       
111021074142        111021242273        111021372165        111021519742       
111021668501        111021816393        111021970978        111022152151       
111022350634        111022522297        111022671708     452833155      
453360448       453656506       111017569674       111020183759       
111020339820        111020509537        111020696264        111020875689       
111021074209        111021242453        111021372176        111021519775       
111021668534        111021816438        111021970989        111022152162       
111022350678        111022522321        111022671742     452833387      
453360497       453656662       111017591376       111020183782       
111020339831        111020509559        111020696332        111020875713       
111021074210        111021242509        111021372200        111021519854       
111021668691        111021816450        111021971160        111022152285       
111022350690        111022522455        111022671775     452833742      
453360539       453656746       111017600658       111020183872       
111020339965        111020509560        111020696411        111020875780       
111021074243        111021242532        111021372222        111021519898       
111021668736        111021816472        111021971216        111022152409       
111022350702        111022522477        111022671786     452834906      
453360588       453656951       111017602009       111020183883       
111020340002        111020509605        111020698053        111020875836       
111021074322        111021242576        111021372244        111021519988       
111021668860        111021816494        111021971441        111022152421       
111022350713        111022522488        111022671797     452835515      
453360604       453657074       111017606294       111020183906       
111020340035        111020509649        111020698086        111020875881       
111021074401        111021242598        111021372277        111021519999       
111021668893        111021816517        111021971452        111022152476       
111022351646        111022522523        111022671887     452835556      
453360927       453657132       111017620313       111020183984       
111020340114        111020509795        111020698097        111020875960       
111021074423        111021242677        111021372288        111021520036       
111021668905        111021816562        111021971463        111022152500       
111022351804        111022522556        111022672057     452835580      
453360976       453657249       111017635139       111020183995       
111020340237        111020509885        111020698109        111020875971       
111021074445        111021242699        111021372299        111021520047       
111021669243        111021816629        111021972048        111022152555       
111022351860        111022522624        111022672080     452835747      
453361032       453657306       111017640359       111020184075       
111020340248        111020509931        111020698121        111020875993       
111021074490        111021242723        111021372356        111021520058       
111021669254        111021816696        111021972059        111022152601       
111022351882        111022522657        111022672091     452835937      
453361347       453657876       111017655715       111020184132       
111020340260        111020509942        111020698244        111020876006       
111021074513        111021243409        111021372378        111021520070       
111021669265        111021816720        111021972149        111022152689       
111022351927        111022522668        111022672103     452836224      
453361354       453657926       111017671364       111020184187       
111020340305        111020509953        111020698266        111020876017       
111021074568        111021243421        111021372389        111021520081       
111021669300        111021816731        111021972239        111022152713       
111022351972        111022522679        111022672125     452837016      
453361479       453657934       111017686898       111020184233       
111020340338        111020509975        111020698468        111020876028       
111021074591        111021243443        111021372413        111021520182       
111021669456        111021816764        111021972240        111022152869       
111022351994        111022522680        111022672169     452837024      
453361495       453658015       111017703348       111020184255       
111020340406        111020510269        111020698682        111020876039       
111021074603        111021243588        111021372491        111021520485       
111021669467        111021817675        111021972262        111022152915       
111022352131        111022522725        111022672237  

 

SCH-A-10



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     452837057       453361529       453658395       111017713822    
  111020184301        111020340518        111020510281        111020698705     
  111020876040        111021074669        111021243623        111021372514     
  111021520520        111021669502        111021817686        111021972284     
  111022152937        111022352175        111022522770        111022672259    
452837453       453362006       453658601       111017727748       111020184323
       111020340529        111020510292        111020698806        111020876118
       111021074670        111021243689        111021372547        111021520564
       111021669524        111021817754        111021972420        111022153006
       111022352300        111022523513        111022672530     452837693      
453362055       453658619       111017747425       111020184389       
111020340563        111020510359        111020698817        111020876174       
111021074715        111021243702        111021372569        111021520609       
111021669591        111021817787        111021972486        111022153017       
111022352366        111022523535        111022672585     452838162      
453362196       453658783       111017757505       111020184930       
111020340608        111020510382        111020698840        111020876219       
111021074760        111021244242        111021372615        111021520632       
111021669748        111021817798        111021972521        111022153028       
111022352399        111022523557        111022672620     452838428      
453362428       453658833       111017776056       111020185009       
111020340619        111020510393        111020698851        111020876253       
111021074782        111021244589        111021372727        111021520643       
111021669759        111021817811        111021972600        111022153152       
111022352445        111022523579        111022672642     452838501      
453362527       453658965       111017801684       111020185144       
111020340653        111020510405        111020698941        111020876310       
111021074793        111021244613        111021372761        111021520665       
111021669782        111021817877        111021972723        111022153264       
111022352489        111022523580        111022672709     452838600      
453362717       453659054       111017806623       111020185166       
111020341047        111020510416        111020699009        111020877478       
111021074827        111021244668        111021372772        111021520676       
111021669827        111021817899        111021972802        111022153332       
111022352502        111022523681        111022672798     452838790      
453362741       453659369       111017811427       111020185201       
111020341058        111020510438        111020699087        111020877489       
111021074894        111021244680        111021372783        111021520687       
111021669861        111021817956        111021973241        111022154052       
111022352513        111022523692        111022672811     452840010      
453363756       453659427       111017813036       111020185234       
111020341069        111020510517        111020699122        111020877502       
111021074917        111021244691        111021372794        111021520698       
111021669951        111021817990        111021973252        111022154108       
111022352546        111022523737        111022672822     452840796      
453363806       453659476       111017837481       111020185278       
111020341104        111020510539        111020699177        111020877513       
111021074928        111021244736        111021372884        111021520700       
111021670009        111021818036        111021973274        111022154300       
111022352614        111022523760        111022672866     452841265      
453364101       453659526       111017852376       111020185290       
111020341193        111020510540        111020699199        111020877535       
111021074939        111021244758        111021372895        111021521105       
111021670010        111021818092        111021973386        111022154445       
111022352636        111022523816        111022672956     452841729      
453364135       453659559       111017855807       111020185313       
111020341250        111020510663        111020699234        111020877670       
111021074940        111021244769        111021372907        111021521149       
111021670065        111021818148        111021973454        111022154502       
111022352669        111022523872        111022673384     452842164      
453364267       453659591       111017868126       111020185560       
111020341283        111020510708        111020699469        111020877748       
111021074962        111021244804        111021373009        111021521273       
111021670087        111021818159        111021973511        111022154579       
111022353143        111022523906        111022673441     452842180      
453364424       453659674       111017898938       111020185773       
111020341306        111020510719        111020700327        111020877816       
111021075053        111021244837        111021373021        111021521295       
111021670098        111021818171        111021973601        111022154669       
111022353154        111022523917        111022673553     452842552      
453364507       453659690       111017899311       111020185852       
111020341328        111020510731        111020700394        111020877973       
111021075064        111021244860        111021373043        111021521329       
111021670111        111021818205        111021973656        111022154692       
111022353266        111022523995        111022673621     452842719      
453364531       453659732       111017932252       111020185863       
111020341384        111020510742        111020700428        111020877984       
111021075783        111021244938        111021373245        111021521330       
111021670212        111021818249        111021973689        111022154760       
111022353288        111022524086        111022673665     452842982      
453364556       453659856       111017955235       111020186066       
111020341441        111020510854        111020700439        111020878097       
111021075851        111021245096        111021373256        111021521891       
111021670223        111021818272        111021973690        111022154771       
111022353299        111022524121        111022673687     452843352      
453364648       453659880       111017957013       111020186077       
111020341452        111020510865        111020700440        111020878109       
111021075862        111021245108        111021373324        111021521903       
111021670234        111021818317        111021973746        111022155547       
111022353367        111022524143        111022673744     452843774      
453364655       453659898       111017971424       111020186235       
111020341474        111020510898        111020700495        111020878378       
111021075918        111021245119        111021373380        111021521936       
111021670267        111021818328        111021973858        111022155615       
111022353390        111022524165        111022673845     452843782      
453364663       453659930       111017975776       111020186246       
111020341485        111020511114        111020700529        111020878390       
111021075963        111021245120        111021373391        111021522027       
111021670278        111021818373        111021973869        111022155659       
111022353468        111022524176        111022673889     452844012      
453364739       453660169       111017976418       111020186404       
111020341508        111020511732        111020700596        111020878402       
111021076009        111021245131        111021373447        111021522050       
111021670302        111021818474        111021973959        111022155705       
111022353503        111022524187        111022673902     452844186      
453364754       453660185       111018010766       111020186415       
111020341564        111020511743        111020700608        111020878424       
111021076177        111021245142        111021373492        111021522094       
111021670324        111021818575        111021973971        111022155761       
111022353547        111022524211        111022673913     452844558      
453364879       453660227       111018015480       111020186459       
111020341665        111020511776        111020700619        111020878536       
111021076245        111021245153        111021373559        111021522139       
111021670335        111021818610        111021973993        111022155806       
111022353558        111022524266        111022673946     452844889      
453364929       453660334       111018073721       111020186550       
111020342475        111020511899        111020700620        111020878604       
111021076256        111021245164        111021373571        111021522173       
111021670379        111021818632        111021974017        111022155862       
111022353581        111022524288        111022674071     452845084      
453365082       453660425       111018098784       111020186718       
111020342510        111020511945        111020701160        111020878626       
111021076289        111021245209        111021373593        111021522184       
111021670380        111021818643        111021974028        111022155907       
111022353592        111022524299        111022674295     452846074      
453365116       453660755       111018189549       111020186741       
111020342587        111020511978        111020701250        111020878682       
111021076290        111021245210        111021373605        111021522285       
111021670414        111021818801        111021974039        111022155952       
111022353727        111022524312        111022674341     452846637      
453365314       453660862       111018203973       111020186774       
111020342598        111020512126        111020701261        111020878716       
111021076313        111021245232        111021373627        111021522296       
111021670571        111021818823        111021974062        111022155974       
111022353985        111022524323        111022674374     452846983      
453365348       453660912       111018207898       111020186785       
111020342600        111020512182        111020701328        111020878750       
111021076324        111021245243        111021373739        111021522465       
111021670582        111021818878        111021974084        111022156010       
111022354043        111022524345        111022674453     452847379      
453365355       453661175       111018216898       111020186819       
111020342688        111020512238        111020701362        111020878761       
111021076830        111021245276        111021373908        111021522645       
111021670605        111021818902        111021974107        111022156144       
111022354076        111022524828        111022674486     452847411      
453365413       453661456       111018339276       111020186831       
111020342701        111020512249        111020701429        111020878895       
111021077314        111021245300        111021373919        111021522678       
111021670638        111021818913        111021974680        111022156166       
111022354087        111022524840        111022674509     452847577      
453365488       453661530       111018344845       111020187360       
111020342723        111020512362        111020701463        111020878918       
111021077358        111021245322        111021373953        111021522690       
111021670650        111021818924        111021974691        111022156201       
111022354098        111022524996        111022674576     452847916      
453365777       453661753       111018403728       111020187483       
111020342790        111020512441        111020701531        111020879425       
111021077369        111021245344        111021373986        111021522746       
111021670672        111021818946        111021974703        111022156346       
111022354694        111022525032        111022674587     452848898      
453366189       453661795       111018424091       111020187494       
111020342846        111020512496        111020701586        111020879447       
111021077392        111021245366        111021374066        111021523332       
111021670683        111021819116        111021974714        111022156379       
111022354706        111022525043        111022674598     452848963      
453366452       453661928       111018438939       111020187506       
111020342969        111020512564        111020701676        111020879504       
111021077415        111021245399        111021374235        111021523556       
111021670818        111021819385        111021974994        111022156403       
111022354751        111022525054        111022674633     452848997      
453366551       453661977       111018449010       111020187528       
111020343061        111020512575        111020701733        111020879559       
111021077426        111021245401        111021374291        111021523691       
111021670896        111021819408        111021975096        111022156469       
111022354829        111022525098        111022674688     452849185      
453366718       453662066       111018456692       111020187540       
111020343500        111020512610        111020701812        111020879616       
111021077471        111021245434        111021374314        111021523736       
111021670953        111021819576        111021975108        111022156470       
111022354830        111022525122        111022674723     452849342      
453366783       453662264       111018499071       111020187652       
111020343601        111020512632        111020701856        111020879661       
111021077493        111021245535        111021374325        111021523916       
111021670975        111021819598        111021975142        111022156515       
111022354919        111022525256        111022674734     452849664      
453366791       453662520       111018554781       111020187775       
111020343634        111020512777        111020701867        111020879694       
111021077505        111021245546        111021374370        111021523961       
111021670986        111021819666        111021975221        111022156537       
111022354920        111022525290        111022674745     452849706      
453366916       453662660       111018581512       111020187810       
111020343645        111020512890        111020701957        111020879964       
111021077561        111021245568        111021374448        111021523994       
111021670997        111021819677        111021975254        111022156560       
111022354964        111022525302        111022674756  

 

SCH-A-11



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     452849854       453367344       453662793       111018613585    
  111020187832        111020343678        111020512968        111020702004     
  111020880001        111021077583        111021245669        111021374561     
  111021524007        111021671011        111021820141        111021975276     
  111022156593        111022355011        111022525368        111022674879    
452850050       453367773       453662934       111018695877       111020187843
       111020343870        111020512980        111020702071        111020880113
       111021077617        111021245670        111021374572        111021524085
       111021671055        111021820871        111021975322        111022156683
       111022355077        111022525379        111022674880     452850332      
453367955       453663080       111018705655       111020187911       
111020343881        111020513037        111020702082        111020880135       
111021077730        111021245692        111021374684        111021524265       
111021671066        111021820905        111021975344        111022156739       
111022355099        111022525425        111022675184     452851017      
453367997       453663247       111018720641       111020188002       
111020343926        111020513048        111020702116        111020880179       
111021077752        111021245748        111021374718        111021524298       
111021671099        111021820961        111021975401        111022156830       
111022355112        111022525436        111022675511     452851314      
453368045       453663379       111018797072       111020188046       
111020343937        111020513194        111020702127        111020880203       
111021077763        111021245782        111021374729        111021524333       
111021671101        111021821164        111021975478        111022157178       
111022355123        111022525469        111022675588     452851595      
453368078       453663403       111018797397       111020188057       
111020343948        111020513228        111020702183        111020880427       
111021077796        111021245838        111021374921        111021524423       
111021671112        111021821333        111021975502        111022157246       
111022355156        111022525492        111022675612     452851603      
453368300       453663718       111018852704       111020188956       
111020343960        111020513240        111020702284        111020880450       
111021077831        111021245861        111021374943        111021524535       
111021671134        111021821344        111021975524        111022157303       
111022355189        111022526190        111022675634     452851983      
453368409       453664054       111019018811       111020188989       
111020344815        111020513273        111020702318        111020880483       
111021077886        111021245883        111021374965        111021524557       
111021671178        111021821524        111021975579        111022157808       
111022355235        111022526246        111022675702     452852015      
453368433       453664112       111019034415       111020189070       
111020344860        111020513318        111020702824        111020880506       
111021077954        111021245894        111021375157        111021524614       
111021671224        111021821647        111021975614        111022157831       
111022355291        111022526279        111022675735     452852031      
453368755       453664153       111019040300       111020189092       
111020344882        111020513891        111020702846        111020880539       
111021077998        111021245917        111021375180        111021524625       
111021671246        111021821692        111021975625        111022157886       
111022355897        111022526291        111022675779     452852379      
453368771       453664468       111019093892       111020189126       
111020344961        111020513947        111020702857        111020880551       
111021078001        111021245951        111021375225        111021524681       
111021671257        111021821760        111021975669        111022157932       
111022355943        111022526303        111022675926     452852494      
453368813       453664583       111019154722       111020189205       
111020345096        111020513969        111020702914        111020880562       
111021078023        111021246446        111021375326        111021524704       
111021671279        111021821838        111021975692        111022157976       
111022355998        111022526325        111022675959     452852676      
453368904       453664674       111019237566       111020189227       
111020345108        111020513970        111020702981        111020880584       
111021078034        111021246503        111021375348        111021524760       
111021671336        111021821872        111021975715        111022157998       
111022356067        111022526347        111022675993     452852783      
453369084       453664682       111019246296       111020189272       
111020345119        111020514106        111020702992        111020880595       
111021078067        111021247256        111021375360        111021524782       
111021671404        111021821894        111021975726        111022158045       
111022356089        111022526370        111022676006     452852940      
453369126       453665150       111019246409       111020189317       
111020345120        111020514162        111020703038        111020880641       
111021078102        111021247278        111021375371        111021524838       
111021671415        111021821939        111021975771        111022158090       
111022356180        111022526415        111022676141     452853294      
453369134       453665275       111019287123       111020189328       
111020345175        111020514173        111020703106        111020880663       
111021078124        111021247289        111021375438        111021524951       
111021671437        111021821984        111021975782        111022158124       
111022356203        111022526426        111022676185     452853328      
453369308       453665440       111019316812       111020189384       
111020345186        111020514241        111020703230        111020880674       
111021078203        111021247290        111021375450        111021524962       
111021671527        111021822031        111021975861        111022158203       
111022356236        111022526437        111022676321     452853401      
453369464       453665523       111019390960       111020189429       
111020345197        111020514397        111020703308        111020880685       
111021078225        111021247335        111021375517        111021524973       
111021671572        111021822053        111021975872        111022158214       
111022356258        111022526493        111022676343     452853633      
453369498       453665531       111019421101       111020189519       
111020345210        111020514498        111020703342        111020880708       
111021078247        111021247379        111021375528        111021524984       
111021671583        111021822064        111021975906        111022158236       
111022356326        111022526538        111022676387     452853807      
453369688       453665580       111019464726       111020189531       
111020345254        111020514522        111020703421        111020880764       
111021078258        111021247380        111021375540        111021525020       
111021671954        111021822626        111021975951        111022158270       
111022356360        111022526583        111022676411     452853831      
453369753       453665754       111019480049       111020189553       
111020345355        111020514577        111020703522        111020880775       
111021078270        111021247403        111021375573        111021525109       
111021671965        111021822637        111021975962        111022158371       
111022356371        111022526594        111022676433     452853971      
453369787       453665812       111019486999       111020189610       
111020345434        111020514588        111020703577        111020880911       
111021078292        111021247425        111021375720        111021525132       
111021672045        111021822682        111021976020        111022158416       
111022356405        111022526606        111022676477     452854300      
453369852       453665929       111019494897       111020189700       
111020345445        111020514634        111020703601        111020881068       
111021078304        111021247492        111021375731        111021525211       
111021672472        111021822716        111021976042        111022158528       
111022356427        111022527023        111022676499     452854409      
453369944       453665945       111019500468       111020189733       
111020345456        111020514678        111020703656        111020881103       
111021078337        111021247605        111021375832        111021525356       
111021672584        111021822749        111021976053        111022158539       
111022357035        111022527102        111022676567     452854862      
453370330       453666414       111019559912       111020189799       
111020345524        111020514735        111020703678        111020881136       
111021078438        111021247694        111021375865        111021525378       
111021672618        111021822930        111021976075        111022158562       
111022357079        111022527113        111022676624     452855265      
453370348       453666463       111019658169       111020189801       
111020345557        111020514847        111020703746        111020881147       
111021078461        111021247751        111021375876        111021525446       
111021672630        111021822941        111021976110        111022158607       
111022357181        111022527146        111022676635     452855281      
453370553       453666737       111019674033       111020189889       
111020345603        111020514858        111020703791        111020881158       
111021078472        111021247795        111021375922        111021525480       
111021672652        111021822974        111021976154        111022158629       
111022357192        111022527157        111022676679     452855513      
453370728       453667255       111019749036       111020189913       
111020345614        111020514869        111020703803        111020881169       
111021078494        111021247830        111021375966        111021525569       
111021672674        111021822996        111021976165        111022158641       
111022357259        111022527168        111022676691     452855612      
453370777       453667438       111019931185       111020190106       
111020345670        111020514960        111020703825        111020881226       
111021080127        111021247874        111021376002        111021525592       
111021672977        111021823010        111021976491        111022158674       
111022357282        111022527236        111022676703     452855695      
453370785       453667479       111019995501       111020190140       
111020345715        111020515017        111020703836        111020881439       
111021080172        111021247919        111021376080        111021525615       
111021672999        111021823065        111021976536        111022158753       
111022357293        111022527269        111022676758     452855810      
453370819       453667495       111019995635       111020190207       
111020345816        111020515051        111020703870        111020881619       
111021080217        111021247920        111021376091        111021525659       
111021673068        111021823087        111021976569        111022158764       
111022357361        111022527304        111022676769     452855885      
453371270       453667545       111019995668       111020190241       
111020345906        111020515961        111020703926        111020881709       
111021080273        111021248022        111021376114        111021525727       
111021673125        111021823133        111021976570        111022158786       
111022357417        111022527348        111022676905     452856487      
453371510       453667768       111019995747       111020190263       
111020345917        111020515994        111020703937        111020881721       
111021080284        111021248055        111021376136        111021525738       
111021673259        111021823144        111021976637        111022158832       
111022357800        111022527719        111022677018     452856529      
453371551       453667925       111019996142       111020190331       
111020346176        111020516029        111020703993        111020881811       
111021080295        111021248077        111021376170        111021525772       
111021673316        111021823188        111021976794        111022158854       
111022357811        111022527742        111022677029     452856578      
453371650       453668055       111019996197       111020190410       
111020346187        111020516096        111020704174        111020881899       
111021080341        111021248099        111021376406        111021525806       
111021674148        111021823199        111021976817        111022158898       
111022357844        111022527809        111022677063     452856784      
453371726       453668121       111019996232       111020190465       
111020346211        111020516120        111020704297        111020881967       
111021080453        111021248112        111021376417        111021525839       
111021674159        111021823201        111021976840        111022158900       
111022357967        111022527898        111022677153     452857030      
453371775       453668238       111019996254       111020190487       
111020346222        111020516142        111020704310        111020882014       
111021080598        111021248156        111021376440        111021525941       
111021674182        111021823212        111021976895        111022158922       
111022357989        111022527911        111022677186     452857105      
453371882       453668261       111019996265       111020190511       
111020346288        111020516210        111020705265        111020882036       
111021080622        111021248325        111021376451        111021526065       
111021674283        111021823234        111021976918        111022158955       
111022358036        111022527933        111022677221     452857121      
453371908       453668303       111019996300       111020190836       
111020346301        111020516333        111020705298        111020882047       
111021080712        111021248336        111021376473        111021526098       
111021674328        111021823290        111021976929        111022158999       
111022358070        111022527977        111022677265  

 

SCH-A-12



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     452857360       453372112       453668345       111019996311    
  111020190847        111020346345        111020516355        111020705355     
  111020882104        111021080767        111021248347        111021376541     
  111021526133        111021674339        111021823324        111021976985     
  111022159002        111022358081        111022528024        111022677928    
452857436       453372286       453668477       111019996388       111020190858
       111020346356        111020516412        111020705399        111020882126
       111021080778        111021249573        111021376675        111021526144
       111021674373        111021823492        111021977009        111022159057
       111022358104        111022528046        111022678019     452858764      
453372500       453668568       111019996793       111020190870       
111020346367        111020516489        111020705423        111020882137       
111021080789        111021249584        111021376709        111021526166       
111021674395        111021823559        111021977043        111022159068       
111022358171        111022528147        111022678132     452859366      
453372542       453668667       111019996805       111020190892       
111020346389        111020516546        111020705434        111020882159       
111021081353        111021249618        111021376732        111021526177       
111021674441        111021823638        111021977100        111022159822       
111022358193        111022528361        111022678143     452861073      
453372609       453668774       111019996850       111020190915       
111020346402        111020516580        111020705456        111020882171       
111021081364        111021249629        111021376754        111021526199       
111021674463        111021824088        111021977111        111022159866       
111022358205        111022528440        111022678222     452861214      
453372765       453668857       111019996872       111020190926       
111020346491        111020517390        111020705535        111020882205       
111021081454        111021249685        111021376776        111021526201       
111021674508        111021824099        111021977133        111022159901       
111022358586        111022528495        111022678244     452861735      
453373318       453668865       111019996951       111020191039       
111020346592        111020517424        111020705579        111020882227       
111021081522        111021249696        111021376811        111021526290       
111021674700        111021824112        111021977470        111022159923       
111022358609        111022528518        111022678367     452861750      
453373458       453668873       111019997255       111020191051       
111020346615        111020517615        111020705614        111020882238       
111021081533        111021249720        111021376877        111021526852       
111021674722        111021824123        111021977548        111022159956       
111022358676        111022528642        111022678402     452862113      
453373656       453669111       111019997277       111020191062       
111020346671        111020517659        111020705636        111020882249       
111021081544        111021249810        111021376888        111021526863       
111021674823        111021824606        111021977582        111022159967       
111022358722        111022528697        111022678671     452862253      
453373722       453669137       111019997301       111020191084       
111020346693        111020517727        111020705704        111020882283       
111021081588        111021249865        111021376901        111021526885       
111021674834        111021824639        111021977627        111022160307       
111022358834        111022528732        111022678682     452862428      
453373847       453669327       111019997367       111020191095       
111020347357        111020517738        111020705715        111020882306       
111021081612        111021249887        111021376923        111021526896       
111021674845        111021824684        111021977638        111022160363       
111022358878        111022528787        111022678750     452862568      
453373896       453669384       111019997378       111020191130       
111020347414        111020517918        111020706154        111020882373       
111021081702        111021249898        111021376934        111021526975       
111021674902        111021824695        111021977740        111022160420       
111022358889        111022529238        111022678929     452862808      
453373946       453669418       111019997389       111020191185       
111020347492        111020517941        111020706233        111020882520       
111021081724        111021249955        111021376945        111021527022       
111021674935        111021824707        111021977773        111022160453       
111022358968        111022529317        111022679054     452862931      
453374340       453669855       111019997390       111020191219       
111020347559        111020518065        111020706266        111020882575       
111021081780        111021249977        111021377025        111021527077       
111021674980        111021824730        111021977841        111022160554       
111022358980        111022529340        111022679166     452863152      
453374670       453669970       111019997604       111020191231       
111020347638        111020518076        111020706435        111020882687       
111021081791        111021249988        111021377115        111021527088       
111021674991        111021824909        111021977863        111022160655       
111022359037        111022529373        111022679302     452863160      
453374704       453670176       111019997637       111020191264       
111020347661        111020518098        111020706446        111020882733       
111021081825        111021249999        111021377249        111021527123       
111021675004        111021824943        111021977874        111022160734       
111022359600        111022529384        111022679425     452863426      
453375107       453670242       111019997727       111020191275       
111020347706        111020518111        111020706626        111020882744       
111021081904        111021250047        111021377261        111021527134       
111021675015        111021824998        111021977953        111022160778       
111022359622        111022530397        111022679526     452863814      
453375354       453670663       111019997738       111020191286       
111020347717        111020518133        111020706637        111020882755       
111021082039        111021250148        111021377306        111021527156       
111021675026        111021825001        111021977964        111022160802       
111022359633        111022530409        111022679649     452863996      
453375529       453670689       111019998054       111020191297       
111020347740        111020518256        111020706648        111020882766       
111021082860        111021250159        111021377362        111021527190       
111021675037        111021825067        111021978000        111022160813       
111022359677        111022530410        111022679762     452864077      
453375834       453670697       111019998098       111020191310       
111020347830        111020518267        111020706716        111020882777       
111021083029        111021250171        111021377373        111021527268       
111021675059        111021825247        111021978033        111022160835       
111022360321        111022530487        111022679818     452864218      
453375883       453670713       111019998122       111020191499       
111020347852        111020518302        111020706749        111020882788       
111021083243        111021250205        111021377463        111021527325       
111021675060        111021825258        111021978516        111022160880       
111022360354        111022530555        111022679830     452864309      
453375974       453670804       111019998166       111020191578       
111020347908        111020518391        111020706761        111020882845       
111021083254        111021250238        111021377564        111021527392       
111021675093        111021825292        111021978538        111022160914       
111022360488        111022530645        111022679908     452865421      
453376071       453670820       111019998188       111020191589       
111020348022        111020518425        111020706839        111020882867       
111021083333        111021250249        111021377575        111021527842       
111021675127        111021825359        111021978572        111022160936       
111022360499        111022530678        111022679931     452865595      
453376188       453670929       111019998290       111020191635       
111020348291        111020518447        111020706840        111020882902       
111021083344        111021250272        111021377586        111021527932       
111021675138        111021825629        111021978583        111022160970       
111022360680        111022530690        111022680012     452866395      
453376345       453670945       111019998324       111020191646       
111020348426        111020518661        111020706907        111020882946       
111021083489        111021250283        111021377621        111021527943       
111021675150        111021825652        111021978684        111022161050       
111022360725        111022530735        111022680023     452866759      
453376410       453670978       111019998458       111020191859       
111020348460        111020518795        111020706941        111020882957       
111021083502        111021250294        111021377654        111021527954       
111021675172        111021825708        111021978707        111022161072       
111022360769        111022530779        111022680034     452866833      
453376600       453671026       111019998515       111020191871       
111020348583        111020518829        111020706996        111020882980       
111021083513        111021250306        111021377665        111021528034       
111021675183        111021826271        111021978763        111022161140       
111022360781        111022530858        111022680090     452866981      
453376659       453671059       111019998548       111020191893       
111020348639        111020518874        111020707144        111020882991       
111021083568        111021250339        111021377687        111021528056       
111021675194        111021826327        111021978820        111022161195       
111022360916        111022530869        111022680270     452867039      
453377251       453671133       111019998559       111020191905       
111020348640        111020518919        111020707201        111020883026       
111021083591        111021250496        111021377698        111021528102       
111021675734        111021826383        111021978864        111022161218       
111022360950        111022530937        111022680281     452867484      
453377350       453671166       111019998582       111020192153       
111020348695        111020518964        111020707223        111020883037       
111021083647        111021250508        111021377733        111021528113       
111021675756        111021826406        111021979023        111022161230       
111022361018        111022530948        111022680348     452867815      
453377624       453671257       111019999246       111020192300       
111020348752        111020519066        111020707379        111020883116       
111021083681        111021250519        111021377744        111021528135       
111021675824        111021826462        111021979034        111022161296       
111022361030        111022530993        111022680393     452867922      
453377723       453671372       111019999257       111020192311       
111020348796        111020519112        111020708099        111020883509       
111021083760        111021250610        111021377766        111021528157       
111021675936        111021827092        111021979056        111022161364       
111022361052        111022531006        111022680450     452868276      
453377822       453671513       111019999729       111020192355       
111020348875        111020519460        111020708145        111020883543       
111021084008        111021250801        111021377878        111021528203       
111021676083        111021827115        111021979135        111022161375       
111022361119        111022531017        111022680483     452868466      
453377855       453671877       111019999864       111020192377       
111020348932        111020519516        111020708167        111020883655       
111021084019        111021250823        111021377902        111021528270       
111021676117        111021827126        111021979157        111022161386       
111022361153        111022531039        111022680494     452868565      
453377871       453671893       111019999943       111020192401       
111020348954        111020519527        111020708459        111020883958       
111021084176        111021250834        111021377913        111021528281       
111021676139        111021827137        111021979405        111022161487       
111022361243        111022531084        111022680506     452868698      
453377921       453672073       111019999954       111020192412       
111020349089        111020519673        111020708460        111020883970       
111021084244        111021250913        111021378116        111021528450       
111021676634        111021827193        111021979416        111022161511       
111022361298        111022531095        111022680540     452869472      
453378317       453672115       111019999976       111020192423       
111020349113        111020519718        111020709258        111020884061       
111021084323        111021250935        111021378161        111021528472       
111021676746        111021827249        111021979562        111022161544       
111022361300        111022531118        111022680584     452869779      
453378390       453672172       111020000005       111020192445       
111020349135        111020520226        111020709270        111020884094       
111021084424        111021250968        111021378183        111021528988       
111021676803        111021827294        111021979595        111022162703       
111022361322        111022531152        111022680607     452869944      
453378432       453672271       111020000016       111020192906       
111020349179        111020520563        111020709292        111020884263       
111021084446        111021250980        111021378420        111021528999       
111021676814        111021827339        111021979607        111022162769       
111022361478        111022531242        111022680641  

 

SCH-A-13



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     452870082       453378457       453672701       111020000038    
  111020192917        111020349247        111020520608        111020709326     
  111020884386        111021084480        111021250991        111021378701     
  111021529013        111021676825        111021827362        111021979641     
  111022162770        111022361513        111022531310        111022680663    
452870165       453378473       453672867       111020000072       111020192962
       111020349292        111020520631        111020709393        111020884544
       111021084514        111021251082        111021378712        111021529035
       111021676847        111021827373        111021979708        111022162860
       111022361524        111022531411        111022680865     452870595      
453378515       453673030       111020000106       111020193075       
111020349326        111020520664        111020709427        111020884555       
111021084536        111021251138        111021378756        111021529068       
111021676869        111021827452        111021979832        111022162871       
111022361535        111022531422        111022680988     452870769      
453378606       453673063       111020000140       111020193132       
111020349348        111020520709        111020709438        111020884601       
111021084592        111021251206        111021378835        111021529125       
111021676870        111021827463        111021979865        111022162882       
111022361568        111022531433        111022680999     452870785      
453378721       453673337       111020000151       111020193165       
111020349359        111020520721        111020709517        111020885253       
111021084615        111021251576        111021378891        111021529136       
111021676881        111021827508        111021979955        111022162916       
111022361658        111022531501        111022681046     452870884      
453378820       453673949       111020000229       111020193176       
111020349360        111020520732        111020709528        111020885309       
111021084660        111021251655        111021378958        111021529147       
111021676926        111021827531        111021980148        111022163793       
111022361670        111022531545        111022681068     452871379      
453378861       453674053       111020000230       111020193187       
111020349416        111020520765        111020709539        111020885321       
111021084682        111021251835        111021378969        111021529181       
111021676948        111021827755        111021980261        111022163906       
111022361816        111022531602        111022681091     452872252      
453379000       453674111       111020000308       111020193211       
111020349584        111020520800        111020709562        111020885400       
111021084794        111021251891        111021379005        111021529204       
111021677039        111021828341        111021980294        111022163928       
111022361928        111022531714        111022681125     452872286      
453379067       453674392       111020000342       111020193851       
111020349630        111020520833        111020709573        111020885433       
111021084840        111021251958        111021379027        111021529259       
111021677073        111021828431        111021980317        111022164064       
111022361951        111022532041        111022681204     452872666      
453379273       453674673       111020000386       111020194009       
111020349685        111020520901        111020709641        111020885466       
111021084873        111021251970        111021379049        111021529260       
111021677084        111021828464        111021980373        111022164109       
111022361984        111022532074        111022681226     452872930      
453379448       453674814       111020000421       111020194010       
111020349720        111020521711        111020709876        111020885657       
111021084907        111021252038        111021379083        111021529282       
111021677095        111021828712        111021980429        111022164121       
111022362031        111022532232        111022681293     452873490      
453379463       453674871       111020000599       111020194032       
111020349753        111020521733        111020710003        111020885815       
111021084929        111021252049        111021379094        111021529530       
111021677130        111021828756        111021980665        111022164132       
111022362042        111022532311        111022681316     452873615      
453379489       453675076       111020001006       111020194087       
111020349786        111020521755        111020710058        111020885826       
111021084963        111021252117        111021379106        111021529608       
111021677433        111021828880        111021980845        111022164176       
111022362075        111022532737        111022681338     452874183      
453379596       453675225       111020001017       111020194100       
111020349797        111020521788        111020710340        111020885893       
111021085166        111021252241        111021379117        111021529619       
111021677444        111021828891        111021980979        111022164233       
111022362143        111022532748        111022682126     452874316      
453379885       453675621       111020001062       111020194111       
111020349832        111020521801        111020710744        111020885905       
111021085469        111021252263        111021379128        111021529653       
111021677488        111021828992        111021981307        111022164255       
111022362165        111022532771        111022682328     452874472      
453380065       453675696       111020001095       111020194144       
111020349887        111020521924        111020710924        111020885961       
111021085548        111021252308        111021379195        111021529709       
111021677501        111021829038        111021981329        111022164266       
111022362187        111022532883        111022682351     452874571      
453380131       453675712       111020001118       111020194155       
111020349922        111020521968        111020710935        111020885983       
111021085559        111021252320        111021379252        111021529765       
111021677534        111021829049        111021981341        111022164367       
111022362592        111022532995        111022682362     452874639      
453380180       453675811       111020001196       111020194212       
111020349999        111020522037        111020710991        111020886018       
111021085638        111021252331        111021379263        111021529776       
111021677578        111021829106        111021981509        111022164413       
111022362604        111022533042        111022682441     452875040      
453380263       453676041       111020001219       111020194278       
111020350373        111020522127        111020711037        111020886052       
111021085672        111021252342        111021379296        111021529967       
111021677589        111021829139        111021981510        111022164547       
111022362660        111022533367        111022682508     452875354      
453380297       453676124       111020001231       111020194313       
111020350384        111020522149        111020711048        111020886704       
111021085694        111021252443        111021379364        111021530082       
111021677624        111021829162        111021981925        111022164570       
111022362941        111022533402        111022682586     452875537      
453380362       453676488       111020001253       111020194324       
111020350597        111020522150        111020711059        111020886984       
111021085773        111021253545        111021379432        111021530251       
111021677635        111021829184        111021981936        111022164615       
111022362996        111022533592        111022682744     452876899      
453380529       453676546       111020001488       111020194346       
111020350609        111020522161        111020711060        111020887097       
111021085818        111021253567        111021379454        111021530486       
111021677646        111021829230        111021981947        111022164727       
111022363021        111022533604        111022682788     452876964      
453380545       453677114       111020001499       111020194403       
111020350744        111020522251        111020711565        111020888100       
111021085942        111021253578        111021380186        111021530565       
111021677657        111021829274        111021981958        111022164738       
111022363054        111022533637        111022682823     452877111      
453380636       453677221       111020001512       111020194492       
111020350766        111020522273        111020711587        111020888122       
111021085953        111021253646        111021380265        111021530644       
111021677668        111021829296        111021981969        111022164817       
111022363065        111022533660        111022682889     452877301      
453380834       453677387       111020001534       111020194526       
111020350777        111020522307        111020711622        111020888166       
111021086000        111021253679        111021380322        111021530701       
111021677679        111021829319        111021981981        111022164873       
111022363098        111022533693        111022682890     452877491      
453381139       453677510       111020001635       111020194537       
111020350812        111020522318        111020711633        111020888289       
111021086066        111021253714        111021380344        111021530723       
111021677680        111021829320        111021982027        111022164918       
111022363122        111022533749        111022682902     452877541      
453381287       453677650       111020001646       111020194559       
111020351127        111020522341        111020711688        111020888335       
111021086279        111021253725        111021380580        111021530745       
111021677691        111021829364        111021982038        111022164941       
111022363155        111022533761        111022682946     452878028      
453381527       453678146       111020002063       111020194560       
111020351150        111020522431        111020711712        111020888481       
111021086998        111021253769        111021380603        111021530756       
111021677703        111021829397        111021982049        111022164974       
111022363166        111022533794        111022683026     452878036      
453381683       453678187       111020002096       111020194571       
111020351172        111020522879        111020711879        111020888504       
111021087067        111021254254        111021380692        111021530767       
111021677770        111021829432        111021982139        111022165100       
111022363188        111022533974        111022683150     452878069      
453381824       453678450       111020002119       111020194582       
111020351183        111020523027        111020711880        111020888526       
111021087113        111021254265        111021380737        111021530846       
111021677815        111021829454        111021982229        111022165188       
111022363223        111022534009        111022683475     452878226      
453381832       453678682       111020002153       111020195415       
111020351217        111020523645        111020712094        111020888605       
111021087236        111021254287        111021380748        111021530903       
111021677859        111021829511        111021982285        111022165234       
111022363234        111022534010        111022683510     452878432      
453381972       453679060       111020002197       111020195471       
111020351228        111020523713        111020712140        111020888638       
111021087269        111021254333        111021380793        111021530947       
111021677905        111021829555        111021982375        111022165245       
111022363278        111022534032        111022683532     452878705      
453382152       453679318       111020002210       111020195482       
111020351262        111020523735        111020712162        111020888694       
111021087371        111021254388        111021380850        111021531117       
111021677916        111021829971        111021982409        111022165267       
111022363302        111022534245        111022683576     452879000      
453382160       453679490       111020002254       111020195493       
111020351341        111020523768        111020712173        111020888706       
111021087393        111021254490        111021380906        111021531229       
111021677927        111021830018        111021982410        111022165289       
111022363368        111022534278        111022683790     452880073      
453382483       453679540       111020002401       111020195527       
111020351453        111020523803        111020712252        111020888740       
111021087506        111021254513        111021380951        111021531241       
111021677972        111021830085        111021982421        111022165302       
111022363379        111022534302        111022683880     452880842      
453382533       453679573       111020002456       111020195572       
111020351497        111020524028        111020712263        111020889358       
111021087540        111021254524        111021381301        111021531319       
111021678007        111021830096        111021982487        111022165357       
111022363380        111022534425        111022684061     452881162      
453382772       453679649       111020002478       111020195606       
111020351509        111020524040        111020712443        111020889448       
111021087562        111021254580        111021381312        111021531353       
111021678175        111021830265        111021982500        111022165425       
111022363469        111022534526        111022684106     452881170      
453382780       453679748       111020002614       111020195617       
111020351510        111020524084        111020712465        111020889493       
111021087641        111021254669        111021381345        111021531375       
111021678197        111021830333        111021982577        111022165469       
111022363470        111022534537        111022684678     452881196      
453382822       453679854       111020002647       111020196203       
111020351532        111020524095        111020713107        111020889628       
111021087663        111021254692        111021381390        111021531825       
111021678254        111021830344        111021982588        111022165470       
111022363560        111022534548        111022684702  

 

SCH-A-14



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     452881295       453383101       453679987       111020002658    
  111020196236        111020351554        111020524129        111020713118     
  111020889662        111021087911        111021254704        111021381479     
  111021532242        111021678276        111021830388        111021982599     
  111022165481        111022363649        111022534571        111022684780    
452881378       453383135       453680209       111020002669       111020196786
       111020351565        111020524208        111020713130        111020890349
       111021088428        111021254928        111021381514        111021532387
       111021678287        111021830423        111021982623        111022166099
       111022363650        111022534582        111022684881     452881766      
453383382       453680506       111020002816       111020196810       
111020352027        111020524242        111020713141        111020890350       
111021088440        111021254939        111021381592        111021532455       
111021678300        111021830445        111021982724        111022166167       
111022363672        111022534593        111022684959     452881899      
453383481       453680639       111020002850       111020196876       
111020352050        111020524264        111020713174        111020890451       
111021089014        111021254940        111021381862        111021532466       
111021678322        111021830467        111021982779        111022166189       
111022363683        111022534795        111022684960     452882202      
453383499       453680670       111020002894       111020196900       
111020352061        111020524354        111020713208        111020890462       
111021089058        111021255019        111021381873        111021532567       
111021678355        111021830489        111021982870        111022166550       
111022363807        111022534807        111022685017     452882533      
453383614       453680738       111020002906       111020196922       
111020352207        111020524365        111020713220        111020890484       
111021089081        111021255020        111021381918        111021532668       
111021678388        111021830490        111021982926        111022166628       
111022363830        111022534829        111022685163     452882848      
453383689       453681058       111020002928       111020196955       
111020352308        111020524411        111020713321        111020890495       
111021089115        111021255042        111021381963        111021532747       
111021678401        111021830524        111021982937        111022166707       
111022363874        111022534997        111022685231     452883044      
453383846       453681298       111020002973       111020197024       
111020352410        111020524422        111020713387        111020890530       
111021089182        111021255075        111021381974        111021532871       
111021678412        111021830557        111021982948        111022166763       
111022363931        111022535000        111022685309     452883069      
453383937       453681314       111020003097       111020197114       
111020352432        111020524499        111020713411        111020890541       
111021089193        111021255097        111021382133        111021532950       
111021678423        111021830726        111021982993        111022166774       
111022364291        111022535033        111022685310     452883168      
453384117       453681462       111020003121       111020197169       
111020352454        111020524523        111020713488        111020890552       
111021089452        111021255121        111021382166        111021532994       
111021678524        111021830782        111021983107        111022166796       
111022364730        111022535055        111022685411     452883424      
453384182       453681686       111020003132       111020197271       
111020352476        111020524534        111020713545        111020890608       
111021089463        111021255839        111021382177        111021533030       
111021679008        111021830805        111021983163        111022166831       
111022364796        111022535088        111022685422     452883515      
453384281       453681777       111020003772       111020197293       
111020352511        111020524545        111020713578        111020890620       
111021089575        111021255851        111021382245        111021533063       
111021679019        111021830883        111021983231        111022166842       
111022364853        111022535099        111022685444     452883812      
453384414       453681934       111020003806       111020197417       
111020352533        111020524602        111020713589        111020890697       
111021089643        111021255884        111021382313        111021533096       
111021679020        111021830917        111021983242        111022166864       
111022365056        111022535134        111022685556     452883820      
453384430       453682171       111020003963       111020197462       
111020352623        111020524691        111020713646        111020890888       
111021089665        111021255907        111021382368        111021533108       
111021679110        111021830940        111021983343        111022167135       
111022365078        111022535213        111022685602     452884166      
453384471       453682213       111020003974       111020197518       
111020353006        111020524703        111020713679        111020890956       
111021089687        111021255929        111021382379        111021533175       
111021679121        111021830951        111021983354        111022167214       
111022365146        111022535246        111022685703     452884547      
453384588       453682932       111020003996       111020197552       
111020353343        111020524714        111020713770        111020890978       
111021089744        111021255930        111021382537        111021533186       
111021679165        111021830984        111021983365        111022167258       
111022365157        111022535303        111022685769     452885072      
453384661       453683062       111020004010       111020197574       
111020353354        111020524758        111020713837        111020891025       
111021089777        111021256065        111021382649        111021533209       
111021679233        111021831198        111021983387        111022167393       
111022365179        111022535325        111022685826     452885239      
453384778       453683187       111020005101       111020197620       
111020353376        111020524769        111020713871        111020891036       
111021089801        111021256076        111021382650        111021533287       
111021679255        111021831211        111021983422        111022167573       
111022365304        111022535347        111022685961     452885338      
453385171       453683195       111020005112       111020197653       
111020353398        111020524781        111020713893        111020891384       
111021089834        111021256739        111021382728        111021533355       
111021679367        111021831233        111021983433        111022167629       
111022365315        111022535358        111022686298     452886112      
453385205       453683260       111020005123       111020197664       
111020353455        111020524826        111020713916        111020891418       
111021089867        111021256751        111021382751        111021533489       
111021679479        111021831312        111021983477        111022167685       
111022365382        111022535369        111022686322     452886203      
453385429       453683278       111020005189       111020197686       
111020353488        111020525838        111020713950        111020891430       
111021089890        111021256852        111021382807        111021533669       
111021679503        111021831378        111021983512        111022167696       
111022365416        111022535381        111022686816     452886468      
453385569       453683336       111020005224       111020197732       
111020353512        111020525849        111020714018        111020891496       
111021089902        111021256885        111021383415        111021533759       
111021679536        111021831390        111021984759        111022167731       
111022365438        111022535527        111022686850     452886617      
453385718       453683377       111020005291       111020197776       
111020353523        111020525850        111020714029        111020891744       
111021090005        111021256896        111021383426        111021533894       
111021679581        111021831446        111021984827        111022167797       
111022365450        111022535549        111022686973     452886708      
453385726       453683435       111020005303       111020197787       
111020353534        111020526301        111020714063        111020891766       
111021090016        111021257190        111021383448        111021533906       
111021679660        111021831468        111021984883        111022167832       
111022365472        111022535976        111022687435     452887078      
453385890       453683674       111020005336       111020197822       
111020353646        111020526334        111020714108        111020891799       
111021090027        111021257202        111021383471        111021533940       
111021679750        111021831479        111021984894        111022167865       
111022365540        111022536012        111022687480     452887151      
453386021       453683682       111020005347       111020197833       
111020353668        111020526424        111020714232        111020891823       
111021090050        111021257213        111021383516        111021533962       
111021679761        111021831491        111021984906        111022167887       
111022365641        111022536168        111022687491     452887789      
453386047       453683773       111020006214       111020197877       
111020353804        111020526479        111020714243        111020891957       
111021090083        111021257235        111021383583        111021533984       
111021679772        111021831536        111021984951        111022167955       
111022365719        111022536179        111022687536     452888092      
453386070       453683781       111020006225       111020197956       
111020353837        111020526503        111020714298        111020892004       
111021090094        111021257279        111021383594        111021534053       
111021679783        111021831547        111021984984        111022168002       
111022365731        111022536180        111022687570     452888266      
453386138       453683856       111020006292       111020197990       
111020353916        111020526570        111020714322        111020892093       
111021090117        111021257550        111021383639        111021534187       
111021679862        111021831581        111021984995        111022168057       
111022365843        111022536191        111022687581     452888324      
453386146       453683880       111020006348       111020198036       
111020353927        111020526626        111020714344        111020892587       
111021090151        111021257572        111021383763        111021534233       
111021679884        111021831671        111021985008        111022168068       
111022365854        111022536203        111022687648     452888365      
453386302       453683906       111020006382       111020198104       
111020353938        111020526930        111020714445        111020892598       
111021090184        111021257606        111021384034        111021534266       
111021679895        111021831727        111021985064        111022168440       
111022365887        111022536304        111022687660     452888506      
453386310       453684011       111020006528       111020198126       
111020353949        111020526963        111020714535        111020892633       
111021090207        111021257617        111021384168        111021534277       
111021679907        111021832010        111021985110        111022168451       
111022365898        111022536315        111022687895     452888589      
453386468       453684557       111020006629       111020198137       
111020354041        111020526996        111020714670        111020892677       
111021090308        111021257651        111021384236        111021534323       
111021679929        111021832111        111021985187        111022168608       
111022365933        111022536359        111022687929     452888670      
453386765       453684599       111020006630       111020199251       
111020354063        111020527054        111020714692        111020892723       
111021090397        111021258034        111021384258        111021534356       
111021680033        111021832144        111021985233        111022168765       
111022366079        111022536438        111022687930     452889520      
453387144       453684607       111020006652       111020199262       
111020354119        111020527188        111020715165        111020892745       
111021090487        111021258056        111021384304        111021534435       
111021680088        111021832177        111021985288        111022168798       
111022366091        111022536461        111022688133     452889553      
453387151       453684631       111020006742       111020199284       
111020354186        111020527199        111020715211        111020893319       
111021090511        111021258078        111021384360        111021534558       
111021680875        111021832199        111021985323        111022168800       
111022366136        111022536483        111022688155     452889744      
453387359       453684714       111020007226       111020199295       
111020354197        111020527223        111020715222        111020893409       
111021090555        111021258304        111021384449        111021535111       
111021680886        111021832201        111021985413        111022168912       
111022366192        111022536494        111022688201     452889934      
453387409       453684953       111020007237       111020199307       
111020354625        111020527290        111020715288        111020893768       
111021090566        111021258337        111021384528        111021535133       
111021680910        111021832212        111021985479        111022169148       
111022366260        111022536742        111022688223     452890007      
453387482       453684979       111020007248       111020199396       
111020354647        111020527313        111020715299        111020893814       
111021090623        111021258371        111021384674        111021535188       
111021680954        111021832234        111021985491        111022169418       
111022366327        111022536764        111022688234  

 

SCH-A-15



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     452890387       453387631       453685331       111020007271    
  111020199408        111020354658        111020527324        111020715301     
  111020893858        111021090713        111021258405        111021384764     
  111021535245        111021680998        111021832267        111021985514     
  111022169474        111022366350        111022536786        111022688470    
452891120       453387698       453685539       111020007282       111020199419
       111020354704        111020527357        111020715323        111020893937
       111021090724        111021258449        111021384786        111021535335
       111021681012        111021832278        111021985570        111022169542
       111022366866        111022536797        111022688481     452891302      
453387771       453685653       111020007451       111020199442       
111020354726        111020527368        111020715402        111020894635       
111021090735        111021258461        111021384832        111021535357       
111021681067        111021832313        111021985772        111022169575       
111022366877        111022536809        111022688515     452891799      
453387896       453685687       111020007462       111020199992       
111020354737        111020527403        111020715514        111020894646       
111021090746        111021258528        111021384876        111021535368       
111021681078        111021832368        111021985828        111022169586       
111022366912        111022536876        111022688526     452892672      
453388209       453685802       111020007473       111020200018       
111020354951        111020527436        111020716290        111020894758       
111021090825        111021258539        111021384922        111021535649       
111021681090        111021832414        111021985840        111022169665       
111022366956        111022536887        111022688740     452892813      
453388225       453685984       111020007530       111020200030       
111020355277        111020527537        111020716324        111020894837       
111021090869        111021258584        111021384977        111021535739       
111021681191        111021832458        111021985996        111022169700       
111022366967        111022536933        111022688762     452893498      
453388258       453685992       111020007563       111020200232       
111020355390        111020527571        111020716346        111020895007       
111021090881        111021258607        111021384988        111021535751       
111021681225        111021832469        111021986065        111022169788       
111022366978        111022536955        111022688773     452893530      
453388290       453686222       111020007608       111020200243       
111020355424        111020527605        111020716391        111020895018       
111021090904        111021258618        111021385114        111021535818       
111021681236        111021832526        111021986100        111022169867       
111022367081        111022536966        111022688830     452893571      
453388423       453686727       111020007675       111020200265       
111020355682        111020527627        111020716403        111020895029       
111021092489        111021258630        111021385125        111021535830       
111021681258        111021832537        111021986289        111022169878       
111022367137        111022536977        111022689022     452893704      
453388506       453686933       111020007844       111020200287       
111020355738        111020527717        111020716436        111020895120       
111021092490        111021258719        111021385192        111021536022       
111021681315        111021832627        111021986436        111022169935       
111022367193        111022536988        111022689044     452894033      
453388530       453687055       111020007934       111020200322       
111020355783        111020527728        111020716515        111020895175       
111021092513        111021258809        111021385237        111021536099       
111021681360        111021832650        111021986571        111022169968       
111022367238        111022537350        111022689123     452894157      
453388597       453687063       111020008676       111020200355       
111020355851        111020527740        111020716582        111020895221       
111021092838        111021258832        111021385260        111021536448       
111021681371        111021832661        111021986672        111022169979       
111022367250        111022537495        111022689178     452894322      
453388985       453687188       111020008711       111020200366       
111020355930        111020527784        111020716593        111020895232       
111021092849        111021258843        111021385282        111021536471       
111021681382        111021832672        111021986829        111022170083       
111022367395        111022537529        111022689202     452894843      
453389413       453687253       111020008755       111020200388       
111020355952        111020527795        111020716616        111020895276       
111021092917        111021258865        111021385383        111021536516       
111021681393        111021832728        111021987448        111022170117       
111022367407        111022537596        111022689235     452894876      
453389561       453687303       111020008766       111020200489       
111020355974        111020527852        111020716661        111020895478       
111021092939        111021258922        111021385439        111021536583       
111021681405        111021832739        111021987471        111022170690       
111022367418        111022537653        111022689381     452894934      
453389710       453687378       111020009116       111020200502       
111020355985        111020529124        111020716672        111020895490       
111021092951        111021258933        111021385440        111021536606       
111021681427        111021832751        111021987864        111022170724       
111022367474        111022537664        111022689448     452896095      
453389843       453687428       111020009138       111020201143       
111020356111        111020529203        111020716717        111020895524       
111021092962        111021258977        111021385495        111021536628       
111021681461        111021832773        111021987910        111022170870       
111022367531        111022537697        111022689662     452896111      
453389959       453687444       111020009161       111020201211       
111020356133        111020529405        111020716818        111020895579       
111021093187        111021258999        111021385507        111021536707       
111021681540        111021832784        111021987954        111022170892       
111022367610        111022537709        111022689729     452896640      
453390007       453687550       111020009183       111020201266       
111020356177        111020529449        111020716841        111020895603       
111021093312        111021259035        111021385563        111021536718       
111021681641        111021832818        111021987976        111022170948       
111022367687        111022537710        111022689820     452896681      
453390023       453687600       111020009194       111020201356       
111020356245        111020529450        111020716863        111020895782       
111021093378        111021259158        111021385596        111021536785       
111021681663        111021832863        111021987987        111022172029       
111022367755        111022537732        111022689831     452897028      
453390155       453687725       111020009486       111020201390       
111020356267        111020529472        111020716920        111020895939       
111021093592        111021259260        111021385631        111021536820       
111021681708        111021832885        111021988090        111022172096       
111022367799        111022537743        111022689875     452897382      
453390601       453687790       111020009509       111020201547       
111020356650        111020529663        111020716931        111020896097       
111021093637        111021259619        111021386036        111021536875       
111021681933        111021832919        111021988146        111022172108       
111022367845        111022537776        111022689897     452897473      
453390932       453687881       111020009565       111020201569       
111020356672        111020529821        111020717055        111020896154       
111021093716        111021259664        111021386126        111021536897       
111021682596        111021832920        111021988157        111022172131       
111022367968        111022537811        111022689954     452897549      
453390981       453687972       111020009587       111020201570       
111020356717        111020529843        111020717190        111020896165       
111021093761        111021259721        111021386159        111021537269       
111021682709        111021832931        111021988168        111022172164       
111022368004        111022537822        111022690046     452897564      
453391153       453688053       111020009600       111020201581       
111020356751        111020529854        111020717257        111020896255       
111021093806        111021259754        111021386216        111021537359       
111021682721        111021832986        111021988258        111022172197       
111022368026        111022537934        111022690068     452897895      
453391385       453688079       111020009699       111020201615       
111020356795        111020529876        111020717404        111020896312       
111021093828        111021259800        111021386227        111021537405       
111021682787        111021833000        111021988304        111022172737       
111022368071        111022538711        111022690080     452899024      
453391997       453688418       111020009734       111020201660       
111020356863        111020529911        111020717471        111020896503       
111021093862        111021260756        111021386261        111021537720       
111021682800        111021833033        111021988393        111022172759       
111022368419        111022538766        111022690204     452899263      
453392136       453688616       111020009868       111020201682       
111020356885        111020529977        111020717482        111020896547       
111021093918        111021260824        111021386306        111021537900       
111021682844        111021833044        111021988438        111022172771       
111022368453        111022538834        111022690260     452899420      
453392151       453688764       111020009947       111020201783       
111020356908        111020530025        111020717572        111020896660       
111021093941        111021260846        111021386340        111021537955       
111021682866        111021833088        111021988450        111022172850       
111022368565        111022538845        111022690338     452899792      
453392276       453688798       111020009969       111020201907       
111020357099        111020530036        111020717606        111020896682       
111021093974        111021260857        111021386407        111021538237       
111021682888        111021833099        111021988483        111022172872       
111022368587        111022538924        111022690361     452899818      
453392326       453689085       111020009992       111020201918       
111020357156        111020530092        111020717640        111020896705       
111021094010        111021260868        111021386418        111021538259       
111021682912        111021833112        111021988663        111022172883       
111022368622        111022538935        111022690372     452900111      
453392334       453689580       111020010028       111020201974       
111020357178        111020530148        111020717662        111020896727       
111021094076        111021260880        111021386463        111021538305       
111021682934        111021833134        111021989383        111022172906       
111022368699        111022539060        111022690417     452900541      
453392458       453689598       111020010051       111020201996       
111020357189        111020530171        111020717707        111020896749       
111021094087        111021260891        111021386508        111021538327       
111021682956        111021833145        111021989451        111022172917       
111022368734        111022539071        111022690529     452900624      
453392599       453689606       111020010073       111020202021       
111020357257        111020530205        111020717729        111020896783       
111021094133        111021261049        111021386722        111021538417       
111021682989        111021833156        111021989473        111022172939       
111022368745        111022539082        111022690574     452900756      
453392714       453689655       111020010152       111020202065       
111020357279        111020530586        111020717774        111020896839       
111021094144        111021261083        111021386801        111021538451       
111021683272        111021833189        111021989552        111022172962       
111022368824        111022539093        111022690619     452901010      
453392896       453689929       111020010219       111020202100       
111020357314        111020530665        111020717819        111020897032       
111021094188        111021261139        111021386856        111021538518       
111021683463        111021833213        111021989574        111022172984       
111022368891        111022539149        111022690620     452901168      
453392938       453690273       111020010231       111020202133       
111020357325        111020530676        111020717820        111020897098       
111021094199        111021261151        111021386924        111021538530       
111021683520        111021833224        111021989608        111022173200       
111022369645        111022539161        111022690709     452901192      
453393001       453690307       111020010275       111020202155       
111020357369        111020530733        111020717954        111020897122       
111021094267        111021261173        111021386991        111021538574       
111021683654        111021833235        111021989620        111022173255       
111022370322        111022539183        111022690833     452901390      
453393084       453690497       111020010332       111020202177       
111020357381        111020530856        111020718067        111020897166       
111021094324        111021261218        111021387004        111021538619       
111021683676        111021833246        111021989642        111022173266       
111022370366        111022539194        111022690888  

 

SCH-A-16



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     452901432       453393167       453690661       111020010376    
  111020202188        111020357392        111020532050        111020718102     
  111020897425        111021094391        111021261285        111021387048     
  111021538620        111021683700        111021833257        111021989664     
  111022173312        111022370377        111022539217        111022691520    
452901952       453393282       453690752       111020010455       111020202234
       111020357459        111020532195        111020718236        111020897470
       111021094526        111021261320        111021387059        111021538642
       111021683845        111021833268        111021989923        111022173334
       111022370388        111022539228        111022691553     452902117      
453393787       453690992       111020010556       111020202245       
111020357482        111020532230        111020718269        111020897537       
111021094717        111021261331        111021387060        111021538798       
111021683878        111021833279        111021989934        111022173390       
111022370478        111022539307        111022691564     452902596      
453393811       453691172       111020010567       111020202256       
111020357516        111020532342        111020718315        111020897582       
111021094739        111021261601        111021387105        111021538822       
111021683946        111021833280        111021989990        111022173424       
111022370524        111022539318        111022691834     452902752      
453393951       453691214       111020010578       111020202267       
111020357549        111020532498        111020718360        111020897616       
111021094818        111021261678        111021387116        111021538855       
111021683980        111021833303        111021990037        111022173503       
111022371064        111022539330        111022691856     452903404      
453393977       453691362       111020011535       111020202289       
111020357729        111020532500        111020718416        111020898268       
111021094830        111021261702        111021387138        111021538978       
111021684015        111021833325        111021990060        111022173547       
111022371109        111022539341        111022691889     452904790      
453394579       453691396       111020011557       111020202290       
111020357730        111020532577        111020718641        111020898280       
111021094841        111021261791        111021387172        111021539025       
111021684026        111021833336        111021990071        111022173693       
111022371110        111022539408        111022691924     452905029      
453394611       453691685       111020011636       111020202346       
111020357808        111020532599        111020718674        111020898549       
111021094863        111021261869        111021387442        111021539339       
111021684060        111021833358        111021990105        111022173705       
111022371143        111022539431        111022691968     452905300      
453394645       453691693       111020011670       111020202368       
111020357820        111020532690        111020718887        111020898550       
111021094908        111021261870        111021387453        111021539362       
111021684295        111021833392        111021990408        111022173761       
111022371615        111022539497        111022692015     452905482      
453394868       453691859       111020011681       111020202379       
111020357853        111020532746        111020719259        111020898572       
111021094997        111021261937        111021387486        111021539407       
111021684341        111021833976        111021990419        111022173772       
111022371626        111022539510        111022692048     452905565      
453394934       453692030       111020011748       111020202447       
111020358494        111020532825        111020719417        111020898662       
111021095066        111021262006        111021387509        111021539610       
111021684352        111021834001        111021990431        111022174076       
111022371705        111022540343        111022692059     452905953      
453395402       453692253       111020011759       111020202469       
111020358540        111020532960        111020719428        111020898673       
111021095077        111021262017        111021387543        111021539654       
111021684464        111021834012        111021990880        111022174100       
111022371750        111022540354        111022692071     452905979      
453395568       453692436       111020011793       111020202481       
111020358573        111020532971        111020719596        111020898796       
111021095099        111021262062        111021387587        111021539722       
111021684475        111021834078        111021991016        111022174122       
111022371794        111022540365        111022692262     452906001      
453395576       453692592       111020012233       111020202492       
111020358618        111020532993        111020719619        111020898808       
111021095202        111021262129        111021387633        111021539766       
111021684565        111021834258        111021991050        111022174245       
111022371817        111022540376        111022692318     452906167      
453395626       453692659       111020012244       111020202515       
111020358629        111020533006        111020719642        111020898909       
111021095291        111021262231        111021387835        111021539801       
111021684576        111021834270        111021991061        111022174278       
111022371839        111022540387        111022692543     452906191      
453396038       453692667       111020012255       111020202526       
111020358933        111020533039        111020719754        111020898910       
111021095426        111021262242        111021387857        111021540308       
111021684598        111021834315        111021991173        111022174302       
111022371851        111022540398        111022692712     452906381      
453396046       453692725       111020012323       111020202560       
111020359204        111020533040        111020720105        111020898932       
111021095482        111021262264        111021387868        111021540375       
111021684611        111021834337        111021991184        111022174313       
111022371895        111022540411        111022692734     452907082      
453396111       453692923       111020012345       111020202582       
111020359259        111020533129        111020720127        111020899034       
111021095538        111021262309        111021387925        111021540432       
111021684644        111021834562        111021991195        111022174908       
111022371907        111022540477        111022692789     452907579      
453396293       453693145       111020012367       111020202593       
111020359260        111020533196        111020720138        111020899056       
111021096023        111021262343        111021387936        111021540511       
111021684666        111021834865        111021991241        111022174920       
111022371929        111022540534        111022692813     452907728      
453396541       453693269       111020012378       111020202605       
111020359316        111020533208        111020720149        111020899102       
111021096045        111021262624        111021387947        111021540656       
111021684688        111021834898        111021991342        111022174986       
111022371930        111022540602        111022692880     452908270      
453396772       453693517       111020012389       111020202627       
111020359372        111020533242        111020720206        111020899360       
111021096113        111021262635        111021387958        111021540780       
111021685263        111021834955        111021991566        111022174997       
111022371974        111022540668        111022692903     452909146      
453396814       453693590       111020012446       111020202638       
111020359394        111020533354        111020720217        111020899607       
111021096179        111021262668        111021387969        111021540937       
111021685397        111021835046        111021991588        111022175033       
111022372009        111022540679        111022693050     452909229      
453396921       453693822       111020012468       111020202694       
111020359710        111020533376        111020720239        111020899685       
111021096191        111021262680        111021387992        111021541523       
111021685432        111021835091        111021991601        111022175202       
111022372043        111022540703        111022693173     452909484      
453396954       453694093       111020012491       111020202706       
111020359765        111020533466        111020720396        111020899719       
111021096203        111021262691        111021388162        111021541590       
111021685443        111021835158        111021991645        111022175279       
111022372065        111022540725        111022693285     452910177      
453397127       453694408       111020012558       111020202739       
111020359811        111020533512        111020720442        111020899832       
111021096225        111021262837        111021388263        111021541602       
111021685454        111021835417        111021991689        111022175280       
111022372098        111022540747        111022693511     452910342      
453397168       453694432       111020012592       111020202740       
111020359844        111020534041        111020720486        111020899865       
111021096292        111021262950        111021388320        111021541691       
111021685511        111021835428        111021991702        111022175460       
111022372100        111022540804        111022693599     452910524      
453397226       453694622       111020012637       111020202784       
111020359866        111020534333        111020720510        111020899988       
111021096304        111021263018        111021388364        111021541792       
111021685601        111021835439        111021991735        111022175550       
111022372212        111022540837        111022693713     452910680      
453397267       453694952       111020012659       111020202818       
111020359888        111020534399        111020720521        111020900004       
111021096337        111021263041        111021388465        111021541804       
111021685634        111021835440        111021991757        111022175640       
111022372289        111022540938        111022693724     452911274      
453397317       453695546       111020012750       111020202829       
111020360004        111020534423        111020720868        111020900879       
111021096483        111021263131        111021388487        111021541815       
111021685690        111021835473        111021991780        111022175684       
111022372403        111022541029        111022693825     452911761      
453397481       453695652       111020012862       111020202830       
111020360015        111020534445        111020721072        111020900925       
111021096607        111021263209        111021388498        111021542849       
111021685713        111021835529        111021991836        111022175741       
111022372559        111022541030        111022693836     452911886      
453397499       453695660       111020012895       111020204203       
111020360026        111020535109        111020721780        111020900936       
111021096696        111021263243        111021388601        111021542850       
111021685779        111021835585        111021991881        111022175785       
111022372605        111022541052        111022693869     452912017      
453397614       453695843       111020012963       111020204214       
111020360037        111020535121        111020721858        111020901005       
111021096742        111021263265        111021388702        111021542883       
111021685825        111021835608        111021991915        111022176337       
111022372683        111022541355        111022693937     452912819      
453397705       453695926       111020013098       111020204236       
111020360048        111020535143        111020721892        111020901094       
111021096753        111021263276        111021388746        111021542940       
111021685836        111021835619        111021992039        111022176450       
111022372728        111022541377        111022694006     452913106      
453397804       453696296       111020013133       111020204269       
111020360059        111020535154        111020721915        111020901162       
111021096876        111021263366        111021388768        111021542951       
111021685847        111021835620        111021992141        111022176584       
111022372740        111022541388        111022694488     452913189      
453397861       453696411       111020013144       111020204270       
111020360060        111020535198        111020721959        111020901184       
111021097013        111021263388        111021388791        111021542973       
111021686095        111021835642        111021992163        111022176786       
111022372829        111022541399        111022694499     452913411      
453397960       453696957       111020013166       111020204292       
111020360071        111020535211        111020721993        111020901218       
111021097035        111021263423        111021388803        111021542984       
111021686141        111021835697        111021992174        111022176809       
111022372896        111022541434        111022694578     452913619      
453398034       453697047       111020013223       111020204304       
111020360082        111020535301        111020722062        111020901308       
111021097136        111021264020        111021388836        111021542995       
111021686185        111021835710        111021992185        111022176922       
111022372953        111022541513        111022694613     452913767      
453398042       453697443       111020013234       111020204371       
111020360105        111020535323        111020722534        111020901331       
111021097158        111021264053        111021388858        111021543020       
111021686196        111021835721        111021992253        111022176933       
111022372975        111022541535        111022694691     452913874      
453398075       453697468       111020013245       111020204382       
111020360149        111020535345        111020722589        111020901364       
111021097169        111021264086        111021388892        111021543031       
111021686242        111021835743        111021992343        111022176944       
111022372997        111022541546        111022694770  

 

SCH-A-17



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     452913957       453398166       453697518       111020013346    
  111020204405        111020360150        111020535367        111020722646     
  111020901421        111021097204        111021264097        111021388926     
  111021543042        111021686310        111021835776        111021992354     
  111022176955        111022373000        111022541568        111022695018    
452913965       453398190       453697773       111020013357       111020204427
       111020360217        111020535413        111020722668        111020901465
       111021097248        111021264109        111021389006        111021543075
       111021686398        111021836159        111021992411        111022177024
       111022373932        111022541760        111022695197     452914005      
453398646       453698169       111020013605       111020204450       
111020360240        111020535435        111020722680        111020901487       
111021097259        111021264121        111021389130        111021543132       
111021686422        111021836160        111021992499        111022177046       
111022373965        111022541816        111022695265     452914302      
453398737       453698417       111020013773       111020204461       
111020360408        111020535446        111020722703        111020901511       
111021097394        111021264132        111021389321        111021543165       
111021686466        111021836171        111021992512        111022177215       
111022373998        111022542121        111022695287     452914344      
453398810       453698599       111020013795       111020204472       
111020360464        111020535468        111020722714        111020901566       
111021098687        111021264143        111021389332        111021543244       
111021686499        111021836362        111021992624        111022177282       
111022374023        111022542154        111022695423     452914385      
453398828       453698615       111020013807       111020204494       
111020360475        111020535558        111020722804        111020901599       
111021098711        111021264154        111021389343        111021543255       
111021686501        111021836384        111021992691        111022177383       
111022374034        111022542187        111022695434     452915036      
453398943       453698730       111020013818       111020204506       
111020360497        111020535569        111020722826        111020901612       
111021098799        111021264222        111021389365        111021543312       
111021686578        111021836395        111021992747        111022177394       
111022374056        111022542211        111022695816     452915127      
453399164       453698854       111020013874       111020204528       
111020360532        111020535648        111020722860        111020901689       
111021098867        111021264244        111021389422        111021543334       
111021686837        111021836430        111021992781        111022177417       
111022374067        111022542862        111022695940     452915408      
453399495       453698938       111020013885       111020204540       
111020360734        111020535660        111020722871        111020901814       
111021098878        111021264255        111021389466        111021543345       
111021686860        111021836441        111021992893        111022177428       
111022374102        111022542929        111022695951     452915713      
453399560       453699175       111020015146       111020204551       
111020361588        111020535671        111020722882        111020901825       
111021098957        111021264301        111021389602        111021543356       
111021686905        111021836474        111021992938        111022177451       
111022374124        111022543043        111022695984     452916166      
453399750       453699209       111020015180       111020204562       
111020361601        111020535693        111020723254        111020901926       
111021098968        111021264345        111021389635        111021543402       
111021686916        111021836485        111021992983        111022178104       
111022374146        111022543087        111022696053     452916455      
453399891       453699282       111020015203       111020204595       
111020361713        111020535783        111020723265        111020901937       
111021099037        111021264390        111021389668        111021543424       
111021686961        111021836496        111021993894        111022178160       
111022374157        111022543188        111022696154     452916521      
453400038       453699449       111020015258       111020204618       
111020361735        111020535839        111020723344        111020902297       
111021099048        111021264457        111021389679        111021543536       
111021686994        111021836755        111021993906        111022178171       
111022374168        111022543212        111022696301     452916737      
453400202       453699977       111020015281       111020205215       
111020361746        111020536009        111020723412        111020902376       
111021099060        111021264480        111021389747        111021543648       
111021687007        111021837004        111021993928        111022178283       
111022374247        111022543290        111022696536     452917131      
453400244       453699993       111020015292       111020205260       
111020361757        111020536177        111020723423        111020902433       
111021099093        111021264491        111021389758        111021543682       
111021687085        111021837015        111021993984        111022178328       
111022374258        111022543346        111022696570     452917719      
453400780       453700080       111020015348       111020205305       
111020361780        111020536188        111020723872        111020902589       
111021099206        111021264547        111021389769        111021543750       
111021687186        111021837037        111021994031        111022178384       
111022374977        111022543414        111022696615     452917743      
453401028       453700106       111020015360       111020205316       
111020361803        111020536256        111020723906        111020902646       
111021099251        111021264626        111021389837        111021543873       
111021687197        111021837116        111021994053        111022178564       
111022374999        111022543458        111022696626     452917925      
453401408       453700221       111020015382       111020205350       
111020361825        111020536289        111020723962        111020903603       
111021099262        111021264716        111021390064        111021543941       
111021687232        111021837341        111021994064        111022178575       
111022375002        111022543481        111022696660     452917958      
453401507       453700460       111020015416       111020205406       
111020361858        111020536290        111020723973        111020903737       
111021099341        111021264727        111021390086        111021543985       
111021687399        111021837420        111021994109        111022178597       
111022375024        111022543526        111022696671     452918113      
453401523       453700676       111020015506       111020205428       
111020361881        111020536302        111020724008        111020903759       
111021099352        111021264772        111021390109        111021544009       
111021687423        111021837431        111021994132        111022178621       
111022375046        111022543616        111022696716     452918378      
453401994       453700791       111020015517       111020205495       
111020361892        111020536324        111020724019        111020903917       
111021099396        111021265278        111021390132        111021544380       
111021687434        111021837453        111021994200        111022178687       
111022375057        111022543649        111022696749     452919053      
453402042       453701138       111020015562       111020205888       
111020362039        111020537033        111020724064        111020904200       
111021100175        111021265504        111021390143        111021544414       
111021687467        111021837464        111021994211        111022178711       
111022375079        111022543672        111022696750     452919251      
453402166       453701179       111020015797       111020205901       
111020362062        111020537044        111020724110        111020904277       
111021100186        111021265526        111021390154        111021544436       
111021687490        111021837655        111021994222        111022178722       
111022375204        111022543739        111022696783     452919517      
453402273       453701187       111020015900       111020205912       
111020362084        111020537055        111020724312        111020904301       
111021100209        111021265548        111021390165        111021544447       
111021687579        111021837903        111021994851        111022178733       
111022375271        111022543762        111022696806     452919624      
453402398       453701328       111020015955       111020205923       
111020362118        111020537066        111020724323        111020904367       
111021100221        111021265582        111021390176        111021544469       
111021687625        111021837969        111021994929        111022178766       
111022375642        111022543807        111022696817     452919863      
453402463       453701344       111020016057       111020206081       
111020362130        111020537112        111020724424        111020904390       
111021100287        111021265605        111021390187        111021544481       
111021687726        111021838241        111021995021        111022178856       
111022375653        111022543852        111022696840     452920051      
453402810       453701450       111020016114       111020206092       
111020362163        111020537145        111020724435        111020904413       
111021100298        111021265616        111021390356        111021544504       
111021687737        111021838263        111021995098        111022178946       
111022375754        111022543874        111022696862     452920408      
453402885       453701625       111020016529       111020206126       
111020362185        111020537257        111020724479        111020904525       
111021100311        111021265830        111021390884        111021544537       
111021687771        111021838331        111021995313        111022178980       
111022375800        111022543919        111022696873     452920515      
453403339       453702482       111020016675       111020206159       
111020362196        111020537268        111020724514        111020904536       
111021100355        111021265841        111021391166        111021544559       
111021687793        111021838375        111021995335        111022179026       
111022375923        111022543931        111022696929     452921448      
453403594       453703282       111020016754       111020206171       
111020362208        111020537291        111020724592        111020904569       
111021100366        111021265885        111021391403        111021544560       
111021687805        111021838645        111021995447        111022179059       
111022375934        111022543942        111022696930     452921521      
453403727       453703480       111020016787       111020206193       
111020362354        111020537325        111020724604        111020905526       
111021100401        111021265997        111021392033        111021544571       
111021687838        111021838667        111021995458        111022179194       
111022375956        111022543953        111022696996     452921968      
453403743       453703662       111020016844       111020206801       
111020362387        111020537392        111020724626        111020905593       
111021100412        111021266011        111021392257        111021544582       
111021687850        111021838689        111021995469        111022179206       
111022375990        111022543964        111022697302     452922099      
453404048       453703704       111020016866       111020206834       
111020362398        111020537404        111020724648        111020905942       
111021100513        111021266055        111021392628        111021544728       
111021687917        111021838836        111021995548        111022179251       
111022376069        111022543986        111022697414     452922388      
453404097       453703837       111020016945       111020206856       
111020362400        111020537572        111020724659        111020906044       
111021100535        111021266066        111021392639        111021544807       
111021687928        111021838847        111021995560        111022179329       
111022376418        111022544369        111022697458     452923279      
453404428       453704231       111020017272       111020207015       
111020362455        111020537583        111020725335        111020906055       
111021100557        111021266088        111021392741        111021544841       
111021687951        111021838870        111021995571        111022179341       
111022376429        111022544392        111022697537     452923535      
453404469       453704413       111020017351       111020207026       
111020362488        111020537897        111020725346        111020906123       
111021100579        111021266156        111021392774        111021544852       
111021687962        111021838881        111021996448        111022179374       
111022376463        111022544437        111022697571     452923774      
453404782       453704546       111020017418       111020207048       
111020362534        111020537965        111020725380        111020906202       
111021100603        111021266190        111021393180        111021544863       
111021687995        111021838937        111021996516        111022179385       
111022376485        111022544527        111022697593     452924061      
453405086       453704850       111020017429       111020207071       
111020362556        111020538157        111020725492        111020906235       
111021100625        111021266202        111021393269        111021544885       
111021688008        111021838948        111021996527        111022179396       
111022376496        111022544640        111022697616     452924293      
453405110       453704983       111020017463       111020207105       
111020362567        111020538494        111020725616        111020906257       
111021100669        111021266213        111021393281        111021545347       
111021688019        111021838971        111021996538        111022179419       
111022376520        111022544729        111022697627  

 

SCH-A-18



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     452924517       453405201       453705105       111020017474    
  111020207116        111020362578        111020538630        111020725638     
  111020906268        111021100692        111021266235        111021393348     
  111021545404        111021688031        111021839309        111021996561     
  111022179431        111022376654        111022544730        111022697650    
452924715       453405276       453705360       111020017485       111020207149
       111020363029        111020538641        111020725649        111020906279
       111021100704        111021266246        111021393393        111021545459
       111021688086        111021839310        111021996617        111022179453
       111022376687        111022544875        111022697683     452924921      
453405300       453705477       111020017564       111020207161       
111020363052        111020538674        111020725661        111020906875       
111021100715        111021266314        111021393708        111021545471       
111021688097        111021839398        111021996729        111022179543       
111022376777        111022545539        111022697728     452925068      
453405391       453705543       111020017610       111020207251       
111020363287        111020538708        111020725751        111020906886       
111021100726        111021266336        111021393742        111021545538       
111021688109        111021839433        111021996763        111022179576       
111022376788        111022545719        111022697919     452925209      
453405599       453705584       111020017621       111020207307       
111020363423        111020538720        111020725784        111020906909       
111021100737        111021266369        111021393876        111021545583       
111021688143        111021839477        111021996785        111022179598       
111022376823        111022545742        111022697931     452925308      
453405748       453705832       111020017643       111020207420       
111020363502        111020538731        111020725830        111020906921       
111021100782        111021266381        111021393900        111021545606       
111021689010        111021839488        111021996820        111022179622       
111022376890        111022545821        111022698639     452925431      
453405789       453705907       111020018262       111020207486       
111020363782        111020538742        111020725986        111020906943       
111021100805        111021266404        111021393933        111021545628       
111021689043        111021839523        111021996897        111022179633       
111022376913        111022545876        111022698640     452926090      
453405839       453705972       111020018644       111020207521       
111020363793        111020538810        111020725997        111020907056       
111021100894        111021266437        111021394226        111021545785       
111021689054        111021839590        111021996909        111022179644       
111022376935        111022545977        111022698684     452926165      
453405904       453706012       111020018655       111020207554       
111020363838        111020538832        111020726101        111020907067       
111021100940        111021266460        111021394293        111021545864       
111021689098        111021839657        111021996932        111022179712       
111022377172        111022545988        111022699247     452926207      
453406076       453706277       111020018688       111020207712       
111020363883        111020539024        111020726134        111020907089       
111021101165        111021266527        111021394305        111021545921       
111021689133        111021839736        111021996965        111022179734       
111022377228        111022546046        111022699281     452926710      
453406159       453706335       111020018789       111020207790       
111020363894        111020539035        111020726190        111020907562       
111021101187        111021266561        111021394349        111021545932       
111021689278        111021839747        111021997023        111022179767       
111022377419        111022546057        111022699359     452927148      
453406431       453706632       111020018790       111020207846       
111020363939        111020539046        111020726303        111020907652       
111021101233        111021266628        111021394383        111021545943       
111021689289        111021839758        111021997045        111022179789       
111022377453        111022546147        111022699382     452927536      
453406480       453706665       111020019511       111020207868       
111020363940        111020539091        111020726437        111020907663       
111021101244        111021266729        111021394462        111021546012       
111021689357        111021839769        111021997113        111022179903       
111022377576        111022546192        111022699427     452927643      
453406522       453706681       111020019566       111020207958       
111020363951        111020539406        111020726493        111020907708       
111021101323        111021266785        111021394978        111021546034       
111021689368        111021839804        111021997135        111022179925       
111022377622        111022546248        111022699449     452927676      
453406605       453706897       111020019588       111020207970       
111020364042        111020539518        111020726538        111020907719       
111021101334        111021266864        111021394989        111021546045       
111021689379        111021839826        111021997179        111022180039       
111022377666        111022546282        111022699450     452928096      
453406738       453706962       111020019678       111020208072       
111020364064        111020539585        111020726831        111020907854       
111021101367        111021266954        111021395115        111021546203       
111021689447        111021839837        111021997203        111022180624       
111022377677        111022546327        111022699494     452928690      
453406746       453707044       111020019768       111020208117       
111020364110        111020539608        111020726853        111020907955       
111021101389        111021267034        111021395137        111021546247       
111021689469        111021839848        111021997214        111022180635       
111022377701        111022546338        111022699539     452929029      
453407256       453707234       111020019779       111020208151       
111020364200        111020539709        111020726864        111020907988       
111021101457        111021267045        111021395148        111021546258       
111021689470        111021839860        111021997281        111022180657       
111022377756        111022546349        111022699551     452929060      
453407272       453707317       111020019881       111020208173       
111020364244        111020539732        111020726909        111020908002       
111021101503        111021267135        111021395160        111021546281       
111021689526        111021839882        111021997326        111022180668       
111022377789        111022546350        111022699696     452929300      
453407280       453707325       111020019904       111020208218       
111020364288        111020539833        111020726943        111020908013       
111021101547        111021267146        111021395294        111021546326       
111021689807        111021839893        111021997337        111022180882       
111022377790        111022546361        111022699786     452929532      
453407470       453707390       111020019937       111020208229       
111020364323        111020539855        111020727405        111020908068       
111021101581        111021267203        111021395384        111021546348       
111021689920        111021839927        111021997348        111022181030       
111022377813        111022546372        111022700015     452929763      
453407587       453707416       111020020052       111020208308       
111020364356        111020539877        111020727494        111020908114       
111021102021        111021267225        111021395395        111021546359       
111021689975        111021839983        111021997416        111022181670       
111022377824        111022546462        111022700228     452929854      
453407728       453707473       111020020096       111020208410       
111020364367        111020539901        111020727540        111020908136       
111021102357        111021267236        111021395429        111021546483       
111021689986        111021839994        111021997449        111022181759       
111022377857        111022546507        111022700239     452929995      
453407827       453707747       111020020120       111020208421       
111020364402        111020539912        111020727551        111020908204       
111021102469        111021267258        111021395474        111021546517       
111021690023        111021840008        111021997472        111022182064       
111022377868        111022546585        111022700273     452930480      
453407835       453707838       111020020153       111020208432       
111020364480        111020539945        111020727742        111020908316       
111021102504        111021267269        111021395531        111021546696       
111021690034        111021840019        111021997551        111022182581       
111022377880        111022546743        111022700284     452930613      
453407959       453707986       111020020771       111020208487       
111020364569        111020539956        111020727775        111020908428       
111021102717        111021267281        111021396734        111021546753       
111021690067        111021840053        111021997629        111022182682       
111022377925        111022546765        111022700408     452930639      
453408247       453708067       111020020782       111020208498       
111020364570        111020540251        111020727786        111020908439       
111021102751        111021267292        111021396857        111021546775       
111021690078        111021840356        111021997652        111022182907       
111022378016        111022546811        111022700431     452931363      
453408254       453708992       111020020827       111020208511       
111020364626        111020540262        111020727797        111020908462       
111021102762        111021267304        111021396868        111021546809       
111021690102        111021840390        111021997663        111022182930       
111022378027        111022546833        111022700464     452931553      
453408635       453709156       111020020872       111020209512       
111020364682        111020540318        111020727843        111020908530       
111021102773        111021267315        111021396970        111021546832       
111021690135        111021840930        111021997685        111022183155       
111022378049        111022546844        111022700565     452932684      
453408650       453709263       111020020940       111020209589       
111020364727        111020540341        111020728046        111020908574       
111021102964        111021267348        111021397005        111021546911       
111021690191        111021840941        111021998114        111022183436       
111022378117        111022546899        111022700576     452932999      
453408783       453709321       111020020984       111020209602       
111020364738        111020540385        111020728091        111020908596       
111021102975        111021267360        111021397139        111021546922       
111021690225        111021840963        111021998158        111022183470       
111022378151        111022546934        111022700688     452933336      
453408940       453709743       111020021019       111020209613       
111020364750        111020540442        111020728136        111020908608       
111021103011        111021267382        111021397184        111021547057       
111021690258        111021840974        111021998170        111022183616       
111022378184        111022546945        111022700734     452933385      
453408965       453709792       111020021020       111020209657       
111020364783        111020540688        111020728158        111020908620       
111021103022        111021267393        111021397308        111021547080       
111021690281        111021841076        111021998338        111022183717       
111022378218        111022547003        111022700790     452933690      
453409047       453710030       111020021053       111020209680       
111020364794        111020541948        111020728428        111020908710       
111021103112        111021267405        111021397319        111021547114       
111021690326        111021841492        111021998350        111022183751       
111022378252        111022547014        111022700846     452933989      
453409120       453710485       111020021064       111020209703       
111020364873        111020542130        111020729193        111020908721       
111021103134        111021267416        111021397645        111021547136       
111021690360        111021841559        111021998394        111022183863       
111022378319        111022547036        111022700879     452935216      
453409203       453710550       111020022021       111020209804       
111020364918        111020542152        111020729216        111020909418       
111021103189        111021267427        111021397667        111021547170       
111021690405        111021841605        111021998406        111022183920       
111022378432        111022547104        111022700891     452935745      
453409278       453710576       111020022100       111020209815       
111020364952        111020542185        111020729250        111020909542       
111021103268        111021267438        111021397689        111021547271       
111021690450        111021841683        111021998428        111022184000       
111022378454        111022547160        111022700903     452935810      
453409435       453710709       111020022188       111020209837       
111020364974        111020542219        111020729306        111020909553       
111021103291        111021267450        111021397690        111021547350       
111021690472        111021841739        111021998484        111022184077       
111022378566        111022547216        111022700947     452936032      
453409468       453710832       111020022201       111020209859       
111020365021        111020542264        111020729429        111020909564       
111021103370        111021267461        111021397768        111021547372       
111021690540        111021841784        111021998495        111022184381       
111022378588        111022547283        111022701229  

 

SCH-A-19



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     452936248       453409567       453710840       111020022267    
  111020209860        111020365043        111020542286        111020729452     
  111020909575        111021103392        111021267472        111021397779     
  111021547428        111021690562        111021841795        111021998529     
  111022184707        111022378678        111022547306        111022701274    
452936461       453409609       453711178       111020022278       111020209950
       111020365054        111020542354        111020729496        111020909632
       111021103404        111021267483        111021397869        111021547451
       111021690573        111021841818        111021998563        111022184965
       111022378768        111022547339        111022701285     452936586      
453409716       453711277       111020022289       111020209961       
111020365065        111020542365        111020729519        111020909676       
111021103628        111021267494        111021397881        111021547473       
111021690595        111021841863        111021998608        111022185023       
111022378825        111022547643        111022701320     452937097      
453409807       453711368       111020022368       111020209972       
111020365098        111020542444        111020729553        111020909700       
111021103639        111021267506        111021397959        111021547495       
111021690618        111021841908        111021998631        111022185089       
111022378892        111022547700        111022701331     452937295      
453410151       453711434       111020022447       111020210042       
111020365100        111020542602        111020729609        111020909711       
111021103673        111021267517        111021397993        111021548665       
111021690685        111021842022        111021998710        111022185124       
111022378915        111022547744        111022701421     452937386      
453410227       453711491       111020022481       111020210198       
111020365155        111020542680        111020729610        111020909755       
111021103741        111021267528        111021398039        111021549521       
111021690719        111021842055        111021998721        111022185157       
111022378971        111022547980        111022701465     452938491      
453410284       453711525       111020022515       111020210211       
111020365166        111020542703        111020729654        111020909878       
111021103796        111021267540        111021398051        111021549846       
111021690775        111021842066        111021998798        111022185168       
111022378993        111022548015        111022701487     452938541      
453410391       453711913       111020022537       111020210266       
111020365223        111020542725        111020729687        111020910409       
111021103853        111021267630        111021398062        111021549879       
111021690832        111021842099        111021998800        111022185191       
111022379039        111022548172        111022701498     452938830      
453410748       453712143       111020022559       111020210277       
111020365267        111020542804        111020729744        111020910555       
111021103910        111021267641        111021398141        111021549880       
111021690854        111021842134        111021998833        111022185214       
111022379107        111022548239        111022701522     452938848      
453410789       453712275       111020022638       111020210288       
111020365278        111020542837        111020730094        111020910713       
111021104001        111021267832        111021398208        111021549925       
111021690900        111021842303        111021998855        111022185236       
111022379185        111022548262        111022701599     452939101      
453411126       453712499       111020022739       111020210301       
111020365492        111020542848        111020730106        111020910735       
111021104270        111021267843        111021398219        111021549947       
111021690911        111021842347        111021998866        111022185348       
111022379242        111022548273        111022701612     452939226      
453411506       453712549       111020022740       111020210312       
111020365504        111020542860        111020730128        111020910746       
111021104326        111021268114        111021398286        111021549969       
111021690933        111021842662        111021998912        111022185450       
111022379309        111022548284        111022701634     452939481      
453411613       453712556       111020022896       111020210389       
111020365571        111020542938        111020730207        111020910825       
111021104371        111021268181        111021398297        111021549981       
111021690966        111021842730        111021998967        111022186024       
111022379310        111022548329        111022701645     452940018      
453411654       453712754       111020022931       111020210457       
111020366752        111020542983        111020730285        111020910870       
111021104427        111021268259        111021398321        111021550017       
111021690999        111021842763        111021998990        111022186068       
111022379332        111022548330        111022701926     452940059      
453411704       453712887       111020022942       111020210525       
111020366763        111020543030        111020730319        111020910959       
111021104449        111021268743        111021398398        111021550039       
111021691002        111021842808        111021999014        111022186338       
111022379343        111022548352        111022701937     452940174      
453412082       453712978       111020023145       111020210581       
111020366819        111020543052        111020730353        111020911006       
111021104450        111021268765        111021398433        111021550174       
111021691013        111021842819        111021999025        111022186439       
111022379444        111022548374        111022701948     452940257      
453412132       453713018       111020023167       111020210592       
111020366910        111020543108        111020730386        111020911039       
111021104472        111021268822        111021398455        111021550196       
111021691035        111021842864        111021999047        111022186473       
111022379455        111022548419        111022701960     452940620      
453412140       453713059       111020023213       111020210637       
111020366921        111020543120        111020730454        111020911185       
111021104517        111021269069        111021398512        111021550208       
111021691068        111021843023        111021999069        111022186608       
111022380660        111022548431        111022701971     452940869      
453412157       453713083       111020023370       111020210659       
111020367001        111020543153        111020730533        111020911309       
111021104685        111021269092        111021398545        111021550387       
111021691079        111021843236        111021999104        111022186631       
111022380671        111022548464        111022702006     452940950      
453412207       453713166       111020023415       111020210671       
111020367045        111020543209        111020730566        111020911310       
111021104797        111021269115        111021398624        111021550398       
111021691091        111021843315        111021999306        111022186697       
111022380705        111022548497        111022702039     452941404      
453412462       453713240       111020023662       111020210727       
111020367078        111020543423        111020730612        111020911398       
111021104810        111021269126        111021399748        111021550411       
111021691158        111021843461        111021999351        111022186710       
111022380716        111022548532        111022702051     452941685      
453412546       453713653       111020023684       111020210952       
111020367102        111020543568        111020730623        111020911466       
111021104854        111021269182        111021399827        111021550444       
111021691260        111021843506        111021999362        111022186754       
111022380749        111022548543        111022702095     452941750      
453412595       453713737       111020023729       111020210985       
111020367540        111020543603        111020730645        111020911488       
111021104944        111021269216        111021399838        111021550466       
111021691293        111021844260        111021999395        111022186844       
111022380783        111022548587        111022702174     452941883      
453412900       453714156       111020023875       111020211021       
111020367551        111020543670        111020730656        111020911567       
111021104988        111021269250        111021399849        111021550501       
111021691305        111021844316        111021999407        111022186888       
111022380806        111022548644        111022702264     452942089      
453413007       453714487       111020023943       111020211065       
111020367573        111020543715        111020730667        111020911589       
111021105068        111021269564        111021399861        111021550534       
111021691316        111021844327        111021999777        111022187069       
111022380839        111022548969        111022703120     452942303      
453413049       453714750       111020023954       111020211111       
111020367708        111020543737        111020730702        111020911602       
111021105169        111021269575        111021399906        111021550578       
111021691350        111021844338        111021999801        111022187104       
111022380873        111022548992        111022703142     452942402      
453413056       453715153       111020023976       111020211133       
111020367719        111020543793        111020730713        111020911624       
111021105204        111021269676        111021399917        111021550589       
111021691394        111021844383        111021999890        111022187137       
111022380918        111022549049        111022703153     452942808      
453413320       453715211       111020023998       111020211144       
111020367720        111020543940        111020730735        111020911646       
111021105293        111021269946        111021399940        111021550602       
111021691495        111021844417        111021999980        111022187148       
111022381009        111022549184        111022703175     452943624      
453413478       453715260       111020024001       111020211256       
111020367742        111020543962        111020730768        111020911657       
111021105439        111021269957        111021399962        111021550613       
111021692373        111021844473        111022000018        111022187272       
111022381032        111022549274        111022703197     452944036      
453413577       453715302       111020024089       111020211267       
111020367786        111020544198        111020730791        111020911691       
111021105462        111021270263        111021400583        111021550657       
111021692621        111021844507        111022000029        111022187294       
111022381043        111022549285        111022703254     452944192      
453413759       453715310       111020024135       111020211289       
111020367809        111020544211        111020730858        111020911792       
111021105473        111021270342        111021400594        111021550668       
111021692733        111021844563        111022000030        111022187306       
111022381188        111022549342        111022703276     452944325      
453413932       453715666       111020024157       111020211290       
111020367810        111020544301        111020730926        111020912209       
111021105585        111021270364        111021400741        111021550680       
111021692744        111021844596        111022000041        111022187632       
111022381234        111022549487        111022703388     452944408      
453414054       453715724       111020024214       111020211335       
111020367843        111020544323        111020731039        111020912210       
111021105631        111021270409        111021400819        111021550691       
111021692766        111021844664        111022000074        111022187744       
111022381278        111022549533        111022703445     452944572      
453414310       453715773       111020024258       111020211830       
111020367898        111020544378        111020731095        111020912265       
111021105721        111021270511        111021400831        111021550703       
111021692777        111021844732        111022000153        111022187777       
111022381368        111022549544        111022703591     452944630      
453414443       453715864       111020024269       111020211896       
111020367911        111020544390        111020731129        111020912287       
111021105800        111021270780        111021400910        111021550714       
111021692799        111021844754        111022000164        111022188149       
111022381379        111022549577        111022703625     452945025      
453414500       453716045       111020024292       111020211986       
111020368710        111020544604        111020731231        111020912333       
111021105844        111021270791        111021400998        111021550769       
111021692823        111021845137        111022000175        111022188352       
111022381469        111022549623        111022703737     452945173      
453414591       453716193       111020024326       111020212189       
111020368732        111020544783        111020731264        111020912647       
111021105855        111021271152        111021401078        111021550792       
111021692957        111021845193        111022000209        111022188576       
111022381470        111022549656        111022703805     452945199      
453414617       453716326       111020024337       111020212280       
111020368776        111020544828        111020731286        111020913301       
111021105923        111021271208        111021401146        111021550804       
111021692968        111021845238        111022000210        111022188598       
111022381481        111022549713        111022703894     452945215      
453414666       453716557       111020024595       111020212314       
111020368811        111020544862        111020731321        111020913323       
111021105967        111021271242        111021401168        111021550859       
111021693082        111021845250        111022000243        111022188622       
111022381548        111022549746        111022703917  

 

SCH-A-20



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     452945264       453414898       453716607       111020025912    
  111020212358        111020368833        111020545032        111020731332     
  111020913514        111021106014        111021271534        111021401180     
  111021550871        111021693127        111021845283        111022000254     
  111022188666        111022381559        111022549757        111022703928    
452945272       453414997       453716672       111020025934       111020212426
       111020368844        111020545065        111020731354        111020913558
       111021106036        111021271545        111021401416        111021550905
       111021693138        111021845339        111022000300        111022188879
       111022381560        111022549803        111022703962     452945983      
453415366       453716763       111020025945       111020212448       
111020369081        111020545076        111020731882        111020913682       
111021106373        111021271556        111021401438        111021550938       
111021693217        111021845340        111022000502        111022188914       
111022381605        111022549847        111022704783     452946015      
453415374       453717134       111020025990       111020212606       
111020369182        111020545111        111020731916        111020913693       
111021106429        111021271736        111021401450        111021550972       
111021693240        111021845373        111022000580        111022188947       
111022381661        111022549870        111022704840     452946072      
453415549       453717142       111020026003       111020212617       
111020369272        111020545199        111020732715        111020913738       
111021106430        111021271747        111021401517        111021551052       
111021693284        111021845418        111022000591        111022189229       
111022382101        111022550513        111022705010     452946189      
453415762       453717175       111020026126       111020212628       
111020369317        111020545201        111020733008        111020913750       
111021106463        111021271770        111021401540        111021551063       
111021693318        111021845429        111022000614        111022189487       
111022382134        111022550524        111022705076     452946304      
453415770       453717209       111020026216       111020212651       
111020369328        111020545223        111020733020        111020914043       
111021106474        111021271804        111021401573        111021551209       
111021693363        111021845441        111022000658        111022189544       
111022382224        111022550568        111022705087     452946429      
453415903       453717308       111020026946       111020212718       
111020369340        111020545289        111020733086        111020914065       
111021106508        111021271826        111021401584        111021551210       
111021693622        111021845474        111022000681        111022189555       
111022383090        111022550591        111022705201     452946627      
453415952       453717704       111020027004       111020212763       
111020369362        111020545379        111020733097        111020914087       
111021106542        111021271905        111021401629        111021551311       
111021693644        111021845508        111022000726        111022189588       
111022383124        111022550603        111022705256     452946726      
453416059       453717993       111020027071       111020212831       
111020369418        111020545492        111020733154        111020914100       
111021106597        111021271950        111021401708        111021551377       
111021693677        111021845520        111022000748        111022189757       
111022383135        111022550614        111022705290     452946841      
453416356       453718033       111020027150       111020212842       
111020369429        111020545526        111020733187        111020914638       
111021106609        111021271972        111021401719        111021551456       
111021693699        111021845553        111022000793        111022189768       
111022383203        111022550681        111022705368     452947500      
453416463       453718421       111020027228       111020212897       
111020369485        111020545616        111020733200        111020914661       
111021106621        111021271983        111021401742        111021551467       
111021693723        111021845597        111022000816        111022189780       
111022383247        111022550737        111022705391     452947591      
453416711       453718553       111020027936       111020212987       
111020369913        111020545627        111020733211        111020914706       
111021106632        111021272007        111021402158        111021551478       
111021693745        111021845621        111022000827        111022189825       
111022383258        111022550771        111022705492     452947757      
453416729       453718603       111020028106       111020213528       
111020370072        111020545683        111020733312        111020914784       
111021106665        111021272108        111021402204        111021551535       
111021693767        111021845632        111022000838        111022189870       
111022383348        111022550816        111022705537     452948078      
453416927       453718710       111020028117       111020213595       
111020370128        111020545694        111020733345        111020914896       
111021106676        111021272119        111021402226        111021551579       
111021693789        111021845676        111022000849        111022189937       
111022383359        111022550850        111022705548     452948565      
453417180       453718769       111020028140       111020213607       
111020370139        111020545728        111020733356        111020914942       
111021106698        111021272153        111021402237        111021551827       
111021693846        111021845766        111022000850        111022190007       
111022383427        111022550939        111022705559     452948797      
453417453       453719098       111020028162       111020213652       
111020370252        111020545762        111020733389        111020914975       
111021107138        111021272186        111021402271        111021551861       
111021693936        111021845788        111022000861        111022190029       
111022384507        111022550973        111022705582     452949019      
453417495       453719163       111020028195       111020213696       
111020370274        111020546178        111020733435        111020914997       
111021107161        111021272209        111021402282        111021551872       
111021693958        111021845799        111022000883        111022190085       
111022384518        111022551075        111022705638     452949084      
453417560       453719189       111020028207       111020213720       
111020370926        111020546796        111020733503        111020915011       
111021107385        111021272210        111021402293        111021551939       
111021694072        111021845812        111022000917        111022190120       
111022384529        111022551097        111022705717     452949472      
453417677       453719338       111020028230       111020213742       
111020370948        111020546864        111020733749        111020915066       
111021107453        111021272221        111021402305        111021551984       
111021694083        111021845856        111022000939        111022190232       
111022384619        111022551143        111022705739     452949654      
453417701       453719627       111020028241       111020214293       
111020371017        111020546909        111020734661        111020915842       
111021108869        111021272502        111021402316        111021552019       
111021694184        111021847072        111022000940        111022190254       
111022384631        111022551198        111022705784     452949720      
453417743       453719825       111020028274       111020214350       
111020371062        111020546910        111020734683        111020915875       
111021109051        111021272524        111021402394        111021552053       
111021694252        111021847117        111022000951        111022190467       
111022384743        111022551233        111022706437     452951114      
453417792       453719866       111020028296       111020214361       
111020371073        111020546998        111020734694        111020915954       
111021109275        111021272557        111021402518        111021552109       
111021694319        111021847128        111022000962        111022190478       
111022384855        111022551266        111022706482     452951221      
453417800       453719874       111020028308       111020214406       
111020371129        111020547078        111020734739        111020915976       
111021109365        111021272579        111021402529        111021552615       
111021694320        111021847308        111022000973        111022190513       
111022384901        111022551299        111022706549     452951627      
453417990       453719932       111020028331       111020214417       
111020371130        111020547090        111020734818        111020916089       
111021109422        111021272591        111021402530        111021552660       
111021694993        111021847397        111022000995        111022190568       
111022384934        111022551367        111022707012     452951916      
453418477       453720112       111020028342       111020214440       
111020371174        111020547304        111020734829        111020916168       
111021109961        111021272647        111021402596        111021552840       
111021695017        111021847409        111022001019        111022190849       
111022385036        111022551402        111022707045     452952161      
453418592       453720179       111020028353       111020214462       
111020371297        111020547326        111020734841        111020916225       
111021110491        111021272692        111021402619        111021552895       
111021695040        111021847432        111022001031        111022190928       
111022385205        111022551525        111022707056     452952294      
453418923       453720666       111020028364       111020214563       
111020371310        111020548170        111020734919        111020916348       
111021110604        111021272704        111021402664        111021552996       
111021695095        111021847454        111022001042        111022191019       
111022385216        111022551615        111022707067     452953177      
453419111       453720732       111020028623       111020214574       
111020371523        111020548181        111020734931        111020916449       
111021110615        111021272715        111021402710        111021553043       
111021695130        111021847533        111022001064        111022191064       
111022385306        111022552560        111022707078     452953367      
453419368       453720831       111020028656       111020214675       
111020371534        111020548192        111020734975        111020916483       
111021111098        111021272726        111021402721        111021553076       
111021695163        111021847544        111022001086        111022191097       
111022385340        111022552605        111022707089     452953409      
453419376       453720880       111020028689       111020214710       
111020371613        111020548215        111020735044        111020916494       
111021111380        111021272850        111021403171        111021553212       
111021695185        111021847588        111022001097        111022191110       
111022385373        111022552616        111022707102     452953649      
453419509       453721318       111020028702       111020214721       
111020371725        111020548237        111020735077        111020916540       
111021111458        111021272861        111021403182        111021553313       
111021695208        111021847702        111022001110        111022191200       
111022385384        111022552661        111022707157     452953912      
453419517       453721425       111020028713       111020214855       
111020371747        111020548440        111020735099        111020916573       
111021111515        111021272894        111021403193        111021553391       
111021695220        111021847713        111022001132        111022191211       
111022385429        111022552683        111022707168     452954266      
453419608       453721474       111020028735       111020214877       
111020371758        111020548462        111020735156        111020917057       
111021111559        111021272984        111021403227        111021553414       
111021695286        111021847724        111022001165        111022191222       
111022385430        111022552717        111022707191     452954456      
453419772       453721706       111020028779       111020214923       
111020371859        111020548552        111020735190        111020917079       
111021111885        111021273008        111021403238        111021553447       
111021695310        111021847768        111022001198        111022191323       
111022385542        111022552795        111022707236     452954555      
453420093       453721813       111020028825       111020214978       
111020371905        111020548642        111020735202        111020917091       
111021112370        111021273042        111021403317        111021553469       
111021695321        111021847779        111022001244        111022191378       
111022385586        111022552807        111022707258     452954746      
453420101       453722027       111020028904       111020215261       
111020371938        111020548765        111020735224        111020917103       
111021112415        111021273064        111021403362        111021553492       
111021695343        111021847825        111022001266        111022191390       
111022385609        111022552841        111022707382     452954779      
453420135       453722050       111020028915       111020215463       
111020371961        111020548866        111020735268        111020917451       
111021112741        111021273288        111021403834        111021553504       
111021695422        111021847892        111022001446        111022191424       
111022385621        111022552874        111022707540     452954795      
453420150       453722159       111020028926       111020215474       
111020371983        111020548888        111020735314        111020917596       
111021112998        111021273299        111021404093        111021553515       
111021695477        111021847971        111022001457        111022191479       
111022385632        111022552920        111022707630  

 

SCH-A-21



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     452954811       453420176       453722217       111020029073    
  111020215553        111020371994        111020548978        111020735347     
  111020917608        111021113045        111021273301        111021404116     
  111021553616        111021695499        111021847982        111022001468     
  111022192571        111022385676        111022552997        111022708484    
452954969       453420259       453722274       111020029163       111020215586
       111020372209        111020548990        111020735369        111020917619
       111021113056        111021273378        111021404138        111021553650
       111021695556        111021848073        111022001480        111022192829
       111022385722        111022553011        111022708585     452954993      
453420267       453722415       111020029185       111020215610       
111020372232        111020549283        111020735415        111020918171       
111021113113        111021273413        111021404172        111021553717       
111021695589        111021848129        111022001491        111022192841       
111022385867        111022553033        111022708619     452955123      
453420341       453722449       111020029196       111020215632       
111020372287        111020549328        111020735471        111020918272       
111021113179        111021273468        111021404217        111021553728       
111021695635        111021848185        111022001514        111022192896       
111022385889        111022553066        111022708776     452955214      
453420416       453722456       111020029264       111020215698       
111020372333        111020549429        111020735561        111020918339       
111021113180        111021273480        111021404251        111021553740       
111021695679        111021848196        111022001536        111022192920       
111022385913        111022553099        111022708822     452955305      
453420473       453722464       111020029286       111020215799       
111020372366        111020549575        111020735572        111020918520       
111021113225        111021273491        111021404262        111021553784       
111021695703        111021848220        111022001547        111022192997       
111022385946        111022553167        111022708866     452955941      
453420804       453722589       111020029309       111020215834       
111020372377        111020549586        111020735594        111020918575       
111021113258        111021273503        111021404307        111021553885       
111021695747        111021848365        111022001558        111022193044       
111022385957        111022553213        111022708888     452956030      
453420945       453722795       111020029354       111020216408       
111020372445        111020549687        111020735617        111020918632       
111021113315        111021273514        111021404341        111021553908       
111021695758        111021848376        111022001570        111022193291       
111022386004        111022553752        111022709014     452956360      
453421273       453722852       111020029466       111020216475       
111020372456        111020549889        111020735628        111020919060       
111021113371        111021273536        111021404374        111021553931       
111021695792        111021848523        111022001581        111022193358       
111022386037        111022553842        111022709070     452956550      
453421364       453722936       111020029488       111020216486       
111020372546        111020549902        111020735910        111020919082       
111021113438        111021273547        111021404666        111021553942       
111021695815        111021848567        111022001604        111022193369       
111022386082        111022553943        111022709115     452957178      
453421943       453722951       111020029703       111020216543       
111020372704        111020549946        111020736337        111020919127       
111021113449        111021273558        111021404734        111021553953       
111021695860        111021848589        111022001615        111022193370       
111022386127        111022554090        111022709126     452957442      
453422180       453723231       111020029781       111020216633       
111020373008        111020550016        111020736427        111020919149       
111021113528        111021273570        111021404745        111021554000       
111021695882        111021848590        111022001626        111022193505       
111022386138        111022554102        111022709160     452957608      
453422271       453723256       111020029826       111020216723       
111020373019        111020550083        111020736449        111020919183       
111021113551        111021273615        111021404756        111021554156       
111021695950        111021848602        111022001637        111022193640       
111022386161        111022554191        111022709216     452957657      
453422305       453723488       111020029905       111020216734       
111020373121        111020550094        111020736528        111020919217       
111021113630        111021273648        111021405005        111021554167       
111021695983        111021848624        111022001648        111022193673       
111022386251        111022554225        111022709238     452957699      
453422313       453723728       111020030019       111020216745       
111020373176        111020550106        111020736562        111020919295       
111021113641        111021274605        111021405038        111021554202       
111021696007        111021848635        111022001660        111022193695       
111022386318        111022554247        111022709249     452957996      
453422537       453723785       111020030738       111020217106       
111020373198        111020550117        111020736573        111020919330       
111021113720        111021274649        111021405061        111021554246       
111021696018        111021848646        111022001671        111022193875       
111022386464        111022554292        111022709609     452958176      
453422552       453723926       111020030749       111020217207       
111020373222        111020550195        111020736809        111020919352       
111021113753        111021274650        111021405140        111021554370       
111021696029        111021849300        111022001693        111022193886       
111022386723        111022554348        111022709621     452958333      
453422719       453723942       111020030929       111020217229       
111020373233        111020550230        111020736887        111020919363       
111021113988        111021274661        111021405218        111021554381       
111021696085        111021849355        111022001716        111022193897       
111022386734        111022554438        111022709632     452958598      
453422867       453723983       111020030974       111020217342       
111020373266        111020550263        111020736898        111020919396       
111021114024        111021274773        111021405285        111021554392       
111021696108        111021849412        111022001749        111022193954       
111022387577        111022554450        111022709665     452958911      
453423014       453724031       111020031065       111020217386       
111020373996        111020550274        111020737046        111020919431       
111021114068        111021274784        111021405308        111021554404       
111021696120        111021849467        111022001761        111022193998       
111022387588        111022554494        111022709676     452959174      
453423352       453724122       111020031199       111020217432       
111020374010        111020550296        111020737158        111020919464       
111021114136        111021274829        111021405342        111021554415       
111021696131        111021849759        111022001794        111022194236       
111022387656        111022554551        111022709687     452960438      
453423766       453724312       111020031212       111020217454       
111020374065        111020550308        111020737169        111020919778       
111021114147        111021274841        111021405386        111021554437       
111021696186        111021849782        111022001817        111022194258       
111022387757        111022554573        111022709698     452960578      
453423782       453724320       111020031223       111020217476       
111020374234        111020550319        111020737192        111020919802       
111021114169        111021274908        111021405421        111021554459       
111021696287        111021849816        111022001839        111022194281       
111022387791        111022554607        111022709722     452961071      
453423857       453724346       111020031278       111020217645       
111020374267        111020550331        111020737226        111020919824       
111021114181        111021274920        111021405500        111021554460       
111021696344        111021849872        111022001840        111022194438       
111022387892        111022554618        111022709733     452961311      
453423873       453724379       111020031504       111020217724       
111020374414        111020550409        111020737248        111020919880       
111021114215        111021274953        111021405702        111021554482       
111021696366        111021849939        111022001862        111022194461       
111022387959        111022554641        111022709777     452962210      
453423881       453724387       111020031571       111020217757       
111020374436        111020550432        111020737259        111020919914       
111021114226        111021275011        111021405757        111021554538       
111021696478        111021849940        111022001873        111022194551       
111022387960        111022554652        111022709812     452962277      
453423980       453724429       111020031582       111020217836       
111020374683        111020550522        111020737282        111020919958       
111021114259        111021275022        111021405768        111021554550       
111021696546        111021849962        111022001895        111022194562       
111022388006        111022554663        111022709878     452962335      
453424038       453724536       111020031593       111020217858       
111020374717        111020551039        111020737305        111020919970       
111021114765        111021275055        111021405892        111021554561       
111021696603        111021850874        111022001918        111022194630       
111022388163        111022554708        111022709913     452962517      
453424111       453724676       111020031605       111020217904       
111020374728        111020551107        111020737338        111020920006       
111021114866        111021275066        111021406006        111021554617       
111021696625        111021850908        111022001929        111022194652       
111022388253        111022554809        111022709957     452963358      
453424368       453724890       111020031627       111020217926       
111020374807        111020551118        111020737349        111020920084       
111021114990        111021275088        111021406073        111021554954       
111021696681        111021850964        111022001941        111022194719       
111022388297        111022554854        111022710005     452963499      
453424715       453724999       111020031650       111020218040       
111020374874        111020551130        111020737361        111020920208       
111021115047        111021275123        111021406534        111021554998       
111021696737        111021850975        111022001963        111022194764       
111022388309        111022554955        111022710038     452964414      
453424871       453725202       111020031661       111020218073       
111020374896        111020551163        111020737394        111020920231       
111021115058        111021275134        111021406602        111021555001       
111021696760        111021851099        111022001974        111022194809       
111022388310        111022555709        111022710061     452964612      
453424996       453725525       111020031740       111020218387       
111020374908        111020551411        111020737406        111020920242       
111021115159        111021275190        111021406624        111021555012       
111021697222        111021851112        111022001985        111022194810       
111022389096        111022555710        111022710083     452964992      
453425084       453725566       111020031751       111020218422       
111020374953        111020551488        111020737428        111020920264       
111021115171        111021275370        111021406769        111021555023       
111021697244        111021851145        111022001996        111022194843       
111022389300        111022555721        111022710140     452965023      
453425282       453725681       111020031818       111020218433       
111020375033        111020551578        111020737484        111020920286       
111021115249        111021275381        111021406792        111021555067       
111021697266        111021851178        111022002009        111022194887       
111022389322        111022555888        111022710162     452965130      
453425324       453725814       111020031841       111020218444       
111020375101        111020551758        111020737507        111020920310       
111021115328        111021275392        111021407030        111021555146       
111021697288        111021851189        111022002021        111022194911       
111022389366        111022555945        111022710263     452965205      
453425357       453725863       111020031874       111020218466       
111020375156        111020551837        111020737574        111020920758       
111021115339        111021275426        111021407489        111021555157       
111021697299        111021851213        111022002065        111022194922       
111022389388        111022555989        111022710274     452965254      
453425563       453725871       111020031896       111020218488       
111020375213        111020551871        111020737585        111020920860       
111021115384        111021275471        111021407513        111021555179       
111021697390        111021851224        111022002076        111022195024       
111022389524        111022556014        111022710319     452965296      
453426074       453726044       111020031931       111020219120       
111020375224        111020551882        111020737596        111020920905       
111021115429        111021275493        111021407524        111021555180       
111021697839        111021851235        111022002087        111022195057       
111022389535        111022556104        111022710409  

 

SCH-A-22



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     452965635       453426124       453726077       111020031975    
  111020219131        111020375246        111020552030        111020737642     
  111020921322        111021115452        111021275987        111021407557     
  111021555203        111021697862        111021851257        111022002098     
  111022195079        111022389546        111022556148        111022710690    
452966328       453426157       453726135       111020032572       111020219142
       111020375280        111020552074        111020738137        111020921388
       111021115610        111021276001        111021407591        111021555225
       111021697895        111021851291        111022002111        111022195103
       111022389614        111022556216        111022710702     452966815      
453426348       453726176       111020032729       111020219760       
111020376124        111020552096        111020738306        111020921591       
111021115676        111021276135        111021407658        111021555236       
111021697941        111021851303        111022002122        111022195114       
111022389636        111022556227        111022710780     452966963      
453426660       453726283       111020032976       111020219771       
111020376236        111020552513        111020738384        111020921681       
111021115722        111021276179        111021407692        111021555348       
111021697974        111021851325        111022002144        111022195136       
111022389647        111022556283        111022710881     452967110      
453426769       453726309       111020033056       111020219805       
111020376247        111020552603        111020738463        111020921692       
111021115801        111021276191        111021407737        111021555405       
111021698122        111021851369        111022002177        111022195147       
111022389692        111022556643        111022710892     452967128      
453426835       453726481       111020033461       111020219838       
111020376269        111020552636        111020738508        111020921715       
111021115834        111021276203        111021407759        111021555416       
111021698166        111021851381        111022002199        111022195169       
111022389973        111022556878        111022710959     452967441      
453426850       453726523       111020033483       111020219850       
111020376270        111020552692        111020738586        111020921793       
111021115856        111021276214        111021407771        111021555427       
111021698199        111021851437        111022002212        111022195181       
111022390010        111022557419        111022711578     452967615      
453426868       453726549       111020033584       111020219861       
111020376304        111020552726        111020738902        111020921906       
111021115935        111021276225        111021407816        111021555438       
111021698245        111021851594        111022002223        111022195192       
111022390032        111022557475        111022711589     452967664      
453427213       453726838       111020033685       111020219883       
111020376315        111020552849        111020738968        111020921940       
111021115946        111021276236        111021407850        111021555506       
111021698267        111021851639        111022002234        111022195237       
111022390054        111022557510        111022711602     452968381      
453427619       453726887       111020033719       111020219906       
111020376326        111020552940        111020739059        111020921962       
111021116048        111021276247        111021407861        111021555539       
111021698290        111021851640        111022002245        111022195316       
111022390188        111022557565        111022711679     452968480      
453427692       453727018       111020033775       111020219928       
111020376337        111020553682        111020740073        111020921984       
111021116059        111021276270        111021407906        111021555540       
111021698346        111021851673        111022002256        111022195383       
111022390201        111022557587        111022711691     452968597      
453427874       453727307       111020033810       111020220054       
111020376348        111020553750        111020740107        111020922020       
111021116093        111021276315        111021407940        111021555607       
111021698380        111021851695        111022002267        111022195439       
111022390245        111022557611        111022711703     452968761      
453427890       453727372       111020033832       111020220100       
111020376416        111020553851        111020740264        111020922064       
111021116105        111021277002        111021407962        111021555629       
111021698447        111021851752        111022002289        111022195495       
111022390278        111022557868        111022711725     452968860      
453428161       453727489       111020033911       111020220133       
111020376449        111020553907        111020740309        111020922097       
111021116150        111021277024        111021408019        111021555630       
111021698481        111021851785        111022002290        111022195507       
111022390290        111022557880        111022711770     452968910      
453428286       453727505       111020033944       111020220212       
111020376494        111020553918        111020740310        111020922198       
111021116161        111021277068        111021408020        111021555663       
111021698492        111021851808        111022002324        111022195574       
111022390313        111022557981        111022711792     452968993      
453428542       453727562       111020033966       111020220256       
111020376528        111020553930        111020740398        111020922222       
111021116183        111021277170        111021408031        111021555674       
111021698559        111021851864        111022002908        111022195596       
111022390379        111022558263        111022711826     452969116      
453428690       453727604       111020034002       111020220278       
111020376652        111020554166        111020740422        111020922772       
111021116240        111021277305        111021408097        111021555708       
111021698571        111021852281        111022003066        111022195619       
111022390380        111022558274        111022711848     452969553      
453428773       453727711       111020034091       111020220683       
111020376685        111020554346        111020740433        111020922839       
111021116251        111021277327        111021408299        111021555720       
111021698582        111021852315        111022003314        111022195675       
111022390403        111022558386        111022711871     452969900      
453429078       453727802       111020034114       111020220784       
111020376719        111020554357        111020740444        111020922895       
111021116262        111021277349        111021408446        111021555731       
111021698616        111021852348        111022003347        111022195686       
111022390481        111022558432        111022711927     452969926      
453429094       453727976       111020034169       111020220829       
111020376720        111020554470        111020740455        111020922952       
111021116341        111021277350        111021408468        111021555742       
111021698650        111021852360        111022003369        111022195697       
111022390526        111022558443        111022711961     452969967      
453429201       453728024       111020034293       111020220874       
111020377158        111020554638        111020740477        111020922985       
111021116352        111021277361        111021408479        111021555809       
111021698762        111021852393        111022003426        111022195721       
111022390638        111022558869        111022712007     452969991      
453429243       453728354       111020034305       111020220908       
111020377215        111020554649        111020740488        111020923111       
111021116374        111021277417        111021410562        111021555810       
111021698841        111021852472        111022003437        111022195765       
111022390649        111022558870        111022712018     452970023      
453429425       453728404       111020034350       111020220986       
111020377833        111020555684        111020740556        111020923188       
111021116385        111021277439        111021410595        111021555821       
111021698919        111021852483        111022003459        111022195866       
111022390694        111022558892        111022712029     452970114      
453429565       453728800       111020034372       111020221077       
111020377901        111020555752        111020740589        111020923199       
111021116431        111021277484        111021410630        111021555854       
111021698931        111021852630        111022003471        111022195901       
111022390773        111022558937        111022712063     452970551      
453429581       453728834       111020034439       111020221088       
111020378070        111020555785        111020740624        111020923290       
111021116497        111021277495        111021410641        111021555898       
111021699000        111021852731        111022003482        111022195912       
111022390795        111022558971        111022712108     452971120      
453429722       453728883       111020034451       111020221101       
111020378159        111020555796        111020740646        111020923324       
111021117421        111021277552        111021410696        111021555922       
111021699752        111021852944        111022003527        111022195990       
111022390874        111022558993        111022712119     452971484      
453429805       453728958       111020034462       111020221123       
111020378216        111020555897        111020740657        111020923414       
111021117487        111021277596        111021410708        111021555933       
111021699998        111021852966        111022003538        111022196238       
111022390931        111022559084        111022712142     452971716      
453429920       453729162       111020034495       111020221145       
111020378227        111020555932        111020740668        111020923447       
111021117500        111021277608        111021410719        111021556024       
111021700003        111021853361        111022003549        111022196249       
111022390964        111022559332        111022712164     452972391      
453430191       453729279       111020034811       111020221156       
111020378283        111020556001        111020740679        111020923458       
111021117511        111021277743        111021410742        111021556158       
111021700025        111021853428        111022003561        111022196272       
111022391033        111022559400        111022712186     452972722      
453430274       453729527       111020034822       111020221673       
111020378339        111020556034        111020740680        111020923504       
111021117566        111021277822        111021410775        111021556169       
111021700047        111021853439        111022003594        111022196306       
111022391235        111022559501        111022712209     452972730      
453430357       453729691       111020034833       111020222315       
111020378452        111020556056        111020740736        111020923526       
111021117599        111021277833        111021410832        111021556204       
111021700092        111021853530        111022003617        111022196317       
111022391280        111022559589        111022712243     452972813      
453430381       453729832       111020034901       111020222360       
111020378463        111020556089        111020740848        111020923537       
111021118837        111021277855        111021410865        111021556248       
111021700137        111021854799        111022003639        111022196362       
111022391369        111022559635        111022712311     452973092      
453430571       453729923       111020034934       111020222405       
111020378597        111020556090        111020740860        111020923571       
111021119063        111021277866        111021410876        111021556282       
111021700148        111021854834        111022003651        111022196418       
111022391370        111022559679        111022712355     452973399      
453430589       453729980       111020034989       111020222528       
111020378621        111020556113        111020740905        111020923661       
111021119186        111021278014        111021410887        111021556293       
111021700159        111021854867        111022003662        111022196452       
111022391381        111022559680        111022712377     452973522      
453430621       453730053       111020035036       111020222663       
111020378935        111020556236        111020740938        111020923672       
111021119445        111021278025        111021410955        111021556338       
111021700171        111021854878        111022003673        111022196463       
111022391460        111022559703        111022712399     452974124      
453430720       453730137       111020035047       111020222685       
111020378946        111020556270        111020740972        111020923706       
111021119726        111021278047        111021411013        111021556372       
111021700328        111021854889        111022003684        111022196496       
111022391471        111022559714        111022712423     452974165      
453431082       453730145       111020035070       111020222719       
111020378957        111020556315        111020741018        111020923739       
111021119759        111021278069        111021411114        111021556383       
111021700351        111021854935        111022003718        111022196564       
111022391875        111022559736        111022712445     452974322      
453431124       453730301       111020035182       111020222809       
111020378991        111020556326        111020741096        111020923773       
111021119760        111021278115        111021411125        111021556394       
111021700362        111021855217        111022003729        111022196575       
111022391921        111022559770        111022712478     452974504      
453431389       453730319       111020035339       111020222810       
111020379048        111020556359        111020741175        111020923807       
111021119827        111021278159        111021411169        111021556417       
111021700407        111021855419        111022003741        111022196609       
111022392393        111022559781        111022712557  

 

SCH-A-23



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     452974520       453431413       453730335       111020035586    
  111020222854        111020379060        111020556405        111020741209     
  111020923830        111021119872        111021278193        111021411204     
  111021556428        111021700485        111021855420        111022003763     
  111022196610        111022392540        111022560053        111022712580    
452974900       453431595       453730384       111020036161       111020222865
       111020379093        111020556438        111020741298        111020923874
       111021119883        111021278205        111021411271        111021556529
       111021700542        111021855475        111022003820        111022196812
       111022392562        111022560165        111022712603     452975154      
453431660       453730624       111020036183       111020222911       
111020379105        111020556461        111020741311        111020923942       
111021119894        111021278676        111021411293        111021556530       
111021700553        111021855509        111022003842        111022196823       
111022392618        111022560198        111022712636     452975238      
453431710       453730996       111020036194       111020222933       
111020379149        111020556540        111020741322        111020924022       
111021119928        111021278755        111021411462        111021556563       
111021700575        111021855587        111022003875        111022196902       
111022393035        111022560211        111022712647     452975394      
453432635       453731077       111020036228       111020222955       
111020379194        111020556573        111020741333        111020924268       
111021119940        111021278788        111021411495        111021556574       
111021700632        111021855644        111022003897        111022196980       
111022393068        111022560255        111022712715     452975733      
453432668       453731119       111020036666       111020222977       
111020379217        111020556685        111020741355        111020924482       
111021120009        111021278834        111021411563        111021556585       
111021700654        111021855655        111022003909        111022197116       
111022393079        111022560323        111022712760     452975998      
453432825       453731564       111020036701       111020223024       
111020379228        111020556696        111020741456        111020925618       
111021120098        111021278845        111021411574        111021556631       
111021700687        111021855688        111022003910        111022197240       
111022393080        111022560345        111022712816     452976913      
453433013       453731614       111020036745       111020223046       
111020379318        111020556708        111020741467        111020925641       
111021120122        111021278867        111021411585        111021556732       
111021700722        111021855699        111022003921        111022197295       
111022393226        111022560424        111022712827     452976996      
453433351       453731903       111020036756       111020223068       
111020379341        111020556797        111020741490        111020925652       
111021120133        111021278878        111021411596        111021556743       
111021700777        111021855756        111022003932        111022197408       
111022393293        111022560491        111022712838     452977275      
453433427       453731986       111020036981       111020223079       
111020379408        111020556821        111020741591        111020925708       
111021120155        111021278902        111021411619        111021556754       
111021700788        111021855767        111022003943        111022197431       
111022393473        111022560558        111022712951     452977416      
453433435       453731994       111020037195       111020223484       
111020379453        111020556944        111020741625        111020925742       
111021120166        111021279127        111021411664        111021556800       
111021700845        111021855868        111022003965        111022197677       
111022393484        111022560592        111022713154     452978018      
453433476       453732257       111020037443       111020223518       
111020379475        111020556955        111020741838        111020925810       
111021120212        111021279150        111021411697        111021556844       
111021700889        111021855879        111022003987        111022198038       
111022393495        111022560626        111022713200     452978158      
453433666       453732356       111020037656       111020223530       
111020379521        111020557080        111020741849        111020925832       
111021120245        111021279206        111021411709        111021556855       
111021700890        111021855903        111022003998        111022198140       
111022393518        111022560660        111022713233     452978216      
453433773       453732638       111020037678       111020223574       
111020379677        111020557103        111020742019        111020925865       
111021120267        111021279486        111021411721        111021556934       
111021700946        111021856027        111022004012        111022198207       
111022393596        111022561177        111022713323     452978232      
453433856       453732786       111020037689       111020223596       
111020380208        111020557125        111020742211        111020925876       
111021120278        111021279497        111021411732        111021556945       
111021701004        111021856049        111022004023        111022198409       
111022393653        111022561188        111022714010     452978349      
453433880       453732836       111020037690       111020223608       
111020380219        111020557226        111020742378        111020925887       
111021120289        111021279509        111021411855        111021556956       
111021701150        111021856050        111022004034        111022199185       
111022393664        111022561313        111022714043     452978513      
453434102       453732927       111020037735       111020223721       
111020380253        111020557248        111020742424        111020926091       
111021120302        111021279543        111021411866        111021556978       
111021701217        111021856173        111022004056        111022199411       
111022393709        111022561335        111022714098     452978984      
453434201       453733164       111020037757       111020223765       
111020380286        111020557282        111020742558        111020926103       
111021120335        111021279554        111021411877        111021556989       
111021701240        111021856195        111022004078        111022199837       
111022393754        111022561380        111022714144     452979099      
453434433       453733172       111020037779       111020223956       
111020380309        111020557293        111020742581        111020926259       
111021120346        111021279598        111021411901        111021557159       
111021701341        111021856252        111022004102        111022200054       
111022393798        111022561447        111022714188     452979123      
453434540       453733438       111020037780       111020224025       
111020380310        111020557305        111020742637        111020926349       
111021120672        111021279600        111021411912        111021557205       
111021702184        111021856421        111022004124        111022200166       
111022393800        111022561504        111022714234     452979214      
453434623       453733461       111020037791       111020224047       
111020380466        111020557349        111020742659        111020926350       
111021120683        111021279655        111021411923        111021557250       
111021702207        111021856443        111022004135        111022200278       
111022394104        111022561559        111022714245     452979735      
453434987       453733560       111020037858       111020224069       
111020380477        111020557563        111020742682        111020926372       
111021120717        111021279868        111021411934        111021557261       
111021702274        111021856511        111022004146        111022200290       
111022394126        111022561627        111022714290     452979974      
453435034       453733602       111020037870       111020224081       
111020380501        111020557653        111020742693        111020926451       
111021120740        111021280028        111021411956        111021557430       
111021702465        111021856599        111022004157        111022200504       
111022394294        111022561661        111022714335     452980097      
453435265       453733875       111020037915       111020224104       
111020380512        111020557721        111020742851        111020926563       
111021120762        111021280231        111021411989        111021557519       
111021702678        111021856678        111022004168        111022200582       
111022394306        111022561672        111022714368     452980170      
453435703       453734022       111020037926       111020224115       
111020380556        111020557732        111020742907        111020926631       
111021121101        111021280309        111021412092        111021557597       
111021702713        111021856690        111022004179        111022201325       
111022394328        111022561706        111022714403     452980261      
453435893       453734204       111020037948       111020224272       
111020380646        111020557877        111020742930        111020926675       
111021121112        111021280332        111021412148        111021557621       
111021702768        111021856702        111022004191        111022201347       
111022394340        111022561728        111022714447     452980758      
453435901       453734253       111020037971       111020224306       
111020380668        111020557899        111020743021        111020926709       
111021121178        111021280398        111021412205        111021557632       
111021702937        111021856713        111022004214        111022201370       
111022394733        111022562257        111022714548     452980790      
453436057       453734329       111020037993       111020224317       
111020381119        111020557945        111020743065        111020926787       
111021121190        111021280433        111021412216        111021557643       
111021702959        111021856757        111022004225        111022201381       
111022394788        111022562325        111022714571     452980808      
453436099       453734493       111020038400       111020224362       
111020381186        111020557956        111020743076        111020926798       
111021121235        111021280488        111021412249        111021558060       
111021703174        111021856791        111022004247        111022201404       
111022394801        111022562336        111022714616     452980832      
453436164       453734576       111020038411       111020224384       
111020381344        111020558025        111020743087        111020926822       
111021121280        111021280512        111021412261        111021558093       
111021703208        111021856869        111022004258        111022201426       
111022394823        111022562381        111022714740     452980873      
453436453       453734709       111020038477       111020224429       
111020381399        111020558069        111020743627        111020926923       
111021121291        111021280556        111021412328        111021558105       
111021703253        111021856881        111022004292        111022201550       
111022394889        111022562550        111022714762     452981475      
453436487       453734725       111020038512       111020224452       
111020381489        111020558070        111020743728        111020927014       
111021121314        111021280590        111021412351        111021558127       
111021703264        111021856948        111022004304        111022201729       
111022394902        111022562561        111022714830     452981657      
453436529       453735052       111020038523       111020224508       
111020381535        111020558126        111020744279        111020927306       
111021121392        111021280635        111021412407        111021558183       
111021703310        111021857398        111022004326        111022201752       
111022394924        111022562606        111022714863     452981723      
453436594       453735136       111020038545       111020225284       
111020381568        111020558238        111020744448        111020927351       
111021121404        111021280657        111021412418        111021558262       
111021703354        111021857444        111022004348        111022201774       
111022394979        111022562640        111022714874     452982226      
453436610       453735425       111020038567       111020225352       
111020381726        111020558249        111020744493        111020927395       
111021121415        111021280679        111021412441        111021558284       
111021703466        111021857488        111022004359        111022201819       
111022395048        111022562707        111022714885     452982374      
453436842       453735722       111020038589       111020225363       
111020381748        111020558261        111020744572        111020927407       
111021121426        111021280770        111021412452        111021558790       
111021703534        111021857556        111022004360        111022202090       
111022395060        111022562729        111022714908     452982846      
453437030       453735755       111020039029       111020225396       
111020381760        111020558362        111020744718        111020928116       
111021121482        111021280792        111021412485        111021558857       
111021703589        111021857624        111022004371        111022202258       
111022395116        111022562730        111022714919     452983216      
453437162       453735763       111020039030       111020225419       
111020381940        111020558407        111020744796        111020928127       
111021121505        111021280804        111021412508        111021558868       
111021703747        111021857679        111022004382        111022202405       
111022395149        111022562976        111022714920     452983299      
453437428       453735789       111020039063       111020225453       
111020382042        111020558452        111020744864        111020928228       
111021121549        111021280837        111021412755        111021558925       
111021703770        111021857736        111022004405        111022202573       
111022395352        111022563124        111022714953  

 

SCH-A-24



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     452983349       453437550       453735888       111020039119    
  111020225475        111020382110        111020558508        111020744875     
  111020928239        111021121886        111021280848        111021412889     
  111021559005        111021703848        111021857769        111022004427     
  111022202595        111022395431        111022563157        111022715000    
452985328       453437642       453735995       111020039883       111020225486
       111020382165        111020558564        111020744976        111020928284
       111021121909        111021280859        111021412946        111021559814
       111021703859        111021857871        111022004449        111022202674
       111022395576        111022563180        111022715022     452985385      
453437972       453736126       111020039906       111020225554       
111020382198        111020558609        111020745012        111020928295       
111021121921        111021280950        111021413015        111021559869       
111021703893        111021857882        111022004450        111022202719       
111022395633        111022563236        111022715066     452985864      
453438004       453736159       111020039939       111020225598       
111020382255        111020558665        111020745089        111020928307       
111021121954        111021280994        111021413150        111021559881       
111021703916        111021857927        111022004461        111022202753       
111022395644        111022563281        111022715112     452986094      
453438020       453736183       111020039995       111020225622       
111020382266        111020558856        111020745113        111020928374       
111021121976        111021281052        111021413172        111021559959       
111021703949        111021858131        111022004472        111022202786       
111022395666        111022563359        111022715145     452986102      
453438046       453736571       111020040133       111020225644       
111020382301        111020558867        111020745258        111020928385       
111021122450        111021281243        111021413240        111021559960       
111021703983        111021858142        111022004483        111022202810       
111022395677        111022563371        111022715189     452986367      
453438145       453736738       111020040144       111020225723       
111020382389        111020558913        111020745270        111020928420       
111021122472        111021281300        111021413273        111021559993       
111021704029        111021858153        111022004494        111022202821       
111022395688        111022563405        111022715213     452986573      
453438319       453736886       111020040166       111020225734       
111020382503        111020560040        111020745315        111020928453       
111021122696        111021281311        111021413284        111021560007       
111021704030        111021858197        111022004506        111022202832       
111022395701        111022563427        111022715729     452986896      
453438327       453737033       111020040188       111020225846       
111020382514        111020560084        111020745348        111020928475       
111021122821        111021281322        111021413318        111021560074       
111021704333        111021858232        111022004517        111022202854       
111022395712        111022563438        111022715752     452987019      
453438491       453737116       111020040199       111020225969       
111020382659        111020560118        111020745371        111020928510       
111021122832        111021281333        111021413329        111021560085       
111021704399        111021858265        111022004539        111022202933       
111022395723        111022563449        111022715774     452987035      
453439457       453737298       111020040201       111020225970       
111020383526        111020560332        111020745393        111020928532       
111021122898        111021281377        111021413330        111021560096       
111021704412        111021858399        111022004540        111022202988       
111022395734        111022563472        111022715842     452988033      
453439630       453737470       111020040223       111020226005       
111020383627        111020560433        111020745483        111020928947       
111021122944        111021281399        111021413419        111021560209       
111021704478        111021858401        111022004562        111022203080       
111022395778        111022563483        111022715853     452988181      
453439648       453737975       111020040234       111020226016       
111020383638        111020560668        111020745540        111020929252       
111021123024        111021281412        111021413497        111021560311       
111021704557        111021858467        111022004573        111022203147       
111022395789        111022563551        111022715886     452988363      
453439861       453738312       111020040245       111020226027       
111020383683        111020560691        111020745584        111020929296       
111021123136        111021281467        111021413532        111021560366       
111021704568        111021859109        111022004584        111022203215       
111022395790        111022563584        111022715932     452988538      
453440315       453738320       111020040256       111020226139       
111020383784        111020560703        111020745607        111020929319       
111021123215        111021281490        111021413565        111021560377       
111021704715        111021859200        111022004595        111022203350       
111022395970        111022563595        111022715943     452988553      
453440455       453738478       111020040289       111020226151       
111020383841        111020560725        111020745674        111020929331       
111021123484        111021281524        111021413600        111021560423       
111021704760        111021859222        111022004618        111022203361       
111022395992        111022563652        111022715965     452988561      
453440513       453738668       111020040931       111020226207       
111020383964        111020560747        111020745708        111020929511       
111021123530        111021281535        111021413622        111021560456       
111021704827        111021859255        111022004629        111022203417       
111022396083        111022563696        111022716001     452989452      
453440703       453738841       111020041044       111020226230       
111020384145        111020560769        111020745731        111020929634       
111021123620        111021281591        111021413633        111021560489       
111021705558        111021859277        111022004630        111022203439       
111022396803        111022563719        111022716012     452989494      
453440760       453738924       111020041224       111020226252       
111020384189        111020560770        111020745786        111020929690       
111021123631        111021281614        111021413677        111021560591       
111021705637        111021859312        111022004641        111022203585       
111022396836        111022563753        111022716023     452989791      
453440869       453738965       111020041246       111020226274       
111020384303        111020560815        111020745797        111020929825       
111021123642        111021281647        111021413688        111021560704       
111021705671        111021859345        111022004652        111022203596       
111022396982        111022563809        111022716078     452989825      
453440976       453739013       111020041257       111020226308       
111020384314        111020560871        111020747777        111020929858       
111021123675        111021281658        111021413701        111021560715       
111021705727        111021859356        111022004663        111022203686       
111022397679        111022563810        111022716090     452990344      
453441057       453739070       111020041268       111020226364       
111020384617        111020560905        111020747799        111020929870       
111021123798        111021281670        111021413835        111021560759       
111021705839        111021859413        111022004674        111022203732       
111022397714        111022563865        111022716247     452990575      
453441073       453739187       111020041303       111020226409       
111020384662        111020560916        111020747812        111020929915       
111021123800        111021281681        111021414094        111021560838       
111021705929        111021859446        111022004685        111022204058       
111022398018        111022563898        111022716258     452990773      
453441263       453739575       111020041370       111020226487       
111020384673        111020560983        111020747980        111020929982       
111021123811        111021281715        111021414117        111021561288       
111021706111        111021859491        111022004696        111022204261       
111022398298        111022563922        111022716269     452991243      
453441297       453739682       111020041448       111020226498       
111020384729        111020561096        111020748071        111020930030       
111021123822        111021281805        111021414207        111021561569       
111021706133        111021859569        111022004708        111022204373       
111022398535        111022563944        111022716292     452991276      
453441404       453739864       111020041505       111020226577       
111020384763        111020561434        111020748149        111020930063       
111021123855        111021281827        111021414476        111021561570       
111021706256        111021859626        111022004719        111022204418       
111022398568        111022563955        111022716304     452991508      
453441610       453740094       111020041538       111020226599       
111020384774        111020561489        111020748307        111020930210       
111021123899        111021281883        111021414522        111021561581       
111021706391        111021859660        111022004731        111022204430       
111022398805        111022564237        111022716371     452991557      
453442147       453740326       111020041684       111020226634       
111020384910        111020561490        111020748329        111020930355       
111021123901        111021281940        111021414544        111021561604       
111021706414        111021859693        111022004742        111022204441       
111022398850        111022564248        111022716416     452991573      
453442238       453740466       111020041707       111020226645       
111020385034        111020561591        111020748330        111020930423       
111021123912        111021281951        111021414555        111021561615       
111021706548        111021859705        111022004786        111022204452       
111022398883        111022564259        111022716449     452992118      
453442311       453740516       111020041741       111020227523       
111020385045        111020561614        111020748352        111020930524       
111021123934        111021282031        111021414601        111021561648       
111021706559        111021859761        111022004797        111022204520       
111022399277        111022564271        111022716472     452992274      
453442329       453740573       111020041897       111020227534       
111020385113        111020561793        111020748363        111020930535       
111021123978        111021282097        111021414645        111021561659       
111021706997        111021859794        111022004821        111022204553       
111022399558        111022564316        111022716528     452992290      
453442568       453740599       111020041921       111020227545       
111020385146        111020561849        111020748420        111020930546       
111021124058        111021282121        111021414690        111021561671       
111021707055        111021859806        111022004832        111022204564       
111022399705        111022564686        111022716539     452992340      
453442857       453740821       111020041932       111020227590       
111020385168        111020561850        111020748565        111020930658       
111021124069        111021282187        111021414702        111021561693       
111021707123        111021859862        111022004876        111022204979       
111022399907        111022564709        111022716584     452992399      
453442956       453740839       111020041954       111020227602       
111020385191        111020561906        111020748622        111020930704       
111021124126        111021282211        111021414803        111021561705       
111021707156        111021859929        111022004887        111022204980       
111022399963        111022564754        111022716618     452992738      
453443269       453740896       111020041965       111020227635       
111020385337        111020561917        111020748677        111020930737       
111021124148        111021282244        111021415006        111021561772       
111021707167        111021859996        111022004898        111022205059       
111022400023        111022564765        111022716630     452992803      
453443525       453741001       111020041987       111020227646       
111020385405        111020561973        111020748756        111020930760       
111021124159        111021282996        111021415062        111021561783       
111021707280        111021860077        111022004911        111022205149       
111022400067        111022564787        111022716663     452992878      
453443541       453741019       111020041998       111020227725       
111020385506        111020562053        111020748868        111020930850       
111021124182        111021283065        111021415310        111021561806       
111021707392        111021860134        111022004922        111022205150       
111022400090        111022564855        111022716843     452993181      
453443699       453741084       111020042203       111020227792       
111020385539        111020562154        111020748880        111020931031       
111021124216        111021283111        111021415477        111021561862       
111021707448        111021860167        111022004933        111022205183       
111022400113        111022564877        111022716865     452993587      
453443749       453741217       111020042258       111020227804       
111020385618        111020562198        111020748947        111020931121       
111021124250        111021283122        111021415534        111021562380       
111021707549        111021860224        111022004977        111022205206       
111022400315        111022564901        111022716898  

 

SCH-A-25



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     452993702       453443806       453741290       111020042269    
  111020227848        111020385629        111020562200        111020748992     
  111020931132        111021124407        111021283166        111021415556     
  111021562582        111021707662        111021860336        111022004988     
  111022205262        111022400359        111022564912        111022716911    
452994288       453443830       453741373       111020042270       111020228210
       111020385674        111020562233        111020749072        111020931154
       111021124621        111021283177        111021415567        111021562616
       111021707695        111021860358        111022005013        111022205295
       111022400461        111022564990        111022717338     452994577      
453444002       453741399       111020042281       111020228254       
111020385731        111020562255        111020749083        111020931176       
111021124665        111021283199        111021415624        111021562638       
111021707718        111021860369        111022005035        111022205341       
111022400506        111022565025        111022717428     452994684      
453444101       453741514       111020042326       111020228265       
111020385742        111020562266        111020749139        111020931198       
111021124687        111021283201        111021415646        111021562650       
111021707752        111021860381        111022005046        111022205352       
111022400517        111022565092        111022717440     452994734      
453444127       453741654       111020042821       111020228287       
111020385843        111020562277        111020749791        111020931211       
111021124698        111021283278        111021415781        111021562672       
111021707796        111021860392        111022005057        111022205442       
111022402160        111022565249        111022717484     452995038      
453444192       453741712       111020042854       111020228311       
111020385922        111020562750        111020749959        111020931244       
111021124733        111021283289        111021415815        111021562740       
111021707819        111021861269        111022005204        111022205453       
111022402216        111022565261        111022717811     452995079      
453444291       453741829       111020042887       111020228322       
111020386035        111020563009        111020750142        111020931266       
111021124799        111021283335        111021415837        111021562818       
111021707875        111021861281        111022005518        111022205565       
111022402575        111022565306        111022717855     452995624      
453444366       453741886       111020042900       111020228355       
111020386046        111020563021        111020750254        111020931435       
111021124878        111021283380        111021415859        111021562830       
111021707897        111021861304        111022005776        111022205622       
111022402609        111022565520        111022718227     452995632      
453444408       453742066       111020042999       111020228388       
111020386080        111020563616        111020750287        111020932087       
111021124924        111021283436        111021415882        111021562841       
111021707943        111021861450        111022005990        111022205666       
111022402654        111022565564        111022718384     452995707      
453444473       453742280       111020043002       111020228412       
111020386091        111020563638        111020750377        111020932694       
111021125015        111021283470        111021415893        111021562908       
111021707954        111021861461        111022006025        111022205677       
111022402711        111022565575        111022718429     452996267      
453444531       453742348       111020043024       111020228423       
111020386877        111020563672        111020750591        111020933606       
111021125059        111021284066        111021415961        111021562919       
111021709046        111021861472        111022006160        111022205701       
111022402722        111022565597        111022718441     452996309      
453444671       453742389       111020043080       111020228434       
111020386923        111020563740        111020750861        111020933695       
111021125116        111021284088        111021415972        111021562920       
111021709125        111021861506        111022006171        111022205712       
111022402788        111022565632        111022718452     452996473      
453444804       453742959       111020043114       111020228456       
111020387070        111020563751        111020750872        111020933707       
111021125161        111021284099        111021416029        111021562964       
111021709192        111021861517        111022006193        111022205778       
111022402867        111022565687        111022719217     452996713      
453444812       453743031       111020043192       111020228568       
111020387115        111020563762        111020750917        111020933718       
111021125172        111021284134        111021416030        111021562997       
111021709271        111021861584        111022006283        111022206555       
111022402924        111022565711        111022719228     452997554      
453444960       453743080       111020043215       111020228669       
111020387148        111020563795        111020750928        111020933752       
111021125262        111021284156        111021416175        111021563000       
111021709305        111021861595        111022006294        111022206588       
111022402946        111022565733        111022719239     452997596      
453445173       453743098       111020043923       111020228704       
111020387171        111020563885        111020750939        111020933763       
111021125385        111021284190        111021416197        111021563101       
111021709327        111021861618        111022006485        111022207073       
111022403015        111022565777        111022719251     452998032      
453445397       453743650       111020043945       111020228715       
111020387193        111020563986        111020750962        111020933820       
111021125789        111021284280        111021416221        111021563123       
111021709349        111021861674        111022006621        111022207118       
111022403026        111022565788        111022719307     452998040      
453445736       453743676       111020043956       111020228737       
111020387227        111020564044        111020750995        111020933831       
111021125790        111021284460        111021416243        111021563246       
111021709451        111021861685        111022006654        111022207129       
111022403453        111022565799        111022719374     452998321      
453445744       453743692       111020043990       111020228816       
111020387261        111020564066        111020751110        111020933954       
111021125835        111021284505        111021416300        111021563279       
111021709462        111021861988        111022006687        111022207264       
111022403497        111022565823        111022719420     452998685      
453445827       453743700       111020044014       111020228827       
111020387283        111020564235        111020751132        111020934517       
111021125846        111021284561        111021416355        111021563280       
111021709619        111021861999        111022006744        111022207286       
111022403554        111022565845        111022719442     453000184      
453445843       453743767       111020044036       111020228894       
111020387362        111020564268        111020751165        111020934663       
111021125958        111021284572        111021416456        111021563314       
111021709642        111021862103        111022007015        111022207332       
111022403611        111022566015        111022719453     453000200      
453445967       453743817       111020044115       111020228917       
111020387452        111020564280        111020751301        111020934685       
111021126038        111021284594        111021416872        111021563347       
111021709721        111021862125        111022007464        111022207387       
111022403655        111022566161        111022719475     453000721      
453446015       453743841       111020044126       111020228928       
111020387520        111020564314        111020751402        111020934865       
111021126050        111021284639        111021416917        111021563358       
111021709765        111021862158        111022007497        111022207411       
111022403688        111022566183        111022719509     453001307      
453446056       453743924       111020044159       111020228951       
111020387643        111020564392        111020751457        111020934933       
111021126061        111021284662        111021416984        111021563448       
111021709833        111021862204        111022007576        111022207422       
111022403745        111022566194        111022719554     453001398      
453446221       453744112       111020044340       111020229424       
111020387676        111020564594        111020751536        111020935013       
111021126128        111021284695        111021417109        111021563471       
111021709877        111021862293        111022007611        111022207444       
111022403835        111022566206        111022719611     453002107      
453446239       453744195       111020044351       111020229503       
111020388251        111020564729        111020752256        111020935024       
111021126139        111021284741        111021417121        111021563482       
111021709956        111021862349        111022007633        111022207466       
111022403970        111022566262        111022719622     453002248      
453446296       453744278       111020044373       111020229547       
111020388442        111020564752        111020752289        111020935103       
111021126173        111021284785        111021417187        111021563594       
111021709990        111021862350        111022007677        111022207534       
111022404027        111022566273        111022719688     453002412      
453446452       453744286       111020044407       111020229570       
111020388464        111020564820        111020752313        111020935440       
111021126184        111021284819        111021417200        111021563965       
111021710004        111021862361        111022007824        111022207646       
111022404050        111022566363        111022719745     453002941      
453446601       453744369       111020044418       111020230000       
111020388475        111020565876        111020752324        111020935462       
111021126207        111021284842        111021417244        111021563998       
111021710071        111021862372        111022007846        111022207691       
111022404083        111022566396        111022719778     453003006      
453446650       453744385       111020044429       111020230033       
111020388510        111020565911        111020752391        111020935495       
111021126218        111021284932        111021417299        111021564720       
111021710093        111021862417        111022007868        111022207714       
111022404128        111022566644        111022719790     453003196      
453447237       453744450       111020044946       111020230055       
111020388532        111020565922        111020752469        111020935529       
111021126252        111021284976        111021417446        111021564742       
111021710138        111021862439        111022007879        111022207725       
111022404140        111022566756        111022719802     453003709      
453447336       453744658       111020045059       111020230077       
111020388554        111020565955        111020752504        111020935530       
111021126285        111021285292        111021417480        111021564764       
111021710172        111021862440        111022007880        111022207747       
111022404162        111022566790        111022719868     453003733      
453447393       453744682       111020045071       111020230088       
111020388598        111020565966        111020752964        111020935709       
111021126375        111021285360        111021417491        111021564876       
111021710183        111021862495        111022007914        111022207758       
111022404184        111022566802        111022719891     453003758      
453447468       453744716       111020045183       111020230123       
111020388622        111020565988        111020753066        111020935798       
111021126386        111021285371        111021417536        111021564898       
111021710217        111021862530        111022007925        111022207769       
111022404230        111022567049        111022719903     453003766      
453447492       453744724       111020045251       111020230167       
111020388666        111020566046        111020753101        111020935833       
111021126409        111021286013        111021417794        111021564900       
111021710239        111021862619        111022007947        111022207781       
111022404296        111022567241        111022719936     453003931      
453447500       453744914       111020045453       111020230493       
111020388981        111020566170        111020753112        111020935866       
111021126421        111021286024        111021417806        111021564933       
111021710262        111021862642        111022008050        111022207792       
111022404319        111022567308        111022719958     453004186      
453447559       453745481       111020045486       111020230538       
111020389094        111020566204        111020753167        111020935934       
111021126443        111021286046        111021417840        111021564977       
111021710273        111021862653        111022008072        111022207804       
111022404320        111022567421        111022720422     453004343      
453447575       453745523       111020045633       111020230617       
111020389106        111020566215        111020753291        111020935978       
111021126454        111021286079        111021418054        111021565002       
111021710464        111021862664        111022008094        111022207893       
111022404331        111022567443        111022720433     453004665      
453447583       453745770       111020045981       111020230684       
111020389139        111020566675        111020753550        111020935990       
111021126476        111021286170        111021418111        111021565024       
111021710532        111021862675        111022008218        111022207905       
111022404410        111022567454        111022720466  

 

SCH-A-26



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     453004764       453447617       453746026       111020046106    
  111020230763        111020389151        111020566697        111020753673     
  111020936070        111021126498        111021286237        111021418155     
  111021565057        111021710554        111021862765        111022008285     
  111022208355        111022404522        111022567544        111022720657    
453005845       453447864       453746042       111020046128       111020230774
       111020389195        111020566710        111020753820        111020936306
       111021126511        111021286260        111021418188        111021565080
       111021710565        111021862844        111022008375        111022208412
       111022404533        111022567577        111022720691     453005894      
453447997       453746091       111020046139       111020230820       
111020389207        111020566833        111020753932        111020936496       
111021126612        111021286305        111021418199        111021565103       
111021710600        111021862866        111022008386        111022208423       
111022405411        111022567634        111022720736     453006777      
453448201       453746174       111020046151       111020230831       
111020389454        111020567025        111020753954        111020936542       
111021126678        111021286327        111021418278        111021565529       
111021710644        111021862901        111022008397        111022208434       
111022405422        111022567656        111022720769     453006991      
453448391       453746646       111020046195       111020230886       
111020389476        111020567069        111020754326        111020936913       
111021126746        111021286338        111021418289        111021565541       
111021710712        111021862934        111022008511        111022208456       
111022405512        111022567713        111022720792     453007114      
453448466       453746695       111020046218       111020230897       
111020389522        111020567171        111020754337        111020936924       
111021126780        111021286349        111021418290        111021565563       
111021710778        111021862945        111022008601        111022208478       
111022405523        111022568118        111022720826     453007577      
453448474       453746711       111020046229       111020230909       
111020389780        111020567249        111020754393        111020936946       
111021126825        111021286361        111021418324        111021565574       
111021710857        111021862967        111022008892        111022208490       
111022405545        111022568185        111022720837     453007684      
453448664       453747016       111020046308       111020230932       
111020389926        111020567261        111020754438        111020937059       
111021126836        111021286428        111021418414        111021565697       
111021710868        111021863070        111022008982        111022208771       
111022405657        111022568208        111022720859     453008138      
453448953       453747073       111020046319       111020230943       
111020389937        111020567339        111020755192        111020937060       
111021126869        111021286495        111021418469        111021565710       
111021710981        111021863092        111022009006        111022208816       
111022405758        111022568309        111022720916     453008195      
453449076       453747271       111020046331       111020231034       
111020389959        111020567340        111020755226        111020937206       
111021127028        111021286507        111021418515        111021565776       
111021711252        111021863700        111022009040        111022208849       
111022405769        111022568578        111022720938     453008237      
453449183       453747560       111020046410       111020231427       
111020389960        111020567373        111020755787        111020937262       
111021127118        111021286585        111021418638        111021565787       
111021711892        111021863733        111022009130        111022208962       
111022405781        111022568624        111022720950     453008328      
453449191       453747743       111020046465       111020231450       
111020390029        111020567452        111020755822        111020937442       
111021127129        111021287452        111021418649        111021565798       
111021711915        111021863799        111022009185        111022209086       
111022405804        111022568736        111022720994     453009102      
453449266       453747826       111020046498       111020231461       
111020390063        111020567508        111020755956        111020937622       
111021127163        111021287463        111021418650        111021565844       
111021712028        111021863845        111022009196        111022209211       
111022405826        111022568758        111022721030     453009441      
453449605       453747875       111020047231       111020231494       
111020390085        111020567564        111020755967        111020937677       
111021127231        111021287496        111021418661        111021565888       
111021712073        111021863889        111022009220        111022209255       
111022405905        111022568792        111022721052     453009615      
453449753       453748014       111020047242       111020231506       
111020390142        111020567575        111020756126        111020937688       
111021127376        111021287519        111021418683        111021565901       
111021712130        111021864846        111022009253        111022210123       
111022405949        111022568837        111022721074     453009649      
453449928       453748121       111020047387       111020231517       
111020390153        111020567586        111020756160        111020937699       
111021127501        111021287520        111021418739        111021565945       
111021712152        111021864857        111022009545        111022210145       
111022406007        111022568859        111022721153     453009904      
453449944       453748196       111020047444       111020231562       
111020390164        111020567621        111020756227        111020937701       
111021127534        111021287531        111021418751        111021565956       
111021712174        111021864925        111022009589        111022210156       
111022406030        111022568882        111022721265     453009953      
453450199       453748238       111020047501       111020231595       
111020390221        111020567823        111020756250        111020937756       
111021127545        111021287621        111021418830        111021566070       
111021712242        111021864936        111022009613        111022210178       
111022406120        111022568905        111022721300     453010035      
453450249       453748253       111020048894       111020231618       
111020390399        111020567878        111020756283        111020937767       
111021127590        111021287665        111021418908        111021566126       
111021712264        111021864947        111022009624        111022210257       
111022406131        111022568938        111022721344     453010175      
453450678       453748394       111020048906       111020231629       
111020390434        111020567902        111020756306        111020937789       
111021127646        111021287676        111021418964        111021566182       
111021712286        111021864970        111022009691        111022210369       
111022406243        111022568950        111022721388     453010365      
453450686       453748402       111020048917       111020231674       
111020390478        111020567979        111020757240        111020938364       
111021127657        111021287823        111021418997        111021566193       
111021712398        111021865016        111022009703        111022210459       
111022406254        111022568972        111022721423     453010456      
453450967       453748451       111020048939       111020231797       
111020390490        111020567980        111020757251        111020938498       
111021127691        111021287913        111021419011        111021566249       
111021712400        111021865061        111022010198        111022210572       
111022406276        111022568994        111022721445     453010530      
453450983       453748741       111020048951       111020231809       
111020390513        111020568105        111020757273        111020938522       
111021127826        111021287924        111021419055        111021566272       
111021712523        111021865094        111022010200        111022210594       
111022406287        111022569029        111022721467     453011306      
453451056       453748824       111020049020       111020231810       
111020390579        111020569083        111020757284        111020938623       
111021127860        111021287935        111021419077        111021566553       
111021712534        111021865397        111022010211        111022210673       
111022407345        111022569108        111022721490     453011322      
453451627       453749251       111020049053       111020231843       
111020390647        111020569139        111020757307        111020938656       
111021128850        111021288015        111021419088        111021566564       
111021713209        111021865443        111022010233        111022210684       
111022407356        111022569119        111022722468     453011553      
453451684       453749418       111020049121       111020231865       
111020390658        111020569173        111020757341        111020938724       
111021128928        111021288048        111021419145        111021566621       
111021713210        111021865500        111022010323        111022210729       
111022407648        111022569120        111022722480     453011595      
453451817       453749608       111020049143       111020231876       
111020390670        111020569230        111020757419        111020938959       
111021128940        111021288105        111021419404        111021566700       
111021713276        111021865555        111022010390        111022210763       
111022407941        111022569186        111022722525     453011876      
453451957       453749988       111020049154       111020231944       
111020390737        111020569836        111020757576        111020938960       
111021129019        111021288172        111021419437        111021566711       
111021713300        111021865566        111022010457        111022210774       
111022407952        111022569209        111022722569     453011900      
453452245       453750184       111020049165       111020231988       
111020390849        111020569870        111020757655        111020938993       
111021129086        111021288183        111021419448        111021566812       
111021713423        111021865689        111022010569        111022210864       
111022408043        111022569221        111022722626     453011975      
453452658       453750242       111020049198       111020231999       
111020390939        111020569904        111020757767        111020939040       
111021129110        111021288352        111021419583        111021566878       
111021713434        111021865791        111022010570        111022210954       
111022408098        111022569243        111022722682     453012205      
453452674       453750812       111020049233       111020232002       
111020390984        111020570030        111020757790        111020939084       
111021129187        111021288363        111021419707        111021566890       
111021713478        111021865814        111022010592        111022211034       
111022408111        111022569254        111022722705     453012296      
453452831       453750945       111020049266       111020232013       
111020391042        111020570108        111020757835        111020939095       
111021129266        111021288385        111021419718        111021566935       
111021713513        111021865825        111022010716        111022211045       
111022408144        111022569311        111022722738     453012601      
453452963       453751018       111020049345       111020232035       
111020391053        111020570186        111020757868        111020939141       
111021129772        111021288431        111021419796        111021566957       
111021713557        111021865915        111022010738        111022211056       
111022408201        111022569344        111022722750     453012635      
453453185       453751083       111020049424       111020232046       
111020391064        111020570221        111020757879        111020939163       
111021129806        111021288486        111021419853        111021566991       
111021713603        111021865959        111022010761        111022211067       
111022408212        111022569456        111022722839     453013765      
453453250       453751281       111020049479       111020232259       
111020391086        111020570276        111020757914        111020939220       
111021129840        111021288497        111021419875        111021567004       
111021713647        111021865971        111022010884        111022211078       
111022408256        111022569478        111022722840     453013864      
453453318       453751471       111020049480       111020232260       
111020391132        111020570300        111020757947        111020939387       
111021129862        111021288509        111021419910        111021567048       
111021713670        111021866073        111022010918        111022211102       
111022408278        111022569502        111022722963     453013898      
453453342       453751711       111020049491       111020232349       
111020391143        111020570311        111020758038        111020939477       
111021129873        111021288565        111021419932        111021567116       
111021713760        111021866321        111022010930        111022211157       
111022408289        111022569513        111022722974     453014201      
453453474       453751778       111020049514       111020232350       
111020391154        111020570344        111020758117        111020939545       
111021129930        111021288587        111021419954        111021567194       
111021713928        111021866354        111022010963        111022211168       
111022408379        111022569692        111022722985     453014516      
453453581       453751950       111020049536       111020232361       
111020391693        111020570355        111020758140        111020939602       
111021129963        111021288598        111021420079        111021567240       
111021713951        111021866376        111022010996        111022211203       
111022408469        111022569748        111022723010  

 

SCH-A-27



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     453014540       453453771       453752214       111020049570    
  111020232451        111020391749        111020570467        111020758151     
  111020939646        111021130011        111021288677        111021420080     
  111021567273        111021713973        111021866400        111022011009     
  111022211247        111022408470        111022570076        111022723043    
453014557       453453888       453752420       111020049626       111020232484
       111020391806        111020570489        111020758230        111020939657
       111021130190        111021288734        111021420169        111021567374
       111021713995        111021866422        111022011021        111022211382
       111022408593        111022570166        111022723054     453014797      
453454043       453752552       111020049659       111020232495       
111020391851        111020570658        111020758241        111020939714       
111021130213        111021288745        111021420181        111021567385       
111021714086        111021866488        111022011100        111022211854       
111022408627        111022570278        111022723065     453015521      
453454134       453752610       111020049671       111020232518       
111020391952        111020570715        111020758544        111020939725       
111021130336        111021288767        111021420204        111021567431       
111021714187        111021866646        111022011166        111022211887       
111022408683        111022570289        111022723166     453015661      
453454241       453752693       111020049682       111020232541       
111020392234        111020570748        111020758588        111020939770       
111021130415        111021288846        111021420215        111021567442       
111021714211        111021866691        111022011177        111022211944       
111022408706        111022570302        111022723201     453015760      
453454308       453752750       111020049693       111020232552       
111020392245        111020570759        111020758601        111020939905       
111021130448        111021288857        111021420237        111021567486       
111021714277        111021866792        111022011267        111022211966       
111022408762        111022570335        111022723256     453015950      
453454324       453752776       111020049727       111020232743       
111020392470        111020570906        111020758689        111020939972       
111021130549        111021288880        111021420271        111021567554       
111021714378        111021866860        111022011290        111022212024       
111022408841        111022570380        111022723302     453017261      
453454332       453753188       111020049749       111020232754       
111020392492        111020570939        111020758724        111020940154       
111021130572        111021288936        111021420282        111021567600       
111021714390        111021866949        111022011313        111022212068       
111022408852        111022570403        111022723368     453017956      
453454423       453753246       111020049817       111020233104       
111020392515        111020570951        111020758814        111020940165       
111021130741        111021289173        111021420305        111021567734       
111021714424        111021866961        111022011357        111022212114       
111022408931        111022570425        111022723379     453018830      
453454662       453753287       111020050314       111020233250       
111020392694        111020571019        111020758825        111020940266       
111021130752        111021289241        111021420327        111021567936       
111021714435        111021866972        111022011380        111022212158       
111022408942        111022570504        111022723425     453019234      
453455032       453753477       111020050325       111020233463       
111020392740        111020571020        111020758836        111020940323       
111021130763        111021289274        111021420383        111021567958       
111021714446        111021867018        111022011414        111022212169       
111022408964        111022570548        111022723571     453019267      
453455446       453753535       111020050358       111020233485       
111020392751        111020571097        111020758937        111020940334       
111021130820        111021289285        111021420428        111021567970       
111021714457        111021867085        111022011504        111022212181       
111022408975        111022570559        111022723582     453019275      
453455743       453753667       111020050369       111020233508       
111020392784        111020571109        111020759006        111020940356       
111021130864        111021289296        111021420530        111021568016       
111021714468        111021867445        111022011571        111022212248       
111022408986        111022570571        111022723616     453019739      
453456022       453753683       111020050381       111020233609       
111020392830        111020571233        111020759028        111020940389       
111021130875        111021289342        111021420541        111021568050       
111021714648        111021868176        111022011650        111022212293       
111022409000        111022570694        111022723728     453019838      
453456162       453753972       111020050392       111020233643       
111020392863        111020571266        111020759118        111020940390       
111021130998        111021289386        111021420552        111021568106       
111021714660        111021868200        111022011773        111022212338       
111022409022        111022570706        111022723740     453019937      
453456287       453754095       111020050448       111020233654       
111020392885        111020571277        111020759129        111020940435       
111021131045        111021289443        111021420743        111021568128       
111021714693        111021868233        111022011863        111022212394       
111022409134        111022570717        111022723818     453020018      
453456295       453754376       111020050459       111020233665       
111020392908        111020571288        111020759141        111020940480       
111021131056        111021289601        111021420776        111021568139       
111021714705        111021868244        111022011920        111022213294       
111022409202        111022570728        111022724639     453020422      
453456519       453754392       111020050527       111020233687       
111020392920        111020571952        111020759152        111020940491       
111021131113        111021289634        111021420787        111021568173       
111021714716        111021868301        111022012134        111022213339       
111022410192        111022570739        111022724673     453021123      
453456527       453754533       111020050684       111020233722       
111020392975        111020571974        111020759163        111020940581       
111021131135        111021289656        111021420800        111021568184       
111021714840        111021868312        111022012358        111022213351       
111022410877        111022570773        111022724684     453021313      
453456667       453754624       111020050695       111020233777       
111020392997        111020572009        111020759231        111020940705       
111021131157        111021290041        111021420844        111021568229       
111021714884        111021868367        111022012460        111022213733       
111022410912        111022570852        111022724729     453021644      
453456972       453754632       111020050730       111020233878       
111020393000        111020572122        111020759422        111020940727       
111021131258        111021290063        111021420901        111021568230       
111021714895        111021868402        111022012527        111022213777       
111022410945        111022570920        111022724785     453021917      
453457459       453754731       111020050741       111020234396       
111020393044        111020572245        111020759466        111020940761       
111021131269        111021290074        111021420978        111021568342       
111021714918        111021868413        111022012572        111022213799       
111022411047        111022570942        111022724853     453022055      
453457590       453754871       111020050752       111020234408       
111020393112        111020572256        111020759477        111020940806       
111021131281        111021290096        111021420990        111021568454       
111021715021        111021868457        111022012909        111022213834       
111022411058        111022571011        111022724897     453022311      
453457673       453754954       111020050785       111020234453       
111020393123        111020572267        111020759534        111020941199       
111021131405        111021290209        111021421003        111021568487       
111021715100        111021868480        111022013001        111022213856       
111022411137        111022571044        111022724932     453022360      
453457749       453755027       111020050819       111020234464       
111020393156        111020572313        111020759589        111020941245       
111021131449        111021290265        111021421047        111021568500       
111021715111        111021868491        111022013135        111022213878       
111022411283        111022571088        111022724943     453022444      
453458085       453755647       111020050842       111020234510       
111020393178        111020572335        111020760132        111020941313       
111021131528        111021290366        111021421058        111021569297       
111021715458        111021868503        111022013146        111022213889       
111022411317        111022571099        111022725023     453022600      
453458119       453755787       111020050853       111020234598       
111020393347        111020572414        111020760143        111020941537       
111021131539        111021290377        111021421115        111021569310       
111021715593        111021868514        111022013179        111022213913       
111022411328        111022571178        111022725034     453023202      
453458150       453755977       111020050954       111020234600       
111020393370        111020572481        111020760187        111020941548       
111021131562        111021290401        111021421159        111021569332       
111021715649        111021868525        111022013258        111022213968       
111022411339        111022571572        111022725540     453023418      
453458366       453756280       111020051001       111020234611       
111020393381        111020572582        111020760345        111020941560       
111021132316        111021290467        111021421340        111021569354       
111021715672        111021868547        111022013281        111022214026       
111022411340        111022571583        111022725630     453023632      
453458390       453756314       111020051067       111020234655       
111020393831        111020572627        111020760390        111020941627       
111021132361        111021290490        111021421362        111021569376       
111021716189        111021868558        111022013304        111022214059       
111022411362        111022571594        111022725753     453023665      
453458721       453756694       111020051078       111020234666       
111020393842        111020572672        111020760435        111020941661       
111021132417        111021290513        111021421430        111021570097       
111021716190        111021868569        111022013326        111022214116       
111022411867        111022571606        111022725887     453023764      
453458739       453756785       111020051135       111020234688       
111020393864        111020572706        111020760491        111020941706       
111021132428        111021290760        111021421441        111021570121       
111021716235        111021868615        111022013337        111022214138       
111022411913        111022571673        111022725955     453023947      
453458747       453756876       111020051168       111020234734       
111020393910        111020572773        111020760581        111020941863       
111021132619        111021290861        111021421496        111021570200       
111021716303        111021868637        111022013359        111022214172       
111022411935        111022571752        111022726002     453023996      
453459729       453756959       111020051191       111020234879       
111020393965        111020572807        111020760604        111020942022       
111021132743        111021290872        111021421520        111021570255       
111021716325        111021868660        111022013371        111022214240       
111022412004        111022571796        111022726046     453024135      
453460016       453756967       111020051203       111020234925       
111020394168        111020572852        111020760637        111020942077       
111021132765        111021290894        111021421788        111021570266       
111021716358        111021868727        111022013393        111022214307       
111022412071        111022571831        111022726079     453024150      
453460206       453757072       111020051225       111020234947       
111020394214        111020572896        111020760705        111020942099       
111021132811        111021290939        111021421845        111021570312       
111021716404        111021868738        111022013427        111022214329       
111022412105        111022571853        111022726091     453024259      
453460248       453757403       111020051247       111020235005       
111020394225        111020573011        111020760727        111020942257       
111021132855        111021290962        111021422172        111021570345       
111021716426        111021868750        111022013449        111022214341       
111022412127        111022571875        111022726372     453024804      
453460289       453757437       111020051438       111020235072       
111020394360        111020573224        111020760738        111020942268       
111021132901        111021290984        111021422329        111021570356       
111021716448        111021868783        111022013506        111022214363       
111022412172        111022571886        111022726462     453025165      
453460370       453757676       111020051450       111020235094       
111020394371        111020573280        111020760794        111020942291       
111021132912        111021291435        111021422341        111021570367       
111021716550        111021868817        111022013663        111022214374       
111022412217        111022571909        111022726484  

 

SCH-A-28



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     453025835       453460495       453757759       111020052866    
  111020235140        111020394393        111020573358        111020760840     
  111020942303        111021132934        111021291446        111021422408     
  111021570413        111021716628        111021868862        111022013809     
  111022214385        111022412239        111022571921        111022726530    
453025959       453460537       453757908       111020052888       111020235151
       111020394416        111020573370        111020760862        111020942325
       111021132978        111021291491        111021422497        111021570435
       111021716639        111021868941        111022013876        111022214532
       111022412251        111022571932        111022726563     453026056      
453460545       453758179       111020052989       111020235230       
111020394427        111020573404        111020760907        111020942347       
111021133126        111021291569        111021422554        111021570446       
111021716651        111021869054        111022013944        111022214611       
111022412273        111022572157        111022726585     453026866      
453460602       453758328       111020052990       111020235263       
111020394461        111020573448        111020761144        111020942370       
111021133148        111021291570        111021422598        111021570457       
111021716730        111021869076        111022014024        111022214633       
111022412284        111022572179        111022727733     453027278      
453460719       453758419       111020053036       111020235296       
111020394483        111020573460        111020761368        111020942381       
111021133160        111021291604        111021422644        111021570479       
111021716741        111021869212        111022014046        111022214655       
111022412329        111022572304        111022727812     453027377      
453460792       453758450       111020053069       111020235364       
111020394494        111020573527        111020761380        111020942392       
111021133205        111021291626        111021422655        111021570491       
111021716808        111021869267        111022014259        111022215094       
111022412341        111022572461        111022727834     453027567      
453460909       453758724       111020053081       111020235397       
111020394506        111020573561        111020761436        111020942437       
111021133317        111021291660        111021422688        111021570503       
111021716819        111021869289        111022014293        111022215139       
111022412363        111022572494        111022727957     453027633      
453461246       453758864       111020053160       111020235421       
111020394528        111020573583        111020761470        111020942482       
111021133339        111021291930        111021422846        111021570514       
111021716987        111021869302        111022014327        111022215184       
111022412396        111022572539        111022728026     453027922      
453461329       453759474       111020053205       111020235500       
111020394540        111020573606        111020761526        111020942505       
111021133429        111021291941        111021422857        111021570525       
111021717012        111021869313        111022014608        111022215252       
111022412419        111022572551        111022728037     453028334      
453461584       453759490       111020053249       111020235588       
111020394551        111020573617        111020761560        111020942516       
111021133430        111021291963        111021422879        111021570547       
111021717045        111021869368        111022014619        111022215533       
111022412576        111022573147        111022728082     453028425      
453461717       453759789       111020053294       111020235678       
111020394674        111020573684        111020761638        111020942527       
111021133441        111021291985        111021423038        111021570592       
111021717146        111021869380        111022014754        111022215544       
111022412587        111022573305        111022728150     453028615      
453461915       453759987       111020053328       111020236703       
111020394708        111020573774        111020761650        111020942550       
111021133496        111021292133        111021423072        111021570626       
111021717191        111021869593        111022014765        111022215599       
111022412857        111022573473        111022728183     453028649      
453461964       453760068       111020053340       111020236736       
111020394719        111020573785        111020761694        111020942561       
111021133654        111021292155        111021423083        111021570637       
111021717203        111021869616        111022014956        111022215645       
111022412936        111022573754        111022728228     453028672      
453462137       453760159       111020053463       111020236769       
111020394720        111020574089        111020761740        111020942617       
111021133700        111021292188        111021423106        111021570648       
111021717236        111021869627        111022014989        111022215689       
111022412947        111022574047        111022728262     453028698      
453462608       453760282       111020053485       111020236770       
111020394742        111020574102        111020761762        111020942651       
111021133722        111021292234        111021423184        111021570705       
111021717258        111021869683        111022015104        111022215746       
111022412992        111022574058        111022728330     453028714      
453462863       453760365       111020053542       111020236781       
111020394911        111020574146        111020761942        111020942808       
111021133744        111021292357        111021423230        111021570727       
111021717269        111021869728        111022015148        111022215791       
111022413061        111022574193        111022728352     453029472      
453462913       453760407       111020053632       111020236804       
111020395529        111020574157        111020761964        111020942886       
111021133968        111021292391        111021423319        111021570761       
111021717304        111021869739        111022015193        111022215825       
111022413083        111022574227        111022728374     453029563      
453463044       453760498       111020053665       111020236837       
111020395530        111020574179        111020763191        111020942897       
111021134712        111021292447        111021423320        111021570840       
111021717326        111021869751        111022015272        111022215892       
111022413128        111022574250        111022728419     453029944      
453463234       453760563       111020053676       111020236860       
111020395596        111020574270        111020763247        111020943067       
111021134734        111021292470        111021423410        111021570884       
111021717483        111021869818        111022015306        111022215904       
111022413195        111022574272        111022728442     453030025      
453463390       453760597       111020053687       111020236882       
111020395686        111020574360        111020763258        111020943078       
111021134756        111021292504        111021423432        111021570895       
111021717506        111021869874        111022015744        111022215960       
111022413207        111022574306        111022728453     453030140      
453463408       453760696       111020053788       111020236893       
111020395765        111020574393        111020763450        111020943090       
111021134778        111021292548        111021423511        111021570918       
111021717517        111021870641        111022015777        111022216039       
111022413218        111022574418        111022728509     453030272      
453463499       453760878       111020053812       111020236938       
111020395989        111020574494        111020763517        111020943124       
111021134969        111021292560        111021423566        111021570929       
111021717540        111021870652        111022015878        111022216220       
111022413263        111022574485        111022728543     453030900      
453463507       453761090       111020053856       111020236983       
111020395990        111020574528        111020763595        111020943146       
111021135050        111021292571        111021423599        111021570930       
111021717562        111021870810        111022016318        111022216231       
111022413274        111022574508        111022728644     453030934      
453463572       453761181       111020053946       111020237029       
111020396069        111020574540        111020763607        111020943157       
111021135083        111021292706        111021424129        111021571009       
111021717630        111021870854        111022016341        111022216512       
111022413285        111022574542        111022728701     453031205      
453463754       453761462       111020054059       111020237063       
111020396104        111020574584        111020763630        111020943438       
111021135140        111021292784        111021424163        111021571010       
111021717663        111021871079        111022016431        111022216523       
111022413331        111022574564        111022728767     453031239      
453463788       453761470       111020054060       111020237210       
111020396148        111020574629        111020763696        111020943528       
111021135207        111021292807        111021424174        111021571054       
111021717674        111021871103        111022016464        111022216534       
111022413364        111022574610        111022728835     453031452      
453463804       453761603       111020054071       111020237490       
111020396159        111020574674        111020763786        111020943584       
111021135386        111021292852        111021424196        111021571098       
111021717708        111021871125        111022016554        111022216556       
111022413397        111022574665        111022728879     453031908      
453463945       453761777       111020054127       111020237502       
111020396193        111020574685        111020763821        111020943775       
111021135476        111021292874        111021424321        111021571100       
111021717786        111021871316        111022016587        111022216567       
111022413443        111022574687        111022728880     453032062      
453463952       453761850       111020054228       111020237524       
111020396205        111020574742        111020763900        111020943821       
111021135498        111021292919        111021424365        111021571111       
111021717809        111021871349        111022016622        111022216589       
111022413465        111022574946        111022728891     453032476      
453464018       453762510       111020054240       111020237579       
111020396216        111020574821        111020764013        111020944620       
111021135577        111021292964        111021424411        111021571133       
111021717832        111021871350        111022016655        111022216679       
111022413533        111022574979        111022729027     453033078      
453464166       453762528       111020054284       111020237580       
111020396272        111020574854        111020764204        111020944631       
111021135858        111021292975        111021424512        111021571212       
111021717854        111021871372        111022016914        111022216714       
111022414062        111022575037        111022729106     453033342      
453464257       453762817       111020055252       111020238075       
111020396351        111020574922        111020764226        111020944675       
111021135892        111021293033        111021424556        111021571223       
111021717911        111021871383        111022016925        111022216781       
111022414185        111022575060        111022729139     453033466      
453464364       453763005       111020055263       111020238402       
111020396373        111020575103        111020764383        111020944686       
111021135915        111021293066        111021424590        111021571245       
111021718002        111021871406        111022016969        111022216893       
111022414231        111022575082        111022729140     453033649      
453464471       453763047       111020055285       111020238446       
111020396384        111020575147        111020764440        111020944743       
111021136017        111021293077        111021424624        111021571256       
111021718080        111021871495        111022016970        111022216927       
111022414365        111022575093        111022729207     453033995      
453464539       453763211       111020055296       111020238480       
111020396452        111020575170        111020764451        111020944754       
111021136028        111021293123        111021425287        111021571290       
111021718136        111021871530        111022017375        111022217344       
111022414398        111022575105        111022729241     453034043      
453464661       453763344       111020055432       111020238514       
111020396463        111020575192        111020764473        111020944798       
111021136129        111021293134        111021425355        111021571313       
111021718282        111021871541        111022017421        111022217401       
111022414545        111022575149        111022729285     453034340      
453464901       453763393       111020055454       111020238547       
111020396496        111020575215        111020765306        111020944899       
111021136174        111021293145        111021425377        111021571324       
111021718327        111021871552        111022017522        111022217445       
111022414556        111022575183        111022729645     453034373      
453465338       453763427       111020055465       111020238558       
111020396508        111020575226        111020765317        111020944901       
111021136231        111021293167        111021425401        111021571346       
111021718338        111021871574        111022017533        111022217467       
111022414589        111022575217        111022729702     453035156      
453465411       453763518       111020055533       111020238581       
111020396520        111020575563        111020765351        111020944923       
111021136264        111021293842        111021425434        111021571560       
111021718372        111021871697        111022017588        111022217489       
111022414680        111022575284        111022729735  

 

SCH-A-29



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     453035420       453465445       453763716       111020055577    
  111020238671        111020396542        111020575620        111020765373     
  111020945003        111021136275        111021293910        111021425445     
  111021571605        111021718462        111021871800        111022017612     
  111022217557        111022414691        111022575329        111022729757    
453035891       453465452       453764136       111020055601       111020238705
       111020396654        111020576025        111020765407        111020945104
       111021136309        111021294012        111021425456        111021571672
       111021718574        111021871855        111022018253        111022217579
       111022414714        111022575341        111022729780     453036204      
453465494       453764664       111020055757       111020238749       
111020396687        111020576036        111020765485        111020945115       
111021136310        111021294045        111021425535        111021571717       
111021718585        111021871934        111022018275        111022217580       
111022414758        111022575374        111022729803     453036329      
453465569       453764938       111020055937       111020238761       
111020396700        111020576317        111020765496        111020945137       
111021136343        111021294078        111021425614        111021571751       
111021718631        111021871989        111022018321        111022217591       
111022415445        111022575442        111022729847     453036451      
453465700       453765083       111020056062       111020238783       
111020396766        111020576339        111020765508        111020945384       
111021136376        111021294157        111021425636        111021572156       
111021719283        111021872003        111022018343        111022217669       
111022415456        111022576005        111022729892     453037061      
453466047       453765141       111020057074       111020238806       
111020396788        111020576351        111020765542        111020945429       
111021136400        111021294168        111021426198        111021572167       
111021719294        111021872092        111022018354        111022217759       
111022415467        111022576027        111022729948     453037103      
453466096       453765216       111020057085       111020238828       
111020396867        111020576395        111020765564        111020945452       
111021136411        111021294225        111021426200        111021572235       
111021719317        111021872249        111022018534        111022217827       
111022415760        111022576083        111022730816     453037152      
453466435       453765273       111020057119       111020238839       
111020396889        111020576474        111020765621        111020945496       
111021136499        111021294236        111021426211        111021572268       
111021719340        111021872250        111022018578        111022218176       
111022415782        111022576117        111022730849     453038101      
453466799       453765430       111020057164       111020238918       
111020396979        111020576485        111020765632        111020945508       
111021136556        111021294269        111021426222        111021572369       
111021719373        111021872362        111022018602        111022218187       
111022415805        111022576140        111022730850     453038523      
453466831       453765703       111020057243       111020238941       
111020397037        111020576531        111020765687        111020945520       
111021136567        111021294281        111021426233        111021572392       
111021719384        111021872373        111022018613        111022218233       
111022415849        111022576184        111022730894     453038549      
453466872       453765885       111020057322       111020239009       
111020397330        111020576542        111020765722        111020945542       
111021136602        111021294326        111021426244        111021572437       
111021719441        111021872407        111022018646        111022218356       
111022415872        111022576195        111022730917     453038606      
453466880       453765976       111020057467       111020239032       
111020397431        111020576700        111020765788        111020945575       
111021136972        111021294348        111021426626        111021572459       
111021719452        111021872508        111022018657        111022218390       
111022415883        111022576207        111022730973     453039141      
453466906       453766040       111020057748       111020239100       
111020397442        111020576733        111020765799        111020945665       
111021137029        111021294359        111021426660        111021572505       
111021719485        111021872520        111022018725        111022218402       
111022415973        111022576263        111022731020     453039158      
453467029       453766164       111020057759       111020239289       
111020397598        111020576755        111020765913        111020945700       
111021137030        111021294360        111021426716        111021572516       
111021719553        111021872542        111022018769        111022218413       
111022416008        111022576274        111022731154     453039414      
453467219       453766248       111020057760       111020239357       
111020397611        111020576823        111020765924        111020945834       
111021137063        111021294528        111021426727        111021572538       
111021719575        111021872564        111022018905        111022218457       
111022416097        111022576285        111022731165     453039562      
453467326       453766305       111020057827       111020239368       
111020397677        111020576878        111020765935        111020945902       
111021137085        111021294539        111021426750        111021572550       
111021719609        111021872597        111022018916        111022218480       
111022416109        111022576296        111022731211     453039620      
453467557       453766420       111020057872       111020239414       
111020397699        111020576889        111020765968        111020945924       
111021137108        111021294562        111021426772        111021572583       
111021719610        111021872609        111022018961        111022218514       
111022416110        111022576836        111022731266     453040123      
453467821       453766495       111020058143       111020239436       
111020397701        111020576902        111020766026        111020946082       
111021137355        111021294573        111021426851        111021572639       
111021719621        111021872654        111022019018        111022218525       
111022416165        111022576847        111022731277     453040164      
453468167       453766651       111020058301       111020239470       
111020397767        111020576913        111020766127        111020946161       
111021137377        111021294685        111021426895        111021572640       
111021719632        111021872711        111022019074        111022218536       
111022416176        111022576858        111022731299     453040354      
453468233       453766677       111020058356       111020239481       
111020397824        111020577217        111020766149        111020946239       
111021137579        111021294720        111021427009        111021572662       
111021719687        111021872722        111022019096        111022218547       
111022416200        111022576869        111022731312     453040578      
453468670       453766693       111020058389       111020239537       
111020397857        111020577239        111020766172        111020946778       
111021137759        111021294742        111021427032        111021572673       
111021719698        111021872733        111022019131        111022218569       
111022416255        111022577051        111022731334     453040958      
453468829       453766727       111020058457       111020239560       
111020397868        111020577318        111020766217        111020947511       
111021137973        111021294764        111021427054        111021572718       
111021720049        111021872788        111022019142        111022218637       
111022416266        111022577073        111022731367     453041402      
453468910       453766743       111020058491       111020239582       
111020397880        111020577329        111020766240        111020947588       
111021137995        111021294809        111021427177        111021572730       
111021720061        111021872834        111022019164        111022219010       
111022416288        111022577185        111022731378     453041444      
453468951       453767097       111020058536       111020239593       
111020397903        111020577374        111020766284        111020947656       
111021138008        111021294810        111021427201        111021572763       
111021720072        111021872845        111022019298        111022219087       
111022416323        111022577208        111022731390     453041485      
453468969       453767584       111020058547       111020239649       
111020397914        111020577486        111020766295        111020947724       
111021138019        111021294876        111021427223        111021572796       
111021720151        111021872890        111022019423        111022219100       
111022416378        111022577219        111022731413     453041584      
453468985       453767659       111020058570       111020239650       
111020397970        111020577510        111020766420        111020947746       
111021138042        111021294933        111021427234        111021572808       
111021720229        111021872946        111022019502        111022219133       
111022416435        111022577231        111022731468     453042087      
453469074       453767717       111020058604       111020239672       
111020398016        111020578218        111020766431        111020947993       
111021138053        111021294966        111021427256        111021572864       
111021720252        111021872968        111022019546        111022219302       
111022416468        111022577253        111022731503     453042111      
453469322       453767949       111020058648       111020239762       
111020398027        111020578229        111020766453        111020948051       
111021138075        111021294988        111021427313        111021572897       
111021720274        111021874241        111022019579        111022219335       
111022416503        111022577286        111022731514     453042376      
453469728       453768145       111020058772       111020239795       
111020398094        111020578263        111020766509        111020948073       
111021138110        111021295068        111021427324        111021572921       
111021720285        111021874263        111022019591        111022219391       
111022416637        111022577310        111022731536     453042814      
453469751       453768368       111020058783       111020239874       
111020398229        111020578274        111020767094        111020948185       
111021138154        111021295079        111021427346        111021572965       
111021720319        111021874296        111022019625        111022219403       
111022416659        111022577321        111022731558     453043457      
453469975       453768426       111020058817       111020239885       
111020398296        111020578342        111020767117        111020948208       
111021138187        111021295091        111021427357        111021572976       
111021720342        111021874308        111022019669        111022219414       
111022416660        111022577343        111022731569     453043598      
453470122       453768608       111020058873       111020239896       
111020399174        111020578386        111020767151        111020948321       
111021138200        111021295103        111021427470        111021572987       
111021720386        111021874319        111022019670        111022219447       
111022416682        111022577365        111022731604     453043705      
453470155       453768897       111020058895       111020240359       
111020399242        111020578421        111020767173        111020948343       
111021138233        111021295114        111021427515        111021573012       
111021720409        111021874386        111022019715        111022219458       
111022416693        111022577387        111022731615     453043762      
453470429       453768970       111020058907       111020240382       
111020399275        111020578601        111020767230        111020948433       
111021138266        111021295170        111021427739        111021573034       
111021720443        111021874533        111022019737        111022219469       
111022416750        111022577411        111022731693     453043770      
453470700       453769135       111020058918       111020240405       
111020399297        111020578623        111020767319        111020948466       
111021138277        111021295204        111021427751        111021573067       
111021720454        111021874544        111022019748        111022219470       
111022417021        111022577455        111022731705     453044380      
453470841       453769192       111020059010       111020240438       
111020399398        111020578645        111020767375        111020948488       
111021138312        111021295226        111021427784        111021573922       
111021720555        111021874656        111022019760        111022219481       
111022417122        111022578322        111022731738     453045205      
453471492       453769283       111020059076       111020240461       
111020399422        111020578780        111020767825        111020948523       
111021138356        111021295394        111021427829        111021573944       
111021720599        111021874667        111022019771        111022219492       
111022417199        111022578399        111022731749     453045536      
453471666       453769671       111020059087       111020240472       
111020399578        111020578791        111020767870        111020948578       
111021138402        111021296328        111021427830        111021573955       
111021720612        111021874678        111022019838        111022219526       
111022417212        111022578445        111022731750     453045619      
453471690       453769770       111020059144       111020240540       
111020399602        111020578803        111020767892        111020948589       
111021138446        111021296339        111021427841        111021573988       
111021720656        111021874724        111022019939        111022219559       
111022417267        111022578467        111022731772  

 

SCH-A-30



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     453046138       453471708       453769838       111020059199    
  111020240652        111020399679        111020578858        111020767904     
  111020948646        111021138479        111021296889        111021427874     
  111021574046        111021720667        111021874746        111022020032     
  111022219560        111022417290        111022578490        111022731840    
453046229       453472128       453769879       111020059212       111020240663
       111020399714        111020578869        111020767971        111020948691
       111021138536        111021297116        111021427908        111021574057
       111021720678        111021874858        111022020076        111022219571
       111022417302        111022578535        111022731930     453046559      
453472177       453769952       111020059313       111020240764       
111020399725        111020578926        111020767993        111020948905       
111021138558        111021297138        111021427931        111021574068       
111021720791        111021874869        111022020111        111022219717       
111022418112        111022578579        111022731985     453046898      
453472193       453770182       111020059357       111020241417       
111020399736        111020578982        111020768040        111020948938       
111021138581        111021297150        111021427953        111021574079       
111021721107        111021874892        111022020133        111022219728       
111022418123        111022578647        111022732111     453046922      
453472201       453770224       111020059414       111020241563       
111020399758        111020579006        111020768130        111020949007       
111021138592        111021297161        111021427975        111021574147       
111021721152        111021874915        111022020144        111022219773       
111022418167        111022578669        111022732144     453047300      
453472268       453770232       111020059458       111020241585       
111020399859        111020579017        111020768174        111020949018       
111021138659        111021297262        111021427986        111021574192       
111021721163        111021875185        111022020155        111022219784       
111022418178        111022578670        111022732166     453047748      
453472581       453770471       111020059481       111020241596       
111020399860        111020579028        111020768185        111020949085       
111021138895        111021297329        111021428022        111021574282       
111021721208        111021875253        111022020201        111022219818       
111022418190        111022578759        111022732278     453047813      
453472730       453770539       111020059515       111020241901       
111020399905        111020579040        111020768231        111020949142       
111021139032        111021297453        111021428033        111021574327       
111021721231        111021875286        111022020212        111022219830       
111022418202        111022578782        111022732302     453048035      
453472920       453770653       111020059537       111020241923       
111020399949        111020579062        111020768264        111020949322       
111021139649        111021297497        111021428864        111021574338       
111021721242        111021875310        111022020234        111022219931       
111022418718        111022578805        111022732346     453048068      
453473050       453770968       111020059559       111020241934       
111020399983        111020579084        111020768275        111020949502       
111021139740        111021297509        111021428875        111021574349       
111021721275        111021875332        111022020290        111022219953       
111022418774        111022578816        111022732380     453048613      
453473068       453771081       111020060214       111020242003       
111020400302        111020579095        111020768310        111020949951       
111021139784        111021297554        111021428909        111021574462       
111021721297        111021875556        111022020302        111022220045       
111022418785        111022578838        111022732414     453048670      
453473076       453771107       111020060258       111020242069       
111020400313        111020579871        111020768343        111020950122       
111021139986        111021297633        111021428954        111021574529       
111021721309        111021875567        111022020313        111022220966       
111022418875        111022578861        111022732492     453048852      
453473118       453771123       111020060416       111020242171       
111020400357        111020580008        111020768376        111020950133       
111021140023        111021297655        111021428965        111021574642       
111021721310        111021875635        111022020335        111022220977       
111022418897        111022578906        111022732560     453048860      
453473316       453771289       111020060517       111020242205       
111020400379        111020580110        111020768398        111020950201       
111021140045        111021297666        111021429001        111021574664       
111021721321        111021875769        111022020458        111022221091       
111022418909        111022578928        111022732582     453048993      
453473324       453771297       111020061057       111020242373       
111020400414        111020580143        111020768444        111020950278       
111021140056        111021297723        111021429012        111021574675       
111021721332        111021875860        111022020481        111022221125       
111022418932        111022578995        111022732661     453049199      
453473449       453771461       111020061091       111020242407       
111020400447        111020580165        111020768501        111020950289       
111021140393        111021297790        111021429034        111021575250       
111021721343        111021875882        111022020504        111022221473       
111022418954        111022579008        111022732740     453049280      
453473555       453771644       111020061158       111020242418       
111020400560        111020580323        111020768534        111020950324       
111021140438        111021297879        111021429045        111021575306       
111021721354        111021875927        111022020537        111022221495       
111022419023        111022579547        111022732773     453049777      
453473589       453771917       111020061192       111020242496       
111020400616        111020580356        111020768578        111020950504       
111021140483        111021297891        111021429067        111021575351       
111021721365        111021875949        111022020560        111022221710       
111022419089        111022579604        111022732784     453051294      
453474256       453771941       111020061215       111020242508       
111020400650        111020580378        111020768691        111020950560       
111021140540        111021297903        111021429089        111021575373       
111021721376        111021875994        111022020605        111022221721       
111022419090        111022579660        111022732795     453051393      
453474272       453772022       111020061248       111020242520       
111020400706        111020580389        111020768703        111020950728       
111021140573        111021297925        111021429090        111021575384       
111021721387        111021876030        111022020649        111022221743       
111022419102        111022579693        111022732807     453051518      
453474348       453772063       111020061305       111020242542       
111020400717        111020580558        111020768815        111020950762       
111021140584        111021298128        111021429113        111021575430       
111021721398        111021876557        111022020683        111022221765       
111022419113        111022579705        111022732830     453051757      
453474512       453772147       111020062148       111020242553       
111020400728        111020580626        111020768859        111020950795       
111021140742        111021298162        111021429146        111021575520       
111021721422        111021876568        111022020728        111022221776       
111022419179        111022579783        111022732885     453051849      
453474520       453772337       111020062182       111020242564       
111020400773        111020580659        111020768882        111020950830       
111021140786        111021298184        111021429157        111021575542       
111021721433        111021876872        111022020885        111022221800       
111022419191        111022579817        111022733875     453052136      
453474603       453772378       111020062227       111020242610       
111020400795        111020580660        111020768905        111020950997       
111021140832        111021298207        111021429168        111021575553       
111021721455        111021876951        111022020908        111022221822       
111022419236        111022580145        111022733954     453052367      
453474918       453772394       111020062250       111020242632       
111020401011        111020580749        111020768994        111020951011       
111021140900        111021298229        111021429618        111021575711       
111021721477        111021876995        111022020920        111022221990       
111022419270        111022580178        111022734124     453052946      
453474991       453772477       111020062351       111020242676       
111020401022        111020580761        111020769007        111020951066       
111021141170        111021298252        111021429629        111021575799       
111021721488        111021877075        111022020975        111022222058       
111022419281        111022580213        111022734236     453053167      
453475006       453772576       111020062463       111020242766       
111020401156        111020580772        111020769041        111020951088       
111021141417        111021298375        111021429720        111021575812       
111021721590        111021877109        111022021011        111022222227       
111022419326        111022580224        111022734258     453053175      
453475105       453772600       111020062496       111020242801       
111020401347        111020580794        111020769546        111020951099       
111021141428        111021298409        111021429764        111021575834       
111021721602        111021877121        111022021033        111022222261       
111022419382        111022580673        111022734337     453053431      
453475279       453772733       111020062508       111020242856       
111020401640        111020580806        111020769591        111020951145       
111021141440        111021298959        111021429786        111021575856       
111021721668        111021877154        111022021077        111022222272       
111022419517        111022580730        111022734449     453053688      
453475550       453772758       111020062520       111020242889       
111020401729        111020580851        111020769669        111020951156       
111021141899        111021299130        111021429809        111021575867       
111021721680        111021877165        111022021178        111022222317       
111022419562        111022580875        111022734461     453053779      
453475667       453773392       111020062542       111020242890       
111020401741        111020580895        111020769670        111020951257       
111021141912        111021299556        111021429911        111021575890       
111021721703        111021877277        111022022360        111022222429       
111022419584        111022580909        111022734517     453053795      
453475766       453773442       111020062575       111020242902       
111020401774        111020580985        111020769715        111020951279       
111021141934        111021299590        111021429966        111021575902       
111021721747        111021877288        111022022405        111022222452       
111022419595        111022580910        111022734540     453054751      
453475808       453773533       111020062597       111020242946       
111020401785        111020581212        111020769793        111020951291       
111021142148        111021299602        111021429977        111021575946       
111021721769        111021877299        111022022449        111022222496       
111022419607        111022580987        111022734562     453055204      
453475832       453773749       111020062643       111020242957       
111020401808        111020581290        111020769827        111020951437       
111021142328        111021299624        111021429999        111021575979       
111021721770        111021877424        111022022517        111022222531       
111022419719        111022581012        111022734573     453055410      
453476087       453773822       111020062676       111020243701       
111020401820        111020581403        111020769883        111020951448       
111021142362        111021299646        111021430036        111021576015       
111021721781        111021877446        111022022584        111022222553       
111022419720        111022581089        111022734629     453056038      
453476160       453773897       111020062733       111020243981       
111020401842        111020581414        111020769995        111020952764       
111021142463        111021299769        111021430126        111021576048       
111021721815        111021877457        111022022629        111022222575       
111022419742        111022581090        111022734685     453057192      
453476285       453773905       111020062777       111020243992       
111020401864        111020581515        111020770009        111020952775       
111021142485        111021299804        111021430148        111021576521       
111021721826        111021877479        111022022696        111022222586       
111022419753        111022581102        111022734731     453057622      
453476509       453774325       111020062845       111020244005       
111020401875        111020581830        111020770054        111020952854       
111021142519        111021299837        111021430159        111021576543       
111021721848        111021877503        111022024069        111022222621       
111022419764        111022581135        111022734764     453057812      
453476541       453774820       111020063206       111020244038       
111020401886        111020581908        111020770087        111020952865       
111021142531        111021299882        111021430294        111021576565       
111021721859        111021877525        111022024250        111022222643       
111022419809        111022581179        111022734821  

 

SCH-A-31



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     453057960       453476608       453774978       111020063666    
  111020244061        111020401909        111020581931        111020770188     
  111020952898        111021142564        111021299994        111021430317     
  111021576598        111021721860        111021877637        111022024508     
  111022222676        111022419944        111022581180        111022734876    
453057986       453476814       453775066       111020063734       111020244128
       111020401954        111020582044        111020770267        111020953024
       111021142575        111021300032        111021430328        111021576600
       111021721882        111021877648        111022024519        111022222687
       111022419966        111022581191        111022735103     453058554      
453476863       453775116       111020063745       111020244184       
111020401965        111020582112        111020770289        111020953057       
111021142755        111021300065        111021430395        111021576622       
111021721893        111021877749        111022024542        111022222799       
111022420003        111022581203        111022735226     453058992      
453477002       453775454       111020063767       111020244195       
111020401976        111020582235        111020770324        111020953125       
111021142799        111021300098        111021430845        111021576778       
111021721905        111021878278        111022024676        111022222890       
111022420609        111022581573        111022735248     453059123      
453477028       453775462       111020063789       111020244207       
111020402023        111020582303        111020770368        111020953169       
111021142812        111021300289        111021430924        111021576789       
111021721916        111021878346        111022025059        111022222902       
111022420801        111022581652        111022735338     453059271      
453477044       453775488       111020063835       111020244241       
111020402090        111020582314        111020770379        111020953170       
111021142889        111021300302        111021430935        111021576813       
111021721949        111021878391        111022025105        111022222946       
111022420823        111022581674        111022735361     453059321      
453477259       453775512       111020063846       111020244296       
111020402102        111020582381        111020770380        111020953204       
111021142968        111021300346        111021431037        111021576880       
111021721950        111021878425        111022025206        111022223082       
111022420845        111022581786        111022735394     453059529      
453477382       453775652       111020064690       111020244454       
111020402113        111020582459        111020770391        111020953237       
111021142980        111021300492        111021431767        111021576992       
111021721961        111021878436        111022025239        111022223138       
111022420867        111022581821        111022735440     453060410      
453477473       453776122       111020064735       111020244487       
111020402203        111020582493        111020770896        111020953305       
111021143004        111021300571        111021431789        111021577027       
111021721983        111021878492        111022025273        111022223150       
111022420878        111022581865        111022735462     453060451      
453477648       453776494       111020064768       111020244500       
111020402269        111020583270        111020770997        111020953327       
111021143026        111021300638        111021431846        111021577038       
111021721994        111021878526        111022025307        111022223239       
111022420889        111022581887        111022735529     453060840      
453477671       453776643       111020064847       111020244544       
111020402270        111020583359        111020771033        111020953394       
111021143048        111021300661        111021431936        111021577207       
111021722007        111021878548        111022025329        111022223240       
111022420913        111022581900        111022735563     453061020      
453478331       453776866       111020064858       111020244577       
111020402337        111020583371        111020771088        111020953451       
111021143105        111021300672        111021431958        111021577218       
111021722018        111021878559        111022025341        111022223251       
111022420924        111022581966        111022735585     453061343      
453478364       453777146       111020065129       111020244588       
111020402393        111020583438        111020771112        111020953473       
111021143161        111021301358        111021431992        111021577229       
111021722030        111021878571        111022025363        111022223262       
111022421004        111022582068        111022735686     453061368      
453478380       453777278       111020065141       111020244601       
111020402405        111020583450        111020771134        111020953743       
111021143217        111021301381        111021432016        111021577230       
111021722052        111021878616        111022025374        111022223385       
111022421026        111022582181        111022735710     453061640      
453478521       453777336       111020065208       111020244612       
111020402461        111020583540        111020771156        111020953754       
111021143486        111021301392        111021432106        111021577296       
111021722120        111021878638        111022025385        111022224162       
111022421149        111022582192        111022735798     453061848      
453478661       453777369       111020065602       111020244634       
111020402517        111020583584        111020771325        111020953787       
111021143598        111021301426        111021432285        111021577533       
111021722131        111021878661        111022025464        111022224207       
111022421925        111022582204        111022735822     453062267      
453478760       453777690       111020065635       111020244645       
111020402573        111020583832        111020771347        111020953811       
111021143699        111021301448        111021432296        111021577645       
111021722142        111021878683        111022025543        111022224218       
111022422050        111022582215        111022735978     453062614      
453478950       453777716       111020065703       111020244689       
111020402595        111020583887        111020771370        111020953833       
111021143723        111021301460        111021432319        111021577689       
111021722265        111021878706        111022025598        111022224230       
111022422072        111022582248        111022736902     453062747      
453479412       453777740       111020065725       111020244713       
111020402629        111020583999        111020771381        111020953912       
111021143824        111021301493        111021432409        111021577713       
111021722300        111021878751        111022025611        111022224241       
111022422106        111022582293        111022736924     453063349      
453479529       453778284       111020065747       111020244735       
111020402696        111020584013        111020771460        111020954014       
111021143857        111021301505        111021432601        111021577724       
111021722658        111021878762        111022025622        111022224308       
111022422128        111022582473        111022736935     453063364      
453479685       453778425       111020065758       111020244779       
111020402719        111020584046        111020771471        111020954205       
111021143880        111021301527        111021432612        111021577757       
111021722692        111021878795        111022025655        111022224353       
111022422139        111022582507        111022736957     453063414      
453480113       453778474       111020065826       111020244847       
111020402720        111020584349        111020771493        111020954227       
111021144139        111021301549        111021432656        111021577780       
111021722838        111021878807        111022025712        111022224443       
111022422184        111022582934        111022737004     453064123      
453480246       453778508       111020066164       111020244858       
111020402775        111020584361        111020771549        111020954418       
111021144173        111021301640        111021432690        111021577791       
111021722940        111021878818        111022025756        111022224476       
111022422195        111022583250        111022737060     453064164      
453480253       453778516       111020066209       111020244892       
111020403743        111020584372        111020771561        111020954430       
111021144274        111021301718        111021432746        111021577971       
111021722951        111021878852        111022025880        111022224892       
111022422713        111022583272        111022737093     453064255      
453480352       453778680       111020066232       111020244915       
111020403754        111020584394        111020771729        111020954643       
111021144308        111021301752        111021432836        111021578062       
111021723604        111021878919        111022025914        111022225242       
111022422836        111022583328        111022737127     453064404      
453480493       453778961       111020066265       111020244937       
111020403800        111020584451        111020771976        111020954766       
111021144319        111021301808        111021432892        111021578073       
111021724076        111021878942        111022025925        111022225578       
111022422926        111022583373        111022737318     453064776      
453480576       453778987       111020066298       111020244959       
111020403811        111020584473        111020771987        111020955385       
111021144331        111021301831        111021432937        111021578141       
111021724100        111021878986        111022025992        111022225590       
111022422937        111022583407        111022737329     453065039      
453480584       453779183       111020066300       111020244971       
111020403822        111020584507        111020771998        111020955442       
111021144397        111021301842        111021432948        111021578253       
111021724144        111021879101        111022026331        111022225635       
111022422959        111022583463        111022737330     453065088      
453480741       453779217       111020066322       111020245039       
111020403855        111020584541        111020772012        111020955532       
111021144432        111021301853        111021432960        111021578264       
111021724199        111021879134        111022026500        111022225725       
111022422960        111022583496        111022737408     453065187      
453481129       453779746       111020066333       111020245590       
111020403899        111020584686        111020772034        111020955587       
111021144465        111021302506        111021433286        111021578286       
111021724267        111021879493        111022026612        111022226377       
111022423040        111022583508        111022737420     453065534      
453481301       453779852       111020066355       111020245646       
111020403901        111020584697        111020772078        111020955611       
111021144476        111021302517        111021433332        111021578376       
111021724313        111021879741        111022026656        111022226423       
111022423219        111022583553        111022737453     453065856      
453481335       453780140       111020066399       111020245657       
111020403956        111020584811        111020772292        111020955688       
111021144566        111021302528        111021433455        111021578871       
111021724324        111021879763        111022026702        111022226445       
111022423286        111022583711        111022737486     453065880      
453481400       453780264       111020066434       111020245668       
111020403990        111020584967        111020772337        111020956263       
111021144599        111021302539        111021433499        111021578893       
111021724335        111021879819        111022027411        111022226513       
111022423321        111022583733        111022737497     453066565      
453481483       453780306       111020066456       111020245736       
111020404025        111020584990        111020772360        111020956308       
111021144678        111021302562        111021433512        111021578927       
111021724447        111021879842        111022027422        111022227042       
111022423376        111022583755        111022737543     453066763      
453481574       453780413       111020066478       111020245747       
111020404216        111020585058        111020772405        111020956443       
111021144690        111021302573        111021433589        111021578938       
111021724470        111021879932        111022027602        111022227109       
111022423387        111022583812        111022737576     453066961      
453481764       453780447       111020066489       111020245769       
111020404250        111020585069        111020772427        111020956511       
111021144735        111021302674        111021433703        111021578972       
111021724492        111021880057        111022027613        111022227143       
111022423488        111022584150        111022737712     453067340      
453482184       453780488       111020066579       111020245781       
111020404283        111020585171        111020772450        111020956544       
111021144746        111021302696        111021433725        111021579030       
111021724571        111021880091        111022027624        111022227222       
111022423613        111022584161        111022737723     453068033      
453482200       453780504       111020066827       111020245916       
111020404294        111020585182        111020772472        111020956746       
111021144825        111021302797        111021433815        111021579580       
111021724649        111021880114        111022027657        111022227244       
111022423624        111022584183        111022737734     453068330      
453482325       453780520       111020066861       111020246142       
111020404317        111020585193        111020772483        111020956757       
111021144869        111021302809        111021434355        111021580504       
111021724706        111021880125        111022027736        111022227390       
111022423691        111022584217        111022737936  

 

SCH-A-32



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     453068728       453482457       453781015       111020067828    
  111020246175        111020404418        111020585216        111020772528     
  111020956768        111021144926        111021302832        111021434456     
  111021580515        111021725415        111021880170        111022027747     
  111022227413        111022423703        111022584228        111022737992    
453069056       453482580       453781288       111020068740       111020246197
       111020404564        111020585227        111020772539        111020956791
       111021144960        111021302843        111021434490        111021580548
       111021725448        111021880383        111022027792        111022227424
       111022423747        111022584239        111022738016     453069387      
453482614       453781452       111020068751       111020246287       
111020404755        111020585283        111020772630        111020956926       
111021145039        111021302898        111021434502        111021580582       
111021725538        111021880462        111022027893        111022227468       
111022423804        111022584251        111022738061     453069403      
453482648       453781460       111020068784       111020246333       
111020404834        111020585294        111020772652        111020956948       
111021145051        111021302922        111021434546        111021580706       
111021725594        111021880473        111022027916        111022227503       
111022423893        111022585050        111022738072     453069593      
453482812       453781684       111020069426       111020246344       
111020404968        111020585317        111020772663        111020956959       
111021145062        111021303024        111021434557        111021580717       
111021725617        111021880530        111022027949        111022227828       
111022423916        111022585061        111022738094     453070260      
453483018       453782088       111020069482       111020246355       
111020405060        111020585351        111020773147        111020957017       
111021145309        111021303125        111021434580        111021580728       
111021725684        111021880541        111022028108        111022227862       
111022424119        111022585117        111022738128     453070393      
453483067       453782120       111020069639       111020246377       
111020405116        111020585429        111020773372        111020957398       
111021145321        111021303136        111021434658        111021580920       
111021725695        111021880585        111022028254        111022227884       
111022424153        111022585139        111022739040     453070500      
453483224       453782146       111020069684       111020246412       
111020405150        111020585485        111020773428        111020957466       
111021145477        111021303877        111021434692        111021580931       
111021725718        111021880596        111022028355        111022227895       
111022424197        111022585195        111022739051     453070732      
453483661       453782161       111020069820       111020246445       
111020405329        111020585519        111020773440        111020957578       
111021145488        111021303990        111021434737        111021581044       
111021725730        111021880709        111022028434        111022227907       
111022424210        111022585263        111022739062     453071011      
453483968       453782179       111020069909       111020246489       
111020405385        111020585564        111020773451        111020957613       
111021146131        111021304092        111021434805        111021581055       
111021725774        111021880721        111022028467        111022228032       
111022424254        111022585274        111022739084     453071631      
453484040       453782211       111020069965       111020246546       
111020405396        111020585801        111020773462        111020957725       
111021146164        111021304115        111021434917        111021581101       
111021725819        111021880912        111022028489        111022228111       
111022424300        111022585285        111022739095     453071896      
453484271       453782260       111020070114       111020246692       
111020405419        111020585913        111020773484        111020958030       
111021146197        111021304160        111021435086        111021581257       
111021725831        111021880934        111022028647        111022228133       
111022424333        111022585319        111022739107     453072670      
453484511       453782468       111020070147       111020246704       
111020405420        111020586543        111020773552        111020958074       
111021146445        111021304171        111021435187        111021581280       
111021725864        111021880945        111022028692        111022228638       
111022424445        111022585353        111022739152     453072779      
453484586       453782484       111020070158       111020246726       
111020405543        111020586587        111020773585        111020958197       
111021146546        111021304205        111021435200        111021581291       
111021725932        111021882172        111022028704        111022228672       
111022424467        111022585375        111022739220     453072878      
453484784       453782989       111020070192       111020246737       
111020405598        111020586598        111020773754        111020958322       
111021146670        111021304261        111021435211        111021581370       
111021725943        111021882239        111022028759        111022228683       
111022424524        111022585409        111022739231     453073140      
453485039       453783086       111020070215       111020246759       
111020405622        111020586655        111020773776        111020958355       
111021146771        111021304294        111021435288        111021581437       
111021725976        111021882307        111022028816        111022229538       
111022424546        111022585410        111022739309     453073405      
453485054       453783144       111020070259       111020246771       
111020405699        111020586701        111020773787        111020958502       
111021146782        111021304317        111021435345        111021581538       
111021726012        111021882318        111022029008        111022229640       
111022424557        111022585421        111022739343     453073421      
453485336       453783367       111020070282       111020246805       
111020405925        111020586723        111020774058        111020958557       
111021146849        111021304384        111021435435        111021581561       
111021726034        111021882329        111022029086        111022229684       
111022424579        111022585432        111022739354     453073462      
453485377       453783516       111020070338       111020246838       
111020406005        111020586734        111020774115        111020958579       
111021146883        111021304429        111021435479        111021581583       
111021726078        111021882363        111022029110        111022229718       
111022424625        111022585454        111022739455     453073587      
453485575       453783524       111020070394       111020246850       
111020406038        111020587779        111020774474        111020958928       
111021146973        111021304430        111021435604        111021581617       
111021726113        111021882431        111022030268        111022229730       
111022424647        111022585487        111022739512     453073827      
453486037       453783615       111020070563       111020247143       
111020406049        111020587780        111020774520        111020958951       
111021147008        111021304441        111021435615        111021581628       
111021726258        111021882453        111022030392        111022229897       
111022424669        111022585645        111022739613     453073868      
453486102       453783839       111020070642       111020247457       
111020406050        111020587836        111020774531        111020958973       
111021147042        111021304474        111021435682        111021581673       
111021726304        111021882475        111022030448        111022230013       
111022424692        111022585690        111022739725     453073983      
453486193       453784324       111020070990       111020247468       
111020406128        111020587847        111020774542        111020958984       
111021147097        111021304508        111021435727        111021581695       
111021726629        111021882521        111022030459        111022230024       
111022424737        111022585768        111022739758     453074163      
453486243       453784456       111020071058       111020247491       
111020406230        111020587937        111020774553        111020959008       
111021147121        111021304520        111021435749        111021581785       
111021727192        111021882532        111022030493        111022230035       
111022424748        111022585814        111022739769     453074692      
453486268       453784910       111020071092       111020247536       
111020406263        111020588006        111020774654        111020959019       
111021147143        111021304531        111021435817        111021581796       
111021727215        111021882611        111022030617        111022230080       
111022424759        111022585847        111022739792     453074791      
453486599       453784985       111020071115       111020247570       
111020406364        111020588051        111020774834        111020959053       
111021147154        111021304643        111021435907        111021581875       
111021727507        111021882644        111022030640        111022230158       
111022424760        111022585869        111022739893     453075350      
453486649       453785412       111020071126       111020247581       
111020406397        111020588196        111020774845        111020959097       
111021147211        111021304676        111021436087        111021581932       
111021727585        111021882734        111022030673        111022230181       
111022424771        111022585904        111022739961     453076028      
453486763       453785768       111020071159       111020247660       
111020406432        111020588220        111020774878        111020959266       
111021147277        111021304711        111021436234        111021582001       
111021727596        111021882802        111022030796        111022230293       
111022424793        111022585926        111022740154     453076176      
453486854       453785974       111020071193       111020247693       
111020406487        111020588231        111020774913        111020959367       
111021147356        111021304744        111021436346        111021582023       
111021727608        111021882824        111022030853        111022230338       
111022424805        111022585959        111022740200     453076416      
453486946       453786238       111020071261       111020247749       
111020406522        111020588253        111020774957        111020959592       
111021147402        111021304867        111021436379        111021582034       
111021727697        111021882925        111022030921        111022230563       
111022424827        111022585971        111022740255     453076853      
453486995       453786386       111020071328       111020247873       
111020406555        111020588264        111020775048        111020959671       
111021147413        111021304979        111021436559        111021582090       
111021727709        111021882969        111022030965        111022230585       
111022424850        111022586028        111022740345     453077281      
453487001       453786469       111020071339       111020247895       
111020406566        111020588297        111020775071        111020959705       
111021147435        111021305037        111021436571        111021582124       
111021727732        111021882981        111022030987        111022230642       
111022424861        111022586039        111022740356     453077422      
453487175       453786956       111020071384       111020247941       
111020406577        111020588309        111020775116        111020959761       
111021147480        111021305082        111021436649        111021582146       
111021727754        111021883083        111022031001        111022230978       
111022424917        111022586141        111022740389     453077430      
453487548       453787004       111020071430       111020247974       
111020406588        111020588310        111020775127        111020959873       
111021147514        111021305105        111021436650        111021582663       
111021727800        111021883151        111022031012        111022231609       
111022424939        111022586174        111022740424     453077547      
453487837       453787228       111020072138       111020248009       
111020406599        111020588422        111020775183        111020959895       
111021147570        111021305172        111021436683        111021582674       
111021727899        111021883207        111022031078        111022231676       
111022424951        111022586219        111022740446     453077869      
453487936       453787475       111020072161       111020248021       
111020406667        111020588747        111020775206        111020959930       
111021147581        111021305183        111021436852        111021582764       
111021727901        111021883229        111022031146        111022231979       
111022424984        111022586758        111022740862     453078040      
453488041       453787525       111020072217       111020248087       
111020406702        111020588769        111020775262        111020959941       
111021147626        111021305307        111021436896        111021582775       
111021727934        111021883252        111022031168        111022232015       
111022425008        111022586804        111022740895     453078354      
453488215       453787632       111020072262       111020248111       
111020406735        111020588804        111020775341        111020960033       
111021147952        111021305329        111021436919        111021582854       
111021727956        111021883308        111022031236        111022232037       
111022425053        111022586837        111022740952     453078958      
453488256       453787764       111020072284       111020248166       
111020406746        111020588815        111020775352        111020960055       
111021148032        111021305341        111021436920        111021582876       
111021727990        111021883533        111022031281        111022232116       
111022425154        111022586848        111022740974  

 

SCH-A-33



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     453079485       453488355       453787855       111020073184    
  111020248212        111020406757        111020588826        111020775385     
  111020960730        111021148087        111021305374        111021436942     
  111021582900        111021728025        111021883555        111022031292     
  111022232127        111022425200        111022586860        111022741076    
453079493       453488413       453787905       111020073195       111020248267
       111020406780        111020588871        111020775396        111020960808
       111021148111        111021305385        111021437022        111021582944
       111021728047        111021883577        111022031326        111022232161
       111022425255        111022586871        111022741098     453079568      
453488686       453787954       111020073207       111020248458       
111020406814        111020588893        111020775408        111020960932       
111021148166        111021305453        111021437156        111021582988       
111021728081        111021883601        111022031348        111022232206       
111022425378        111022586961        111022741122     453079915      
453488728       453788093       111020073241       111020248537       
111020406825        111020589232        111020775431        111020960954       
111021148177        111021306128        111021437167        111021582999       
111021728104        111021883656        111022031359        111022232217       
111022425468        111022587007        111022741144     453079964      
453488751       453788143       111020073320       111020249437       
111020406858        111020589243        111020775453        111020961023       
111021148199        111021306139        111021437381        111021583024       
111021728159        111021883678        111022031438        111022232251       
111022426335        111022587063        111022741155     453080202      
453489080       453788218       111020073465       111020249550       
111020406971        111020590582        111020775475        111020961652       
111021148289        111021306162        111021438056        111021583103       
111021728171        111021883689        111022031685        111022232284       
111022426582        111022587131        111022742011     453080459      
453489122       453788317       111020073476       111020249606       
111020406982        111020590616        111020775532        111020961944       
111021148290        111021306173        111021438078        111021583114       
111021728474        111021883690        111022031719        111022232374       
111022426616        111022587209        111022742033     453080954      
453489411       453788358       111020073533       111020249628       
111020407905        111020590661        111020775723        111020962024       
111021148313        111021306195        111021438292        111021583158       
111021728485        111021883735        111022031742        111022232396       
111022427213        111022587210        111022742099     453081051      
453489502       453788507       111020073667       111020249639       
111020407916        111020590818        111020775790        111020962035       
111021149549        111021306207        111021438304        111021583170       
111021728496        111021883768        111022031898        111022232420       
111022427257        111022587221        111022742101     453081093      
453489551       453788564       111020074006       111020249640       
111020407961        111020590841        111020775857        111020962079       
111021149550        111021306218        111021438450        111021583204       
111021728531        111021884006        111022033340        111022232453       
111022427279        111022587287        111022742202     453081549      
453489627       453788630       111020074028       111020249695       
111020407972        111020590908        111020775868        111020962114       
111021149594        111021306285        111021438731        111021583226       
111021728564        111021884084        111022033407        111022232464       
111022427280        111022587298        111022742268     453082109      
453489916       453789042       111020074141       111020249730       
111020407994        111020590964        111020776522        111020962596       
111021149606        111021306409        111021439170        111021583260       
111021728586        111021884264        111022033643        111022232475       
111022427314        111022587311        111022742381     453082117      
453489999       453789406       111020074242       111020249796       
111020408007        111020590986        111020776555        111020962743       
111021149639        111021306443        111021439181        111021583406       
111021728700        111021884354        111022033744        111022232532       
111022427370        111022587366        111022742404     453082455      
453490690       453789414       111020074309       111020249819       
111020408030        111020591000        111020776689        111020962798       
111021149695        111021306487        111021439192        111021583417       
111021728744        111021884411        111022033766        111022232554       
111022427381        111022587377        111022742448     453082513      
453490708       453789471       111020074354       111020249864       
111020408085        111020591088        111020776702        111020962844       
111021149718        111021306612        111021439248        111021583451       
111021728766        111021884455        111022033845        111022232655       
111022427426        111022587434        111022742460     453082570      
453490773       453789687       111020074398       111020249897       
111020408355        111020591101        111020776971        111020962888       
111021149729        111021306634        111021439259        111021583507       
111021728845        111021884466        111022033889        111022233555       
111022427639        111022587445        111022742639     453082661      
453490989       453789729       111020074400       111020249909       
111020409468        111020591112        111020777028        111020962901       
111021149774        111021306926        111021439260        111021583530       
111021729677        111021884983        111022033890        111022233566       
111022427640        111022587489        111022742684     453082943      
453491052       453789836       111020074477       111020249943       
111020409514        111020591213        111020777051        111020963227       
111021149819        111021306971        111021439282        111021583596       
111021730017        111021885041        111022033935        111022234332       
111022427673        111022587502        111022742741     453083255      
453491136       453789968       111020074523       111020250024       
111020409536        111020591279        111020777073        111020963249       
111021149853        111021306982        111021439327        111021583686       
111021730242        111021885096        111022033980        111022234343       
111022427695        111022587524        111022742785     453083289      
453491219       453790024       111020074578       111020250035       
111020409581        111020591358        111020777152        111020963272       
111021149909        111021307040        111021439394        111021583710       
111021730253        111021885131        111022034026        111022234354       
111022427718        111022587579        111022742808     453083446      
453491276       453790099       111020074589       111020250080       
111020409592        111020591426        111020777220        111020963441       
111021149921        111021307220        111021439417        111021583787       
111021730275        111021885153        111022034048        111022234927       
111022427729        111022587603        111022742864     453083537      
453491524       453790107       111020074613       111020250147       
111020409604        111020591437        111020777264        111020963531       
111021149954        111021307332        111021439428        111021583811       
111021730286        111021885221        111022034284        111022234938       
111022427774        111022587805        111022742976     453083842      
453491573       453790206       111020074871       111020250158       
111020409659        111020591448        111020777286        111020963812       
111021149987        111021307376        111021439439        111021583888       
111021730321        111021885254        111022034329        111022234983       
111022427820        111022587872        111022742998     453083859      
453491722       453790388       111020074893       111020250169       
111020409682        111020591471        111020777444        111020963834       
111021150013        111021308018        111021439440        111021583912       
111021730387        111021885399        111022034330        111022235007       
111022427842        111022587939        111022743472     453083883      
453491821       453790487       111020075029       111020250204       
111020409693        111020591482        111020777477        111020963980       
111021150035        111021308029        111021439697        111021583967       
111021730422        111021885412        111022034341        111022235074       
111022427853        111022588615        111022744282     453084287      
453491862       453790537       111020075344       111020250226       
111020409772        111020591572        111020777488        111020964037       
111021150192        111021308030        111021439709        111021583978       
111021730433        111021885502        111022034497        111022235120       
111022427864        111022588705        111022744417     453084543      
453491896       453790560       111020075388       111020250271       
111020409794        111020591639        111020777534        111020964059       
111021151441        111021308108        111021439811        111021584069       
111021730466        111021885524        111022034565        111022235175       
111022427909        111022588750        111022744507     453084683      
453491961       453790578       111020075412       111020250327       
111020409806        111020591718        111020777589        111020964071       
111021151496        111021308221        111021439822        111021584924       
111021730488        111021885614        111022035421        111022235186       
111022427921        111022588862        111022744620     453085250      
453491995       453791055       111020075467       111020250372       
111020409840        111020591730        111020777590        111020964105       
111021151564        111021308232        111021439855        111021584979       
111021730501        111021885636        111022035432        111022235221       
111022428045        111022588873        111022744642     453085607      
453492365       453791162       111020075535       111020250406       
111020409851        111020591774        111020777613        111020964150       
111021151610        111021308658        111021439901        111021584991       
111021730545        111021885658        111022035487        111022235300       
111022428056        111022588884        111022744686     453085706      
453492381       453791196       111020075748       111020250428       
111020410099        111020591785        111020777680        111020964206       
111021151733        111021308681        111021439912        111021585015       
111021730567        111021885670        111022035555        111022235311       
111022428090        111022588895        111022744721     453086167      
453492423       453791352       111020076378       111020250462       
111020410178        111020591909        111020777691        111020964251       
111021151755        111021308793        111021439967        111021585071       
111021730646        111021885681        111022035634        111022235388       
111022428191        111022588907        111022744732     453086464      
453492597       453791378       111020076389       111020250484       
111020410213        111020591921        111020777725        111020964262       
111021151777        111021308827        111021439989        111021585127       
111021730679        111021885692        111022035667        111022235445       
111022428203        111022589166        111022744743     453086589      
453492613       453791550       111020076390       111020250585       
111020410257        111020591965        111020778243        111020964318       
111021151845        111021308951        111021440228        111021585138       
111021730747        111021885748        111022035702        111022235489       
111022428269        111022589245        111022744765     453086738      
453492670       453791964       111020076626       111020251070       
111020410303        111020591987        111020778287        111020964341       
111021151979        111021308984        111021440239        111021585183       
111021730758        111021885793        111022035724        111022235502       
111022428371        111022589278        111022744776     453087462      
453492696       453792335       111020076828       111020251216       
111020410314        111020591998        111020778322        111020964363       
111021152060        111021309008        111021440273        111021585194       
111021730770        111021885940        111022035735        111022235669       
111022428405        111022589313        111022744798     453087504      
453492779       453792418       111020076941       111020251238       
111020410336        111020592023        111020778366        111020964385       
111021152127        111021309042        111021440352        111021585262       
111021730859        111021886031        111022035768        111022235726       
111022428450        111022589335        111022744822     453087694      
453492795       453792491       111020076963       111020251407       
111020410369        111020592179        111020778377        111020964486       
111021152138        111021309198        111021440408        111021585295       
111021730860        111021886097        111022035779        111022235782       
111022428483        111022589357        111022744877     453087983      
453492803       453792558       111020077032       111020251418       
111020410426        111020592247        111020778737        111020964510       
111021152172        111021309211        111021440419        111021585307       
111021730871        111021886132        111022035814        111022235883       
111022428506        111022589391        111022744899  

 

SCH-A-34



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     453088130       453493074       453792772       111020077043    
  111020251429        111020410448        111020592292        111020778759     
  111020964521        111021152194        111021309334        111021440431     
  111021585318        111021730905        111021886165        111022035869     
  111022235928        111022428517        111022589403        111022744934    
453088163       453493272       453792798       111020077289       111020251463
       111020410459        111020592348        111020778782        111020964565
       111021152217        111021309389        111021440453        111021585374
       111021730916        111021886187        111022035960        111022235940
       111022428562        111022589469        111022744967     453088171      
453493389       453792806       111020077302       111020251485       
111020410493        111020593282        111020779402        111020970472       
111021152240        111021309424        111021440464        111021585510       
111021730949        111021886233        111022035971        111022236222       
111022429114        111022589470        111022745014     453088551      
453493694       453792814       111020077379       111020251586       
111020410527        111020593383        111020779569        111020970517       
111021152318        111021309480        111021440532        111021585521       
111021731108        111021886277        111022035982        111022236277       
111022429170        111022589548        111022745092     453088569      
453493744       453792855       111020077391       111020251609       
111020410572        111020593394        111020779682        111020970551       
111021152352        111021309626        111021440554        111021585587       
111021731221        111021886312        111022035993        111022236334       
111022429260        111022589559        111022745159     453088874      
453493819       453792897       111020077414       111020251676       
111020410640        111020593934        111020779806        111020970652       
111021152374        111021309637        111021440565        111021585655       
111021731265        111021886323        111022036051        111022236839       
111022429372        111022589627        111022745160     453089062      
453493843       453792939       111020077447       111020251698       
111020410763        111020593945        111020779851        111020970720       
111021152385        111021309648        111021440655        111021585666       
111021731344        111021886424        111022036185        111022236884       
111022429473        111022589683        111022745193     453089435      
453493892       453792947       111020077469       111020251744       
111020410831        111020594070        111020779873        111020970753       
111021152486        111021309682        111021440677        111021585688       
111021731366        111021886468        111022036231        111022237043       
111022429507        111022589706        111022745249     453089666      
453493934       453793317       111020077526       111020251755       
111020410864        111020594159        111020779907        111020970764       
111021152510        111021309693        111021440789        111021585701       
111021731377        111021887245        111022036253        111022237122       
111022429530        111022589728        111022745306     453089765      
453494080       453793382       111020077537       111020251766       
111020410875        111020594238        111020779941        111020970887       
111021152521        111021309705        111021440813        111021585745       
111021731399        111021887278        111022036297        111022237133       
111022429552        111022589784        111022745328     453090391      
453494148       453793614       111020077616       111020251801       
111020410943        111020594272        111020779963        111020970898       
111021152565        111021309750        111021440824        111021585767       
111021731456        111021887313        111022036321        111022237177       
111022429608        111022589795        111022745339     453091621      
453494155       453794042       111020077650       111020251823       
111020410965        111020594384        111020780044        111020970911       
111021152587        111021309761        111021440835        111021585790       
111021731490        111021887368        111022036455        111022237245       
111022429675        111022589807        111022745340     453091696      
453494262       453794075       111020078156       111020251834       
111020410987        111020594407        111020780066        111020971057       
111021152655        111021309772        111021440846        111021585835       
111021731849        111021887414        111022036466        111022237346       
111022429710        111022589818        111022745362     453091787      
453494411       453794265       111020078459       111020251878       
111020411146        111020594575        111020780202        111020971158       
111021152677        111021309840        111021441038        111021585857       
111021731917        111021887436        111022036523        111022237436       
111022429732        111022589874        111022745373     453091878      
453494445       453794299       111020078583       111020251935       
111020411168        111020594676        111020780257        111020971226       
111021152734        111021309873        111021441050        111021585925       
111021731928        111021887537        111022036534        111022237571       
111022429787        111022589920        111022745384     453092694      
453494452       453794398       111020078662       111020252048       
111020411179        111020594687        111020780347        111020971349       
111021152756        111021309884        111021441173        111021585981       
111021731951        111021887559        111022036983        111022237649       
111022429798        111022589931        111022745496     453092900      
453494502       453794794       111020079146       111020252093       
111020411214        111020594698        111020780404        111020971372       
111021152981        111021311001        111021441218        111021586016       
111021731973        111021887571        111022037074        111022237672       
111022429811        111022589942        111022745531     453093619      
453494528       453794976       111020079225       111020252105       
111020411764        111020594733        111020780516        111020971552       
111021153016        111021311012        111021441241        111021586566       
111021732053        111021887593        111022037276        111022237706       
111022429866        111022589975        111022745575     453094021      
453494627       453795080       111020079427       111020252116       
111020411900        111020594766        111020780695        111020971608       
111021153027        111021311078        111021441274        111021586577       
111021732176        111021887616        111022037300        111022237740       
111022429912        111022589986        111022745586     453094088      
453494718       453795122       111020079551       111020252138       
111020411911        111020594812        111020781157        111020971653       
111021154400        111021311180        111021441296        111021586612       
111021732187        111021887638        111022037311        111022237818       
111022429967        111022590001        111022745632     453094385      
453494809       453795163       111020079933       111020252835       
111020411922        111020594889        111020781180        111020971709       
111021154422        111021311203        111021441319        111021586746       
111021732255        111021887649        111022037704        111022237953       
111022430015        111022590012        111022745643     453094567      
453495251       453795197       111020079977       111020252857       
111020411977        111020594924        111020781236        111020971732       
111021154433        111021311360        111021441386        111021586779       
111021732299        111021887650        111022037849        111022239023       
111022430026        111022590023        111022745665     453095085      
453495384       453795205       111020079988       111020253050       
111020411999        111020594957        111020781270        111020971811       
111021154455        111021311371        111021441409        111021586791       
111021732323        111021887728        111022037894        111022239067       
111022430194        111022590056        111022745711     453095523      
453495533       453795247       111020080047       111020253083       
111020412057        111020595048        111020781292        111020971888       
111021154477        111021311382        111021441410        111021586825       
111021732367        111021887773        111022037984        111022239157       
111022430228        111022590078        111022746150     453095986      
453495566       453795395       111020080058       111020253128       
111020412293        111020595060        111020781326        111020971945       
111021154523        111021311461        111021441421        111021586836       
111021732389        111021887852        111022037995        111022239214       
111022430251        111022590089        111022746161     453097214      
453495608       453795486       111020080115       111020253162       
111020412530        111020595217        111020781348        111020972003       
111021154534        111021311551        111021441498        111021586847       
111021732435        111021887874        111022038031        111022239258       
111022430262        111022590135        111022746172     453097271      
453495624       453795577       111020080159       111020253184       
111020412596        111020595295        111020781371        111020972193       
111021154556        111021311630        111021441555        111021586869       
111021732468        111021887931        111022038064        111022239416       
111022430600        111022590269        111022746363     453097776      
453495731       453795627       111020080193       111020253218       
111020412619        111020595329        111020781988        111020972452       
111021154567        111021311641        111021441601        111021586870       
111021732491        111021888022        111022038086        111022239449       
111022430611        111022590427        111022746497     453098097      
453495814       453795908       111020080249       111020253241       
111020412709        111020595363        111020782024        111020972474       
111021154613        111021311685        111021441623        111021586892       
111021732570        111021888055        111022038097        111022239573       
111022430947        111022590450        111022746509     453098709      
453496531       453796393       111020080261       111020253296       
111020412710        111020595396        111020782057        111020972845       
111021154657        111021311696        111021441702        111021586937       
111021732828        111021888066        111022038165        111022239629       
111022430958        111022590573        111022746701     453098956      
453496788       453796534       111020080340       111020253308       
111020412743        111020595420        111020782079        111020972935       
111021154770        111021311753        111021441779        111021586948       
111021732974        111021888077        111022038187        111022239652       
111022431308        111022590607        111022746712     453098998      
453496937       453796641       111020080430       111020253320       
111020412800        111020595510        111020782147        111020972991       
111021154815        111021311810        111021441814        111021586971       
111021733009        111021888134        111022038233        111022239674       
111022431331        111022590629        111022746802     453099038      
453497166       453796690       111020080474       111020253331       
111020412811        111020595644        111020782170        111020973116       
111021154882        111021311832        111021441825        111021587310       
111021733919        111021888381        111022038255        111022239685       
111022431386        111022590696        111022746857     453099160      
453497232       453796955       111020080508       111020253364       
111020412833        111020595699        111020782293        111020973149       
111021154938        111021311843        111021441836        111021587343       
111021733931        111021888897        111022038266        111022239708       
111022431667        111022590876        111022746879     453099202      
453497356       453797029       111020080519       111020253409       
111020412866        111020595701        111020782620        111020973161       
111021154961        111021311988        111021441869        111021587567       
111021733942        111021888910        111022038288        111022239719       
111022431678        111022590898        111022747016     453099343      
453497430       453797094       111020080542       111020253421       
111020412888        111020595925        111020782631        111020973183       
111021155007        111021311999        111021441904        111021587589       
111021733953        111021888921        111022038389        111022239742       
111022431982        111022590911        111022747050     453100133      
453497448       453797219       111020080575       111020253432       
111020412967        111020595947        111020782697        111020973228       
111021155018        111021312002        111021442512        111021587590       
111021734000        111021888976        111022038468        111022239764       
111022432039        111022590933        111022747072     453100281      
453497638       453797276       111020080654       111020253454       
111020412978        111020596094        111020783205        111020973521       
111021155041        111021312710        111021442534        111021587624       
111021734011        111021888987        111022038491        111022239876       
111022432062        111022591103        111022747331     453100489      
453497877       453797623       111020080676       111020253476       
111020413621        111020596106        111020783250        111020973598       
111021155311        111021312743        111021442556        111021587826       
111021734123        111021889023        111022038536        111022239900       
111022432095        111022591563        111022747353  

 

SCH-A-35



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     453101180       453498305       453798100       111020080788    
  111020253522        111020413632        111020596162        111020783306     
  111020973688        111021155816        111021312765        111021442589     
  111021587882        111021734145        111021889113        111022038569     
  111022239955        111022432387        111022591620        111022747511    
453101438       453498461       453798209       111020080823       111020253702
       111020413698        111020596241        111020783328        111020973802
       111021155906        111021312811        111021442646        111021587893
       111021734156        111021889124        111022038648        111022240070
       111022432950        111022591631        111022747858     453101800      
453498677       453798241       111020080834       111020253735       
111020413700        111020596263        111020783384        111020973879       
111021155951        111021312888        111021442657        111021587905       
111021734167        111021889146        111022038659        111022240182       
111022433029        111022591732        111022747926     453102485      
453498917       453799181       111020080856       111020253780       
111020413744        111020596308        111020783395        111020973880       
111021156008        111021312901        111021442691        111021587949       
111021734280        111021889179        111022038839        111022240193       
111022433175        111022591743        111022747937     453102659      
453499550       453799256       111020080946       111020253993       
111020413867        111020597501        111020783463        111020973891       
111021156020        111021312923        111021442769        111021587983       
111021734325        111021889304        111022038851        111022240216       
111022433197        111022591822        111022748286     453103681      
453499808       453799314       111020080979       111020254028       
111020413878        111020597578        111020783496        111020973969       
111021156031        111021312967        111021442770        111021588108       
111021734358        111021889326        111022039436        111022240238       
111022433221        111022591989        111022748411     453103764      
453499865       453799355       111020080980       111020254039       
111020413890        111020597590        111020783564        111020973992       
111021156042        111021313137        111021442781        111021588210       
111021734370        111021889359        111022039447        111022240339       
111022433254        111022591990        111022748422     453103772      
453499980       453799470       111020081149       111020254141       
111020413902        111020597635        111020783597        111020974016       
111021156154        111021313148        111021442792        111021588232       
111021734459        111021889416        111022039605        111022240362       
111022433298        111022592003        111022748567     453103921      
453500126       453799546       111020081206       111020254152       
111020413946        111020597769        111020784060        111020974049       
111021156255        111021313171        111021442859        111021588243       
111021734493        111021889438        111022039616        111022240384       
111022433355        111022592025        111022748590     453103962      
453500167       453800021       111020081284       111020254196       
111020413957        111020597859        111020784093        111020974050       
111021156323        111021313339        111021442860        111021588333       
111021734516        111021889449        111022039717        111022240407       
111022433445        111022592058        111022748646     453104192      
453500183       453800245       111020081330       111020254208       
111020413979        111020597882        111020784138        111020974061       
111021156356        111021313384        111021442871        111021588423       
111021734606        111021889472        111022039739        111022240429       
111022433546        111022592126        111022748668     453104580      
453500225       453801110       111020082151       111020254219       
111020414127        111020597927        111020784172        111020974083       
111021156378        111021313395        111021442916        111021588467       
111021734639        111021889539        111022039762        111022240508       
111022433580        111022592137        111022748703     453104598      
453500274       453801151       111020082162       111020254242       
111020414509        111020598052        111020784206        111020974151       
111021156390        111021313407        111021442927        111021588489       
111021734684        111021889618        111022039807        111022240597       
111022433906        111022592193        111022749917     453104895      
453500324       453801490       111020082218       111020254264       
111020415027        111020598074        111020784240        111020974173       
111021157380        111021313441        111021442950        111021588535       
111021734695        111021889629        111022039829        111022240654       
111022433940        111022592306        111022750010     453105165      
453500431       453802118       111020082623       111020254387       
111020415173        111020598085        111020784262        111020974195       
111021157403        111021313519        111021443029        111021588579       
111021734763        111021889663        111022040056        111022240665       
111022433951        111022592373        111022750087     453105355      
453500472       453802142       111020082690       111020254398       
111020415229        111020598164        111020784857        111020974207       
111021157425        111021313564        111021443041        111021588726       
111021734774        111021889674        111022040102        111022240698       
111022433984        111022592384        111022750122     453105454      
453500738       453802274       111020082791       111020254422       
111020415252        111020598210        111020784879        111020974218       
111021157447        111021313610        111021443085        111021588771       
111021734785        111021890025        111022040113        111022240711       
111022434165        111022592429        111022750177     453105603      
453500753       453802324       111020082814       111020254477       
111020415465        111020598388        111020784903        111020974252       
111021157469        111021313632        111021443096        111021588782       
111021734808        111021890216        111022040135        111022240744       
111022434200        111022592485        111022750212     453105637      
453500894       453802811       111020082836       111020254499       
111020415544        111020598399        111020784914        111020974331       
111021157481        111021313687        111021443164        111021588793       
111021734820        111021890643        111022040214        111022240801       
111022434233        111022592496        111022750223     453105686      
453501025       453803140       111020082869       111020254567       
111020415555        111020598467        111020785128        111020974353       
111021157515        111021313700        111021443175        111021588805       
111021734886        111021890654        111022040427        111022240812       
111022434277        111022592542        111022750267     453105777      
453501132       453803165       111020082892       111020254589       
111020415689        111020598489        111020785140        111020974500       
111021157638        111021313766        111021443186        111021588928       
111021734910        111021890687        111022040517        111022240823       
111022434301        111022592609        111022750470     453106387      
453501140       453803355       111020082960       111020254635       
111020415735        111020598490        111020785218        111020974555       
111021157650        111021313788        111021443197        111021588951       
111021734998        111021890698        111022040629        111022240867       
111022434323        111022592698        111022750559     453106445      
453501488       453803371       111020082993       111020254983       
111020415780        111020598502        111020785319        111020974566       
111021157661        111021313856        111021443221        111021588962       
111021735045        111021890799        111022041642        111022240957       
111022434389        111022592700        111022750593     453106536      
453501496       453803504       111020083006       111020255074       
111020415825        111020598524        111020785342        111020974577       
111021157683        111021313867        111021443232        111021588973       
111021735067        111021890801        111022041765        111022241600       
111022434402        111022592733        111022750672     453107245      
453501660       453803520       111020083129       111020255759       
111020415892        111020598579        111020785487        111020974612       
111021157739        111021313913        111021443243        111021588995       
111021735078        111021890889        111022041855        111022241611       
111022434435        111022592801        111022750717     453107559      
453501751       453803702       111020083220       111020255760       
111020415937        111020598603        111020785498        111020974623       
111021157740        111021314060        111021443254        111021589008       
111021735405        111021890935        111022041934        111022241666       
111022434503        111022592812        111022751055     453108458      
453501868       453803769       111020083231       111020255827       
111020415982        111020598614        111020785577        111020974656       
111021157784        111021314172        111021443265        111021589020       
111021735472        111021890980        111022042047        111022241734       
111022434626        111022592823        111022751066     453108540      
453502106       453803793       111020083400       111020255849       
111020416174        111020598625        111020785690        111020974667       
111021157896        111021314217        111021443311        111021589053       
111021735483        111021890991        111022042104        111022241767       
111022434648        111022592845        111022751189     453108805      
453502221       453803827       111020083433       111020255894       
111020416185        111020598669        111020785724        111020974689       
111021157931        111021314318        111021443344        111021589075       
111021735506        111021891059        111022042126        111022241778       
111022434963        111022592913        111022751235     453109282      
453502353       453803918       111020083455       111020255928       
111020416208        111020598748        111020785757        111020974779       
111021158011        111021314352        111021443399        111021589110       
111021735540        111021891071        111022042283        111022243242       
111022435111        111022592991        111022751381     453109761      
453502452       453803983       111020083668       111020255951       
111020416264        111020598759        111020785768        111020974803       
111021158055        111021314374        111021443401        111021589233       
111021735618        111021891172        111022042339        111022243253       
111022435582        111022593048        111022751459     453110314      
453502486       453804411       111020083781       111020256176       
111020416275        111020598760        111020785780        111020974814       
111021158066        111021314385        111021443423        111021589244       
111021735652        111021891194        111022042351        111022243286       
111022435616        111022593194        111022751516     453110322      
453502494       453804635       111020083983       111020256244       
111020416286        111020598805        111020786040        111020974836       
111021158987        111021314408        111021443456        111021589255       
111021736181        111021891318        111022042395        111022243310       
111022435683        111022593677        111022751639     453110330      
453502825       453804650       111020084096       111020256266       
111020416534        111020598827        111020786332        111020974937       
111021159056        111021314419        111021443467        111021589277       
111021736204        111021891341        111022042407        111022243321       
111022435694        111022593778        111022751684     453110637      
453503088       453804957       111020084232       111020256356       
111020416545        111020598940        111020786444        111020974971       
111021159078        111021314497        111021443489        111021589323       
111021736259        111021891352        111022042520        111022243354       
111022435706        111022593789        111022751707     453110967      
453503153       453805418       111020084311       111020256480       
111020416578        111020598995        111020786455        111020974982       
111021159124        111021314521        111021443490        111021590426       
111021736271        111021891374        111022042609        111022243376       
111022435728        111022593846        111022751718     453111320      
453503237       453805442       111020084366       111020256604       
111020416613        111020599008        111020786466        111020974993       
111021159203        111021314532        111021443502        111021590471       
111021736327        111021891396        111022042700        111022243422       
111022435739        111022594139        111022751729     453111650      
453503351       453805574       111020084467       111020256682       
111020416657        111020599020        111020786523        111020975107       
111021159348        111021314576        111021443579        111021590482       
111021736361        111021891475        111022042722        111022243477       
111022435751        111022594184        111022751741     453112112      
453503625       453805640       111020084557       111020256738       
111020416668        111020599110        111020786602        111020975174       
111021159382        111021314587        111021443580        111021590505       
111021736394        111021891497        111022042766        111022244243       
111022435762        111022594342        111022751785  

 

SCH-A-36



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     453112211       453503781       453805681       111020084636    
  111020256749        111020417029        111020599143        111020786624     
  111020975286        111021159438        111021314600        111021443636     
  111021590516        111021736406        111021891598        111022042799     
  111022244254        111022435841        111022594409        111022751831    
453112310       453503831       453805764       111020084647       111020256806
       111020417052        111020599503        111020786714        111020975343
       111021159573        111021314699        111021443669        111021590561
       111021736439        111021891600        111022042812        111022244265
       111022435986        111022594410        111022751864     453112765      
453504177       453806093       111020084681       111020257504       
111020417063        111020599727        111020786725        111020975354       
111021159641        111021314723        111021443827        111021590572       
111021736440        111021891644        111022042878        111022244355       
111022435997        111022594432        111022752269     453112823      
453504383       453806234       111020084861       111020257638       
111020417445        111020599930        111020786736        111020975365       
111021159719        111021314734        111021443850        111021590606       
111021736451        111021891699        111022042946        111022244412       
111022436022        111022594443        111022752304     453112831      
453504409       453806317       111020084940       111020257650       
111020417704        111020600089        111020786815        111020975411       
111021159720        111021314745        111021443872        111021591023       
111021736495        111021891712        111022042957        111022244423       
111022436066        111022594476        111022752393     453113003      
453504417       453806416       111020085008       111020257717       
111020417715        111020601293        111020786826        111020975545       
111021159731        111021315599        111021443883        111021591089       
111021736529        111021891734        111022042979        111022244568       
111022436112        111022594498        111022752427     453113268      
453504698       453806754       111020085020       111020257773       
111020417827        111020601305        111020786859        111020975556       
111021159797        111021315689        111021443917        111021591090       
111021736530        111021891767        111022043093        111022244580       
111022436134        111022594500        111022752641     453113557      
453504995       453806804       111020085121       111020257784       
111020417849        111020601406        111020786893        111020975758       
111021159810        111021315690        111021443928        111021591135       
111021736596        111021891790        111022043644        111022244625       
111022436202        111022595174        111022752731     453113797      
453505059       453806820       111020085165       111020257829       
111020417861        111020601608        111020786905        111020975972       
111021159843        111021315713        111021443939        111021591225       
111021736642        111021891802        111022043666        111022244681       
111022436213        111022595321        111022752753     453113870      
453505158       453807034       111020085200       111020257841       
111020417906        111020601697        111020786916        111020976298       
111021159854        111021315746        111021443940        111021591270       
111021736653        111021891824        111022043677        111022244692       
111022436224        111022595343        111022752764     453113920      
453505224       453807059       111020085211       111020257863       
111020417917        111020601709        111020786949        111020976322       
111021159865        111021315768        111021443973        111021591359       
111021736675        111021891857        111022043712        111022244715       
111022436235        111022595411        111022752786     453113938      
453505299       453807174       111020085323       111020257874       
111020417940        111020601798        111020786994        111020976377       
111021159911        111021315779        111021443984        111021591551       
111021736686        111021891903        111022043723        111022244737       
111022436516        111022595488        111022752797     453114167      
453505638       453807265       111020085525       111020257908       
111020418031        111020601811        111020787018        111020976412       
111021159944        111021315869        111021444019        111021591573       
111021736697        111021891936        111022043745        111022244838       
111022436538        111022595523        111022752809     453114498      
453505760       453807463       111020085547       111020257953       
111020418187        111020601990        111020787041        111020976434       
111021160003        111021315881        111021444064        111021591595       
111021736765        111021891970        111022043790        111022244872       
111022436628        111022595556        111022752854     453114506      
453505786       453807570       111020085592       111020258000       
111020418198        111020602429        111020787085        111020976692       
111021160014        111021315971        111021444075        111021591607       
111021736776        111021892016        111022043857        111022244917       
111022436640        111022595624        111022752933     453114696      
453505893       453807646       111020085615       111020258011       
111020418200        111020602441        111020787142        111020976850       
111021160126        111021315993        111021444086        111021591652       
111021736800        111021892027        111022043879        111022244940       
111022436662        111022595635        111022752999     453115032      
453505919       453807679       111020085671       111020258112       
111020418299        111020602452        111020787175        111020976861       
111021160160        111021316028        111021444097        111021591797       
111021736866        111021892083        111022043925        111022244973       
111022436796        111022595657        111022753035     453115339      
453505935       453808008       111020085772       111020258134       
111020418312        111020602463        111020787221        111020976906       
111021160171        111021316039        111021444109        111021591810       
111021736956        111021892140        111022043981        111022245020       
111022436831        111022595736        111022753046     453115347      
453505968       453808123       111020085873       111020258189       
111020418468        111020602542        111020787232        111020977020       
111021160272        111021316062        111021444266        111021592080       
111021736978        111021892252        111022044005        111022245031       
111022436864        111022595747        111022753079     453115420      
453505992       453808180       111020086403       111020258235       
111020418693        111020602632        111020787265        111020977075       
111021160351        111021316118        111021444424        111021592091       
111021736989        111021892285        111022044959        111022245042       
111022436909        111022595905        111022753080     453115461      
453506008       453808461       111020086571       111020258268       
111020418761        111020602643        111020787568        111020977301       
111021161431        111021316152        111021444570        111021592147       
111021737014        111021892364        111022045118        111022245075       
111022436943        111022595949        111022753125     453115545      
453506099       453808529       111020086683       111020258291       
111020418772        111020603048        111020787579        111020977446       
111021161475        111021316242        111021444727        111021592170       
111021737058        111021892375        111022045129        111022245570       
111022437506        111022595983        111022754069     453115677      
453506230       453808552       111020086706       111020258303       
111020418783        111020603060        111020787748        111020977648       
111021161497        111021316286        111021444750        111021592181       
111021737070        111021892386        111022045185        111022245592       
111022437539        111022596164        111022754104     453115925      
453506321       453808669       111020086784       111020258325       
111020418851        111020603194        111020787793        111020977693       
111021161857        111021316309        111021445155        111021593250       
111021737104        111021892397        111022045231        111022245626       
111022437584        111022596210        111022754148     453116014      
453506495       453808875       111020086807       111020259078       
111020419379        111020603307        111020787805        111020977727       
111021161879        111021316310        111021445234        111021593328       
111021737182        111021892443        111022045253        111022245659       
111022437607        111022596232        111022754238     453116469      
453506578       453809097       111020086863       111020259124       
111020419548        111020603318        111020787917        111020977738       
111021161903        111021316332        111021445267        111021593407       
111021737193        111021892465        111022045321        111022245716       
111022437629        111022596243        111022754306     453116477      
453506602       453809170       111020086874       111020259146       
111020419627        111020603329        111020787928        111020977750       
111021161914        111021316387        111021445289        111021593700       
111021737205        111021892476        111022045444        111022245749       
111022437652        111022596276        111022754351     453117046      
453506685       453809196       111020086885       111020259551       
111020419739        111020603598        111020788110        111020977840       
111021161958        111021316398        111021445582        111021593711       
111021737216        111021892487        111022045624        111022245772       
111022437720        111022596287        111022754384     453117103      
453506834       453809253       111020086908       111020259573       
111020420618        111020603936        111020788176        111020977862       
111021161969        111021316411        111021445728        111021593733       
111021737340        111021892500        111022045646        111022245839       
111022437742        111022596322        111022754395     453117244      
453507428       453809576       111020086920       111020259584       
111020420720        111020604049        111020788198        111020977873       
111021162027        111021316512        111021445751        111021593777       
111021737407        111021892544        111022045714        111022245985       
111022437764        111022596377        111022754418     453117285      
453508319       453809790       111020086964       111020259607       
111020420843        111020604061        111020788222        111020978627       
111021162050        111021316556        111021446099        111021593799       
111021737452        111021892645        111022045860        111022246346       
111022438237        111022596388        111022754429     453117426      
453508384       453809857       111020086986       111020259629       
111020420865        111020604083        111020788244        111020978650       
111021162061        111021316578        111021446112        111021593801       
111021737711        111021892656        111022046074        111022246649       
111022438259        111022596434        111022754508     453117681      
453508905       453809964       111020086997       111020259674       
111020420922        111020604106        111020788299        111020978672       
111021162117        111021316602        111021446246        111021593823       
111021737744        111021892757        111022046186        111022246672       
111022438260        111022597042        111022754553     453117962      
453509051       453810004       111020087819       111020259719       
111020420955        111020604117        111020788312        111020978683       
111021162128        111021316635        111021446257        111021593845       
111021737788        111021892768        111022046197        111022246728       
111022438462        111022597086        111022754586     453118143      
453509093       453810178       111020087831       111020259753       
111020420988        111020604230        111020788323        111020978863       
111021162140        111021316646        111021446268        111021593856       
111021737799        111021893220        111022046210        111022246740       
111022438596        111022597097        111022754632     453118242      
453509119       453810244       111020087853       111020259809       
111020420999        111020604285        111020788390        111020978874       
111021162151        111021316703        111021446358        111021594712       
111021737845        111021893512        111022046221        111022246784       
111022438619        111022597121        111022754788     453118358      
453509135       453810335       111020087886       111020260115       
111020421035        111020604511        111020788446        111020978931       
111021162173        111021316714        111021446482        111021594723       
111021738150        111021893556        111022046254        111022246818       
111022438664        111022597143        111022754935     453118556      
453509325       453810889       111020087921       111020260317       
111020421057        111020604522        111020788491        111020979482       
111021162207        111021316758        111021446493        111021594734       
111021738172        111021893590        111022046265        111022246863       
111022438732        111022597198        111022754968     453118887      
453509515       453810913       111020087943       111020260351       
111020421080        111020604566        111020788514        111020979538       
111021162229        111021316769        111021446550        111021594903       
111021738228        111021894018        111022046344        111022246896       
111022438743        111022597233        111022755149  

 

SCH-A-37



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     453118952       453509721       453811168       111020087954    
  111020260373        111020421125        111020605219        111020788682     
  111020979572        111021162252        111021316882        111021446875     
  111021594981        111021738240        111021894243        111022046366     
  111022248135        111022438787        111022597288        111022755363    
453119182       453509853       453811200       111020087965       111020260384
       111020421136        111020605871        111020789526        111020979628
       111021162331        111021316961        111021446910        111021595195
       111021738734        111021894254        111022046861        111022248146
       111022438800        111022597525        111022755408     453119505      
453509960       453811416       111020088023       111020260564       
111020421169        111020606029        111020789548        111020979639       
111021162342        111021317142        111021447124        111021595320       
111021738745        111021894704        111022046883        111022248179       
111022438923        111022597569        111022755600     453119687      
453510174       453811481       111020088056       111020260575       
111020421259        111020606041        111020789559        111020979707       
111021162353        111021317209        111021447135        111021596073       
111021738756        111021894748        111022046906        111022248359       
111022439014        111022598234        111022755824     453119729      
453510265       453811531       111020088067       111020260632       
111020421305        111020606096        111020789593        111020979763       
111021162386        111021317265        111021447203        111021596130       
111021738789        111021894759        111022046917        111022248663       
111022439058        111022598313        111022757534     453120206      
453510307       453811572       111020088113       111020260687       
111020421327        111020606131        111020789605        111020979954       
111021162397        111021317333        111021447225        111021596141       
111021738813        111021894861        111022047086        111022248674       
111022439070        111022598391        111022757589     453120818      
453510422       453811747       111020088203       111020260799       
111020421349        111020606153        111020789694        111020979976       
111021162443        111021317344        111021447269        111021596152       
111021738981        111021894872        111022047222        111022248843       
111022439160        111022598403        111022757635     453120826      
453510448       453811994       111020088315       111020260834       
111020421372        111020606209        111020789751        111020980305       
111021162454        111021317513        111021447270        111021596185       
111021739016        111021894939        111022047244        111022248865       
111022439182        111022598414        111022757691     453121253      
453510570       453812083       111020088337       111020260867       
111020421406        111020606287        111020790001        111020980800       
111021162623        111021317524        111021447292        111021596242       
111021739049        111021894940        111022047266        111022248887       
111022439216        111022598425        111022757736     453121329      
453510703       453812182       111020088449       111020260890       
111020421439        111020606344        111020790056        111020980844       
111021162645        111021317535        111021447326        111021596297       
111021739083        111021895042        111022047288        111022248900       
111022439227        111022598436        111022757747     453121949      
453510885       453812299       111020089125       111020260935       
111020421451        111020606399        111020790078        111020980899       
111021162678        111021317580        111021447359        111021596398       
111021739667        111021895323        111022047413        111022249080       
111022439238        111022598605        111022757758     453122012      
453510919       453812489       111020089158       111020261026       
111020421462        111020607525        111020790124        111020980956       
111021162690        111021317591        111021447832        111021596422       
111021739678        111021895345        111022047514        111022249114       
111022439362        111022598762        111022757826     453122699      
453510927       453812620       111020089226       111020261116       
111020421484        111020607569        111020790135        111020981182       
111021162702        111021317614        111021447999        111021596477       
111021739702        111021895356        111022047996        111022249147       
111022439407        111022598773        111022757871     453122749      
453511164       453813107       111020089350       111020261127       
111020421529        111020607974        111020790157        111020981294       
111021162713        111021317658        111021448002        111021596499       
111021739803        111021895378        111022048009        111022249204       
111022439429        111022598829        111022757927     453122814      
453511388       453813230       111020089361       111020261150       
111020421563        111020608065        111020790203        111020981339       
111021162746        111021317726        111021448035        111021596501       
111021739814        111021895468        111022048065        111022249248       
111022439575        111022599189        111022758007     453122905      
453511495       453813263       111020089439       111020261206       
111020421642        111020608100        111020790258        111020981340       
111021162814        111021317748        111021448046        111021596567       
111021740209        111021895693        111022048087        111022249259       
111022440184        111022599202        111022758108     453123119      
453511685       453813305       111020089451       111020261228       
111020421653        111020608212        111020790269        111020981373       
111021162825        111021317917        111021448136        111021596624       
111021740254        111021895716        111022048256        111022249293       
111022440274        111022599235        111022758153     453123234      
453511750       453813354       111020089462       111020261239       
111020421709        111020608234        111020790292        111020981429       
111021163051        111021317928        111021448170        111021596635       
111021740265        111021895749        111022048278        111022249316       
111022440331        111022599246        111022758254     453123697      
453512212       453813511       111020089507       111020261240       
111020421721        111020608267        111020790382        111020981430       
111021163095        111021317939        111021448316        111021596668       
111021740300        111021895772        111022048324        111022249383       
111022440342        111022599279        111022758265     453123739      
453512469       453813586       111020089530       111020261273       
111020421743        111020609224        111020790405        111020981452       
111021163118        111021317951        111021448620        111021596747       
111021740333        111021895783        111022048368        111022249439       
111022440397        111022599303        111022758287     453124133      
453512642       453813792       111020089563       111020261295       
111020422069        111020609303        111020790438        111020981700       
111021163219        111021318008        111021448844        111021596758       
111021740445        111021895941        111022048414        111022249473       
111022440432        111022599336        111022758298     453124315      
453513004       453813966       111020089574       111020261307       
111020422104        111020609347        111020790461        111020981733       
111021163231        111021318154        111021448866        111021596792       
111021740478        111021896177        111022048526        111022249754       
111022440454        111022599426        111022758333     453124596      
453513178       453814121       111020089619       111020261318       
111020422126        111020609358        111020790472        111020981799       
111021163253        111021318198        111021448923        111021596882       
111021740502        111021896278        111022048762        111022249765       
111022440465        111022599606        111022758355     453124604      
453513434       453814162       111020089697       111020261374       
111020422171        111020609392        111020790517        111020982071       
111021163264        111021318200        111021448956        111021596893       
111021740591        111021896728        111022049066        111022250093       
111022440702        111022599628        111022758456     453124976      
453513491       453814204       111020089710       111020261396       
111020422227        111020609415        111020790539        111020982138       
111021163275        111021318233        111021449014        111021596916       
111021740647        111021896773        111022049077        111022250509       
111022441174        111022599796        111022758951     453125262      
453513517       453814238       111020089721       111020261419       
111020422238        111020609549        111020790551        111020982217       
111021163376        111021318244        111021449036        111021596938       
111021740704        111021896830        111022049190        111022250587       
111022441208        111022599897        111022758984     453125445      
453513574       453814352       111020089743       111020261453       
111020422283        111020609572        111020790562        111020982228       
111021163387        111021318356        111021449081        111021596950       
111021740759        111021896841        111022049235        111022250598       
111022441365        111022599921        111022759097     453125486      
453513715       453814543       111020089754       111020261543       
111020422373        111020609606        111020790584        111020982262       
111021163769        111021318389        111021449384        111021596983       
111021741222        111021896885        111022049257        111022250644       
111022441455        111022599943        111022759121     453125759      
453513756       453814782       111020089787       111020261598       
111020422384        111020609639        111020790630        111020982284       
111021163770        111021318402        111021449395        111021597041       
111021741266        111021896896        111022050079        111022250701       
111022441466        111022599965        111022759165     453126195      
453513814       453814832       111020089800       111020261813       
111020422508        111020609695        111020790652        111020982307       
111021163859        111021318480        111021449430        111021597052       
111021741277        111021896919        111022050080        111022250712       
111022441488        111022600025        111022760640     453126229      
453513855       453814931       111020089822       111020261824       
111020422542        111020609718        111020790663        111020983421       
111021163905        111021318525        111021449452        111021597120       
111021741301        111021896942        111022050103        111022250846       
111022441613        111022600092        111022760763     453126443      
453514135       453815037       111020089866       111020261846       
111020422575        111020609730        111020790854        111020983454       
111021163927        111021318569        111021449553        111021597131       
111021741334        111021896953        111022050114        111022251016       
111022441714        111022600137        111022760774     453126468      
453514259       453815482       111020089923       111020261879       
111020422700        111020609820        111020790933        111020983487       
111021163961        111021318570        111021449575        111021597175       
111021741378        111021896964        111022050125        111022251027       
111022441905        111022600294        111022760842     453126690      
453514325       453815524       111020089990       111020261891       
111020422744        111020609842        111020790944        111020983599       
111021164052        111021318581        111021449665        111021597209       
111021741389        111021897011        111022050170        111022251151       
111022441949        111022600340        111022760886     453127045      
453514366       453815672       111020090688       111020261936       
111020422777        111020609909        111020791002        111020983656       
111021164085        111021318592        111021449700        111021597467       
111021741468        111021897044        111022050192        111022251184       
111022441994        111022600362        111022760921     453127094      
453514424       453816241       111020090699       111020261969       
111020422799        111020610136        111020791024        111020983702       
111021164096        111021318626        111021449722        111021598536       
111021741581        111021897123        111022050259        111022251195       
111022442052        111022600373        111022761001     453127581      
453514457       453817256       111020090701       111020262005       
111020422801        111020610192        111020791035        111020983713       
111021164108        111021318671        111021449766        111021598569       
111021741761        111021897145        111022050305        111022251218       
111022442085        111022600395        111022761023     453127599      
453514663       453818684       111020090778       111020262049       
111020422856        111020610226        111020791080        111020983779       
111021164153        111021318682        111021449834        111021598604       
111021741817        111021897156        111022050439        111022251230       
111022442096        111022600553        111022761034     453128175      
453514838       453818833       111020090789       111020262050       
111020422890        111020610248        111020791103        111020983858       
111021164175        111021318693        111021449924        111021598626       
111021741840        111021897167        111022050484        111022251364       
111022442175        111022600564        111022761102  

 

SCH-A-38



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     453128670       453514903       453819153       111020091308    
  111020262061        111020422946        111020610259        111020791147     
  111020983870        111021164243        111021318749        111021449935     
  111021598682        111021741895        111021897178        111022050507     
  111022251375        111022442311        111022600597        111022761124    
453128902       453515249       453819625       111020091342       111020262083
       111020422979        111020610282        111020791158        111020983904
       111021164300        111021318750        111021449946        111021598716
       111021741918        111021897213        111022050710        111022251498
       111022442489        111022600665        111022761203     453129132      
453515256       453820151       111020091409       111020262106       
111020423004        111020610349        111020791181        111020983959       
111021164377        111021318761        111021450410        111021598750       
111021742571        111021897268        111022051025        111022251500       
111022442513        111022600733        111022761258     453129397      
453515645       453821001       111020091410       111020262128       
111020423015        111020610383        111020791192        111020983982       
111021164388        111021318817        111021450432        111021598772       
111021742627        111021897291        111022051047        111022251566       
111022442579        111022600744        111022761281     453129413      
453515744       453822249       111020091498       111020262162       
111020423127        111020610462        111020791204        111020984040       
111021164399        111021318840        111021450926        111021598783       
111021742728        111021897303        111022051058        111022251623       
111022442625        111022600823        111022761461     453129488      
453516312       453822777       111020091522       111020262184       
111020423206        111020610473        111020791226        111020984062       
111021164412        111021318873        111021451028        111021598839       
111021742830        111021897358        111022051092        111022251825       
111022442726        111022600867        111022761551     453130072      
453516502       453822892       111020091533       111020262218       
111020423262        111020610484        111020791518        111020984129       
111021164467        111021318895        111021451062        111021598851       
111021742908        111021897370        111022051104        111022251836       
111022442793        111022600935        111022761731     453130288      
453516601       453823114       111020091599       111020262229       
111020423891        111020610495        111020791552        111020984141       
111021164502        111021318918        111021451095        111021598873       
111021742964        111021897392        111022051249        111022251960       
111022442816        111022600968        111022761797     453130445      
453516627       453824096       111020091656       111020262634       
111020423925        111020610507        111020791608        111020984174       
111021164513        111021318930        111021451118        111021598884       
111021743044        111021897459        111022051283        111022252017       
111022442849        111022600991        111022761832     453130528      
453516783       453824351       111020091678       111020262678       
111020423958        111020610518        111020791675        111020984208       
111021164603        111021318941        111021451220        111021598918       
111021743381        111021897493        111022051373        111022252196       
111022442894        111022601048        111022762158     453130692      
453516791       453826273       111020091735       111020262689       
111020423981        111020610574        111020791732        111020984219       
111021164793        111021318952        111021451398        111021598929       
111021743404        111021897505        111022051463        111022252208       
111022442951        111022601059        111022762181     453130759      
453517039       453827396       111020091768       111020262713       
111020424038        111020610855        111020792081        111020984264       
111021164805        111021318963        111021451477        111021598985       
111021743426        111021897516        111022051519        111022252253       
111022442962        111022601116        111022762259     453130965      
453517286       453827438       111020091814       111020262724       
111020424487        111020610901        111020792092        111020984376       
111021164827        111021318974        111021451499        111021599009       
111021743459        111021897549        111022051520        111022252321       
111022442995        111022601172        111022762327     453131344      
453517302       453827750       111020091825       111020262780       
111020424511        111020610923        111020792159        111020984646       
111021164849        111021319076        111021451512        111021599010       
111021743460        111021897673        111022051531        111022252365       
111022443008        111022601194        111022762350     453131666      
453517641       455234674       111020091836       111020262791       
111020424522        111020611182        111020792283        111020984736       
111021164861        111021319100        111021451545        111021599223       
111021743471        111021897695        111022051575        111022252398       
111022443031        111022601251        111022762507     453131708      
453518011       456105873       111020091881       111020262836       
111020424588        111020611272        111020792407        111020984758       
111021164872        111021319155        111021451714        111021599256       
111021743538        111021897707        111022051610        111022252411       
111022443042        111022601273        111022762620     453131740      
453518300       456307503       111020091904       111020262847       
111020424667        111020611384        111020792418        111020984792       
111021164940        111021319177        111021451769        111021599290       
111021743572        111021897718        111022051643        111022252499       
111022443086        111022601329        111022762653     453131765      
453518433       456546852       111020091959       111020262858       
111020424735        111020611496        111020792463        111020984994       
111021164995        111021319278        111021451781        111021599313       
111021743617        111021897729        111022051687        111022252556       
111022443154        111022601341        111022762710     453131807      
453518441       457209484       111020091982       111020262869       
111020424757        111020611531        111020792474        111020985029       
111021165008        111021319302        111021451826        111021599324       
111021743673        111021897741        111022051766        111022252972       
111022443187        111022601420        111022763384     453132169      
453518722       457237063       111020092040       111020262892       
111020424780        111020611542        111020792485        111020985030       
111021165020        111021319324        111021451848        111021599391       
111021743707        111021897987        111022051812        111022253074       
111022443211        111022601486        111022763452     453132987      
453519225       457447092       111020092062       111020262915       
111020424803        111020611733        111020792564        111020985085       
111021165569        111021319335        111021451871        111021599526       
111021743718        111021897998        111022051845        111022253096       
111022443323        111022601497        111022763485     453133274      
453519282       458000122       111020092073       111020263006       
111020424870        111020611801        111020792586        111020985108       
111021165615        111021319379        111021451893        111021599762       
111021743730        111021898023        111022051867        111022253209       
111022443389        111022601587        111022763519     453133464      
453519514       459256715       111020092084       111020263017       
111020425297        111020611957        111020792609        111020985120       
111021165648        111021319380        111021451916        111021599795       
111021743752        111021898102        111022051902        111022253232       
111022443479        111022602364        111022764600     453133696      
453519589       460123185       111020092129       111020263028       
111020425310        111020612004        111020792621        111020985175       
111021165660        111021319403        111021451961        111021599818       
111021743774        111021898124        111022052015        111022253388       
111022443480        111022602421        111022764611     453134074      
453519712       460141203       111020092152       111020263039       
111020425332        111020612093        111020792676        111020985186       
111021165693        111021319425        111021452018        111021599829       
111021743819        111021898157        111022052420        111022253456       
111022443840        111022602544        111022764622     453134165      
453519951       460175144       111020092433       111020263275       
111020425343        111020612105        111020792722        111020985197       
111021165839        111021319436        111021452063        111021599863       
111021743820        111021898179        111022052543        111022253513       
111022443851        111022602858        111022764644     453134652      
453520264       460177611       111020092499       111020263309       
111020425365        111020612161        111020792733        111020985265       
111021165862        111021319447        111021452119        111021599908       
111021743886        111021898180        111022052598        111022254086       
111022443884        111022602869        111022764824     453134843      
453520272       460215858       111020092512       111020263310       
111020425400        111020612228        111020792777        111020985287       
111021165952        111021319470        111021452120        111021599920       
111021743897        111021898191        111022052622        111022254154       
111022443996        111022602870        111022764879     453134991      
453520330       460236698       111020092545       111020263376       
111020425411        111020612239        111020792801        111020985333       
111021166087        111021319481        111021452164        111021599931       
111021743910        111021898225        111022053757        111022254390       
111022444818        111022603051        111022764903     453135436      
453520629       460323900       111020092589       111020263433       
111020425422        111020612374        111020792890        111020985344       
111021166111        111021319504        111021452197        111021599942       
111021743943        111021898236        111022053881        111022254671       
111022444863        111022603141        111022764914     453135816      
453520736       460684582       111020092646       111020263534       
111020425433        111020612408        111020792902        111020985490       
111021166144        111021319560        111021452209        111021600451       
111021743976        111021898337        111022054017        111022254693       
111022444908        111022603185        111022764970     453135956      
453520744       460752306       111020092657       111020263556       
111020425466        111020612903        111020792946        111020985568       
111021166166        111021319582        111021452322        111021600495       
111021743998        111021898360        111022054062        111022254750       
111022444942        111022603219        111022765106     453136079      
453520843       460964240       111020092668       111020263590       
111020425523        111020612981        111020792979        111020985580       
111021166177        111021319605        111021452355        111021600529       
111021744001        111021898517        111022054073        111022254783       
111022444964        111022603264        111022765140     453136293      
453520934       461074361       111020092781       111020263613       
111020425567        111020612992        111020793060        111020985636       
111021166199        111021319627        111021453143        111021600530       
111021744078        111021898539        111022054084        111022254794       
111022445583        111022603332        111022765252     453137044      
453521403       461170870       111020093535       111020263714       
111020425635        111020613106        111020793194        111020985658       
111021166223        111021319638        111021453187        111021600541       
111021744168        111021898551        111022054129        111022254839       
111022445606        111022603523        111022765263     453137200      
453521585       461182545       111020093546       111020263747       
111020425679        111020614242        111020793206        111020985669       
111021166469        111021319649        111021453200        111021600552       
111021744179        111021898618        111022054141        111022254873       
111022445640        111022603534        111022765386     453137291      
453521858       461212748       111020093636       111020263769       
111020425983        111020614264        111020793217        111020985715       
111021166548        111021319661        111021453222        111021600710       
111021744191        111021898719        111022054208        111022254918       
111022445707        111022603590        111022765476     453137309      
453522047       461435869       111020093692       111020263792       
111020426030        111020614332        111020793228        111020985737       
111021167145        111021319706        111021453323        111021600798       
111021744584        111021899349        111022054264        111022254963       
111022445954        111022603679        111022765487     453137390      
453522385       462027442       111020093704       111020263804       
111020426108        111020614433        111020793925        111020985771       
111021167178        111021319739        111021453356        111021600899       
111021744629        111021899394        111022054286        111022255054       
111022446034        111022603714        111022765511  

 

SCH-A-39



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     453137416       453522484       462172552       111020093760    
  111020263815        111020426153        111020614488        111020793958     
  111020985782        111021167279        111021319751        111021453378     
  111021601384        111021744652        111021899798        111022054297     
  111022255098        111022446056        111022603769        111022765544    
453137432       453522500       462207564       111020093782       111020263837
       111020426175        111020614657        111020794038        111020985838
       111021167325        111021319762        111021453389        111021601407
       111021744685        111021899800        111022054332        111022255133
       111022446067        111022603815        111022765566     453137457      
453522732       462231010       111020094008       111020263859       
111020426737        111020614668        111020794139        111020985850       
111021167493        111021320179        111021453402        111021601429       
111021744696        111021899899        111022054512        111022255177       
111022446089        111022603859        111022765612     453137903      
453522856       462285776       111020094110       111020263882       
111020426760        111020614736        111020794421        111020985872       
111021167538        111021320225        111021453435        111021601452       
111021744731        111021900038        111022054523        111022255188       
111022446124        111022603905        111022765960     453138174      
453522948       462362823       111020094165       111020263905       
111020427031        111020614747        111020794443        111020985928       
111021167583        111021320258        111021453862        111021601463       
111021744764        111021900049        111022054646        111022255199       
111022446179        111022603927        111022765971     453138349      
453522971       462386566       111020094794       111020263927       
111020427154        111020614792        111020794454        111020986064       
111021167639        111021320269        111021453873        111021601564       
111021744809        111021900061        111022054657        111022255201       
111022446191        111022603983        111022765982     453138844      
453523011       462489238       111020094817       111020263950       
111020427255        111020614938        111020794476        111020986121       
111021167875        111021320270        111021453929        111021601575       
111021744898        111021900151        111022054668        111022255234       
111022446236        111022604052        111022765993     453138893      
453523060       462596321       111020094828       111020263961       
111020427323        111020615108        111020794533        111020986132       
111021167910        111021320348        111021453963        111021601711       
111021744955        111021900218        111022054691        111022255324       
111022446315        111022604063        111022766006     453139818      
453523458       462774290       111020094840       111020264074       
111020427378        111020615579        111020794555        111020986154       
111021167943        111021320382        111021453996        111021601755       
111021744977        111021900274        111022054804        111022255368       
111022446483        111022604164        111022766040     453140410      
453523508       462997503       111020094918       111020264131       
111020427402        111020615614        111020794566        111020986198       
111021167965        111021320393        111021454021        111021601812       
111021745192        111021900296        111022054882        111022255379       
111022446528        111022604221        111022766051     453140758      
453523532       462997867       111020094930       111020264153       
111020427626        111020615793        111020794601        111020986200       
111021168067        111021320405        111021454199        111021601823       
111021745226        111021900498        111022055063        111022255447       
111022446551        111022604300        111022766073     453140915      
453523581       463007054       111020095032       111020264366       
111020427671        111020615850        111020794667        111020986222       
111021168089        111021320427        111021454201        111021602701       
111021745259        111021900577        111022055119        111022255481       
111022446595        111022604311        111022766084     453140998      
453523730       463027276       111020095065       111020264399       
111020427693        111020615995        111020795916        111020986233       
111021168124        111021320438        111021454212        111021602712       
111021745686        111021900667        111022055164        111022255492       
111022446685        111022604322        111022766174     453141186      
453523755       463029348       111020095076       111020264401       
111020427806        111020616053        111020795961        111020986277       
111021168168        111021320449        111021454234        111021602723       
111021745754        111021900724        111022055197        111022255515       
111022446720        111022604333        111022766185     453141244      
453523763       463093385       111020095100       111020264412       
111020427828        111020616064        111020796007        111020986288       
111021168179        111021320494        111021454290        111021602734       
111021745800        111021900814        111022055232        111022255526       
111022446786        111022604366        111022766321     453141566      
453523904       463173435       111020095111       111020264423       
111020427941        111020616154        111020796018        111020986323       
111021168180        111021320517        111021454324        111021602767       
111021745912        111021900825        111022055298        111022255560       
111022446809        111022604412        111022766343     453141921      
453523912       463322669       111020095166       111020264445       
111020427963        111020616165        111020796063        111020986402       
111021168214        111021320539        111021455066        111021602778       
111021745978        111021901040        111022055300        111022255672       
111022446854        111022604445        111022766376     453142325      
453524092       463615195       111020096145       111020264456       
111020427974        111020616187        111020796096        111020986413       
111021168269        111021320540        111021455145        111021602789       
111021745989        111021901084        111022055355        111022255706       
111022446900        111022604726        111022766387     453142515      
453524225       464482207       111020096189       111020264467       
111020427996        111020616233        111020796120        111020986479       
111021168304        111021320551        111021455167        111021602835       
111021746036        111021901107        111022055568        111022255717       
111022446988        111022604748        111022766400     453142622      
453524266       464490911       111020096190       111020264490       
111020428009        111020616255        111020796131        111020986536       
111021168663        111021320573        111021455202        111021602868       
111021746137        111021901129        111022055748        111022255739       
111022447057        111022604849        111022766488     453142804      
453524357       464527977       111020096224       111020264502       
111020428021        111020616749        111020796175        111020986840       
111021168742        111021320584        111021455268        111021602891       
111021746159        111021901185        111022055793        111022256415       
111022447068        111022604906        111022766499     453142861      
453524548       464552173       111020096246       111020264535       
111020428065        111020616884        111020796276        111020986851       
111021168775        111021320607        111021455369        111021602914       
111021746182        111021901253        111022056053        111022256437       
111022447079        111022604962        111022766556     453143067      
453524571       464557834       111020096291       111020264546       
111020428076        111020616895        111020796333        111020988392       
111021168809        111021320618        111021455415        111021603061       
111021746216        111021901286        111022056110        111022256471       
111022447169        111022604995        111022766567     453143075      
453524928       464606144       111020096336       111020264580       
111020428133        111020616918        111020796401        111020989157       
111021168821        111021320652        111021455460        111021603128       
111021746362        111021901398        111022056187        111022256493       
111022447181        111022605064        111022766578     453143141      
453525495       464642503       111020096684       111020264614       
111020428166        111020616985        111020796412        111020989225       
111021168854        111021320663        111021455471        111021603162       
111021746441        111021901523        111022056211        111022256549       
111022447215        111022605086        111022766590     453143588      
453525586       464664085       111020096909       111020264647       
111020428177        111020617009        111020796456        111020989247       
111021168900        111021320674        111021455482        111021603230       
111021746519        111021901590        111022056266        111022256594       
111022447248        111022605097        111022766646     453143786      
453525750       464689199       111020096987       111020264658       
111020428199        111020617043        111020796502        111020989281       
111021168966        111021320764        111021455662        111021603364       
111021746564        111021901624        111022056301        111022256639       
111022447260        111022605198        111022766657     453143794      
453525768       464737550       111020097078       111020264692       
111020428379        111020617054        111020796546        111020989359       
111021169024        111021320775        111021455752        111021603577       
111021746654        111021901657        111022056323        111022256718       
111022447338        111022605222        111022766725     453143810      
453526139       464753359       111020097157       111020264726       
111020428425        111020617144        111020796579        111020989382       
111021169046        111021320797        111021455785        111021603599       
111021746698        111021901668        111022056334        111022257001       
111022447361        111022605266        111022766736     453143943      
453526238       464771682       111020097179       111020264737       
111020428481        111020617661        111020796669        111020989393       
111021169068        111021320832        111021455808        111021603612       
111021747048        111021901950        111022056378        111022257012       
111022447473        111022605288        111022766770     453143984      
453526345       464860154       111020097191       111020264759       
111020428492        111020617672        111020796670        111020989405       
111021169080        111021320843        111021455853        111021603656       
111021747093        111021901961        111022056402        111022257034       
111022447495        111022605323        111022766882     453145104      
453526394       465036754       111020097203       111020264760       
111020428560        111020617706        111020796827        111020989438       
111021169103        111021320854        111021455864        111021603678       
111021747262        111021902007        111022056479        111022257067       
111022447518        111022605334        111022766972     453145351      
453526402       465048080       111020097269       111020264906       
111020428661        111020617773        111020796928        111020989528       
111021169147        111021320865        111021455875        111021603724       
111021747273        111021902018        111022056660        111022257089       
111022447620        111022605907        111022766994     453145997      
453526444       465067494       111020097304       111020265198       
111020428784        111020617795        111020796962        111020989539       
111021169192        111021320876        111021455886        111021603814       
111021747295        111021902906        111022056671        111022257090       
111022447653        111022605929        111022767041     453146185      
453526659       465156552       111020097359       111020265200       
111020428807        111020617807        111020796995        111020989540       
111021169215        111021320911        111021455932        111021603881       
111021747307        111021903288        111022057289        111022257203       
111022447675        111022605985        111022767074     453146243      
453526766       465190627       111020097371       111020265233       
111020428841        111020617830        111020797097        111020989607       
111021169260        111021320933        111021456461        111021604006       
111021747341        111021903974        111022057368        111022257225       
111022447686        111022606009        111022767085     453146490      
453526774       465204956       111020097416       111020265604       
111020428874        111020617964        111020797154        111020989630       
111021169754        111021320944        111021456573        111021604017       
111021747419        111021903996        111022057425        111022257450       
111022447710        111022606054        111022767108     453146516      
453526808       465214187       111020097427       111020265626       
111020429549        111020617975        111020797244        111020989720       
111021169800        111021320966        111021456607        111021604028       
111021747464        111021904032        111022057469        111022257551       
111022448047        111022606111        111022767131     453146706      
453526881       465244341       111020097472       111020265828       
111020429572        111020618055        111020797255        111020989797       
111021169844        111021320977        111021456629        111021604039       
111021747486        111021904043        111022057605        111022257595       
111022448058        111022606133        111022767175  

 

SCH-A-40



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     453146938       453527244       465244903       111020098158    
  111020265862        111020429617        111020618101        111020797288     
  111020989809        111021169877        111021320999        111021456652     
  111021604095        111021747598        111021904065        111022057616     
  111022257618        111022448069        111022606201        111022767186    
453147266       453527251       465245942       111020098170       111020266100
       111020429662        111020618325        111020797626        111020989810
       111021169945        111021321002        111021456674        111021604118
       111021747622        111021904076        111022058246        111022257753
       111022448193        111022606256        111022767209     453147886      
453527277       465248987       111020098259       111020266111       
111020429695        111020618482        111020798379        111020989843       
111021169956        111021321013        111021456720        111021604129       
111021747633        111021904087        111022058279        111022257843       
111022448261        111022606335        111022767221     453147902      
453527392       465281509       111020098338       111020266144       
111020429976        111020618549        111020798403        111020989900       
111021170082        111021321024        111021456786        111021604163       
111021747666        111021904414        111022058291        111022257865       
111022448317        111022606425        111022767265     453147944      
453527558       465288249       111020098361       111020266155       
111020430079        111020619067        111020798447        111020989933       
111021170194        111021321035        111021456810        111021604354       
111021747699        111021904425        111022058471        111022257876       
111022448351        111022606526        111022767300     453148181      
453527673       465293082       111020098440       111020266212       
111020430091        111020619113        111020798537        111020989944       
111021170251        111021321046        111021456821        111021604376       
111021747778        111021904436        111022058684        111022257933       
111022448384        111022606560        111022767333     453148710      
453527871       465310969       111020098507       111020266526       
111020430103        111020619157        111020799000        111020990014       
111021170262        111021321057        111021456898        111021604422       
111021747789        111021904560        111022058718        111022257944       
111022448395        111022606593        111022767344     453149601      
453527954       465370856       111020098552       111020266571       
111020430877        111020619180        111020799178        111020990036       
111021170284        111021321068        111021456922        111021604433       
111021747835        111021904605        111022058831        111022257966       
111022449239        111022606616        111022767366     453149676      
453527996       465440105       111020099261       111020266605       
111020430899        111020619203        111020799257        111020990115       
111021170374        111021321091        111021456933        111021604501       
111021747857        111021904706        111022058842        111022257999       
111022449273        111022606683        111022767401     453149783      
453528069       465460335       111020099351       111020266616       
111020430956        111020619225        111020799347        111020990250       
111021170396        111021321103        111021456944        111021604545       
111021747903        111021904739        111022058921        111022258057       
111022449284        111022606739        111022767412     453149957      
453528127       465472397       111020099362       111020266627       
111020430967        111020619292        111020799358        111020990272       
111021170677        111021321114        111021457024        111021604679       
111021747925        111021904762        111022058954        111022258530       
111022449295        111022606740        111022767423     453150211      
453528226       111001043304       111020099474       111020266638       
111020431036        111020619326        111020799381        111020990294       
111021170699        111021321125        111021457068        111021604703       
111021747958        111021904818        111022058965        111022258541       
111022449329        111022607134        111022767434     453150278      
453528358       111001061674       111020099597       111020266683       
111020431047        111020619360        111020799392        111020990306       
111021170723        111021321136        111021457169        111021604736       
111021747981        111021904829        111022059034        111022258596       
111022449341        111022607145        111022767445     453150377      
453528408       111001075488       111020099799       111020266740       
111020431058        111020619450        111020799460        111020990328       
111021170802        111021321169        111021457170        111021605052       
111021748016        111021904863        111022059090        111022258642       
111022449385        111022607178        111022767456     453150484      
453528598       111001111995       111020099801       111020266773       
111020431070        111020619461        111020799617        111020990340       
111021171027        111021321181        111021457181        111021605164       
111021748049        111021904874        111022059281        111022258653       
111022449442        111022607189        111022767467     453150542      
453528606       111001122290       111020099845       111020266830       
111020431104        111020619472        111020799718        111020990351       
111021171263        111021321192        111021457192        111021605232       
111021748139        111021905011        111022059292        111022258675       
111022449464        111022607202        111022767502     453150955      
453528747       111001123392       111020099856       111020267257       
111020431115        111020619494        111020799729        111020990373       
111021171274        111021321215        111021457215        111021605254       
111021748140        111021905066        111022059315        111022258754       
111022449565        111022607246        111022767513     453151227      
453528846       111001155577       111020099935       111020267268       
111020431137        111020619506        111020799730        111020990395       
111021171342        111021321226        111021457989        111021605298       
111021748173        111021905077        111022059360        111022259227       
111022449576        111022607280        111022767591     453151268      
453529232       111001156466       111020099968       111020267325       
111020431148        111020619562        111020799741        111020990812       
111021171656        111021321237        111021458003        111021605412       
111021748522        111021905314        111022059405        111022259340       
111022449655        111022607303        111022767603     453151433      
453529299       111001222347       111020099980       111020267336       
111020431159        111020619708        111020799819        111020990890       
111021171724        111021321259        111021458070        111021605445       
111021748555        111021905358        111022059685        111022259351       
111022449699        111022607325        111022767614     453151532      
453529307       111001243171       111020099991       111020267404       
111020431294        111020619775        111020799853        111020990980       
111021171791        111021321271        111021458104        111021605467       
111021748599        111021905370        111022059708        111022259362       
111022449723        111022607381        111022767625     453151821      
453529349       111001263634       111020100040       111020267516       
111020431328        111020619797        111020799886        111020991004       
111021171814        111021321327        111021458126        111021605489       
111021748656        111021905426        111022059854        111022259418       
111022449745        111022607392        111022767636     453152159      
453529398       111001331236       111020100501       111020267729       
111020431913        111020619810        111020800003        111020991026       
111021171836        111021321349        111021458250        111021605546       
111021748667        111021905437        111022059865        111022259531       
111022449790        111022607404        111022767670     453152761      
453529703       111001346670       111020100523       111020267998       
111020431979        111020619843        111020800092        111020991059       
111021172174        111021321350        111021458261        111021605579       
111021748768        111021905448        111022059887        111022259553       
111022449802        111022607415        111022767681     453152795      
453530115       111001399599       111020100545       111020268034       
111020432004        111020619898        111020800104        111020991105       
111021172231        111021321383        111021458272        111021605614       
111021748779        111021905471        111022060126        111022259610       
111022449846        111022607448        111022767692     453152951      
453530164       111001762605       111020100578       111020268067       
111020432015        111020619999        111020800520        111020991116       
111021172466        111021321417        111021458418        111021605625       
111021748780        111021905550        111022060531        111022259856       
111022449879        111022607460        111022767715     453152969      
453530255       111001770862       111020100602       111020268180       
111020432037        111020620160        111020800531        111020992094       
111021172680        111021321440        111021459352        111021605704       
111021748803        111021905594        111022060564        111022259946       
111022449880        111022607493        111022767726     453153058      
453530313       111001800619       111020100624       111020268269       
111020432059        111020620171        111020800597        111020992128       
111021172691        111021321451        111021459396        111021605760       
111021748836        111021905684        111022060621        111022260005       
111022449891        111022607505        111022767759     453153207      
453530370       111001813691       111020100668       111020268270       
111020432206        111020620216        111020800610        111020992151       
111021172747        111021321462        111021459576        111021605793       
111021748904        111021905741        111022060632        111022260038       
111022449903        111022607527        111022767760     453153280      
453530412       111001830454       111020100679       111020268326       
111020432217        111020620250        111020800744        111020992218       
111021172938        111021321495        111021459600        111021605827       
111021748926        111021905820        111022060711        111022260072       
111022449925        111022607538        111022767771     453153678      
453530446       111001876397       111020100680       111020268449       
111020432363        111020620283        111020800755        111020992263       
111021172950        111021321529        111021459655        111021605850       
111021748971        111021905842        111022060733        111022260128       
111022449970        111022607549        111022767793     453153702      
453530487       111001886275       111020100714       111020268461       
111020432385        111020620799        111020800766        111020992296       
111021172961        111021321530        111021459666        111021605861       
111021748993        111021906001        111022060856        111022260151       
111022449981        111022607606        111022767805     453153959      
453530503       111001940209       111020100826       111020268506       
111020432396        111020620935        111020800799        111020992320       
111021173018        111021321563        111021459699        111021606019       
111021749028        111021906067        111022060878        111022260511       
111022450039        111022607639        111022767816     453154148      
453530610       111003092074       111020100848       111020268584       
111020432420        111020621060        111020800801        111020992443       
111021173096        111021321574        111021459745        111021606020       
111021749039        111021906078        111022060924        111022260544       
111022450231        111022607741        111022767827     453154163      
453530727       111003096450       111020100859       111020268595       
111020432431        111020621105        111020800823        111020992454       
111021173108        111021321619        111021459756        111021606075       
111021749051        111021906089        111022060946        111022260678       
111022450242        111022607763        111022767838     453154189      
453531360       111003107464       111020100871       111020268663       
111020432497        111020621116        111020800834        111020992476       
111021173210        111021321642        111021459778        111021606154       
111021749062        111021906090        111022060957        111022260713       
111022450264        111022608078        111022767849     453154569      
453531717       111003129783       111020100905       111020268775       
111020432509        111020621150        111020800878        111020992588       
111021173298        111021321653        111021459790        111021606198       
111021749332        111021906179        111022061015        111022260959       
111022450343        111022608168        111022767850     453154742      
453531998       111003135724       111020100949       111020268854       
111020432521        111020621183        111020800902        111020992634       
111021173726        111021321709        111021459846        111021606200       
111021749343        111021906270        111022061037        111022260960       
111022450556        111022608180        111022767861     453154783      
453532251       111003174200       111020100972       111020268911       
111020432576        111020621341        111020800968        111020993152       
111021173973        111021321710        111021459880        111021606222       
111021749354        111021906337        111022061127        111022260971       
111022450602        111022608214        111022767872  

 

SCH-A-41



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     453154973       453532269       111003329101       111020100983
      111020268966        111020432598        111020621363        111020800979  
     111020993174        111021174222        111021321732        111021459981  
     111021606233        111021749534        111021906405        111022061183  
     111022260982        111022450624        111022608225        111022773970  
  453156176       453532566       111003376934       111020101737      
111020269024        111020432633        111020621396        111020801015       
111020993196        111021174244        111021321754        111021460028       
111021606299        111021749556        111021906528        111022061329       
111022260993        111022450635        111022608247        111022783634    
453156341       453532913       111003441410       111020101782      
111020269372        111020432655        111020621600        111020801127       
111020993242        111021174255        111021321776        111021460040       
111021606323        111021749589        111021906685        111022061554       
111022261017        111022450657        111022608270        111022783678    
453156614       453533275       111003464101       111020102592      
111020269383        111020432666        111020621688        111020801183       
111020993264        111021174266        111021321866        111021460051       
111021606334        111021749602        111021906696        111022061598       
111022261051        111022450703        111022608540        111022783702    
453157034       453533556       111003524052       111020102727      
111020269439        111020432677        111020621712        111020801194       
111020993275        111021174299        111021321877        111021460073       
111021606367        111021749624        111021906731        111022061633       
111022261084        111022450725        111022608618        111022783713    
453157042       453533622       111003545606       111020102783      
111020269451        111020432712        111020621745        111020801206       
111020993398        111021174301        111021321888        111021460129       
111021606390        111021749635        111021906797        111022061677       
111022261095        111022450905        111022608629        111022783825    
453157539       453533986       111003546382       111020103706      
111020269462        111020433027        111020621802        111020801723       
111020993400        111021174828        111021321912        111021460141       
111021606435        111021749983        111021906810        111022061712       
111022261118        111022450949        111022608630        111022784703    
453157554       453534018       111003546898       111020103751      
111020269495        111020433038        111020621958        111020801880       
111020993488        111021174840        111021321923        111021460174       
111021606503        111021750288        111021906843        111022061723       
111022261152        111022450950        111022608663        111022784725    
453157570       453534190       111003569354       111020103795      
111020269530        111020433049        111020622050        111020801925       
111020993499        111021174941        111021321990        111021460185       
111021606536        111021750334        111021906887        111022061745       
111022261163        111022451052        111022608720        111022784758    
453158057       453534281       111003601586       111020103841      
111020269552        111020433050        111020622128        111020802993       
111020993512        111021174996        111021322014        111021460253       
111021606592        111021750389        111021906944        111022061767       
111022261174        111022451085        111022608742        111022784905    
453158180       453534299       111003617831       111020103885      
111020269585        111020433094        111020622140        111020803051       
111020993534        111021175009        111021322036        111021460286       
111021606637        111021750446        111021907057        111022061879       
111022261185        111022451300        111022608775        111022784927    
453158354       453534497       111003661324       111020103953      
111020269608        111020433128        111020622173        111020803084       
111020993545        111021175100        111021322047        111021460309       
111021606660        111021750503        111021907136        111022062050       
111022261196        111022451388        111022608810        111022784983    
453158529       453534539       111003668332       111020104022      
111020269631        111020433140        111020622218        111020803118       
111020993556        111021175133        111021322058        111021460343       
111021606671        111021750547        111021907170        111022062252       
111022261208        111022451399        111022608832        111022785186    
453158545       453534687       111003694926       111020104066      
111020269855        111020433151        111020622230        111020803130       
111020993578        111021175201        111021322069        111021460365       
111021606727        111021750592        111021907181        111022062274       
111022261219        111022451401        111022608898        111022785210    
453158578       453534851       111003701521       111020104088      
111020269901        111020433184        111020622241        111020803174       
111020993646        111021175223        111021322137        111021460433       
111021606749        111021750839        111021907204        111022062319       
111022261220        111022451557        111022608900        111022785669    
453158636       453534885       111003722489       111020104202      
111020269912        111020433229        111020622252        111020803208       
111020993680        111021175313        111021322148        111021460488       
111021606839        111021750862        111021907226        111022063073       
111022261332        111022451568        111022608911        111022785692    
453158909       453535023       111003728531       111020104213      
111020270048        111020433230        111020622285        111020803231       
111020993691        111021175335        111021322159        111021460499       
111021606873        111021750873        111021907237        111022063343       
111022261376        111022451591        111022608933        111022785704    
453159212       453535254       111003746957       111020104224      
111020270228        111020433241        111020622308        111020803297       
111020993769        111021175447        111021322160        111021460534       
111021606884        111021750895        111021907316        111022063961       
111022261387        111022451625        111022608999        111022785759    
453159485       453535270       111003750592       111020104291      
111020270251        111020433252        111020622342        111020803343       
111020993770        111021175481        111021322193        111021460602       
111021606929        111021750918        111021907372        111022064445       
111022261433        111022451647        111022609024        111022785827    
453159907       453535361       111003760896       111020104404      
111020270273        111020433308        111020622397        111020803455       
111020993848        111021175492        111021322272        111021460691       
111021606952        111021750929        111021907383        111022064872       
111022261455        111022451715        111022609248        111022785872    
453160079       453535452       111003777579       111020104820      
111020270284        111020433342        111020622410        111020803466       
111020993893        111021175504        111021322283        111021460703       
111021607043        111021750963        111021907394        111022064894       
111022261466        111022451760        111022609259        111022785917    
453160095       453535544       111003849793       111020104831      
111020270363        111020433353        111020622476        111020803556       
111020993905        111021175526        111021322294        111021460725       
111021607593        111021751155        111021907451        111022065828       
111022261512        111022451805        111022609271        111022785928    
453160111       453535809       111003851628       111020104886      
111020270510        111020433421        111020622500        111020803578       
111020994007        111021175559        111021322351        111021460770       
111021607740        111021751201        111021907484        111022065907       
111022261545        111022451816        111022609316        111022786020    
453160442       453535882       111003866714       111020104910      
111020270543        111020433487        111020622544        111020803714       
111020994030        111021175560        111021322362        111021460792       
111021608437        111021751212        111021907507        111022066335       
111022261556        111022451849        111022609327        111022786075    
453160467       453536120       111003871259       111020104932      
111020270598        111020433500        111020622555        111020803927       
111020994232        111021175627        111021322441        111021460804       
111021608459        111021751302        111021907530        111022066481       
111022261567        111022451872        111022609338        111022786086    
453160699       453536203       111003930020       111020105225      
111020270802        111020433511        111020622566        111020803949       
111020994243        111021175650        111021322452        111021460859       
111021608505        111021751605        111021907552        111022066571       
111022261646        111022451883        111022609349        111022786143    
453161036       453536963       111003960001       111020105292      
111020271005        111020433566        111020622634        111020803950       
111020994254        111021175661        111021322463        111021460860       
111021608572        111021751627        111021908115        111022066683       
111022261691        111022451917        111022609473        111022786198    
453161333       453536971       111003965017       111020105326      
111020271016        111020433577        111020622656        111020804018       
111020994265        111021175672        111021322508        111021460905       
111021608651        111021751661        111021908171        111022067280       
111022261714        111022451939        111022609484        111022786356    
453161440       453537136       111003983242       111020105405      
111020271061        111020433599        111020622678        111020804029       
111020994333        111021175683        111021322520        111021460927       
111021608695        111021751672        111021908227        111022067314       
111022261916        111022451940        111022609530        111022786424    
453161671       453537375       111003994806       111020105449      
111020271140        111020433601        111020622735        111020804030       
111020994478        111021175762        111021322542        111021460950       
111021608808        111021752695        111021908283        111022067347       
111022262489        111022452008        111022609585        111022786558    
453161929       453537474       111004026858       111020105450      
111020271162        111020433678        111020622858        111020804131       
111020994490        111021175795        111021322553        111021460961       
111021608820        111021752785        111021908306        111022067381       
111022262535        111022452031        111022609620        111022786615    
453162117       453537482       111004030910       111020105506      
111020271184        111020433904        111020622869        111020804186       
111020994557        111021175942        111021322586        111021461175       
111021608864        111021752796        111021908991        111022067426       
111022262883        111022452053        111022609631        111022786659    
453162240       453537995       111004075986       111020105528      
111020271230        111020433915        111020622915        111020804265       
111020994568        111021175953        111021322597        111021461210       
111021608910        111021752831        111021909015        111022067572       
111022262928        111022452110        111022609653        111022786761    
453162679       453538142       111004076538       111020105539      
111020271241        111020433937        111020622948        111020804298       
111020994603        111021176066        111021322654        111021461276       
111021608921        111021752864        111021909082        111022067639       
111022262940        111022452121        111022609697        111022786772    
453163149       453538258       111004076909       111020105551      
111020271296        111020434567        111020623770        111020804467       
111020994715        111021176077        111021322722        111021461298       
111021608943        111021752886        111021909127        111022067695       
111022263187        111022452132        111022609710        111022786794    
453163545       453538589       111004115419       111020105562      
111020271320        111020434848        111020623804        111020804502       
111020994805        111021176101        111021322766        111021461300       
111021609001        111021752910        111021909172        111022067763       
111022263637        111022452143        111022609754        111022786839    
453163701       453538811       111004168350       111020105652      
111020271342        111020434905        111020623815        111020804658       
111020995109        111021176145        111021322777        111021461333       
111021609045        111021752976        111021909194        111022067785       
111022263682        111022452154        111022609899        111022786851    
453163784       453538845       111004185191       111020105708      
111020271375        111020435030        111020623837        111020804669       
111020995132        111021176785        111021322799        111021461388       
111021609067        111021753056        111021909217        111022067819       
111022263749        111022452211        111022609901        111022787920    
453163859       453539058       111004197004       111020105753      
111020271410        111020435085        111020623859        111020804670       
111020995187        111021176808        111021322812        111021461423       
111021609179        111021753067        111021909251        111022067831       
111022264267        111022452233        111022610048        111022787997  

 

SCH-A-42



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     453164394       453539116       111004206353       111020105764
      111020271476        111020435142        111020624074        111020804838  
     111020995277        111021176954        111021322856        111021461478  
     111021609191        111021753078        111021909329        111022067864  
     111022264728        111022452288        111022610059        111022788033  
  453164550       453539124       111004218941       111020105775      
111020271498        111020435153        111020624096        111020804940       
111020995323        111021177012        111021322902        111021461489       
111021609214        111021753102        111021909363        111022068203       
111022264795        111022452660        111022610172        111022788055    
453164592       453539173       111004257012       111020105810      
111020271522        111020435164        111020624603        111020804962       
111020995334        111021177078        111021322913        111021461647       
111021609348        111021753113        111021909419        111022068539       
111022264818        111022452693        111022610385        111022788088    
453164923       453539181       111004264414       111020105843      
111020271544        111020435186        111020624670        111020804973       
111020995345        111021177102        111021323004        111021461669       
111021609405        111021753236        111021909464        111022068584       
111022264841        111022452749        111022610396        111022788123    
453164964       453539223       111004315758       111020105922      
111020271555        111020435221        111020624704        111020804995       
111020995378        111021177124        111021323026        111021461681       
111021609416        111021753269        111021909497        111022068810       
111022264863        111022452851        111022610408        111022788134    
453165201       453539256       111004315905       111020105933      
111020271702        111020435243        111020624748        111020806414       
111020995390        111021177168        111021323048        111021461805       
111021609427        111021753270        111021909521        111022069057       
111022265280        111022452884        111022610420        111022788167    
453165359       453539314       111004339158       111020105955      
111020271735        111020435254        111020624793        111020806526       
111020995558        111021177180        111021323138        111021461816       
111021609797        111021753292        111021909600        111022069125       
111022265325        111022452952        111022610442        111022788279    
453165391       453539405       111004345830       111020105999      
111020271791        111020435265        111020624928        111020806560       
111020995569        111021177786        111021323194        111021461838       
111021609832        111021753326        111021909677        111022069147       
111022265437        111022453021        111022610587        111022788347    
453165425       453539413       111004364358       111020106013      
111020271836        111020435276        111020625020        111020806627       
111020995592        111021177900        111021323206        111021461849       
111021609843        111021753416        111021909925        111022069169       
111022265594        111022453098        111022610600        111022788358    
453165722       453539504       111004385586       111020106024      
111020271847        111020435300        111020625075        111020806706       
111020995604        111021178068        111021323295        111021461939       
111021609876        111021753540        111021909947        111022069327       
111022265707        111022453133        111022610644        111022788426    
453165748       453539512       111004479861       111020106035      
111020271892        111020435344        111020625109        111020806717       
111020995615        111021178103        111021323307        111021461940       
111021609887        111021753584        111021909992        111022069361       
111022266168        111022453155        111022610699        111022788516    
453165755       453539553       111004497737       111020106080      
111020271915        111020435445        111020625143        111020806919       
111020995693        111021178169        111021323341        111021461973       
111021609911        111021753595        111021910006        111022069417       
111022266326        111022453256        111022610745        111022788550    
453165854       453539579       111004541681       111020106136      
111020271926        111020435502        111020625211        111020807033       
111020995716        111021178204        111021323352        111021462008       
111021610014        111021753607        111021910084        111022069428       
111022266393        111022453267        111022610767        111022788583    
453165870       453539587       111004590102       111020106169      
111020271971        111020435568        111020625244        111020807178       
111020995772        111021178226        111021323374        111021462031       
111021610036        111021753618        111021910141        111022069507       
111022266461        111022453302        111022610778        111022788617    
453166019       453539678       111004593970       111020106248      
111020272073        111020435579        111020625323        111020807561       
111020995828        111021178248        111021323396        111021462143       
111021610058        111021753630        111021910220        111022069518       
111022266641        111022453379        111022610813        111022788640    
453166522       453539702       111004594960       111020106350      
111020272837        111020435580        111020625334        111020807572       
111020995930        111021178293        111021323510        111021462222       
111021610137        111021753663        111021910231        111022069619       
111022266753        111022453414        111022610846        111022788729    
453167389       453539769       111004635832       111020106383      
111020272882        111020435670        111020625402        111020807583       
111020996009        111021178305        111021323521        111021462288       
111021610148        111021753696        111021910253        111022069620       
111022267978        111022453515        111022610857        111022789012    
453167447       453540155       111004666207       111020106428      
111020272916        111020435681        111020625413        111020807617       
111020996032        111021178530        111021323543        111021462299       
111021610159        111021753719        111021910264        111022069675       
111022268238        111022453526        111022610879        111022789236    
453167496       453540957       111004700284       111020106495      
111020272994        111020435726        111020625446        111020807639       
111020996065        111021178608        111021323611        111021462323       
111021610160        111021753797        111021910310        111022069697       
111022268519        111022453537        111022610880        111022789269    
453167595       453541021       111004703748       111020106529      
111020273030        111020435748        111020625840        111020807695       
111020996087        111021178631        111021323677        111021462345       
111021610238        111021753977        111021910411        111022070273       
111022268991        111022453548        111022610903        111022789281    
453168296       453541096       111004706011       111020106552      
111020273052        111020435759        111020625873        111020807707       
111020997077        111021178664        111021323723        111021462356       
111021610654        111021753999        111021910444        111022070295       
111022269082        111022453560        111022610914        111022789382    
453168338       453541229       111004721759       111020108307      
111020273074        111020435782        111020626054        111020807718       
111020998360        111021178721        111021323734        111021462367       
111021610676        111021754068        111021910466        111022070307       
111022269105        111022453571        111022610925        111022789438    
453168361       453541245       111004740963       111020108341      
111020273096        111020436525        111020626100        111020807730       
111020998382        111021179003        111021323813        111021462402       
111021610700        111021754079        111021910499        111022070318       
111022269161        111022453627        111022610936        111022789461    
453168858       453541385       111004780686       111020108352      
111020273108        111020436536        111020626289        111020807820       
111020998438        111021179047        111021323824        111021462424       
111021610711        111021754103        111021910556        111022070330       
111022269329        111022453683        111022610992        111022789506    
453169252       453541492       111004791756       111020108363      
111020273119        111020436558        111020626391        111020807842       
111020998472        111021179069        111021323879        111021462435       
111021610766        111021754394        111021910792        111022070442       
111022269341        111022453773        111022611162        111022789539    
453169294       453542011       111004797695       111020108565      
111020273142        111020436569        111020626414        111020807864       
111020998573        111021179104        111021323914        111021462457       
111021610812        111021754428        111021910848        111022071241       
111022269352        111022453908        111022611241        111022789911    
453169781       453542078       111004805628       111020108576      
111020273243        111020436570        111020626469        111020807875       
111020998584        111021179171        111021323936        111021462514       
111021610935        111021754462        111021910860        111022071308       
111022269396        111022453919        111022611735        111022789944    
453170052       453542235       111004821503       111020108587      
111020273254        111020436581        111020626616        111020807932       
111020998607        111021179193        111021323958        111021462569       
111021610957        111021754529        111021911119        111022071342       
111022269453        111022454516        111022611746        111022790159    
453170136       453542326       111004824157       111020108600      
111020273287        111020436592        111020626638        111020807987       
111020998764        111021179205        111021323969        111021462570       
111021611004        111021754585        111021911120        111022071397       
111022269475        111022454819        111022611825        111022790171    
453170250       453542565       111004839265       111020108611      
111020273399        111020436716        111020626672        111020808078       
111020998865        111021179227        111021324016        111021462592       
111021611059        111021755508        111021911175        111022071421       
111022269497        111022455146        111022611971        111022790227    
453170268       453542607       111004876086       111020108699      
111020273412        111020436761        111020626683        111020808089       
111020999046        111021179272        111021324038        111021463177       
111021611082        111021755597        111021911232        111022071432       
111022269767        111022455179        111022611982        111022790249    
453170581       453542649       111004926497       111020108701      
111020273591        111020436772        111020626728        111020808304       
111020999080        111021179294        111021324094        111021463223       
111021611093        111021755643        111021911243        111022071443       
111022269813        111022455382        111022612040        111022791060    
453171357       453542813       111005019266       111020108802      
111020273614        111020436794        111020626818        111020808348       
111020999237        111021179306        111021324207        111021463605       
111021611138        111021755744        111021911265        111022071577       
111022269914        111022455517        111022612062        111022791105    
453171654       453543050       111005043667       111020108824      
111020273838        111020436817        111020626841        111020808450       
111020999260        111021179317        111021324241        111021463616       
111021611149        111021755799        111021911287        111022071634       
111022269936        111022455607        111022612130        111022791127    
453171795       453543126       111005056739       111020108891      
111020273849        111020436963        111020626852        111020808876       
111021000039        111021179339        111021324285        111021463661       
111021611150        111021755801        111021911401        111022071858       
111022270051        111022456293        111022612196        111022791138    
453171894       453543290       111005068631       111020108925      
111020273850        111020436985        111020626863        111020808977       
111021000781        111021179362        111021324308        111021463672       
111021611172        111021755823        111021911412        111022071869       
111022270073        111022456912        111022612219        111022791149    
453172181       453543308       111005171603       111020108981      
111020274424        111020436996        111020626874        111020808988       
111021004000        111021180612        111021324522        111021463683       
111021611295        111021755913        111021911423        111022072118       
111022270095        111022457047        111022612264        111022791150    
453172256       453543316       111005192123       111020109050      
111020274446        111020437065        111020627190        111020809035       
111021004011        111021180656        111021324667        111021463740       
111021611532        111021755924        111021911490        111022072680       
111022270118        111022457069        111022612512        111022791172    
453172488       453543357       111005200886       111020109061      
111020274491        111020437076        111020627213        111020809046       
111021004022        111021180678        111021324690        111021464369       
111021611543        111021755946        111021911546        111022072758       
111022270152        111022457474        111022612691        111022791183  

 

SCH-A-43



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     453172900       453543373       111005255594       111020109588
      111020274536        111020437087        111020627246        111020809091  
     111021004325        111021180689        111021324757        111021464415  
     111021611576        111021755957        111021911580        111022072893  
     111022270163        111022457508        111022612703        111022791206  
  453173239       453543886       111005261524       111020109601      
111020274547        111020437098        111020627426        111020809271       
111021004369        111021180690        111021324780        111021464426       
111021611600        111021755979        111021911591        111022073030       
111022270174        111022457610        111022612758        111022791228    
453173536       453543951       111005376149       111020109612      
111020274705        111020437155        111020627482        111020809439       
111021004370        111021180713        111021324791        111021464437       
111021611611        111021755991        111021912053        111022073041       
111022270185        111022457687        111022612781        111022791239    
453173643       453544181       111005443391       111020109634      
111020274806        111020437212        111020627516        111020809495       
111021004392        111021180814        111021324814        111021464460       
111021611633        111021756420        111021912109        111022073120       
111022270196        111022457711        111022612792        111022791240    
453173734       453544405       111005451356       111020109678      
111020274817        111020437492        111020627662        111020809642       
111021004460        111021180847        111021324825        111021464482       
111021611666        111021756431        111021912132        111022073131       
111022270219        111022457733        111022613142        111022791251    
453173924       453544710       111005471774       111020109689      
111020274985        111020437504        111020627695        111020809664       
111021004482        111021180904        111021324836        111021464505       
111021611688        111021756497        111021912198        111022073153       
111022270220        111022458183        111022613164        111022791273    
453173940       453545063       111005507741       111020109702      
111020275009        111020437515        111020627831        111020809732       
111021004673        111021180926        111021324870        111021464516       
111021611712        111021756554        111021912200        111022073164       
111022270242        111022458295        111022613175        111022791318    
453174393       453545071       111005536721       111020109713      
111020275133        111020437560        111020627910        111020809754       
111021004730        111021180971        111021324915        111021464549       
111021611723        111021756565        111021912211        111022073186       
111022270297        111022458936        111022613243        111022791341    
453174609       453545246       111005544933       111020109735      
111020275177        111020437638        111020627987        111020809855       
111021004752        111021181107        111021324926        111021464550       
111021611756        111021756688        111021912301        111022073322       
111022270398        111022458947        111022613704        111022791374    
453175176       453545337       111005546205       111020109746      
111020275313        111020437784        111020628001        111020809899       
111021004763        111021181129        111021325141        111021464561       
111021611891        111021756970        111021912345        111022073333       
111022270477        111022459016        111022613737        111022791453    
453175283       453545535       111005575836       111020109768      
111020275335        111020437795        111020628045        111020810026       
111021005720        111021181185        111021325185        111021464594       
111021611936        111021756992        111021912749        111022073366       
111022270512        111022459072        111022613748        111022791509    
453175432       453545618       111005578468       111020109847      
111020275357        111020437807        111020628090        111020810037       
111021005832        111021181286        111021325253        111021464628       
111021611992        111021757106        111021912750        111022073445       
111022270646        111022459117        111022613816        111022791666    
453175937       453545741       111005712761       111020109915      
111020275403        111020438493        111020628102        111020810059       
111021005843        111021181376        111021325264        111021464662       
111021612162        111021757128        111021912794        111022073478       
111022270859        111022459140        111022613827        111022791677    
453176331       453545964       111005908735       111020110175      
111020275425        111020438796        111020628281        111020810127       
111021006226        111021181499        111021325297        111021464673       
111021612195        111021757173        111021912806        111022073490       
111022271322        111022459319        111022613838        111022791802    
453176497       453546095       111006099793       111020110186      
111020275515        111020438965        111020628315        111020810150       
111021006282        111021181501        111021325310        111021464763       
111021612207        111021757308        111021912817        111022073568       
111022271399        111022459331        111022613872        111022791824    
453176539       453546228       111006161209       111020110197      
111020275537        111020439067        111020628326        111020811421       
111021006350        111021181545        111021325499        111021464774       
111021612218        111021757319        111021912839        111022073625       
111022271793        111022459386        111022614019        111022791857    
453177651       453546285       111006175776       111020110243      
111020275559        111020439315        111020628359        111020811454       
111021006372        111021181567        111021325871        111021464785       
111021612331        111021757320        111021912851        111022073939       
111022271962        111022459397        111022614031        111022791868    
453178162       453546533       111006213678       111020110300      
111020275605        111020439360        111020628382        111020811522       
111021006417        111021181602        111021325972        111021464796       
111021612476        111021757342        111021912907        111022073962       
111022272019        111022459465        111022614053        111022791879    
453178980       453546681       111006274181       111020110322      
111020275650        111020439393        111020628528        111020811533       
111021006462        111021181815        111021326007        111021464820       
111021612511        111021757375        111021912963        111022073984       
111022272042        111022459487        111022614097        111022791891    
453179095       453546954       111006314456       111020110355      
111020275706        111020439506        111020628562        111020811544       
111021006507        111021181949        111021326018        111021464864       
111021612522        111021757397        111021912974        111022073995       
111022272075        111022459588        111022614109        111022791925    
453179111       453546962       111006377174       111020110366      
111020275773        111020439539        111020628573        111020811566       
111021006518        111021181983        111021326029        111021464910       
111021612533        111021758444        111021912996        111022074200       
111022272086        111022459746        111022614121        111022791958    
453179954       453547010       111006673926       111020110377      
111020275784        111020439584        111020628595        111020811577       
111021006709        111021182074        111021326221        111021464921       
111021612588        111021758477        111021913021        111022074255       
111022272110        111022459814        111022614356        111022792005    
453180184       453547036       111006845916       111020110388      
111020275795        111020439595        111020628607        111020811623       
111021006776        111021183075        111021326254        111021464965       
111021612601        111021758635        111021913098        111022074266       
111022272121        111022459836        111022614402        111022792049    
453181018       453547176       111006848166       111020110445      
111020275829        111020439719        111020629136        111020811656       
111021006822        111021183086        111021326276        111021464987       
111021612678        111021758657        111021913199        111022074435       
111022272132        111022459870        111022614468        111022792061    
453181026       453547325       111006927120       111020110467      
111020275896        111020439809        111020629147        111020811667       
111021006833        111021183110        111021326311        111021465001       
111021612689        111021758668        111021913234        111022074468       
111022272143        111022459926        111022614479        111022792106    
453181091       453547382       111006969328       111020110478      
111020275919        111020439843        111020629417        111020811746       
111021006901        111021183154        111021326355        111021465012       
111021612724        111021758679        111021913346        111022074480       
111022272255        111022459982        111022614491        111022792140    
453181208       453547408       111006987542       111020110557      
111020275920        111020439955        111020629552        111020811791       
111021007014        111021183165        111021326401        111021465056       
111021612791        111021758860        111021913469        111022074503       
111022272266        111022460030        111022614503        111022792151    
453181547       453547424       111006988565       111020110580      
111020275986        111020439966        111020629596        111020811836       
111021007126        111021183187        111021326445        111021465146       
111021612825        111021758938        111021913975        111022074536       
111022272356        111022460041        111022614514        111022792173    
453181810       453547465       111006992010       111020111996      
111020276415        111020439988        111020630059        111020811869       
111021007216        111021183200        111021326636        111021465179       
111021612836        111021759007        111021914156        111022074615       
111022272390        111022460052        111022614569        111022792207    
453182099       453547556       111007000381       111020112010      
111020276426        111020440148        111020630060        111020811948       
111021007261        111021183244        111021326658        111021465225       
111021612847        111021759120        111021914224        111022074637       
111022272491        111022460221        111022614839        111022792229    
453182339       453547655       111007019370       111020112065      
111020276471        111020440182        111020630105        111020811959       
111021007328        111021183266        111021326715        111021465629       
111021612959        111021759142        111021914235        111022074660       
111022272514        111022460782        111022614840        111022792241    
453182883       453547721       111007070524       111020112155      
111020276516        111020440430        111020630330        111020812242       
111021007452        111021183301        111021326737        111021465652       
111021613006        111021759186        111021914268        111022074772       
111022272558        111022460816        111022614907        111022792296    
453183089       453547929       111007071187       111020112335      
111020276538        111020440485        111020630363        111020812983       
111021007474        111021183312        111021326771        111021465719       
111021613163        111021759209        111021914347        111022074817       
111022272738        111022460827        111022614941        111022792320    
453183766       453548257       111007078735       111020112368      
111020276549        111020440508        111020630374        111020812994       
111021007687        111021183323        111021327019        111021465966       
111021613275        111021759287        111021914358        111022074828       
111022272806        111022460838        111022614963        111022792623    
453183873       453548463       111007086510       111020112492      
111020276594        111020440609        111020630408        111020813085       
111021007698        111021183581        111021327020        111021465988       
111021613309        111021759298        111021914369        111022074862       
111022272884        111022460906        111022614974        111022792757    
453183899       453548489       111007255271       111020112537      
111020276606        111020440621        111020630420        111020813131       
111021007744        111021183604        111021327075        111021466013       
111021613310        111021759300        111021914392        111022074873       
111022272907        111022460917        111022614985        111022792836    
453184012       453548745       111007262987       111020112605      
111020276617        111020440665        111020630554        111020813210       
111021007812        111021183705        111021327132        111021466024       
111021613343        111021759311        111021914527        111022074929       
111022272918        111022460940        111022614996        111022792937    
453184053       453548844       111007372721       111020112638      
111020276640        111020440676        111020631768        111020813265       
111021007845        111021183761        111021327187        111021466080       
111021613365        111021759333        111021914572        111022074974       
111022272974        111022460951        111022615043        111022792948    
453184152       453549263       111007395029       111020112649      
111020276729        111020440687        111020631780        111020813298       
111021007867        111021183806        111021327435        111021466125       
111021613523        111021759535        111021914707        111022074985       
111022272996        111022460995        111022615054        111022792959  

 

SCH-A-44



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     453184285       453549602       111007564353       111020112672
      111020276763        111020440755        111020631825        111020813300  
     111021007957        111021183839        111021327536        111021466147  
     111021613602        111021759557        111021914774        111022075065  
     111022273009        111022461031        111022615065        111022793095  
  453184525       453549750       111007588191       111020112773      
111020276796        111020440801        111020631836        111020813344       
111021008150        111021183930        111021327637        111021466158       
111021613714        111021759580        111021914785        111022075098       
111022273043        111022461097        111022615098        111022793118    
453184772       453549859       111007614012       111020112818      
111020276819        111020440812        111020631847        111020813366       
111021008273        111021184009        111021327648        111021466181       
111021614568        111021759591        111021914842        111022075267       
111022273100        111022461143        111022615100        111022793141    
453185514       453549966       111007632764       111020112863      
111020276842        111020440845        111020631881        111020813456       
111021008318        111021184010        111021327682        111021466226       
111021614669        111021759614        111021914886        111022075302       
111022273278        111022461266        111022615122        111022793185    
453185944       453550022       111007649009       111020112885      
111020276864        111020440913        111020631937        111020813489       
111021008341        111021184021        111021327727        111021466350       
111021614759        111021759669        111021914910        111022075380       
111022273379        111022461525        111022615155        111022793242    
453186108       453550055       111007695235       111020112896      
111020276909        111020440935        111020631982        111020813502       
111021008633        111021184054        111021327738        111021466383       
111021614782        111021759692        111021915034        111022075728       
111022273795        111022461581        111022615177        111022793297    
453187080       453550113       111007767011       111020112908      
111020277674        111020440957        111020632039        111020813513       
111021008958        111021184065        111021327749        111021466406       
111021614850        111021759704        111021915045        111022075784       
111022273885        111022461615        111022615278        111022793332    
453187387       453550162       111007866044       111020113369      
111020277708        111020441037        111020632051        111020813535       
111021008970        111021184098        111021327772        111021466428       
111021614917        111021759726        111021915146        111022075829       
111022273986        111022461659        111022615380        111022793477    
453187742       453550352       111007912147       111020113437      
111020277753        111020441105        111020632422        111020813568       
111021009061        111021184177        111021327806        111021466440       
111021615402        111021759748        111021915258        111022076370       
111022274550        111022461705        111022615391        111022793488    
453189052       453550410       111007964874       111020113505      
111020277786        111020441150        111020632433        111020813647       
111021009083        111021184425        111021327839        111021466462       
111021615581        111021759759        111021915269        111022076392       
111022274897        111022461750        111022615515        111022793534    
453189318       453550444       111007989488       111020113516      
111020277809        111020441161        111020632444        111020813669       
111021009094        111021184470        111021327941        111021466473       
111021615592        111021759816        111021915281        111022077191       
111022274910        111022462144        111022615548        111022793602    
453189664       453550691       111008012352       111020113640      
111020277810        111020441284        111020632455        111020813692       
111021009117        111021184481        111021327963        111021466574       
111021615660        111021759951        111021915304        111022077360       
111022274954        111022462166        111022615559        111022793613    
453189904       453550717       111008021026       111020113673      
111020277955        111020441408        111020632466        111020814525       
111021009139        111021184492        111021327985        111021466619       
111021615705        111021759984        111021915359        111022077708       
111022274965        111022462188        111022616303        111022793624    
453189946       453550725       111008025031       111020113763      
111020278057        111020441431        111020632512        111020814558       
111021009140        111021184571        111021327996        111021466631       
111021616032        111021760021        111021915360        111022077797       
111022274976        111022462256        111022616369        111022793657    
453190258       453550733       111008037797       111020113886      
111020278079        111020441475        111020632859        111020814592       
111021009173        111021184605        111021328043        111021466822       
111021616076        111021760076        111021915382        111022077821       
111022274987        111022462346        111022616415        111022793691    
453190316       453550899       111008060625       111020113909      
111020278103        111020441644        111020632871        111020814615       
111021009252        111021184627        111021328065        111021467463       
111021616087        111021760111        111021915427        111022077900       
111022275001        111022462379        111022616437        111022793747    
453190936       453551004       111008100125       111020113965      
111020278125        111020441767        111020632949        111020814750       
111021009274        111021184706        111021328098        111021467485       
111021616100        111021760122        111021915506        111022077922       
111022275023        111022462436        111022616448        111022793804    
453191033       453551046       111008107223       111020114236      
111020278169        111020441914        111020633030        111020814806       
111021009319        111021184739        111021328100        111021467508       
111021616111        111021760133        111021915517        111022077955       
111022275034        111022462593        111022616516        111022793815    
453191058       453551251       111008128811       111020114247      
111020278170        111020441947        111020633074        111020814851       
111021009353        111021184784        111021328177        111021467575       
111021616122        111021760245        111021915528        111022077966       
111022275056        111022462605        111022616538        111022793837    
453191199       453551517       111008186983       111020114258      
111020278204        111020441970        111020633096        111020814873       
111021009870        111021184863        111021328267        111021467722       
111021616155        111021760469        111021915551        111022077977       
111022275078        111022462627        111022616594        111022793859    
453191231       453551822       111008197086       111020114315      
111020278215        111020442049        111020633164        111020814930       
111021009892        111021184908        111021328290        111021467823       
111021616212        111021760492        111021915562        111022078046       
111022275179        111022462650        111022616606        111022793871    
453191249       453551970       111008202577       111020114405      
111020278260        111020442050        111020633186        111020814985       
111021009982        111021184919        111021328302        111021467867       
111021616267        111021760739        111021915573        111022078057       
111022275315        111022462717        111022616707        111022793893    
453191348       453552028       111008208876       111020115147      
111020278316        111020442162        111020633197        111020815010       
111021010164        111021184942        111021328324        111021467902       
111021616324        111021760773        111021915595        111022078091       
111022275360        111022462739        111022616730        111022793927    
453191355       453552077       111008236002       111020115866      
111020278349        111020442230        111020633209        111020816112       
111021010186        111021184953        111021328481        111021467935       
111021616357        111021760784        111021915607        111022078136       
111022275371        111022462896        111022616752        111022794063    
453191660       453552325       111008277579       111020115899      
111020278406        111020442252        111020633276        111020816189       
111021010209        111021185000        111021328492        111021467979       
111021616368        111021760807        111021915641        111022078293       
111022275382        111022462920        111022616774        111022794108    
453192106       453552572       111008297346       111020116036      
111020278439        111020442487        111020633298        111020816280       
111021010254        111021185561        111021328548        111021468060       
111021616379        111021760829        111021915719        111022078439       
111022275438        111022462931        111022616796        111022794131    
453192197       453552580       111008306190       111020116081      
111020278462        111020442555        111020633366        111020816336       
111021010265        111021185583        111021328571        111021468071       
111021616380        111021760863        111021915775        111022078507       
111022275753        111022462953        111022616819        111022794186    
453192478       453552606       111008335563       111020116137      
111020278484        111020442713        111020633377        111020816369       
111021010333        111021185684        111021328582        111021468127       
111021616403        111021761189        111021915843        111022078541       
111022275775        111022463022        111022616842        111022795345    
453192528       453552705       111008387010       111020116148      
111020278530        111020442779        111020633388        111020816426       
111021010377        111021185752        111021328593        111021468172       
111021616728        111021761246        111021915988        111022078653       
111022277227        111022463066        111022616910        111022795424    
453192643       453552754       111008410444       111020116216      
111020278541        111020442780        111020633782        111020816808       
111021010401        111021185763        111021328616        111021468284       
111021616773        111021761392        111021916282        111022078822       
111022277238        111022463077        111022616921        111022795446    
453192890       453553026       111008421907       111020116249      
111020278585        111020442803        111020634064        111020816909       
111021010591        111021185808        111021328627        111021468318       
111021616784        111021761448        111021916327        111022078855       
111022277249        111022463123        111022617382        111022795480    
453192932       453553281       111008435788       111020116306      
111020278642        111020442858        111020634109        111020816965       
111021010625        111021185819        111021328638        111021468352       
111021616795        111021761460        111021916451        111022079003       
111022277250        111022463189        111022617393        111022795491    
453193385       453553372       111008447837       111020116328      
111020278653        111020442881        111020634154        111020817012       
111021010726        111021185820        111021328661        111021468385       
111021616830        111021761505        111021916899        111022079036       
111022277328        111022463291        111022617416        111022795761    
453194359       453553620       111008512605       111020116351      
111020279597        111020442960        111020634198        111020817078       
111021010816        111021185864        111021328683        111021468611       
111021616852        111021761538        111021916912        111022079047       
111022277362        111022463314        111022617461        111022796065    
453194524       453553661       111008553194       111020116373      
111020279610        111020442971        111020634233        111020817102       
111021010872        111021186270        111021328739        111021468633       
111021616908        111021761583        111021916956        111022079058       
111022277384        111022463347        111022617472        111022796087    
453194607       453553844       111008738043       111020116384      
111020279665        111020442982        111020634244        111020817135       
111021010984        111021186304        111021328751        111021468767       
111021616953        111021761639        111021916990        111022079115       
111022277407        111022463369        111022617483        111022796223    
453195083       453553851       111008759192       111020116395      
111020279676        111020443163        111020634491        111020817179       
111021011019        111021186326        111021328795        111021468789       
111021616986        111021761718        111021917036        111022079171       
111022277429        111022463381        111022617494        111022796234    
453195315       453554149       111008868047       111020116586      
111020279687        111020443231        111020634503        111020817269       
111021011075        111021186371        111021328863        111021468868       
111021616997        111021761730        111021917171        111022079227       
111022277452        111022463415        111022617539        111022796245    
453195992       453554172       111008868700       111020116597      
111020279711        111020443253        111020634547        111020817483       
111021011143        111021186506        111021329055        111021468879       
111021617022        111021761741        111021917205        111022079238       
111022277463        111022463448        111022617551        111022796289  

 

SCH-A-45



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     453196461       453554735       111008938652       111020116621
      111020279744        111020443286        111020634570        111020817506  
     111021011435        111021186551        111021329066        111021468880  
     111021617044        111021761752        111021917317        111022079294  
     111022277496        111022463493        111022617584        111022796357  
  453196834       453554776       111008953952       111020116643      
111020279755        111020443310        111020634615        111020817540       
111021011468        111021186584        111021329077        111021468936       
111021617055        111021761842        111021917328        111022079384       
111022277610        111022463505        111022617696        111022796379    
453196966       453555385       111008968992       111020116665      
111020279799        111020443332        111020634637        111020817562       
111021011480        111021186595        111021329123        111021468981       
111021617066        111021761921        111021917351        111022079519       
111022277711        111022463516        111022617708        111022796380    
453197345       453555526       111009088806       111020116856      
111020279856        111020443354        111020634705        111020817584       
111021011525        111021186607        111021329156        111021469061       
111021617077        111021761954        111021917441        111022079542       
111022277799        111022464674        111022618035        111022796458    
453197378       453555922       111009114761       111020116979      
111020279889        111020443398        111020634750        111020817595       
111021011592        111021186663        111021329190        111021469083       
111021617088        111021761976        111021917452        111022079957       
111022277812        111022464696        111022618057        111022796470    
453197444       453556185       111009145765       111020116991      
111020279902        111020443781        111020634817        111020817652       
111021011659        111021186674        111021329257        111021469140       
111021617202        111021762001        111021917463        111022079968       
111022277935        111022464764        111022618079        111022796537    
453198020       453556391       111009222176       111020117037      
111020279924        111020444063        111020634839        111020818125       
111021011693        111021186685        111021329279        111021469151       
111021617213        111021762045        111021917485        111022080005       
111022277957        111022464977        111022618080        111022796605    
453198517       453556508       111009229713       111020117082      
111020279957        111020444085        111020634851        111020818170       
111021011716        111021187114        111021329336        111021469195       
111021617257        111021762056        111021917597        111022080139       
111022278026        111022465002        111022618136        111022796694    
453198541       453556516       111009238612       111020117734      
111020280027        111020444119        111020634918        111020818181       
111021011749        111021187169        111021329369        111021469207       
111021617370        111021762067        111021917687        111022080195       
111022278048        111022465079        111022618158        111022796784    
453198673       453556599       111009288730       111020117802      
111020280072        111020444120        111020634952        111020818271       
111021011806        111021187170        111021329381        111021469375       
111021617392        111021762191        111021917878        111022080207       
111022278060        111022465103        111022618169        111022796795    
453198699       453556995       111009340009       111020117835      
111020280117        111020444153        111020635199        111020818349       
111021011918        111021187181        111021329527        111021469421       
111021617459        111021762270        111021917889        111022080263       
111022278105        111022465204        111022618170        111022796818    
453198921       453557001       111009365084       111020117868      
111020280139        111020444164        111020635201        111020818406       
111021011929        111021187204        111021329550        111021469465       
111021617538        111021762315        111021917991        111022080274       
111022278116        111022465507        111022618248        111022796829    
453199143       453557035       111009557335       111020118061      
111020280195        111020444210        111020635302        111020818473       
111021013415        111021187215        111021329617        111021469487       
111021617617        111021762337        111021918048        111022080319       
111022278127        111022465518        111022618282        111022796830    
453199440       453557084       111009558640       111020118207      
111020280241        111020444276        111020635335        111020818552       
111021013437        111021187248        111021329639        111021469500       
111021617718        111021763103        111021918060        111022080443       
111022278150        111022465653        111022618293        111022796874    
453199598       453557100       111009582995       111020118230      
111020280319        111020444614        111020635346        111020818631       
111021013459        111021187316        111021329662        111021469533       
111021617729        111021763169        111021918093        111022080522       
111022278161        111022465697        111022618349        111022797134    
453200347       453557274       111009760915       111020118308      
111020280780        111020444681        111020635379        111020818653       
111021013493        111021187327        111021329707        111021469847       
111021617741        111021763282        111021918105        111022080533       
111022278228        111022465811        111022618383        111022797167    
453200867       453557365       111009853996       111020118319      
111020280948        111020444692        111020635403        111020819621       
111021013549        111021187406        111021329718        111021469881       
111021617796        111021763305        111021918116        111022080544       
111022278341        111022465833        111022618406        111022797257    
453200883       453557639       111009935515       111020118342      
111020281163        111020444715        111020636156        111020819665       
111021013550        111021187451        111021329763        111021469892       
111021618461        111021763327        111021918194        111022080588       
111022278846        111022465844        111022618439        111022797280    
453201444       453557670       111010011927       111020118432      
111020281185        111020444759        111020636167        111020819687       
111021013561        111021187462        111021329785        111021469915       
111021618506        111021763417        111021918240        111022080601       
111022278857        111022465855        111022618451        111022797291    
453201501       453557720       111010979177       111020118555      
111020281196        111020444760        111020636279        111020819700       
111021013639        111021187473        111021329796        111021469960       
111021618562        111021763518        111021918363        111022080645       
111022278868        111022465990        111022618934        111022797347    
453201576       453557795       111011115956       111020118566      
111020281398        111020444793        111020636369        111020819744       
111021013673        111021187507        111021329819        111021470377       
111021618696        111021763743        111021918880        111022080656       
111022278891        111022466014        111022618989        111022797437    
453201683       453557803       111011123494       111020118612      
111020281523        111020444838        111020636381        111020819799       
111021013695        111021187563        111021329831        111021470401       
111021619103        111021763822        111021918936        111022080678       
111022279263        111022466159        111022619070        111022797460    
453201774       453557829       111011170159       111020118634      
111020281905        111020444850        111020637382        111020819823       
111021013707        111021187620        111021329987        111021470412       
111021619192        111021763844        111021919072        111022080690       
111022279285        111022466193        111022619081        111022797471    
453201840       453557860       111011175985       111020118702      
111020282085        111020444861        111020637393        111020819890       
111021013729        111021187721        111021330013        111021470489       
111021619259        111021763899        111021919128        111022080713       
111022279331        111022466227        111022619104        111022797505    
453201857       453558199       111011182253       111020118713      
111020282153        111020444906        111020637450        111020819946       
111021013741        111021187732        111021330024        111021470513       
111021619305        111021764014        111021919140        111022081130       
111022279667        111022466261        111022619126        111022797527    
453202061       453558207       111011204124       111020118780      
111020282232        111020444917        111020637483        111020819957       
111021013796        111021187822        111021330035        111021470535       
111021619327        111021764047        111021919173        111022081208       
111022279735        111022466283        111022619339        111022797549    
453202400       453558215       111011205002       111020119006      
111020282254        111020444973        111020637528        111020820016       
111021013820        111021187833        111021330080        111021470546       
111021619529        111021764104        111021919184        111022081219       
111022279768        111022466609        111022619441        111022797561    
453202657       453558363       111011205899       111020119028      
111020282287        111020445064        111020637539        111020820038       
111021013897        111021187888        111021330091        111021470557       
111021619552        111021764126        111021919274        111022081220       
111022279780        111022466698        111022619520        111022797617    
453202871       453558561       111011206384       111020119039      
111020282300        111020445097        111020637595        111020820061       
111021013932        111021187956        111021330136        111021470580       
111021619563        111021764137        111021919308        111022081455       
111022279904        111022466733        111022619531        111022797651    
453203671       453558611       111011206553       111020119040      
111020282311        111020445110        111020637607        111020820207       
111021013943        111021187978        111021330147        111021470591       
111021619585        111021764171        111021919320        111022081466       
111022279915        111022466823        111022619621        111022797695    
453203861       453558769       111011218398       111020119051      
111020282377        111020445255        111020637641        111020820308       
111021014393        111021188003        111021330158        111021470614       
111021619619        111021764250        111021919465        111022081523       
111022279959        111022466889        111022620397        111022797718    
453203895       453558819       111011225790       111020119118      
111020282401        111020445323        111020637652        111020820342       
111021014405        111021188036        111021330169        111021470669       
111021619675        111021764700        111021919487        111022081646       
111022280265        111022466935        111022620421        111022797730    
453203960       453558942       111011231618       111020120277      
111020282412        111020445367        111020637696        111020820432       
111021014427        111021188070        111021330181        111021470670       
111021619697        111021765172        111021919522        111022081657       
111022280276        111022466968        111022620443        111022797741    
453203986       453559155       111011232620       111020120312      
111020282467        111020445378        111020637786        111020820465       
111021014506        111021188104        111021330215        111021470737       
111021619811        111021765228        111021919634        111022081679       
111022280333        111022467576        111022620487        111022797752    
453204299       453559411       111011238053       111020120390      
111020282568        111020445413        111020637843        111020820522       
111021014517        111021188148        111021330260        111021470849       
111021619855        111021765251        111021919667        111022081916       
111022280366        111022467587        111022620498        111022798168    
453204679       453559544       111011245668       111020120402      
111020282614        111020445446        111020637854        111020820678       
111021014674        111021188171        111021330428        111021470872       
111021619866        111021765273        111021919713        111022082007       
111022280377        111022467598        111022620511        111022798179    
453204893       453559676       111011268102       111020120514      
111020282669        111020445705        111020637865        111020821208       
111021014685        111021188227        111021330440        111021470883       
111021619888        111021765318        111021919735        111022082029       
111022280423        111022467611        111022620522        111022798348    
453204968       453559783       111011272084       111020120570      
111020282670        111020446133        111020637900        111020821219       
111021014696        111021188924        111021330507        111021470894       
111021619945        111021765330        111021919825        111022082041       
111022280715        111022467655        111022620544        111022798393    
453205049       453560252       111011275537       111020120615      
111020282681        111020446144        111020637922        111020821264       
111021014708        111021189521        111021330529        111021470940       
111021620082        111021765396        111021919881        111022082108       
111022280726        111022467688        111022620555        111022798405  

 

SCH-A-46



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     453205304       453560575       111011293717       111020120682
      111020282748        111020446155        111020638079        111020821309  
     111021014720        111021189543        111021330541        111021471042  
     111021620116        111021765464        111021919915        111022082153  
     111022281503        111022467824        111022620601        111022798483  
  453205411       453560930       111011307139       111020120693      
111020282782        111020446201        111020638091        111020821365       
111021014731        111021189554        111021330574        111021471075       
111021620150        111021765475        111021920063        111022082175       
111022281570        111022467835        111022620768        111022798540    
453205650       453561078       111011311358       111020120705      
111020283053        111020446245        111020638103        111020821398       
111021014775        111021189598        111021330608        111021471143       
111021620161        111021765497        111021920108        111022082388       
111022281693        111022467846        111022620858        111022798731    
453205775       453561292       111011317264       111020120727      
111020283110        111020446256        111020638923        111020821444       
111021014797        111021189666        111021330631        111021471165       
111021620183        111021765554        111021920119        111022082647       
111022281716        111022467879        111022620869        111022798854    
453205866       453561417       111011324981       111020120749      
111020283176        111020446267        111020639014        111020821455       
111021014887        111021189879        111021330642        111021471233       
111021620239        111021765565        111021920131        111022082669       
111022281828        111022468601        111022620971        111022799530    
453205924       453561433       111011331451       111020120794      
111020283198        111020446289        111020639036        111020821477       
111021014900        111021189925        111021330675        111021471244       
111021620677        111021765587        111021920265        111022082681       
111022281839        111022468612        111022621028        111022799563    
453206039       453561474       111011345254       111020120828      
111020283301        111020446302        111020639081        111020821501       
111021014955        111021189970        111021330732        111021471266       
111021620712        111021765598        111021920333        111022082715       
111022281851        111022468724        111022621051        111022799574    
453206138       453561540       111011345535       111020120862      
111020283334        111020446335        111020639115        111020821512       
111021015125        111021190040        111021330923        111021471288       
111021620723        111021765655        111021920399        111022082748       
111022281895        111022468735        111022621095        111022799585    
453206278       453561680       111011352869       111020120895      
111020283345        111020446357        111020639137        111020821589       
111021015271        111021190129        111021330945        111021471312       
111021620789        111021765677        111021920412        111022082827       
111022281952        111022468746        111022621130        111022799653    
453206328       453561813       111011362983       111020121065      
111020283413        111020446379        111020639216        111020821635       
111021015305        111021190130        111021330978        111021472065       
111021620813        111021765712        111021920445        111022082872       
111022281963        111022468791        111022621152        111022799710    
453206419       453562340       111011364794       111020121098      
111020283479        111020446403        111020639227        111020821714       
111021015428        111021190174        111021330989        111021472100       
111021621364        111021765723        111021920591        111022082940       
111022282010        111022468858        111022621163        111022799765    
453206872       453562621       111011373648       111020121177      
111020283514        111020446436        111020639261        111020821747       
111021015439        111021191131        111021331003        111021472155       
111021621397        111021765734        111021920827        111022082962       
111022282021        111022468892        111022621264        111022799800    
453207086       453562639       111011386428       111020121188      
111020283525        111020446481        111020639272        111020821770       
111021015620        111021191232        111021331092        111021472177       
111021621500        111021765778        111021920940        111022083008       
111022282054        111022468982        111022621455        111022799811    
453207219       453562647       111011402045       111020121212      
111020283558        111020446504        111020639294        111020821815       
111021015631        111021191322        111021331148        111021472223       
111021621555        111021765789        111021920951        111022083020       
111022282133        111022469095        111022621466        111022799866    
453207789       453562662       111011406218       111020121234      
111020283581        111020446593        111020639430        111020821927       
111021015675        111021191366        111021331193        111021472234       
111021621634        111021765790        111021920962        111022083097       
111022282144        111022469129        111022621501        111022799877    
453207854       453562837       111011430732       111020121256      
111020283592        111020446616        111020639799        111020821949       
111021015697        111021191692        111021331216        111021472245       
111021621645        111021765824        111021921446        111022083121       
111022282313        111022469152        111022621512        111022799967    
453208076       453562902       111011432228       111020121267      
111020283615        111020446661        111020639845        111020822030       
111021015710        111021191872        111021331306        111021472414       
111021621656        111021765868        111021921457        111022083176       
111022282403        111022469174        111022621534        111022800038    
453208167       453562910       111011438932       111020121289      
111020283626        111020446683        111020640016        111020822096       
111021015776        111021191883        111021331340        111021472436       
111021621667        111021765958        111021921479        111022083198       
111022282504        111022469219        111022621590        111022800151    
453208316       453563132       111011440441       111020121302      
111020283985        111020446706        111020640027        111020822108       
111021015787        111021191894        111021331373        111021472469       
111021621689        111021765992        111021921491        111022083222       
111022282616        111022469602        111022621602        111022800320    
453208340       453563496       111011446829       111020121335      
111020283996        111020446852        111020640162        111020822119       
111021015800        111021191928        111021331384        111021472548       
111021621724        111021766016        111021921503        111022083312       
111022283066        111022469668        111022621613        111022800353    
453208407       453563835       111011456189       111020121379      
111020284065        111020446942        111020640229        111020822131       
111021015877        111021191939        111021331429        111021472559       
111021621735        111021766027        111021921569        111022083323       
111022283099        111022469679        111022621646        111022800498    
453208589       453563843       111011461208       111020121414      
111020284076        111020446953        111020640285        111020822164       
111021017307        111021191951        111021331441        111021472616       
111021621746        111021766049        111021921570        111022083334       
111022283134        111022469860        111022621657        111022800500    
453209033       453564122       111011465325       111020121425      
111020284100        111020446964        111020640320        111020822210       
111021017419        111021191962        111021331463        111021472650       
111021621825        111021766061        111021921604        111022083503       
111022283167        111022469905        111022621747        111022800544    
453209066       453564197       111011471221       111020121436      
111020284199        111020447022        111020640386        111020822243       
111021017453        111021192008        111021331508        111021472683       
111021621836        111021766094        111021921615        111022083547       
111022283190        111022469949        111022622737        111022800566    
453209215       453564353       111011475023       111020121885      
111020284234        111020447145        111020640511        111020822276       
111021017464        111021192019        111021331519        111021472762       
111021621869        111021766106        111021921985        111022083570       
111022283910        111022469961        111022622771        111022800599    
453209249       453564379       111011484652       111020122617      
111020284256        111020447235        111020640937        111020822344       
111021017543        111021192109        111021331520        111021472807       
111021621870        111021766162        111021922032        111022083581       
111022283932        111022470132        111022622827        111022800612    
453209546       453564742       111011491526       111020122741      
111020284324        111020447392        111020640982        111020822377       
111021017622        111021192132        111021331564        111021472830       
111021621881        111021766331        111021922177        111022083604       
111022283965        111022470154        111022622838        111022800656    
453209561       453564825       111011497432       111020122763      
111020284335        111020447550        111020641107        111020822434       
111021017677        111021192266        111021331777        111021472863       
111021621959        111021766353        111021922223        111022083930       
111022284810        111022470165        111022622906        111022800678    
453209652       453564932       111011515354       111020122819      
111020284593        111020447662        111020641174        111020822467       
111021017701        111021192345        111021331799        111021472874       
111021621960        111021766364        111021922313        111022083996       
111022284854        111022470198        111022622973        111022800814    
453209793       453565004       111011533736       111020122842      
111020284650        111020447684        111020641242        111020822670       
111021017723        111021192390        111021331878        111021472920       
111021621993        111021766397        111021922324        111022085123       
111022284865        111022470200        111022623020        111022800982    
453209959       453565046       111011534355       111020122897      
111020284672        111020447695        111020641264        111020822771       
111021017745        111021192468        111021331889        111021472931       
111021622006        111021766421        111021922346        111022085145       
111022284887        111022470211        111022623075        111022800993    
453210171       453565723       111011537358       111020122965      
111020285101        111020448203        111020641297        111020822816       
111021017813        111021192480        111021331924        111021472964       
111021622028        111021766443        111021922357        111022085156       
111022284898        111022470390        111022623266        111022801107    
453210338       453565830       111011554740       111020122998      
111020285202        111020448225        111020641613        111020822883       
111021017879        111021192491        111021331957        111021473044       
111021622040        111021766454        111021922391        111022085178       
111022284988        111022470424        111022623288        111022801141    
453210460       453566622       111011560185       111020123067      
111020285224        111020448247        111020641657        111020823895       
111021017880        111021192592        111021332048        111021473101       
111021622095        111021766465        111021922447        111022085213       
111022284999        111022470457        111022623312        111022801152    
453210569       453566762       111011562457       111020123113      
111020285246        111020448416        111020641703        111020823907       
111021017970        111021192659        111021332082        111021473145       
111021622107        111021766498        111021922470        111022085224       
111022285136        111022470479        111022623435        111022801174    
453211203       453566879       111011589816       111020123135      
111020285279        111020448887        111020641714        111020823941       
111021018038        111021192671        111021332105        111021473190       
111021622152        111021766500        111021922559        111022085279       
111022285147        111022470491        111022623468        111022801231    
453211310       453566945       111011604162       111020123359      
111020285369        111020448933        111020641815        111020824009       
111021018050        111021192693        111021332127        111021473213       
111021622196        111021766544        111021922560        111022085303       
111022285181        111022470525        111022623525        111022801411    
453211468       453567000       111011622173       111020123360      
111020285404        111020448966        111020641972        111020824010       
111021018061        111021192738        111021332138        111021473257       
111021622208        111021766577        111021922605        111022085527       
111022285192        111022470558        111022623592        111022802232    
453211542       453567315       111011622511       111020123393      
111020285459        111020448977        111020642524        111020824133       
111021018139        111021192749        111021332150        111021473279       
111021622275        111021766588        111021922683        111022085763       
111022285226        111022470570        111022623615        111022802254  

 

SCH-A-47



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     453211617       453567356       111011644896       111020123719
      111020285460        111020449013        111020642535        111020824188  
     111021018173        111021192884        111021332183        111021473314  
     111021622398        111021766667        111021922739        111022085820  
     111022285372        111022470581        111022623660        111022802401  
  453211674       453567570       111011650477       111020123742      
111020285471        111020449349        111020642580        111020824199       
111021018184        111021192895        111021332206        111021473370       
111021622400        111021766713        111021922784        111022086113       
111022285406        111022470682        111022623671        111022802489    
453211682       453567638       111011682012       111020123832      
111020285493        111020449406        111020642591        111020824201       
111021018195        111021192974        111021332295        111021473808       
111021622422        111021766757        111021922795        111022086135       
111022285417        111022471469        111022623749        111022802490    
453211930       453567794       111011690471       111020123887      
111020285516        111020449440        111020642625        111020824212       
111021018229        111021193032        111021332330        111021473875       
111021622466        111021766926        111021922885        111022086281       
111022285451        111022471526        111022623761        111022802524    
453212136       453567919       111011708549       111020123999      
111020285550        111020449462        111020642647        111020824245       
111021018263        111021193087        111021332341        111021473897       
111021622499        111021766937        111021923000        111022086506       
111022285462        111022471571        111022623806        111022802614    
453212219       453568107       111011710205       111020124002      
111020285561        111020449710        111020642658        111020824267       
111021018285        111021193122        111021332363        111021473910       
111021622512        111021766948        111021923088        111022086517       
111022285518        111022471694        111022624368        111022802625    
453212540       453568149       111011726055       111020124068      
111020285640        111020449721        111020642894        111020824278       
111021018443        111021193199        111021332374        111021474124       
111021622523        111021766959        111021923325        111022086797       
111022285552        111022471717        111022624391        111022802704    
453212565       453568214       111011743953       111020124204      
111020285673        111020449787        111020642928        111020824346       
111021018454        111021193212        111021332419        111021474146       
111021622556        111021767017        111021923336        111022086832       
111022285585        111022471830        111022624403        111022802737    
453213159       453568503       111011822827       111020124271      
111020285695        111020450183        111020642984        111020824380       
111021018601        111021193290        111021332453        111021474179       
111021622613        111021767927        111021923392        111022086977       
111022286924        111022471896        111022624425        111022802759    
453213241       453568677       111011852943       111020124383      
111020285819        111020450206        111020643020        111020824469       
111021018667        111021193302        111021332510        111021474180       
111021622994        111021767950        111021923505        111022087057       
111022286935        111022471997        111022624458        111022802827    
453213324       453568693       111011872103       111020124439      
111020285864        111020450217        111020643031        111020824964       
111021018779        111021193324        111021332565        111021474258       
111021623030        111021767961        111021923516        111022087079       
111022286979        111022472033        111022625033        111022802861    
453213415       453568917       111011887918       111020124484      
111020285886        111020450228        111020643064        111020824986       
111021018814        111021193391        111021332598        111021474292       
111021623085        111021768232        111021923550        111022087125       
111022286980        111022472044        111022625088        111022802973    
453213654       453568974       111011891553       111020124754      
111020285909        111020450273        111020643165        111020825011       
111021018915        111021193470        111021332622        111021474337       
111021623096        111021768243        111021923628        111022087170       
111022287048        111022472055        111022625123        111022803008    
453213753       453569048       111011915718       111020124822      
111020286012        111020450486        111020643187        111020825101       
111021019433        111021193481        111021332644        111021474360       
111021623120        111021768513        111021923684        111022087260       
111022287059        111022472066        111022625538        111022803031    
453215055       453569105       111011922109       111020124912      
111020286078        111020450532        111020643222        111020825178       
111021019949        111021193492        111021332655        111021474382       
111021623175        111021768524        111021923729        111022087316       
111022287105        111022472077        111022625796        111022803200    
453215311       453569279       111011930030       111020124967      
111020286821        111020450611        111020643255        111020825224       
111021020008        111021193515        111021332712        111021474461       
111021623210        111021768546        111021923741        111022087327       
111022287194        111022472099        111022625910        111022803299    
453215766       453569550       111011960202       111020125014      
111020286843        111020450723        111020643312        111020825347       
111021020064        111021193537        111021332778        111021474483       
111021623243        111021768557        111021923774        111022087338       
111022287251        111022472303        111022625987        111022803323    
453215774       453569568       111011976670       111020125047      
111020286854        111020450802        111020643491        111020825370       
111021020086        111021193560        111021332802        111021474809       
111021623344        111021768580        111021923820        111022087361       
111022287295        111022472358        111022626078        111022803716    
453216087       453569683       111011981171       111020125070      
111020286865        111020450813        111020643514        111020825437       
111021020110        111021193593        111021332824        111021474821       
111021623388        111021768603        111021923853        111022087372       
111022287329        111022472695        111022626090        111022804278    
453216103       453570004       111012007418       111020125137      
111020286876        111020450824        111020643592        111020825448       
111021020211        111021193605        111021332835        111021475541       
111021623973        111021768625        111021923864        111022087451       
111022287330        111022472796        111022626179        111022804403    
453216574       453570087       111012051484       111020125148      
111020286955        111020450880        111020643637        111020825527       
111021020244        111021193627        111021332846        111021475574       
111021624020        111021768658        111021923886        111022087518       
111022287420        111022472820        111022626236        111022804458    
453216616       453570285       111012051653       111020125160      
111020286966        111020450936        111020643671        111020825651       
111021020266        111021193638        111021332857        111021475754       
111021624031        111021768670        111021923921        111022087585       
111022287453        111022472932        111022626258        111022804492    
453216848       453570566       111012087360       111020125227      
111020286977        111020450970        111020643749        111020825662       
111021020301        111021193661        111021332880        111021475787       
111021624064        111021768759        111021923932        111022087620       
111022287622        111022472998        111022626630        111022804638    
453216871       453570608       111012097833       111020125317      
111020286999        111020450981        111020643750        111020825684       
111021020334        111021193683        111021332891        111021475866       
111021624121        111021768816        111021923954        111022088586       
111022287655        111022473045        111022626641        111022804649    
453217069       453570632       111012146951       111020125339      
111020287068        111020451049        111020643794        111020825695       
111021020356        111021193694        111021332903        111021475945       
111021624132        111021768883        111021923987        111022088609       
111022287802        111022473067        111022626674        111022804807    
453217622       453570715       111012163668       111020126026      
111020287079        111020451061        111020643817        111020825763       
111021020378        111021193728        111021332958        111021475978       
111021624143        111021768917        111021924078        111022088621       
111022287903        111022473685        111022626720        111022804885    
453218265       453571010       111012199814       111020126105      
111020287114        111020451072        111020644010        111020825785       
111021020390        111021194820        111021332970        111021476014       
111021624198        111021768939        111021924113        111022088632       
111022288005        111022473708        111022626775        111022805011    
453218372       453571069       111012204923       111020126149      
111020287169        111020451106        111020644076        111020825910       
111021020402        111021194853        111021333005        111021476025       
111021624266        111021769008        111021924146        111022088700       
111022288016        111022473764        111022626854        111022805134    
453218703       453571150       111012206734       111020126183      
111020287293        111020451117        111020645336        111020825921       
111021020435        111021194875        111021333049        111021476069       
111021624288        111021769211        111021924191        111022088755       
111022288106        111022473810        111022626865        111022805257    
453218802       453571622       111012225645       111020127410      
111020287305        111020451162        111020645358        111020825932       
111021020468        111021194897        111021333083        111021476137       
111021624312        111021769233        111021924269        111022088867       
111022288128        111022473854        111022626876        111022805280    
453218893       453571630       111012238166       111020127432      
111020287316        111020451173        111020645370        111020825943       
111021020479        111021194987        111021333117        111021476160       
111021624356        111021769312        111021924292        111022088890       
111022288139        111022473876        111022626922        111022805325    
453219115       453572000       111012276326       111020127487      
111020287372        111020451184        111020645404        111020825987       
111021020480        111021194998        111021333139        111021476171       
111021624402        111021769356        111021924337        111022089217       
111022288140        111022474260        111022626944        111022805336    
453219198       453572166       111012300201       111020127522      
111020287394        111020451285        111020645493        111020825998       
111021020514        111021195001        111021333184        111021476294       
111021624648        111021769446        111021924371        111022089228       
111022288151        111022474305        111022626955        111022805426    
453219750       453572521       111012339203       111020127645      
111020287406        111020451320        111020645549        111020826023       
111021020592        111021195102        111021333229        111021476306       
111021624659        111021769479        111021924393        111022089239       
111022288173        111022474327        111022626977        111022805482    
453219826       453572711       111012340698       111020127768      
111020287428        111020451544        111020645561        111020826045       
111021020648        111021195124        111021333230        111021476328       
111021624761        111021769514        111021924438        111022089251       
111022288229        111022474361        111022627024        111022805527    
453219859       453572752       111012368553       111020127779      
111020287484        111020451623        111020645572        111020826056       
111021020659        111021195157        111021333285        111021476339       
111021624794        111021769671        111021924450        111022089284       
111022288252        111022474507        111022627136        111022805662    
453219958       453572919       111012371669       111020127836      
111020287552        111020451656        111020645617        111020826067       
111021020660        111021195382        111021333296        111021476362       
111021624839        111021770303        111021924955        111022089363       
111022288274        111022474518        111022627192        111022805730    
453220006       453573297       111012388421       111020127858      
111020287563        111020451667        111020645662        111020826078       
111021020682        111021195416        111021333320        111021476429       
111021624840        111021770796        111021925057        111022089374       
111022288296        111022474574        111022627260        111022805752    
453220386       453573362       111012394136       111020127869      
111020287754        111020451724        111020645729        111020826089       
111021020693        111021195427        111021333342        111021476575       
111021624851        111021770831        111021925192        111022089385       
111022288432        111022474653        111022627406        111022805763  

 

SCH-A-48



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     453220543       453573404       111012397982       111020127870
      111020287833        111020451735        111020645796        111020826191  
     111021020716        111021195483        111021333353        111021476609  
     111021624929        111021770842        111021925215        111022089396  
     111022288454        111022474664        111022627518        111022805897  
  453220956       453573453       111012402394       111020127971      
111020287844        111020451791        111020645853        111020826247       
111021020749        111021195540        111021333432        111021476643       
111021624952        111021770987        111021925226        111022089497       
111022288500        111022474697        111022627552        111022805921    
453221087       453573552       111012402473       111020127993      
111020289420        111020451814        111020645864        111020826304       
111021020794        111021195652        111021333498        111021476733       
111021625010        111021771001        111021925530        111022089521       
111022288522        111022475205        111022627596        111022806045    
453221095       453573594       111012403306       111020128006      
111020289453        111020451836        111020645875        111020826315       
111021020817        111021195674        111021333599        111021476766       
111021625032        111021771034        111021925642        111022089723       
111022288533        111022475227        111022627709        111022806157    
453221616       453573933       111012431879       111020128017      
111020289554        111020452343        111020645886        111020826337       
111021020840        111021195719        111021333601        111021476889       
111021625111        111021771056        111021925697        111022089756       
111022288577        111022475340        111022627732        111022807585    
453221863       453574006       111012435299       111020128084      
111020289576        111020452354        111020646078        111020826359       
111021021245        111021195742        111021333656        111021476935       
111021625166        111021771067        111021925721        111022089903       
111022288689        111022475351        111022627743        111022807620    
453222291       453574030       111012464280       111020128129      
111020289611        111020452455        111020646102        111020826371       
111021021278        111021195753        111021333678        111021476980       
111021625201        111021771135        111021925923        111022089925       
111022288735        111022475463        111022627765        111022807664    
453222416       453574071       111012483337       111020128130      
111020289655        111020452523        111020646562        111020826382       
111021021290        111021196226        111021333746        111021477150       
111021625234        111021771168        111021925945        111022089936       
111022288757        111022475496        111022627844        111022807675    
453222424       453574089       111012490313       111020128208      
111020289767        111020452578        111020646595        111020826438       
111021021302        111021196260        111021333791        111021477701       
111021625335        111021771179        111021925990        111022089947       
111022288825        111022475531        111022627901        111022807697    
453222531       453574162       111012532747       111020128219      
111020289790        111020452679        111020646607        111020826461       
111021021335        111021196417        111021333847        111021477734       
111021625346        111021771292        111021926069        111022090073       
111022288836        111022475609        111022627923        111022807765    
453222937       453574212       111012533029       111020128220      
111020289835        111020452703        111020646685        111020826472       
111021021357        111021196473        111021333915        111021477790       
111021625357        111021771348        111021926115        111022090332       
111022288892        111022475665        111022627989        111022807787    
453223125       453574253       111012549734       111020128242      
111020289857        111020452769        111020647293        111020826483       
111021021379        111021196507        111021334006        111021477846       
111021625379        111021771359        111021926216        111022090354       
111022288904        111022475700        111022628036        111022807833    
453223489       453574360       111012557148       111020128309      
111020289947        111020452950        111020647394        111020826630       
111021021414        111021196574        111021334028        111021477857       
111021625492        111021771371        111021926294        111022090411       
111022288959        111022475801        111022628069        111022807844    
453223547       453574410       111012560681       111020128387      
111020289969        111020453489        111020647417        111020826809       
111021021492        111021196596        111021334051        111021477879       
111021625537        111021771405        111021926519        111022090455       
111022289185        111022475823        111022628092        111022807866    
453223620       453574519       111012573023       111020128398      
111020290006        111020453535        111020647462        111020826887       
111021021526        111021196620        111021334129        111021477914       
111021625548        111021771416        111021926553        111022090488       
111022289196        111022475834        111022628104        111022807912    
453223679       453574626       111012573539       111020128411      
111020290040        111020453568        111020647484        111020827057       
111021021537        111021196956        111021334141        111021477925       
111021625571        111021771427        111021926610        111022090512       
111022290547        111022475856        111022628148        111022807956    
453224131       453574659       111012608493       111020128444      
111020290051        111020454479        111020647529        111020827068       
111021021559        111021197384        111021334185        111021477969       
111021625638        111021771449        111021926643        111022090590       
111022290558        111022475913        111022628159        111022807989    
453224172       453574857       111012609258       111020128466      
111020290062        111020454480        111020647530        111020827349       
111021021560        111021197430        111021334297        111021478522       
111021625649        111021771450        111021926654        111022090613       
111022290637        111022475946        111022628193        111022808137    
453224339       453575086       111012620509       111020129096      
111020290107        111020454569        111020647552        111020827372       
111021021582        111021197463        111021334310        111021478533       
111021625661        111021771472        111021926687        111022090635       
111022290659        111022476262        111022628294        111022808159    
453224727       453575219       111012632445       111020129108      
111020290118        111020454592        111020647686        111020827383       
111021021706        111021197531        111021334343        111021478566       
111021625683        111021771494        111021926733        111022090725       
111022290660        111022476273        111022628306        111022808160    
453225286       453575276       111012648318       111020129287      
111020290242        111020454604        111020647787        111020827440       
111021021740        111021197643        111021334398        111021478713       
111021626134        111021771540        111021926991        111022090747       
111022290705        111022476341        111022628407        111022808182    
453225369       453575425       111012650344       111020129467      
111020290297        111020454682        111020647822        111020827574       
111021021784        111021197698        111021334422        111021478735       
111021626156        111021771584        111021927127        111022090972       
111022290794        111022476352        111022628597        111022808317    
453225450       453575573       111012677534       111020129478      
111020290309        111020454761        111020647833        111020827596       
111021021795        111021197733        111021334444        111021478780       
111021626246        111021771629        111021927150        111022090983       
111022290817        111022476824        111022628687        111022808407    
453225526       453575664       111012677613       111020129568      
111020290411        111020454839        111020647866        111020827686       
111021021852        111021197823        111021334466        111021478869       
111021626279        111021771630        111021927486        111022091063       
111022290839        111022476846        111022628711        111022808520    
453225559       453575698       111012689537       111020129579      
111020290499        111020454895        111020647888        111020827945       
111021022033        111021197968        111021334488        111021478892       
111021626336        111021771641        111021927521        111022091175       
111022290851        111022476880        111022628744        111022808542    
453225567       453575896       111012691103       111020130537      
111020291489        111020454918        111020647934        111020828249       
111021022101        111021197979        111021334501        111021478971       
111021626426        111021771652        111021927868        111022091300       
111022290862        111022476891        111022628777        111022808564    
453226532       453576019       111012707347       111020130560      
111020291513        111020454941        111020647978        111020828283       
111021022280        111021197991        111021334523        111021479006       
111021626460        111021771674        111021927880        111022091478       
111022290873        111022476992        111022629217        111022808575    
453226946       453576043       111012708135       111020130593      
111020291568        111020454963        111020647990        111020828340       
111021022291        111021198082        111021334534        111021479017       
111021626505        111021771720        111021927958        111022091489       
111022290884        111022477061        111022629307        111022808597    
453227506       453576142       111012734718       111020130616      
111020291580        111020455010        111020648014        111020828373       
111021022303        111021198105        111021334556        111021479084       
111021626516        111021771876        111021927970        111022091557       
111022290907        111022477106        111022629318        111022808621    
453227522       453576233       111012755643       111020130706      
111020291603        111020455032        111020648025        111020828430       
111021022437        111021198150        111021334602        111021479118       
111021626527        111021771887        111021927992        111022092198       
111022290918        111022477342        111022629554        111022808687    
453228066       453576381       111012788920       111020130762      
111020291636        111020455054        111020648104        111020828531       
111021022572        111021198172        111021334624        111021479141       
111021626550        111021771988        111021928027        111022092211       
111022290941        111022477476        111022629587        111022808744    
453228082       453576423       111012795401       111020130852      
111020291647        111020455111        111020648294        111020828597       
111021022640        111021198217        111021334635        111021479297       
111021626572        111021772024        111021928038        111022092312       
111022290974        111022477511        111022629600        111022808766    
453228421       453576522       111012804570       111020130908      
111020291726        111020455155        111020648351        111020828654       
111021022684        111021198240        111021334657        111021479309       
111021627168        111021772035        111021928139        111022092334       
111022291021        111022477555        111022629868        111022808799    
453228538       453576639       111012848714       111020130964      
111020291816        111020455245        111020648902        111020828687       
111021022718        111021198251        111021334668        111021479310       
111021627191        111021772046        111021928151        111022092390       
111022291065        111022477735        111022629880        111022808823    
453229056       453576662       111012860471       111020130986      
111020291838        111020455256        111020648957        111020828700       
111021022752        111021198273        111021334679        111021479837       
111021627247        111021772080        111021928342        111022092503       
111022291076        111022477779        111022629891        111022808845    
453229460       453576852       111012930985       111020131112      
111020291849        111020455379        111020648991        111020828722       
111021022785        111021198295        111021334769        111021479916       
111021627258        111021772114        111021928364        111022092547       
111022291144        111022477960        111022629947        111022808856    
453229627       453577025       111012951078       111020131134      
111020291861        111020455380        111020649059        111020828733       
111021022808        111021198307        111021334949        111021479950       
111021627269        111021772158        111021928375        111022092569       
111022291177        111022477971        111022629981        111022808867    
453229684       453577132       111012997360       111020131190      
111020291883        111020455403        111020649060        111020828799       
111021022853        111021198330        111021334950        111021479983       
111021627292        111021772259        111021928409        111022092648       
111022291188        111022478107        111022629992        111022808878    
453229866       453577199       111013025138       111020131404      
111020291984        111020455470        111020649071        111020828935       
111021022976        111021199139        111021335153        111021480008       
111021627315        111021772338        111021928443        111022092659       
111022291234        111022478174        111022630040        111022808902  

 

SCH-A-49



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     453230054       453577405       111013032529       111020131459
      111020292042        111020455964        111020649217        111020828946  
     111021023001        111021199162        111021335557        111021480086  
     111021627337        111021772361        111021928454        111022092682  
     111022291492        111022478220        111022630578        111022808979  
  453230617       453577710       111013051823       111020131730      
111020292592        111020456099        111020649251        111020829015       
111021023023        111021199173        111021335580        111021480097       
111021627371        111021772372        111021928465        111022092705       
111022291504        111022478310        111022630589        111022808991    
453230732       453577736       111013092301       111020131808      
111020292648        111020456101        111020649262        111020829509       
111021023090        111021199207        111021335669        111021480110       
111021627427        111021772495        111021928667        111022092716       
111022291526        111022478343        111022630602        111022809015    
453230831       453578213       111013120178       111020132630      
111020292659        111020456123        111020649284        111020829521       
111021023146        111021199229        111021335692        111021480154       
111021627449        111021772585        111021928791        111022092727       
111022291548        111022478444        111022630657        111022809419    
453231078       453578387       111013235388       111020132652      
111020292671        111020456134        111020649341        111020829611       
111021023157        111021199263        111021335861        111021480200       
111021627461        111021772710        111021929141        111022092749       
111022291582        111022478455        111022630668        111022809420    
453231110       453578502       111013271029       111020132708      
111020292682        111020456178        111020649396        111020829644       
111021023168        111021199285        111021335939        111021480211       
111021627494        111021772732        111021929163        111022092783       
111022291650        111022478488        111022630679        111022809509    
453231151       453578619       111013368914       111020132731      
111020292693        111020456190        111020649408        111020829655       
111021023337        111021199319        111021336031        111021480301       
111021627551        111021772743        111021929219        111022092806       
111022291694        111022478501        111022630691        111022809576    
453231185       453579229       111013430813       111020132876      
111020292705        111020456224        111020649925        111020829677       
111021023382        111021199375        111021336042        111021480323       
111021627595        111021772855        111021929242        111022092817       
111022291739        111022478512        111022630781        111022809598    
453231557       453579286       111013682407       111020132922      
111020292772        111020456246        111020649981        111020829701       
111021023416        111021199386        111021336053        111021480345       
111021627629        111021773463        111021929398        111022092851       
111022291740        111022478534        111022630804        111022809611    
453231854       453579328       111014465700       111020134171      
111020292840        111020456257        111020650107        111020829756       
111021023629        111021199409        111021336075        111021480424       
111021627775        111021773519        111021929411        111022093009       
111022291829        111022478602        111022630837        111022809767    
453232035       453579401       111014858335       111020134508      
111020292851        111020456268        111020650185        111020829789       
111021023641        111021199476        111021336750        111021480435       
111021627786        111021773542        111021929613        111022093054       
111022291830        111022478624        111022630938        111022809789    
453232167       453579419       111014858694       111020134520      
111020292952        111020456279        111020650578        111020829813       
111021023685        111021199487        111021336806        111021480446       
111021628080        111021773845        111021929691        111022093177       
111022291841        111022478893        111022630961        111022809790    
453232225       453579484       111014870474       111020134610      
111020293111        111020456314        111020650602        111020830433       
111021023696        111021199498        111021336817        111021480479       
111021628237        111021773856        111021929703        111022093234       
111022291942        111022478927        111022631108        111022809813    
453232290       453579526       111014872319       111020134654      
111020293122        111020456370        111020650668        111020830444       
111021023708        111021199601        111021337010        111021480839       
111021628282        111021774060        111021929725        111022093492       
111022291953        111022478938        111022631119        111022809879    
453232704       453579583       111014876650       111020134687      
111020293133        111020456392        111020650691        111020830455       
111021023720        111021199836        111021337054        111021480851       
111021628316        111021774071        111021929736        111022094099       
111022291975        111022478949        111022631197        111022809903    
453233173       453579864       111014879260       111020134788      
111020293166        111020456404        111020650714        111020830501       
111021023742        111021199881        111021337155        111021480929       
111021628811        111021774093        111021929770        111022094101       
111022292022        111022479142        111022631210        111022809925    
453233454       453579922       111014883221       111020134867      
111020293177        111020456426        111020650758        111020830523       
111021023786        111021199915        111021337188        111021480996       
111021628888        111021774138        111021929792        111022094123       
111022292066        111022479153        111022631221        111022809958    
453233587       453579955       111014883793       111020134902      
111020293256        111020456482        111020650848        111020830534       
111021023797        111021199960        111021337199        111021481010       
111021628967        111021774149        111021929871        111022094224       
111022292145        111022479197        111022631232        111022809970    
453233637       453580003       111014887078       111020135026      
111020293278        111020456550        111020650927        111020830556       
111021023809        111021200716        111021337313        111021481100       
111021629014        111021774183        111021929983        111022094246       
111022292156        111022479232        111022632008        111022810028    
453233710       453580169       111014888035       111020135060      
111020293335        111020456583        111020651186        111020830589       
111021023821        111021200727        111021337414        111021481223       
111021629115        111021774239        111021930143        111022094303       
111022292202        111022479287        111022632031        111022810084    
453233827       453580300       111014889935       111020135082      
111020293368        111020456617        111020651849        111020830613       
111021023876        111021200750        111021337447        111021481256       
111021629126        111021774240        111021930165        111022094325       
111022292246        111022479298        111022632042        111022810107    
453233868       453580490       111014892096       111020135105      
111020293379        111020456639        111020651861        111020830624       
111021023922        111021200761        111021337469        111021481267       
111021629159        111021774251        111021930200        111022094369       
111022293258        111022479399        111022632053        111022810152    
453234197       453580524       111014895785       111020135161      
111020293391        111020456640        111020651883        111020830668       
111021025340        111021200839        111021337492        111021481289       
111021629160        111021774307        111021930211        111022094370       
111022293269        111022480133        111022632064        111022810163    
453234296       453580904       111014896607       111020135194      
111020293447        111020456741        111020651917        111020830679       
111021025429        111021200873        111021337515        111021481302       
111021629182        111021774318        111021930356        111022094392       
111022293348        111022480199        111022632075        111022810185    
453234510       453580979       111014899273       111020135206      
111020293458        111020456763        111020652031        111020830691       
111021025441        111021200930        111021337526        111021481324       
111021629205        111021774329        111021930389        111022094404       
111022293359        111022480201        111022632132        111022810398    
453234643       453580987       111014904405       111020135273      
111020293515        111020456774        111020652042        111020830703       
111021026048        111021200952        111021337593        111021481346       
111021629216        111021774453        111021930390        111022094426       
111022293449        111022480223        111022632154        111022810422    
453234692       453581043       111014917982       111020135284      
111020293537        111020456785        111020652075        111020830938       
111021026071        111021200974        111021337627        111021481425       
111021629227        111021774475        111021930480        111022094448       
111022293506        111022480256        111022632165        111022810466    
453234700       453581068       111014919052       111020135307      
111020293559        111020456796        111020652255        111020830972       
111021026093        111021201223        111021337762        111021481436       
111021629261        111021774486        111021930514        111022094482       
111022293539        111022480302        111022632198        111022810534    
453234726       453581308       111014925116       111020135352      
111020293582        111020456831        111020652312        111020831007       
111021026105        111021201245        111021337773        111021481447       
111021629362        111021774532        111021930547        111022094505       
111022293551        111022480335        111022632222        111022810545    
453235459       453581498       111014925318       111020135419      
111020294156        111020456875        111020652378        111020831096       
111021026149        111021202268        111021337784        111021481515       
111021629384        111021774666        111021930615        111022094561       
111022293562        111022480391        111022632266        111022810556    
453235491       453581589       111014926948       111020135431      
111020294190        111020456886        111020652592        111020831120       
111021026172        111021202370        111021337818        111021481526       
111021629418        111021774688        111021930941        111022094673       
111022293618        111022480414        111022632301        111022810567    
453235657       453582124       111014929671       111020135532      
111020294202        111020456910        111020652648        111020831153       
111021026318        111021202404        111021338066        111021481571       
111021629441        111021774699        111021931043        111022094718       
111022293652        111022480515        111022632794        111022810668    
453235913       453582132       111014930370       111020135622      
111020294213        111020456921        111020652682        111020831210       
111021026396        111021202459        111021338088        111021481683       
111021629508        111021774723        111021931065        111022094785       
111022293685        111022480571        111022632806        111022810680    
453236077       453582413       111014932710       111020135633      
111020294257        111020457618        111020652749        111020831221       
111021026408        111021202538        111021338112        111021481728       
111021629553        111021774734        111021931133        111022094819       
111022293708        111022480616        111022632817        111022810725    
453236127       453582561       111014932787       111020135644      
111020294347        111020458282        111020652750        111020831265       
111021026420        111021202594        111021338178        111021481751       
111021629610        111021774846        111021931526        111022095090       
111022293731        111022480683        111022632840        111022810781    
453236416       453582678       111014932978       111020135734      
111020294426        111020458305        111020652941        111020831502       
111021026442        111021202628        111021338224        111021481762       
111021629766        111021774891        111021931548        111022095102       
111022293742        111022480739        111022632851        111022810792    
453236523       453582793       111014933081       111020135767      
111020294448        111020458316        111020652996        111020831681       
111021026453        111021202639        111021338279        111021481829       
111021629788        111021774903        111021931560        111022095113       
111022293775        111022480762        111022632985        111022810837    
453236663       453582959       111014939537       111020135824      
111020294527        111020458361        111020653065        111020831737       
111021026543        111021202640        111021338280        111021481908       
111021629812        111021774969        111021931593        111022095124       
111022293786        111022480852        111022632996        111022810859    
453236861       453583247       111014946063       111020135835      
111020294594        111020458383        111020653111        111020831827       
111021026600        111021202741        111021338303        111021481920       
111021629878        111021775184        111021931638        111022095168       
111022293854        111022480863        111022633043        111022810905  

 

SCH-A-50



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     453237299       453583452       111014947659       111020135925
      111020294617        111020458439        111020653133        111020831861  
     111021026633        111021203001        111021338369        111021482460  
     111021629890        111021775218        111021931650        111022095281  
     111022293876        111022480919        111022633065        111022810949  
  453237380       453583460       111014948548       111020135958      
111020294639        111020458440        111020653201        111020831883       
111021026666        111021203124        111021338370        111021482527       
111021629902        111021775432        111021931672        111022095427       
111022294259        111022480931        111022633076        111022810961    
453237620       453583502       111014948762       111020135969      
111020294640        111020458563        111020653212        111020831906       
111021026701        111021203191        111021338471        111021482550       
111021629946        111021775689        111021931773        111022095494       
111022294271        111022480953        111022633100        111022811041    
453237711       453583627       111014956020       111020136038      
111020294718        111020458620        111020653267        111020832402       
111021026712        111021203203        111021338516        111021482583       
111021629957        111021775881        111021931818        111022095540       
111022294282        111022481011        111022633111        111022811063    
453237737       453583783       111014957155       111020136050      
111020294808        111020458721        111020653313        111020832413       
111021026745        111021203258        111021338572        111021482594       
111021629991        111021776073        111021931874        111022095630       
111022294338        111022481033        111022633155        111022811186    
453237893       453583924       111014960924       111020136230      
111020294820        111020458787        111020653559        111020832446       
111021026824        111021203315        111021338594        111021482662       
111021630027        111021776242        111021931885        111022095898       
111022294383        111022481099        111022633166        111022811197    
453238222       453584138       111014962746       111020136791      
111020294965        111020458800        111020653649        111020832457       
111021026835        111021203326        111021338651        111021482695       
111021630724        111021776376        111021931919        111022095955       
111022294394        111022481134        111022633201        111022811298    
453238313       453584203       111014963512       111020136803      
111020295461        111020458822        111020653830        111020832480       
111021026846        111021203371        111021338662        111021482730       
111021630779        111021776477        111021931953        111022096057       
111022294428        111022481190        111022633256        111022811704    
453238537       453584260       111014963657       111020137714      
111020296338        111020458833        111020653920        111020832840       
111021026879        111021203416        111021338684        111021482774       
111021630803        111021776512        111021932011        111022096080       
111022294439        111022482180        111022633278        111022811748    
453238602       453584344       111014968539       111020137725      
111020296406        111020458888        111020653942        111020832963       
111021026969        111021204305        111021338842        111021482819       
111021630814        111021776556        111021932022        111022096147       
111022294530        111022482214        111022633290        111022812851    
453238610       453584500       111014971027       111020137736      
111020296439        111020458912        111020655113        111020833065       
111021027320        111021204327        111021338875        111021482853       
111021630825        111021776567        111021932088        111022096158       
111022294552        111022482359        111022633313        111022813100    
453238644       453584559       111014973221       111020138401      
111020296451        111020458923        111020655179        111020833100       
111021027397        111021204338        111021338910        111021482886       
111021630870        111021776770        111021932101        111022096170       
111022294664        111022482393        111022633324        111022813133    
453238677       453584666       111014977629       111020138423      
111020296473        111020458956        111020655180        111020833223       
111021027498        111021204349        111021338976        111021482897       
111021630915        111021776804        111021932224        111022096181       
111022294709        111022482506        111022633335        111022813166    
453238834       453584682       111014980083       111020138490      
111020296530        111020458990        111020655269        111020833234       
111021027555        111021204462        111021338987        111021482910       
111021630982        111021776893        111021932280        111022096338       
111022294732        111022482933        111022633368        111022813199    
453239121       453584708       111014982210       111020138692      
111020296596        111020459092        111020655281        111020833278       
111021027599        111021204620        111021339179        111021483001       
111021630993        111021776905        111021933023        111022096349       
111022294787        111022482988        111022633414        111022813335    
453239634       453585002       111014982401       111020138737      
111020296608        111020459171        111020655359        111020833324       
111021027702        111021204631        111021339753        111021483012       
111021631039        111021776916        111021933034        111022096350       
111022294844        111022483013        111022633436        111022813391    
453240087       453585028       111014986359       111020138816      
111020296631        111020459182        111020655449        111020833335       
111021027713        111021204642        111021339764        111021483034       
111021631152        111021776927        111021933135        111022096406       
111022296194        111022483046        111022633469        111022813414    
453240228       453585101       111014987440       111020138849      
111020296642        111020459878        111020655450        111020833379       
111021027746        111021204653        111021340294        111021483168       
111021631174        111021776938        111021933180        111022096451       
111022296228        111022483080        111022633504        111022813571    
453240830       453585267       111014991131       111020138861      
111020296653        111020459946        111020655461        111020833380       
111021027779        111021204686        111021340317        111021483191       
111021631185        111021776949        111021933214        111022096462       
111022296240        111022483114        111022633548        111022813582    
453241127       453585309       111014991243       111020138906      
111020296709        111020459957        111020655528        111020833391       
111021027892        111021204697        111021340373        111021483258       
111021631208        111021776961        111021933247        111022096585       
111022296273        111022483170        111022633717        111022813706    
453241325       453585515       111014992110       111020138917      
111020296743        111020459980        111020655539        111020833403       
111021027960        111021204721        111021340441        111021483371       
111021631219        111021777007        111021933258        111022096631       
111022296318        111022483181        111022633863        111022813896    
453241440       453585705       111014994561       111020139020      
111020296765        111020459991        111020655629        111020833650       
111021027982        111021204811        111021340452        111021483494       
111021632018        111021777029        111021933326        111022096642       
111022296723        111022483215        111022633896        111022814291    
453241630       453586232       111014999803       111020139064      
111020296800        111020460016        111020655641        111020833717       
111021028118        111021205126        111021340508        111021483506       
111021632030        111021777120        111021933359        111022096697       
111022296789        111022483248        111022633908        111022814314    
453242273       453586356       111015003642       111020139198      
111020296811        111020460049        111020655731        111020833728       
111021028163        111021205159        111021340542        111021483528       
111021632085        111021777210        111021933371        111022096710       
111022296802        111022483293        111022633964        111022814381    
453242307       453586745       111015003956       111020139323      
111020296855        111020460050        111020655832        111020833739       
111021028174        111021205182        111021340564        111021483584       
111021632401        111021777287        111021933393        111022096732       
111022296857        111022483305        111022634077        111022814426    
453243628       453586760       111015006218       111020139413      
111020296899        111020460083        111020655900        111020833740       
111021028185        111021205193        111021340609        111021483630       
111021632782        111021777298        111021933438        111022096776       
111022296880        111022483440        111022634101        111022814460    
453243636       453586976       111015012653       111020139514      
111020296967        111020460139        111020655933        111020833751       
111021028264        111021205272        111021340610        111021483641       
111021632793        111021777300        111021933506        111022096787       
111022296891        111022483473        111022634167        111022814505    
453243933       453587131       111015012877       111020139637      
111020297003        111020460162        111020656316        111020833762       
111021028297        111021205283        111021340621        111021483786       
111021632816        111021777568        111021933663        111022096822       
111022296903        111022483495        111022634178        111022814639    
453244634       453587388       111015012912       111020139738      
111020297104        111020460173        111020656338        111020833773       
111021028321        111021205395        111021340654        111021483809       
111021632827        111021777579        111021933685        111022096855       
111022296925        111022483563        111022634190        111022814730    
453244899       453587511       111015017883       111020139794      
111020297115        111020460184        111020656361        111020833784       
111021028354        111021205429        111021340676        111021483832       
111021632872        111021777580        111021933742        111022096866       
111022296958        111022483574        111022634202        111022814774    
453244998       453587552       111015033252       111020139817      
111020297126        111020460195        111020656383        111020833807       
111021028512        111021205463        111021340823        111021483911       
111021632883        111021777625        111021933753        111022096901       
111022296969        111022483596        111022634224        111022814820    
453245136       453587651       111015037841       111020139907      
111020297171        111020460207        111020656406        111020833830       
111021028589        111021205531        111021340889        111021483944       
111021632940        111021777647        111021933786        111022097317       
111022297005        111022483608        111022634336        111022814831    
453245235       453588048       111015038493       111020139918      
111020297182        111020460218        111020656462        111020833852       
111021028624        111021205542        111021340913        111021483988       
111021633020        111021777669        111021933797        111022097676       
111022297072        111022483642        111022634369        111022814842    
453245326       453588253       111015040856       111020139963      
111020297193        111020460252        111020656473        111020833874       
111021028994        111021205610        111021340957        111021483999       
111021633075        111021777670        111021933810        111022097722       
111022297184        111022483664        111022634437        111022814853    
453245417       453588295       111015050206       111020140044      
111020297216        111020460274        111020656518        111020834077       
111021029164        111021205621        111021340980        111021484057       
111021633109        111021777681        111021933843        111022097744       
111022297229        111022483710        111022635078        111022814864    
453245474       453588303       111015050453       111020140055      
111020297249        111020460285        111020656530        111020834101       
111021029197        111021205755        111021341004        111021484136       
111021633143        111021777704        111021934585        111022097968       
111022297241        111022483721        111022635113        111022814987    
453245631       453588535       111015052141       111020141012      
111020297553        111020460319        111020657115        111020834112       
111021029377        111021205788        111021341059        111021484170       
111021633154        111021777715        111021934596        111022098015       
111022297353        111022483765        111022635292        111022815001    
453245771       453588568       111015053456       111020141034      
111020297564        111020460342        111020657193        111020834123       
111021029838        111021205823        111021341060        111021484192       
111021633200        111021777748        111021934732        111022098059       
111022297476        111022483776        111022635359        111022815124    
453246720       453589186       111015054345       111020141056      
111020297586        111020460397        111020657227        111020834145       
111021029917        111021205834        111021341071        111021484305       
111021633244        111021777759        111021935553        111022098161       
111022297511        111022483798        111022635360        111022815157  

 

SCH-A-51



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     453246886       453589277       111015058710       111020141225
      111020297609        111020460409        111020657272        111020834167  
     111021029984        111021205856        111021341127        111021484361  
     111021633255        111021777760        111021935597        111022098408  
     111022297623        111022483855        111022635405        111022815270  
  453247132       453589491       111015060027       111020141270      
111020297643        111020460432        111020657395        111020834404       
111021030009        111021205867        111021341161        111021485362       
111021633266        111021777793        111021935676        111022098532       
111022297689        111022483888        111022635450        111022815326    
453247264       453589541       111015060689       111020141292      
111020297665        111020460454        111020657429        111020834415       
111021030010        111021205889        111021341217        111021485373       
111021633277        111021778671        111021935687        111022098598       
111022297690        111022483899        111022635461        111022815360    
453247322       453589681       111015069723       111020141337      
111020297676        111020460702        111020657430        111020834460       
111021030043        111021205980        111021341239        111021485878       
111021633345        111021779133        111021935698        111022098611       
111022297713        111022483967        111022635539        111022815382    
453247355       453589707       111015070051       111020141359      
111020297698        111020460713        111020657474        111020834684       
111021030054        111021206048        111021341240        111021485902       
111021633356        111021779245        111021935744        111022098756       
111022297724        111022483978        111022635573        111022815517    
453247553       453589939       111015070433       111020141360      
111020297700        111020460870        111020657654        111020835540       
111021030087        111021206059        111021341363        111021485913       
111021633367        111021779302        111021935766        111022098767       
111022297780        111022484047        111022635584        111022815708    
453247884       453589996       111015078453       111020141405      
111020297711        111020460904        111020657755        111020835573       
111021030144        111021206172        111021341385        111021485957       
111021633389        111021779391        111021935801        111022098802       
111022297803        111022484070        111022635674        111022815809    
453247942       453590010       111015081930       111020141427      
111020298813        111020460915        111020657766        111020835584       
111021030166        111021206206        111021341408        111021486026       
111021633424        111021779469        111021935823        111022098857       
111022297858        111022484126        111022635719        111022815832    
453248122       453590044       111015086979       111020141461      
111020298824        111020460971        111020658239        111020835629       
111021030212        111021206217        111021341420        111021486059       
111021633525        111021779863        111021935856        111022098868       
111022297881        111022484159        111022635753        111022815843    
453248189       453590085       111015093551       111020141540      
111020299173        111020460982        111020658611        111020835641       
111021030267        111021206273        111021341510        111021486161       
111021633536        111021779953        111021935867        111022098925       
111022297904        111022484182        111022635797        111022815865    
453248700       453590580       111015095115       111020141551      
111020299229        111020461073        111020658699        111020835674       
111021030302        111021206284        111021341543        111021486172       
111021633569        111021780034        111021936194        111022099386       
111022297937        111022484216        111022635809        111022815933    
453249518       453590614       111015099142       111020141573      
111020299230        111020461118        111020658734        111020835696       
111021030425        111021206396        111021341554        111021486206       
111021633648        111021780067        111021936228        111022099465       
111022297959        111022484227        111022635832        111022816024    
453249633       453590655       111015103878       111020141595      
111020299241        111020461130        111020658756        111020835742       
111021030436        111021207016        111021341565        111021486352       
111021633693        111021780517        111021936239        111022099511       
111022297971        111022484261        111022635843        111022816260    
453249658       453590721       111015109537       111020142361      
111020299320        111020461174        111020658835        111020835865       
111021030447        111021207094        111021341677        111021486532       
111021633738        111021780528        111021936262        111022099678       
111022297993        111022484306        111022635854        111022816271    
453249773       453591018       111015110168       111020142406      
111020299364        111020461208        111020658936        111020835898       
111021030470        111021207487        111021341712        111021486543       
111021633806        111021780595        111021936318        111022099735       
111022298006        111022484711        111022635865        111022816293    
453249799       453591216       111015110360       111020142417      
111020299375        111020461220        111020659016        111020835900       
111021030953        111021207522        111021341723        111021487869       
111021633952        111021780607        111021936329        111022099825       
111022298635        111022484755        111022635911        111022816372    
453249864       453591232       111015113239       111020142428      
111020299386        111020461275        111020660210        111020835933       
111021030964        111021207566        111021341734        111021487915       
111021633963        111021780630        111021936385        111022099959       
111022298747        111022484801        111022636226        111022816754    
453249872       453591398       111015114128       111020142518      
111020299500        111020461286        111020660221        111020835955       
111021031033        111021207588        111021341745        111021487971       
111021633974        111021780663        111021936396        111022100064       
111022298837        111022484823        111022636248        111022816776    
453250367       453591448       111015116827       111020142552      
111020299522        111020461297        111020660232        111020836035       
111021031055        111021207601        111021341778        111021488017       
111021634009        111021780696        111021936420        111022100086       
111022298950        111022484957        111022636350        111022816899    
453250680       453591455       111015121575       111020142563      
111020299555        111020461310        111020660243        111020836057       
111021031224        111021207702        111021341936        111021488040       
111021634087        111021780731        111021936509        111022100143       
111022298972        111022484979        111022636428        111022816923    
453250946       453591596       111015126581       111020142765      
111020299702        111020461354        111020660399        111020836079       
111021031235        111021207724        111021342780        111021488062       
111021634447        111021781035        111021936611        111022100200       
111022298983        111022485015        111022636462        111022816978    
453251399       453591679       111015126840       111020142934      
111020299746        111020461365        111020660445        111020836136       
111021031280        111021207735        111021342814        111021488084       
111021634481        111021781181        111021936644        111022100378       
111022299030        111022485037        111022636484        111022817137    
453251407       453591687       111015126963       111020143014      
111020299757        111020461376        111020660478        111020836192       
111021031325        111021207746        111021342870        111021488095       
111021634504        111021781237        111021936701        111022100503       
111022299142        111022485071        111022636495        111022817340    
453251415       453591752       111015128448       111020143025      
111020299768        111020461400        111020660490        111020836237       
111021031336        111021207768        111021342881        111021488185       
111021634582        111021781282        111021936712        111022100558       
111022299232        111022486038        111022636529        111022817407    
453252173       453591786       111015129056       111020143036      
111020299803        111020461523        111020660614        111020836259       
111021031370        111021207779        111021342926        111021488208       
111021634605        111021781507        111021936723        111022100615       
111022299850        111022486050        111022636541        111022817946    
453252496       453591869       111015130272       111020143115      
111020299814        111020461556        111020660681        111020836282       
111021031381        111021207836        111021342971        111021488220       
111021634694        111021781934        111021936745        111022100648       
111022299928        111022486218        111022636574        111022818082    
453253072       453592107       111015131824       111020143126      
111020299858        111020461578        111020660737        111020836293       
111021031392        111021207881        111021343039        111021488275       
111021634728        111021781956        111021936790        111022101605       
111022300044        111022486320        111022636585        111022818116    
453253783       453592156       111015135143       111020143171      
111020299870        111020461590        111020660861        111020836305       
111021031448        111021207982        111021343051        111021488309       
111021634739        111021782003        111021936802        111022101672       
111022300123        111022486397        111022637104        111022818127    
453253791       453592164       111015142972       111020143182      
111020299881        111020461613        111020660917        111020836327       
111021031538        111021208006        111021343130        111021488354       
111021634740        111021782014        111021936824        111022101818       
111022300145        111022486487        111022637395        111022818161    
453253916       453592461       111015147359       111020143249      
111020299892        111020461691        111020660973        111020836349       
111021031606        111021208095        111021343163        111021488365       
111021634784        111021782058        111021936857        111022101830       
111022300156        111022486724        111022637407        111022818295    
453254443       453592594       111015158003       111020143272      
111020299971        111020461703        111020660995        111020836350       
111021031617        111021208107        111021343196        111021488400       
111021634807        111021782069        111021936868        111022101920       
111022300202        111022487006        111022637496        111022818341    
453254468       453592636       111015158788       111020143384      
111020300031        111020461714        111020661086        111020836530       
111021031640        111021208141        111021343219        111021488477       
111021634829        111021782070        111021936879        111022102000       
111022300325        111022487028        111022637520        111022818374    
453254617       453592685       111015161625       111020143665      
111020300053        111020461725        111020661097        111020836552       
111021031662        111021208174        111021343253        111021488512       
111021634863        111021782148        111021937061        111022102022       
111022300392        111022487073        111022637531        111022818396    
453254682       453592974       111015165179       111020143755      
111020300110        111020461747        111020661187        111020836574       
111021031741        111021208231        111021343332        111021488668       
111021634896        111021782250        111021937094        111022102055       
111022300415        111022487141        111022637575        111022818419    
453255051       453593014       111015165225       111020143890      
111020300154        111020461758        111020661198        111020836664       
111021031774        111021208253        111021343343        111021488691       
111021634908        111021782294        111021937106        111022102099       
111022300437        111022487264        111022637632        111022818420    
453255101       453593030       111015171468       111020143991      
111020300176        111020461916        111020661222        111020836675       
111021032124        111021208286        111021343477        111021488725       
111021634919        111021782328        111021937128        111022102134       
111022300460        111022487321        111022637654        111022818442    
453255374       453593667       111015181245       111020144093      
111020300288        111020462456        111020661266        111020836710       
111021032191        111021208321        111021343499        111021488747       
111021635112        111021782384        111021937140        111022102202       
111022300516        111022487332        111022637698        111022818453    
453255564       453593766       111015184147       111020144161      
111020300446        111020462850        111020661288        111020836776       
111021032203        111021208354        111021343501        111021488792       
111021635167        111021782519        111021937230        111022102224       
111022300527        111022487488        111022637733        111022818532    
453255754       453593824       111015185924       111020144194      
111020300479        111020463053        111020661312        111020836800       
111021032236        111021208387        111021343668        111021488882       
111021635178        111021782621        111021937241        111022102314       
111022300549        111022487534        111022637867        111022818565  

 

SCH-A-52



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     453256034       453593857       111015189771       111020144419
      111020300525        111020463075        111020661356        111020836844  
     111021032258        111021208398        111021343769        111021488938  
     111021635189        111021782676        111021937274        111022102347  
     111022300561        111022487545        111022637878        111022818598  
  453256067       453594046       111015194889       111020144475      
111020300569        111020463446        111020661389        111020836901       
111021032270        111021208411        111021343950        111021488950       
111021635190        111021782722        111021937285        111022102381       
111022301315        111022487556        111022637890        111022818699    
453256190       453594186       111015195723       111020144521      
111020300592        111020464076        111020661413        111020837249       
111021032281        111021208433        111021344052        111021489007       
111021635268        111021782799        111021937320        111022102437       
111022301797        111022487589        111022637913        111022818712    
453256539       453594269       111015199659       111020144644      
111020300626        111020464627        111020662706        111020837261       
111021032584        111021208860        111021344063        111021489142       
111021635314        111021782834        111021937342        111022102516       
111022301887        111022487602        111022637980        111022818824    
453256604       453594806       111015200494       111020144767      
111020300659        111020464829        111020662739        111020837283       
111021032607        111021208871        111021344164        111021489164       
111021635347        111021782878        111021937375        111022102527       
111022302046        111022487668        111022638071        111022818891    
453257008       453594897       111015202654       111020144813      
111020300806        111020465527        111020662773        111020837306       
111021032720        111021208916        111021344254        111021489175       
111021635370        111021782889        111021937443        111022102572       
111022302091        111022487736        111022638172        111022818914    
453257099       453594996       111015203420       111020144846      
111020300884        111020465808        111020662784        111020837384       
111021032731        111021208927        111021344276        111021490087       
111021635437        111021782913        111021937454        111022102640       
111022302158        111022487747        111022638228        111022818925    
453257396       453595068       111015204432       111020144857      
111020300929        111020465921        111020662830        111020837395       
111021032753        111021209399        111021344557        111021490122       
111021635448        111021782935        111021937511        111022102662       
111022302170        111022487769        111022638240        111022818970    
453257537       453595233       111015204465       111020144868      
111020300930        111020466067        111020662852        111020837418       
111021033215        111021209434        111021344580        111021490199       
111021635516        111021782946        111021937544        111022102707       
111022302215        111022487859        111022638802        111022819027    
453257602       453595282       111015211519       111020145207      
111020300996        111020466179        111020662863        111020838048       
111021033248        111021209445        111021344591        111021490425       
111021635651        111021782968        111021937612        111022102842       
111022302248        111022487871        111022638835        111022819094    
453257800       453595449       111015211744       111020145229      
111020301010        111020466461        111020662920        111020838060       
111021033271        111021209489        111021344625        111021490447       
111021635932        111021782979        111021937847        111022102998       
111022302271        111022487882        111022638846        111022819106    
453258089       453595498       111015217391       111020145757      
111020301021        111020466506        111020662942        111020838138       
111021033451        111021209524        111021344636        111021490537       
111021635943        111021783004        111021937892        111022103102       
111022302349        111022487916        111022638857        111022819128    
453258410       453595555       111015217425       111020145768      
111020301436        111020466528        111020662964        111020838149       
111021033473        111021209579        111021344771        111021490560       
111021635998        111021783026        111021938040        111022103168       
111022302563        111022487949        111022638879        111022819139    
453258501       453595845       111015220362       111020145825      
111020301481        111020466685        111020662975        111020838172       
111021033484        111021209670        111021344782        111021490739       
111021636012        111021783105        111021938095        111022103214       
111022302664        111022487972        111022638891        111022819522    
453258733       453596041       111015220441       111020145847      
111020301492        111020466854        111020663077        111020838183       
111021033530        111021209726        111021344805        111021490784       
111021636078        111021783240        111021938163        111022103225       
111022303069        111022488007        111022639117        111022819544    
453258857       453596249       111015222094       111020146163      
111020301548        111020466999        111020663099        111020838486       
111021033620        111021209748        111021344849        111021490919       
111021636528        111021783341        111021938220        111022103999       
111022303159        111022488287        111022639140        111022819577    
453258907       453596264       111015223905       111020146174      
111020301559        111020467439        111020663101        111020838497       
111021033631        111021209793        111021344850        111021491011       
111021636573        111021783374        111021938376        111022104248       
111022303205        111022488298        111022639162        111022819634    
453258915       453596454       111015226267       111020146208      
111020301582        111020468148        111020663190        111020838554       
111021033664        111021209816        111021344861        111021491077       
111021636584        111021783419        111021938387        111022104338       
111022303238        111022488355        111022639184        111022819667    
453259210       453596488       111015233636       111020146219      
111020301627        111020468160        111020663213        111020838633       
111021033675        111021209872        111021344872        111021491101       
111021636641        111021783431        111021938422        111022104394       
111022303418        111022488366        111022639218        111022819678    
453259293       453596876       111015246786       111020146220      
111020301649        111020468272        111020663224        111020838655       
111021033686        111021211112        111021344951        111021491123       
111021636663        111021783453        111021938477        111022104462       
111022303441        111022488401        111022639296        111022819735    
453259731       453596900       111015248328       111020146242      
111020301661        111020469059        111020663279        111020838701       
111021033697        111021211145        111021344973        111021491156       
111021636708        111021783475        111021938657        111022104495       
111022303597        111022488412        111022639320        111022819768    
453259947       453597023       111015248429       111020146253      
111020301672        111020469082        111020663358        111020838778       
111021033721        111021211156        111021345042        111021491190       
111021636786        111021783521        111021938815        111022104529       
111022303687        111022488456        111022639331        111022819780    
453259954       453597031       111015260906       111020146286      
111020301683        111020469138        111020663369        111020838824       
111021033732        111021211178        111021345109        111021491213       
111021636832        111021783644        111021938848        111022104709       
111022303733        111022488478        111022639342        111022819791    
453260036       453597320       111015266306       111020146332      
111020301728        111020469600        111020663381        111020838846       
111021033754        111021211189        111021345154        111021491224       
111021636865        111021783666        111021938905        111022104721       
111022303766        111022488490        111022639656        111022819803    
453260903       453597346       111015269343       111020146365      
111020301795        111020469644        111020663415        111020838857       
111021033765        111021211303        111021345200        111021491246       
111021636911        111021783688        111021938916        111022104743       
111022303777        111022488524        111022639757        111022819814    
453261307       453597783       111015278589       111020146422      
111020301818        111020469688        111020663550        111020838880       
111021033798        111021211415        111021345211        111021491314       
111021636944        111021783712        111021938950        111022104776       
111022303788        111022488568        111022639825        111022819858    
453261711       453597916       111015280964       111020146433      
111020301874        111020469734        111020663561        111020838970       
111021033822        111021211459        111021345345        111021491336       
111021636988        111021783745        111021938961        111022104811       
111022303867        111022488625        111022640388        111022819915    
453261737       453597924       111015285688       111020146501      
111020301919        111020469789        111020663572        111020839016       
111021033833        111021211460        111021345413        111021491415       
111021637013        111021783756        111021938972        111022104844       
111022303890        111022488760        111022640423        111022819926    
453261919       453597965       111015286331       111020146635      
111020301942        111020469868        111020663606        111020839117       
111021033855        111021211505        111021345468        111021491549       
111021637125        111021783778        111021939007        111022104855       
111022304510        111022488827        111022640502        111022819982    
453262164       453598187       111015286768       111020147265      
111020301964        111020469947        111020663628        111020839128       
111021033877        111021211583        111021345491        111021491628       
111021637158        111021783790        111021939018        111022105654       
111022304611        111022488940        111022640568        111022820007    
453262289       453598278       111015288052       111020147298      
111020301975        111020470051        111020663662        111020839498       
111021033956        111021211684        111021345536        111021491639       
111021637338        111021783802        111021939030        111022105698       
111022304622        111022489064        111022640579        111022820030    
453262321       453598302       111015290279       111020147366      
111020302156        111020470062        111020663695        111020839500       
111021034014        111021213013        111021345592        111021491651       
111021637349        111021784050        111021939063        111022105722       
111022304699        111022489121        111022640580        111022820074    
453262453       453598328       111015290404       111020147557      
111020302167        111020470118        111020663730        111020839533       
111021034047        111021213046        111021345604        111021491662       
111021637372        111021784061        111021939096        111022105733       
111022304778        111022489132        111022640636        111022820265    
453262941       453598369       111015297401       111020147579      
111020302178        111020470152        111020663785        111020839577       
111021034070        111021213169        111021345648        111021491785       
111021637439        111021784128        111021939108        111022106060       
111022304846        111022489165        111022640658        111022820300    
453263329       453598518       111015298154       111020147614      
111020302257        111020470196        111020663819        111020839588       
111021034126        111021213282        111021345659        111021491864       
111021637574        111021784140        111021939120        111022106150       
111022304970        111022489187        111022640669        111022820311    
453263394       453598609       111015301384       111020147647      
111020302268        111020470208        111020663875        111020839599       
111021034148        111021213293        111021345660        111021491897       
111021637585        111021784230        111021939210        111022106239       
111022305027        111022489211        111022640670        111022820377    
453263436       453598682       111015304433       111020147737      
111020302279        111020470242        111020663886        111020839678       
111021034205        111021213372        111021345716        111021491965       
111021637608        111021784263        111021939344        111022106284       
111022305038        111022489299        111022640704        111022820401    
453263931       453598906       111015308066       111020148626      
111020302336        111020470826        111020663910        111020839689       
111021034249        111021213406        111021346571        111021491976       
111021637620        111021784331        111021939355        111022106666       
111022305049        111022489682        111022640726        111022820412    
453264160       453598922       111015310069       111020148659      
111020302358        111020470837        111020663921        111020839768       
111021034250        111021213451        111021346593        111021491987       
111021637631        111021784342        111021939434        111022106688       
111022305083        111022489772        111022640748        111022820434  

 

SCH-A-53



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     453264194       453598948       111015312061       111020148682
      111020302404        111020470916        111020663932        111020839803  
     111021034272        111021213462        111021346627        111021491998  
     111021637709        111021784386        111021939445        111022106701  
     111022305241        111022489783        111022640759        111022820456  
  453264376       453599201       111015312296       111020148749      
111020302426        111020471108        111020663965        111020839825       
111021034407        111021213518        111021346638        111021492012       
111021637710        111021784544        111021939467        111022106767       
111022305364        111022489840        111022641053        111022820467    
453264509       453599219       111015314940       111020148761      
111020302459        111020471119        111020664023        111020839904       
111021034597        111021213596        111021346920        111021492135       
111021637844        111021784555        111021941213        111022106813       
111022305386        111022489884        111022641086        111022820489    
453265027       453599235       111015317088       111020148806      
111020302471        111020471265        111020664078        111020839960       
111021034610        111021213631        111021346931        111021492168       
111021637923        111021784645        111021941314        111022107746       
111022305421        111022489929        111022641097        111022820490    
453265365       453599268       111015319484       111020148828      
111020302482        111020471276        111020664764        111020840018       
111021034621        111021213709        111021346942        111021492225       
111021637978        111021784735        111021941336        111022107791       
111022305443        111022489952        111022641211        111022820535    
453265381       453599276       111015321746       111020148839      
111020302628        111020471502        111020664865        111020840096       
111021034654        111021213721        111021346986        111021492258       
111021638014        111021784746        111021941448        111022107915       
111022305465        111022490101        111022641244        111022820580    
453265464       453599409       111015333008       111020148884      
111020302640        111020471568        111020664933        111020840108       
111021034722        111021213754        111021347101        111021492270       
111021638025        111021785545        111021941471        111022108714       
111022305544        111022490156        111022641277        111022820647    
453265506       453599490       111015334560       111020148929      
111020302651        111020471603        111020665080        111020840153       
111021034755        111021213776        111021347112        111021492281       
111021638069        111021785613        111021941628        111022108837       
111022305588        111022490178        111022641299        111022820771    
453265647       453599599       111015334728       111020149290      
111020302707        111020472053        111020665125        111020840164       
111021034890        111021213798        111021347156        111021492304       
111021638137        111021785691        111021941730        111022108916       
111022305623        111022490280        111022641301        111022820793    
453265951       453599680       111015342659       111020149379      
111020302718        111020472097        111020665204        111020840186       
111021035059        111021213855        111021347235        111021492337       
111021638272        111021786276        111021941741        111022108927       
111022305656        111022490347        111022641356        111022820805    
453266249       453599748       111015347238       111020149380      
111020302729        111020472109        111020665248        111020840209       
111021035060        111021213866        111021347268        111021492348       
111021638317        111021786344        111021941853        111022108950       
111022305780        111022490718        111022641402        111022820850    
453266256       453599805       111015351211       111020149403      
111020302730        111020472165        111020665260        111020840287       
111021035082        111021213888        111021347279        111021492371       
111021638328        111021786546        111021941932        111022109063       
111022305836        111022490729        111022641413        111022820861    
453266363       453599870       111015352155       111020149447      
111020302741        111020472244        111020665305        111020840322       
111021035150        111021213899        111021347291        111021492438       
111021638351        111021786658        111021941943        111022109232       
111022305870        111022490752        111022641435        111022820906    
453266652       453600033       111015359703       111020149458      
111020303113        111020472277        111020665316        111020840344       
111021035194        111021213912        111021347325        111021492540       
111021638452        111021786670        111021941987        111022109524       
111022305904        111022490831        111022641446        111022820973    
453267023       453600058       111015359972       111020149469      
111020303236        111020472525        111020665541        111020840423       
111021035352        111021213923        111021347482        111021492551       
111021638474        111021786726        111021942056        111022109535       
111022306028        111022490909        111022641468        111022821132    
453267064       453600124       111015360558       111020149481      
111020303315        111020472581        111020665563        111020840478       
111021035420        111021214003        111021347549        111021492618       
111021638553        111021786827        111021942146        111022109557       
111022306107        111022490921        111022641503        111022821143    
453267528       453600488       111015365913       111020149492      
111020303337        111020472592        111020665585        111020840513       
111021035611        111021214025        111021347561        111021492629       
111021638564        111021786849        111021942157        111022109658       
111022306130        111022490987        111022641570        111022821299    
453267833       453600686       111015368972       111020149526      
111020303359        111020472615        111020665596        111020840546       
111021035644        111021214171        111021347572        111021492720       
111021638597        111021786917        111021942247        111022109872       
111022306286        111022491102        111022641738        111022821301    
453267858       453600769       111015371167       111020149548      
111020303685        111020472637        111020665608        111020840557       
111021035666        111021215947        111021347695        111021492731       
111021638665        111021786973        111021942304        111022109951       
111022306332        111022491124        111022641840        111022821367    
453268153       453600983       111015371550       111020149560      
111020304271        111020472749        111020665631        111020840591       
111021035699        111021215981        111021347707        111021492753       
111021638700        111021786984        111021942315        111022109973       
111022306354        111022491135        111022641873        111022821378    
453268211       453601007       111015372236       111020149571      
111020304282        111020472772        111020665721        111020840603       
111021035756        111021216016        111021347718        111021492775       
111021638845        111021787020        111021942438        111022110021       
111022306376        111022491146        111022642504        111022821389    
453268583       453601049       111015374036       111020149582      
111020304293        111020472794        111020665798        111020841323       
111021035813        111021216027        111021347819        111021492797       
111021638867        111021787031        111021942461        111022110076       
111022306387        111022491168        111022642537        111022821390    
453268617       453601239       111015374362       111020149593      
111020304350        111020473379        111020665866        111020841334       
111021035846        111021216038        111021347820        111021492832       
111021638889        111021787042        111021942494        111022110201       
111022306398        111022491225        111022642571        111022821468    
453268906       453601460       111015375262       111020150045      
111020304361        111020473391        111020665888        111020841705       
111021036083        111021216320        111021347831        111021493147       
111021638935        111021787053        111021942528        111022110278       
111022306972        111022492103        111022642593        111022821491    
453269011       453601510       111015380796       111020150056      
111020304383        111020473403        111020665912        111020841738       
111021036498        111021216421        111021348595        111021493181       
111021640163        111021787086        111021942551        111022110357       
111022307153        111022492192        111022642627        111022821547    
453269052       453601791       111015382114       111020150089      
111020304451        111020473414        111020666597        111020841761       
111021036555        111021216454        111021348630        111021493518       
111021640196        111021787109        111021942607        111022110997       
111022307186        111022492204        111022642739        111022821648    
453269136       453601890       111015382350       111020150090      
111020304462        111020473458        111020666755        111020841783       
111021036678        111021216791        111021348641        111021493530       
111021640208        111021787121        111021942629        111022111033       
111022307715        111022492248        111022642818        111022821659    
453269482       453601940       111015385342       111020150113      
111020304473        111020473470        111020666812        111020841794       
111021036847        111021217129        111021348652        111021494126       
111021640253        111021787154        111021942630        111022111246       
111022307737        111022492259        111022642874        111022821716    
453269581       453601965       111015385588       111020150146      
111020304484        111020473504        111020666845        111020841817       
111021036881        111021217208        111021348708        111021494148       
111021640275        111021787165        111021942641        111022111268       
111022307861        111022492260        111022642931        111022821738    
453269680       453602047       111015385791       111020150179      
111020304585        111020473537        111020666867        111020841828       
111021036937        111021217613        111021348731        111021494160       
111021640310        111021787176        111021942652        111022111314       
111022307883        111022492282        111022642964        111022821749    
453270209       453602252       111015390887       111020150214      
111020304608        111020473548        111020666890        111020841862       
111021036948        111021217848        111021348764        111021494193       
111021640343        111021787211        111021942764        111022111404       
111022308390        111022492305        111022642986        111022821750    
453270340       453602344       111015390988       111020150269      
111020305249        111020473593        111020666968        111020841884       
111021036982        111021217905        111021348797        111021494261       
111021640365        111021787222        111021942876        111022111415       
111022308413        111022492327        111022643077        111022821862    
453270621       453602526       111015391833       111020150337      
111020305283        111020473627        111020667105        111020842290       
111021037073        111021217938        111021348809        111021494272       
111021640376        111021787266        111021942900        111022111426       
111022308446        111022492372        111022643088        111022821873    
453270860       453602658       111015399392       111020150405      
111020305339        111020473638        111020667206        111020842560       
111021037095        111021217950        111021348821        111021494283       
111021640433        111021787277        111021942944        111022111516       
111022308468        111022492394        111022643099        111022821884    
453271447       453602773       111015405637       111020150416      
111020305340        111020473649        111020667262        111020842661       
111021037107        111021218007        111021349013        111021494351       
111021640512        111021787312        111021942955        111022111549       
111022308480        111022492439        111022643112        111022821918    
453271504       453602815       111015412354       111020150427      
111020305395        111020473650        111020667307        111020842683       
111021037130        111021218300        111021349327        111021494430       
111021640545        111021787334        111021943888        111022111842       
111022308503        111022492462        111022643134        111022821941    
453271538       453602914       111015413557       111020151226      
111020305519        111020473683        111020667318        111020842706       
111021037321        111021218344        111021349372        111021494519       
111021640590        111021787345        111021943912        111022111853       
111022308514        111022492473        111022643145        111022821963    
453271546       453603029       111015416033       111020151248      
111020305542        111020473717        111020667329        111020842829       
111021037769        111021218401        111021349417        111021494575       
111021640602        111021787367        111021943923        111022111910       
111022308525        111022492484        111022643189        111022821974    
453271942       453603243       111015417045       111020151349      
111020305575        111020473740        111020667408        111020842841       
111021037815        111021218423        111021349451        111021494586       
111021640624        111021787378        111021943967        111022111965       
111022308660        111022492709        111022643190        111022822043  

 

SCH-A-54



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     453272015       453603300       111015417786       111020151361
      111020305586        111020473807        111020667419        111020842852  
     111021037848        111021218434        111021349495        111021494609  
     111021640646        111021787389        111021943989        111022111998  
     111022308716        111022492721        111022643235        111022822054  
  453272445       453603367       111015419283       111020151372      
111020305698        111020474088        111020667431        111020842919       
111021037882        111021218445        111021349675        111021494610       
111021640657        111021787457        111021944003        111022112012       
111022308727        111022492787        111022643279        111022822076    
453272510       453603417       111015423008       111020151383      
111020306149        111020474123        111020667486        111020842920       
111021037961        111021218502        111021349743        111021494665       
111021640725        111021787569        111021944058        111022112056       
111022308750        111022492798        111022643303        111022822098    
453272593       453603425       111015429925       111020151495      
111020306206        111020474145        111020667510        111020842942       
111021037983        111021218535        111021349798        111021494698       
111021640770        111021787806        111021944092        111022112078       
111022308783        111022492811        111022643358        111022822122    
453272692       453603706       111015434549       111020151507      
111020306217        111020474178        111020667576        111020842964       
111021038131        111021218546        111021349822        111021494733       
111021640804        111021787884        111021944104        111022112179       
111022308806        111022492901        111022643370        111022822144    
453273187       453603870       111015437014       111020151518      
111020306240        111020474202        111020667600        111020843000       
111021038164        111021218568        111021349934        111021494777       
111021640860        111021787907        111021944205        111022112225       
111022308851        111022492923        111022643381        111022822212    
453273203       453603888       111015438420       111020151552      
111020306251        111020474392        111020667655        111020843022       
111021038197        111021218579        111021349945        111021494799       
111021640927        111021788829        111021944317        111022112348       
111022308929        111022492945        111022643448        111022822234    
453273385       453603946       111015443819       111020151596      
111020306262        111020474404        111020667712        111020843055       
111021038243        111021218580        111021349956        111021494834       
111021640972        111021788841        111021944328        111022112371       
111022308941        111022493496        111022643516        111022822256    
453273690       453604035       111015444416       111020151642      
111020306341        111020474415        111020667745        111020843077       
111021038399        111021218591        111021349978        111021494845       
111021641041        111021788919        111021944340        111022112382       
111022309054        111022493519        111022643538        111022822267    
453273898       453604720       111015455250       111020151697      
111020306420        111020474437        111020667790        111020843099       
111021038647        111021219132        111021350037        111021494878       
111021641085        111021789178        111021944474        111022112393       
111022309122        111022493553        111022643549        111022822313    
453274128       453605339       111015455542       111020152182      
111020306453        111020474448        111020668218        111020843123       
111021038704        111021219143        111021350149        111021494924       
111021641096        111021789235        111021944711        111022112540       
111022309144        111022493564        111022643561        111022822504    
453274375       453605453       111015458129       111020152227      
111020306464        111020474482        111020668252        111020843178       
111021038850        111021219176        111021350150        111021494935       
111021641119        111021789268        111021944878        111022112584       
111022309256        111022493597        111022643594        111022822548    
453275398       453605529       111015462337       111020152306      
111020306497        111020474583        111020668487        111020843202       
111021038894        111021219378        111021350161        111021494968       
111021641142        111021789291        111021944890        111022112595       
111022309289        111022493632        111022643628        111022822582    
453275646       453605586       111015464058       111020152643      
111020306521        111020474628        111020668544        111020843213       
111021039097        111021219390        111021350206        111021495059       
111021641197        111021789369        111021944924        111022112630       
111022309368        111022493698        111022643639        111022822593    
453275794       453605669       111015472103       111020152755      
111020306543        111020474651        111020668577        111020843381       
111021039312        111021219413        111021350228        111021495149       
111021641243        111021789404        111021944968        111022112663       
111022309504        111022493799        111022643673        111022822605    
453276511       453605776       111015477906       111020152823      
111020306565        111020474662        111020668612        111020843426       
111021039930        111021219435        111021350239        111021495183       
111021641300        111021789493        111021944979        111022112685       
111022309582        111022493834        111022643684        111022822627    
453277261       453605842       111015480786       111020152856      
111020306576        111020474673        111020668623        111020843527       
111021040000        111021219479        111021350273        111021495239       
111021641333        111021789730        111021944991        111022112708       
111022309649        111022493845        111022643820        111022822762    
453277576       453605891       111015481024       111020152889      
111020306598        111020474684        111020668713        111020843943       
111021040088        111021219503        111021350307        111021495307       
111021643380        111021789820        111021945059        111022112719       
111022309683        111022493902        111022643853        111022822773    
453277618       453606006       111015483600       111020152890      
111020306655        111020474718        111020668757        111020844012       
111021040763        111021219525        111021350329        111021495318       
111021643414        111021789842        111021945071        111022112764       
111022309740        111022493957        111022643864        111022822818    
453277857       453606014       111015484836       111020152902      
111020306734        111020474796        111020668791        111020844045       
111021041292        111021219536        111021350330        111021495598       
111021643481        111021789853        111021945093        111022112810       
111022309829        111022494161        111022643886        111022822841    
453278152       453606022       111015487660       111020153330      
111020306824        111020474820        111020668825        111020844056       
111021042079        111021219558        111021350341        111021495688       
111021643616        111021789864        111021945149        111022114081       
111022309852        111022494172        111022643965        111022822896    
453278343       453606105       111015487682       111020153352      
111020306835        111020474831        111020668937        111020844089       
111021042237        111021219581        111021350385        111021495723       
111021643638        111021789965        111021945161        111022114261       
111022310023        111022494217        111022644731        111022822931    
453278517       453606204       111015490765       111020153363      
111020307072        111020474864        111020668948        111020844102       
111021042316        111021219592        111021350408        111021495734       
111021643661        111021790024        111021945172        111022114306       
111022310696        111022494273        111022644810        111022822942    
453278681       453606402       111015498707       111020153419      
111020307106        111020474909        111020669039        111020844247       
111021043351        111021219648        111021350419        111021495745       
111021643728        111021790035        111021945183        111022114340       
111022310708        111022494341        111022644821        111022823066    
453279283       453606469       111015499900       111020153431      
111020307117        111020474943        111020669107        111020844304       
111021043496        111021219693        111021350420        111021495778       
111021644101        111021790271        111021945251        111022114395       
111022310775        111022494408        111022644854        111022823077    
453279440       453606808       111015499944       111020153453      
111020307140        111020475281        111020669130        111020844393       
111021043564        111021219705        111021350431        111021495789       
111021644112        111021790293        111021945262        111022114429       
111022310854        111022494442        111022644977        111022823088    
453279697       453606816       111015502051       111020153509      
111020307162        111020475292        111020669152        111020844450       
111021043700        111021219716        111021350464        111021495846       
111021644167        111021790305        111021945318        111022114777       
111022311158        111022494510        111022644988        111022823112    
453279788       453606949       111015502411       111020153510      
111020307207        111020475359        111020669231        111020845169       
111021043766        111021219750        111021350532        111021495857       
111021644202        111021790361        111021945431        111022114890       
111022311192        111022494521        111022645035        111022823123    
453280356       453607095       111015505065       111020153543      
111020307229        111020475393        111020669264        111020845226       
111021043845        111021219794        111021350600        111021495891       
111021644246        111021790406        111021945464        111022116184       
111022311237        111022494587        111022645057        111022823134    
453280489       453607137       111015506594       111020153655      
111020307285        111020475427        111020669275        111020845248       
111021043867        111021219817        111021350611        111021495903       
111021644268        111021790518        111021945509        111022116296       
111022311417        111022494598        111022645091        111022823145    
453280505       453607152       111015507405       111020153677      
111020307331        111020475483        111020669286        111020845316       
111021043878        111021219952        111021350655        111021496432       
111021644280        111021790563        111021945790        111022116353       
111022311495        111022494611        111022645125        111022823167    
453280513       453607210       111015517776       111020153701      
111020307353        111020475573        111020669332        111020845350       
111021044015        111021219963        111021350688        111021496465       
111021644291        111021790574        111021945936        111022116364       
111022311529        111022494767        111022645147        111022823224    
453280687       453607285       111015518306       111020153723      
111020307364        111020475898        111020669343        111020845428       
111021044071        111021219974        111021350701        111021496780       
111021644314        111021790619        111021945969        111022116375       
111022311530        111022494790        111022645215        111022823246    
453280703       453607301       111015521254       111020153745      
111020307409        111020476574        111020669578        111020845495       
111021044239        111021219996        111021350712        111021496904       
111021644381        111021790620        111021946038        111022116476       
111022311563        111022494802        111022645260        453280869      
453607384       111015528464       111020153778       111020307410       
111020476631        111020669624        111020845518        111021044251       
111021220000        111021350734        111021496915        111021644448       
111021790631        111021946083        111022116634        111022311743       
111022494846        111022645271        453280893       453607566      
111015529274       111020153824       111020307465        111020476686       
111020669635        111020846205        111021044295        111021220011       
111021350745        111021496937        111021644459        111021790642       
111021946184        111022116713        111022311754        111022494868       
111022645293        453281065       453607624       111015530467      
111020153868       111020307487        111020476709        111020669680       
111020846272        111021044385        111021220055        111021350835       
111021496971        111021644639        111021790653        111021946296       
111022116803        111022311833        111022494880        111022645338       
453281305       453607889       111015535855       111020153880      
111020307544        111020476765        111020670659        111020846283       
111021044666        111021220088        111021350857        111021497017       
111021644662        111021790686        111021946308        111022116825       
111022311888        111022494936        111022645361        453281404      
453607988       111015540974       111020153891       111020308208       
111020476798        111020670716        111020846306        111021044701       
111021220235        111021350891        111021497040        111021644673       
111021790800        111021946319        111022116937        111022311901       
111022494947        111022645383     

 

SCH-A-55



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number     453281628       453608184       111015546060       111020153914
      111020308253        111020476855        111020670952        111020846384  
     111021045184        111021220257        111021350969        111021497095  
     111021644730        111021790901        111021946364        111022117163  
     111022311923        111022494969        111022645439                
453281776       453608259       111015549131       111020153958      
111020308275        111020476888        111020670963        111020846407       
111021045511        111021220314        111021351049        111021497107       
111021644921        111021790912        111021946432        111022117376       
111022312238        111022495005        111022645529        453282121      
453608333       111015551695       111020153969       111020308332       
111020476899        111020670974        111020846441        111021045634       
111021220336        111021351117        111021497152        111021644943       
111021790956        111021946443        111022117455        111022312261       
111022495038        111022646373        453282451       453608663      
111015554306       111020154038       111020308365        111020476978       
111020671009        111020846452        111021045645        111021220347       
111021351128        111021497185        111021644998        111021790967       
111021946476        111022117501        111022312317        111022495128       
111022646395        453282683       453608804       111015555767      
111020154072       111020308387        111020476989        111020671010       
111020846474        111021045746        111021220369        111021351173       
111021497219        111021645089        111021790978        111021946487       
111022117534        111022312463        111022495465        111022646474       
453282782       453608903       111015561449       111020154117      
111020308411        111020477834        111020671065        111020846520       
111021045803        111021220381        111021351207        111021497297       
111021645258        111021790990        111021946555        111022117567       
111022312496        111022495634        111022646687        453283046      
453609000       111015574375       111020154140       111020308433       
111020477946        111020671087        111020846542        111021045847       
111021220392        111021351791        111021497309        111021645348       
111021791069        111021946599        111022117680        111022312799       
111022495847        111022646722     

 

SCH-A-56



--------------------------------------------------------------------------------

SCHEDULE B-1

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE RECEIVABLES

1.        Characteristics of Receivables. Each Receivable (A) was originated
(i) by AmeriCredit or (ii) by a Dealer and purchased by AmeriCredit from such
Dealer under an existing Dealer Agreement or pursuant to a Dealer Assignment
with AmeriCredit and was validly assigned by such Dealer to AmeriCredit pursuant
to a Dealer Assignment, (B) was originated by AmeriCredit or such Dealer for the
retail sale of a Financed Vehicle in the ordinary course of AmeriCredit’s or the
Dealer’s business, in each case (i) was originated in accordance with
AmeriCredit’s credit policies and (ii) was fully and properly executed by the
parties thereto, and (iii) AmeriCredit and, to the best of the Seller’s and the
Servicer’s knowledge, each Dealer had all necessary licenses and permits to
originate Receivables in the state where AmeriCredit or each such Dealer was
located, (C) contains customary and enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for realization against the
collateral security, and (D) has not been amended or collections with respect to
which waived, other than as evidenced in the Receivable File or the Servicer’s
electronic records relating thereto.

2.        Compliance with Law. All requirements of applicable federal, state and
local laws, and regulations thereunder (including, without limitation, usury
laws, the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the
Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the Federal
Trade Commission Act, the Magnuson-Moss Warranty Act, the Federal Reserve
Board’s Regulations “B” and “Z” (including amendments to the Federal Reserve’s
Official Staff Commentary to Regulation Z, effective October 1, 1998, concerning
negative equity loans), the Dodd-Frank Wall Street Reform and Consumer
Protection Act, the Servicemembers Civil Relief Act, each applicable state Motor
Vehicle Retail Installment Sales Act, the Gramm-Leach-Bliley Act and state
adaptations of the National Consumer Act and of the Uniform Consumer Credit Code
and other consumer credit laws and equal credit opportunity and disclosure laws)
in respect of the Receivables and the Financed Vehicles, have been complied with
in all material respects.

3.        Binding Obligation. Each Receivable represents the genuine, legal,
valid and binding payment obligation of the Obligor thereon, enforceable by the
holder thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and, to the best of the Seller’s and the Servicer’s
knowledge, all parties to each Receivable had full legal capacity to execute and
deliver such Receivable and all other documents related thereto and to grant the
security interest purported to be granted thereby.

4.        Schedule of Receivables. The information set forth in the Schedule of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

 

SCH-B-1



--------------------------------------------------------------------------------

5.        Marking Records. Each of the Seller and the Purchaser agrees that the
Receivables have been sold to the Trust pursuant to the Sale and Servicing
Agreement and Granted to the Trust Collateral Agent pursuant to the Indenture.
Further, AmeriCredit has indicated in its computer files that the Receivables
are owned by the Trust.

6.        Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC.

7.        One Original. There is only one original executed copy (or with
respect to “electronic chattel paper”, one authoritative copy) of each Contract.
With respect to Contracts that are “electronic chattel paper”, each
authoritative copy (a) is unique, identifiable and unalterable (other than with
the participation of the Trust Collateral Agent in the case of an addition or
amendment of an identified assignee and other than a revision that is readily
identifiable as an authorized or unauthorized revision), (b) has been marked
with a legend to the following effect: “Authoritative Copy” and (c) has been
communicated to and is maintained by or on behalf of the Custodian.

8.        Not an Authoritative Copy. With respect to Contracts that are
“electronic chattel paper”, the Servicer has marked all copies of each such
Contract other than an authoritative copy with a legend to the following effect:
“This is not an authoritative copy.”

9.        Revisions. With respect to Contracts that are “electronic chattel
paper”, the related Receivables have been established in a manner such that
(a) all copies or revisions that add or change an identified assignee of the
authoritative copy of each such Contract must be made with the participation of
the Trust Collateral Agent and (b) all revisions of the authoritative copy of
each such Contract are readily identifiable as an authorized or unauthorized
revision.

10.        Pledge or Assignment. With respect to Contracts that are “electronic
chattel paper”, the authoritative copy of each Contract communicated to the
Custodian has no marks or notations indicating that it has been pledged,
assigned or otherwise conveyed to any Person other than the Trust Collateral
Agent.

11.        Receivable Files Complete. There exists a Receivable File pertaining
to each Receivable. Related documentation concerning the Receivable, including
any documentation regarding modifications of the Contract, will be maintained
electronically by the Servicer in accordance with customary policies and
procedures. With respect to any Receivables that are tangible chattel paper, the
complete Receivable File for each Receivable currently is in the possession of
the Custodian.

12.        Receivables in Force. No Receivable has been satisfied, or, to the
best of the Seller’s and the Servicer’s knowledge, subordinated or rescinded,
and the Financed Vehicle securing each such Receivable has not been released
from the lien of the related Receivable in whole or in part. No terms of any
Receivable have been waived, altered or modified in any respect since its
origination, except by instruments or documents identified in the Receivable
File or the Servicer’s electronic records.

13.        Good Title. Immediately prior to the conveyance of the Receivables to
the Purchaser pursuant to this Agreement, the Seller was the sole owner thereof
and had good and

 

SCH-B-2



--------------------------------------------------------------------------------

indefeasible title thereto, free of any Lien and, upon execution and delivery of
this Agreement by the Seller, the Purchaser shall have good and indefeasible
title to and will be the sole owner of such Receivables, free of any Lien. The
Seller has not taken any action to convey any right to any Person that would
result in such Person having a right to payments received under the related
Insurance Policies or the related Dealer Agreements or Dealer Assignments or to
payments due under such Receivables. No Dealer has a participation in, or other
right to receive, proceeds of any Receivable.

14.        Security Interest in Financed Vehicle. Each Receivable created or
shall create a valid, binding and enforceable first priority security interest
in favor of AmeriCredit in the Financed Vehicle. The Lien Certificate for each
Financed Vehicle shows, or AmeriCredit has commenced procedures that will result
in such Lien Certificate which will show, AmeriCredit named (which may be
accomplished by the use of a properly registered DBA name in the applicable
jurisdiction) as the original secured party under each Receivable as the holder
of a first priority security interest in such Financed Vehicle. Immediately
after the sale, transfer and assignment by the Seller to the Trust, each
Receivable will be secured by an enforceable and perfected first priority
security interest in the Financed Vehicle, which security interest is prior to
all other Liens upon and security interests in such Financed Vehicle which now
exist or may hereafter arise or be created (except, as to priority, for any lien
for taxes, labor or materials affecting a Financed Vehicle). To the best of the
Seller’s knowledge, as of the Cutoff Date, there were no Liens or claims for
taxes, work, labor or materials affecting a Financed Vehicle which are or may be
Liens prior or equal to the Liens of the related Receivable.

15.        Receivable Not Assumable. No Receivable is assumable by another
Person in a manner which would release the Obligor thereof from such Obligor’s
obligations to the owner thereof with respect to such Receivable.

16.        No Defenses. No Receivable is subject to any right of rescission,
setoff, counterclaim or defense, including the defense of usury, and the
operation of any of the terms of any Receivable, or the exercise of any right
thereunder, will not render such Receivable unenforceable in whole or in part
and no such right has been asserted or threatened with respect to any
Receivable.

17.        No Default. There has been no default, breach, or, to the knowledge
of the Seller and Servicer, violation or event permitting acceleration under the
terms of any Receivable (other than payment delinquencies of not more than 30
days), and, to the best of the Seller’s knowledge, no condition exists or event
has occurred and is continuing that with notice, the lapse of time or both would
constitute a default, breach, violation or event permitting acceleration under
the terms of any Receivable, and there has been no waiver of any of the
foregoing.

18.        Insurance. At the time of an origination of a Receivable by
AmeriCredit or a Dealer, each Financed Vehicle is required to be covered by a
comprehensive and collision insurance policy, and each Receivable permits the
holder thereof to obtain physical loss and damage insurance at the expense of
the Obligor if the Obligor fails to do so.

19.        Certain Characteristics of the Receivables.

 

SCH-B-3



--------------------------------------------------------------------------------

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $85,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of at
least 1% and not more than 33%.

(E) No Receivable was more than 30 days past due as of the Cutoff Date.

(F) Each Receivable arose under a Contract that is governed by the laws of the
United States or any State thereof.

(G) Each Obligor had a billing address in the United States or a United States
territory as of the date of origination of the related Receivable.

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(I) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract. Each Receivable prohibits
the sale or transfer of the Financed Vehicle without the consent of the
Servicer.

(J) Each Receivable arose under a Contract with respect to which AmeriCredit has
performed all obligations required to be performed by it thereunder.

(K) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(L) The Servicer’s records do not indicate that any Obligor was in bankruptcy as
of the Cutoff Date.

(M) No Obligor is the United States of America or any State or any agency,
department, subdivision or instrumentality thereof.

20.        Prepayment. Each Receivable allows for prepayment and partial
prepayments without penalty.

 

SCH-B-4



--------------------------------------------------------------------------------

SCHEDULE B-2

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE POOL OF RECEIVABLES

1.      Adverse Selection. No selection procedures adverse to the Noteholders
were utilized in selecting the Receivables from those receivables owned by the
Seller which met the selection criteria set forth in clauses (A) through (M) of
number 19 of Schedule B-1.

2.      All Filings Made. All filings (including, without limitation, UCC
filings (including, without limitation, the filing by the Seller of all
appropriate financing statements in the proper filing office in the State of
Delaware under applicable law in order to perfect the security interest in the
Receivables granted to the Trust hereunder)) required to be made by any Person
and actions required to be taken or performed by any Person in any jurisdiction
to give the Trust and the Trust Collateral Agent a first priority perfected lien
on, or ownership interest in, the Receivables and the proceeds thereof and the
Other Conveyed Property have been made, taken or performed.

3.      Consumer Leases. No Receivable in the pool constitutes a “consumer
lease” under either (a) the UCC as in effect in the jurisdiction the law of
which governs the Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

 

SCH-B-1